       Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                   Entered 09/09/19 08:34:12                     Page 1 of 316
  Fill in this information to identify the case:


  Debtor name+9,&DW&DQ\RQ,QF


  United States Bankruptcy Court for the:1RUWKHUQ'LVWULFWRI
                                                                                                                                       Check if this is an
  7;                                                                                                         amended filing


Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                   12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.


For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:     Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

         No. Go to Part 2.
         Yes. Fill in the information below.

    All cash or cash equivalents owned or controlled by the debtor                                                                  Current value of debtor’s
                                                                                                                                    interest

2. Cash on hand                                                                                                                     5,000.00
                                                                                                                                   $______________________

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

   Name of institution (bank or brokerage firm)                   Type of account               Last 4 digits of account number
        See Attachment
   3.1. _________________________________________________ ______________________                ____ ____ ____ ____                  48,448.73
                                                                                                                                   $______________________
   3.2. _________________________________________________ ______________________                ____ ____ ____ ____                $______________________


4. Other cash equivalents (Identify all)
   4.1. _____________________________________________________________________________________________________                      $______________________
   4.2. _____________________________________________________________________________________________________                      $______________________

5. Total of Part 1                                                                                                                  53,448.73
                                                                                                                                   $______________________
   Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



Part 2:     Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes. Fill in the information below.
                                                                                                                                     Current value of
                                                                                                                                     debtor’s interest
7. Deposits, including security deposits and utility deposits

   Description, including name of holder of deposit
        See Attachment
   7.1. ________________________________________________________________________________________________________                     728,828.58
                                                                                                                                    $______________________
   7.2._________________________________________________________________________________________________________                    $_______________________


  Official Form 206A/B                                       Schedule A/B: Assets  Real and Personal Property                                  page 1
         Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                Entered 09/09/19 08:34:12                     Page 2 of 316
Debtor         HVI Cat Canyon, Inc.
               _______________________________________________________                                                19-32857
                                                                                                Case number (if known)_____________________________________
               Name




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
   Description, including name of holder of prepayment
        See attachment
   8.1.___________________________________________________________________________________________________________                   12,137.79
                                                                                                                                   $______________________
   8.2.___________________________________________________________________________________________________________                 $_______________________

9. Total of Part 2.
                                                                                                                                    740,966.36
                                                                                                                                  $______________________
   Add lines 7 through 8. Copy the total to line 81.



Part 3:    Accounts receivable

10. Does the debtor have any accounts receivable?

     No. Go to Part 4.
     Yes. Fill in the information below.
                                                                                                                                   Current value of debtor’s
                                                                                                                                   interest
11. Accounts receivable

    11a. 90 days old or less:     556,700.30
                                 ____________________________ – ___________________________          = ........ Î                   556,700.30
                                                                                                                                  $______________________
                                   face amount                  doubtful or uncollectible accounts

    11b. Over 90 days old:        ___________________________ – ___________________________          = ........ Î                 $______________________
                                   face amount                  doubtful or uncollectible accounts


12. Total of Part 3                                                                                                                 556,700.30
                                                                                                                                  $______________________
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:    Investments

13. Does the debtor own any investments?
     No. Go to Part 5.
     Yes. Fill in the information below.
                                                                                                        Valuation method           Current value of debtor’s
                                                                                                        used for current value     interest

14. Mutual funds or publicly traded stocks not included in Part 1
   Name of fund or stock:
   14.1. ________________________________________________________________________________               _____________________     $________________________
   14.2. ________________________________________________________________________________               _____________________     $________________________



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

   Name of entity:                                                                 % of ownership:
   15.1._______________________________________________________________            ________%            _____________________     $________________________
   15.2._______________________________________________________________            ________%            _____________________     $________________________

16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
 Describe:
   16.1.________________________________________________________________________________                ______________________    $_______________________
   16.2.________________________________________________________________________________                ______________________    $_______________________




17. Total of Part 4
                                                                                                                                  $______________________
    Add lines 14 through 16. Copy the total to line 83.



Official Form 206A/B                                        Schedule A/B: Assets  Real and Personal Property                                   page 2
Debtor
         CaseHVI19-32857-hdh11
                 Cat Canyon, Inc.
                 _____________
                 Name
                                  Doc 171 Filed 09/09/19                                          19-32857
                                                                              Entered 09/09/19 08:34:12 Page 3 of 316
                                                                                         Case number (if known)_____________________________________




Part 5:    Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?
     No. Go to Part 6.
     Yes. Fill in the information below.
     General description                            Date of the last     Net book value of     Valuation method used        Current value of
                                                    physical inventory   debtor's interest     for current value            debtor’s interest
                                                                         (Where available)
19. Raw materials                                   MM / DD / YYYY

   Crude Oil
   ________________________________________                                56,694
                                                                         $__________________   Cost
                                                                                               ______________________       56,694
                                                                                                                           $______________________

20. Work in progress
   ________________________________________         ______________                                                         $______________________
                                                    MM / DD / YYYY
                                                                         $__________________   ______________________

21. Finished goods, including goods held for resale
   ________________________________________         ______________                                                         $______________________
                                                    MM / DD / YYYY
                                                                         $__________________   ______________________

22. Other inventory or supplies
   ________________________________________         ______________                                                         $______________________
                                                    MM / DD / YYYY
                                                                         $__________________   ______________________


23. Total of Part 5                                                                                                         56,694
                                                                                                                           $______________________
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
         No
         Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

         No
         Yes. Book value _______________        Valuation method____________________ Current value______________
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
         No
         Yes

Part 6:    Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
     No. Go to Part 7.
     Yes. Fill in the information below.
      General description                                                Net book value of     Valuation method used        Current value of debtor’s
                                                                         debtor's interest     for current value            interest
                                                                         (Where available)
28. Crops—either planted or harvested
   ______________________________________________________________         $________________     ____________________       $______________________

29. Farm animals Examples: Livestock, poultry, farm-raised fish
   ______________________________________________________________         $________________     ____________________       $______________________

30. Farm machinery and equipment (Other than titled motor vehicles)

   ______________________________________________________________         $________________     ____________________       $______________________

31. Farm and fishing supplies, chemicals, and feed

   ______________________________________________________________         $________________     ____________________       $______________________

32. Other farming and fishing-related property not already listed in Part 6

   ______________________________________________________________         $________________     ____________________       $______________________


Official Form 206A/B                                      Schedule A/B: Assets  Real and Personal Property                              page 3
         Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                   Entered 09/09/19 08:34:12              Page 4 of 316
Debtor         HVI Cat Canyon, Inc.
               _______________________________________________________                                              19-32857
                                                                                              Case number (if known)_____________________________________
               Name




33. Total of Part 6.
                                                                                                                                $______________________
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

     No
     Yes. Is any of the debtor’s property stored at the cooperative?
       No
       Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

     No
     Yes. Book value $_______________ Valuation method ____________________ Current value $________________
36. Is a depreciation schedule available for any of the property listed in Part 6?

     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

     No
     Yes

Part 7:    Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes. Fill in the information below.

   General description                                                        Net book value of     Valuation method             Current value of debtor’s
                                                                              debtor's interest     used for current value       interest
                                                                              (Where available)

39. Office furniture
   ______________________________________________________________              $________________     ____________________       $______________________

40. Office fixtures

   ______________________________________________________________              $________________     ____________________       $______________________

41. Office equipment, including all computer equipment and
    communication systems equipment and software
    Various
   ______________________________________________________________               256,637.26
                                                                               $________________      Cost
                                                                                                     ____________________        256,637.26
                                                                                                                                $______________________

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles
   42.1___________________________________________________________             $________________      ____________________      $______________________
   42.2___________________________________________________________             $________________      ____________________      $______________________
   42.3___________________________________________________________             $________________      ____________________      $______________________

43. Total of Part 7.
                                                                                                                                  256,637.26
                                                                                                                                $______________________
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

     No
     Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

     No
     Yes

Official Form 206A/B                                        Schedule A/B: Assets  Real and Personal Property                                 page 4
          Case 19-32857-hdh11 Doc 171 Filed 09/09/19                             Entered 09/09/19 08:34:12                Page 5 of 316
 Debtor          HVI Cat Canyon, Inc.
                 _______________________________________________________                                         19-32857
                                                                                           Case number (if known)_____________________________________
                 Name




Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes. Fill in the information below.

   General description                                                     Net book value of      Valuation method used        Current value of
                                                                           debtor's interest      for current value            debtor’s interest
   Include year, make, model, and identification numbers (i.e., VIN,
                                                                           (Where available)
   HIN, or N-number)


47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

   47.1___________________________________________________________          $________________      ____________________       $______________________

   47.2___________________________________________________________          $________________      ____________________       $______________________

   47.3___________________________________________________________          $________________      ____________________       $______________________

   47.4___________________________________________________________          $________________      ____________________       $______________________


48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

   48.1__________________________________________________________          $________________       ____________________       $______________________

   48.2__________________________________________________________          $________________       ____________________       $______________________

49. Aircraft and accessories

   49.1__________________________________________________________          $________________       ____________________       $______________________

   49.2__________________________________________________________          $________________       ____________________       $______________________

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

   Oil production equipment
   ______________________________________________________________            35,383.06
                                                                           $________________       ____________________         35,383.06
                                                                                                                              $______________________


51. Total of Part 8.                                                                                                            35,383.06
                                                                                                                              $______________________
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
          No
          Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
          No
          Yes




 Official Form 206A/B                                     Schedule A/B: Assets  Real and Personal Property                                page 5
         Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                  Entered 09/09/19 08:34:12                   Page 6 of 316
Debtor          HVI Cat Canyon, Inc.
                _______________________________________________________
                                                                                                                    19-32857
                                                                                                 Case number (if known)_____________________________________
                Name




Part 9:    Real property

54. Does the debtor own or lease any real property?
     No. Go to Part 10.
     Yes. Fill in the information below.
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

    Description and location of property                   Nature and extent      Net book value of     Valuation method used        Current value of
    Include street address or other description such as    of debtor’s interest   debtor's interest     for current value            debtor’s interest
    Assessor Parcel Number (APN), and type of property     in property            (Where available)
    (for example, acreage, factory, warehouse, apartment
    or office building), if available.
                   Oil and Gas Leases
    55.1________________________________________            _________________     $_______________
                                                                                                        12/31/16
                                                                                                        ____________________        $_____________________

          in Santa Barbara County, CA
    55.2________________________________________
                                                            Lessee/Own
                                                            _________________     $_______________
                                                                                                        reserve report
                                                                                                        ____________________        $_____________________

          in Kern County, CA
    55.3________________________________________
                                                            Lessee/Own
                                                            _________________     $_______________
                                                                                                        indicators
                                                                                                        ____________________        $_____________________

          in Orange County
    55.4________________________________________
                                                            Lessee/Own
                                                            _________________     $_______________
                                                                                                        combined with
                                                                                                        ____________________        $_____________________

          See schedules 1 and 2
    55.5________________________________________            _________________     $_______________
                                                                                                        current oil price
                                                                                                        ____________________        $_____________________

          Total Oil and Gas leases
    55.6________________________________________            _________________     $_______________      ____________________         250,000,000.00
                                                                                                                                    $_____________________

                                                                                                                                    $_____________________
56. Total of Part 9.
                                                                                                                                    250,000,000.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
         No
         Yes

Part 10: Intangibles and intellectual property

59. Does the debtor have any interests in intangibles or intellectual property?
     No. Go to Part 11.
     Yes. Fill in the information below.
   General description                                                           Net book value of     Valuation method             Current value of
                                                                                  debtor's interest     used for current value       debtor’s interest
                                                                                  (Where available)
60. Patents, copyrights, trademarks, and trade secrets
    ______________________________________________________________                $_________________     ______________________      $____________________

61. Internet domain names and websites
    ______________________________________________________________                $_________________     ______________________       $____________________

62. Licenses, franchises, and royalties
    ______________________________________________________________                $_________________     ______________________       $____________________

63. Customer lists, mailing lists, or other compilations
    ______________________________________________________________                $_________________     ______________________       $____________________

64. Other intangibles, or intellectual property
    ______________________________________________________________                 $________________     _____________________       $____________________
65. Goodwill
    ______________________________________________________________                 $________________     _____________________       $____________________

66. Total of Part 10.
                                                                                                                                     $____________________
    Add lines 60 through 65. Copy the total to line 89.




Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                                  page 6
         Case 19-32857-hdh11 Doc 171 Filed 09/09/19                               Entered 09/09/19 08:34:12                         Page 7 of 316
Debtor          HVI Cat Canyon, Inc.
                _______________________________________________________                                               19-32857
                                                                                                Case number (if known)_____________________________________
                Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
         No
         Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
         No
         Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
         No. Go to Part 12.
         Yes. Fill in the information below.
                                                                                                                                     Current value of
                                                                                                                                       debtor’s interest
71. Notes receivable
    Description (include name of obligor)

    ______________________________________________________
                                                                    _______________     –   __________________________         =Î     $_____________________
                                                                    Total face amount       doubtful or uncollectible amount

72. Tax refunds and unused net operating losses (NOLs)

    Description (for example, federal, state, local)

    _________________________________________________________________________________
                                                                                                          Tax year ___________        $_____________________
    _________________________________________________________________________________
                                                                                                          Tax year ___________        $_____________________
    _________________________________________________________________________________
                                                                                                          Tax year ___________        $_____________________

73. Interests in insurance policies or annuities
    ______________________________________________________________                                                                    $_______________________

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
    ______________________________________________________________                                                                    $_______________________
    Nature of claim                   ___________________________________

    Amount requested                  $________________

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
    ______________________________________________________________                                                                    $_______________________

    Nature of claim                   ___________________________________

    Amount requested                  $________________

76. Trusts, equitable or future interests in property

    ______________________________________________________________                                                                     $_____________________

77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
   See Attachment
   ____________________________________________________________                                                                         70,535,505.16
                                                                                                                                      $_____________________
   ____________________________________________________________                                                                       $_____________________

78. Total of Part 11.
                                                                                                                                       70,535,505.16
                                                                                                                                      $_____________________
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
         No
         Yes

Official Form 206A/B                                        Schedule A/B: Assets  Real and Personal Property                                     page 7
             HVI19-32857-hdh11
                 Cat Canyon, Inc.
         Case_______________________________________________________
                                      Doc 171 Filed 09/09/19                                              Entered 09/09/19 08:34:12 Page 8 of 316
Debtor
             Name                                                                                                                      19-32857
                                                                                                                 Case number (if known)_____________________________________




Part 12:         Summary



In Part 12 copy all of the totals from the earlier parts of the form.


       Type of property                                                                               Current value of                          Current value
                                                                                                      personal property                         of real property
                                                                                                          53,448.73
                                                                                                         $_______________
80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.

                                                                                                           740,966.36
                                                                                                         $_______________
81. Deposits and prepayments. Copy line 9, Part 2.

                                                                                                            556,700.30
82. Accounts receivable. Copy line 12, Part 3.                                                           $_______________


83. Investments. Copy line 17, Part 4.                                                                   $_______________

                                                                                                          56,694.00
                                                                                                         $_______________
84. Inventory. Copy line 23, Part 5.

85. Farming and fishing-related assets. Copy line 33, Part 6.                                            $_______________

86. Office furniture, fixtures, and equipment; and collectibles.                                           256,637.26
                                                                                                         $_______________
     Copy line 43, Part 7.
                                                                                                          35,383.06
                                                                                                         $_______________
87. Machinery, equipment, and vehicles. Copy line 51, Part 8.

                                                                                                                                                 250,000,000.00
                                                                                                                                                $________________
88. Real property. Copy line 56, Part 9. . ..................................................................................... Î

89. Intangibles and intellectual property. Copy line 66, Part 10.                                        $_______________

                                                                                                            70,535,505.16
90. All other assets. Copy line 78, Part 11.                                                        +    $_______________

                                                                                                          72,235,334.87                           250,000,000.00
91. Total. Add lines 80 through 90 for each column. ............................ 91a.                    $_______________            +   91b.
                                                                                                                                                $________________




                                                                                                                                                                      322,235,334.87
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ..............................................................................................     $__________________




Official Form 206A/B                                                       Schedule A/B: Assets  Real and Personal Property                                                page 8
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                    Entered 09/09/19 08:34:12         Page 9 of 316


Schedule A/B: Real and Personal Property

Debtor: HVI Cat Canyon, Inc.              Case Number (if Known):19-32857


Part 1: Cash and cash equivalents

                                                                                               Current value of debtor's
                                                                                               interest
3.        Checking, savings, money market, or financial accounts (identify all )

          Name of institution            Type of account     Last 4 digits of account number


          3.1   Bank of America          Checking                          6379                                $7,416.43
          3.2   Rabobank                 Checking                          9050                              $41,032.30
                                                                                                             $48,448.73




Part 2: Deposits and prepayments

7.        Deposits, including security deposits and utility deposits

          Description, including name of holder of deposit

          7.1   PG&E                                                                                        $569,744.00
          7.2   Southern California Edison                                                                  $106,384.58
          7.3   Santa Barbara County Planning & Development Department                                       $37,000.00
          7.4   Reetz Fox                                                                                    $15,700.00
                                                                                                            $728,828.58



Part 11: All other asset

77.       Unamortized Prepaid Well Inspection Fees                                                           $78,906.00
          Unamortized Annual Insurance Premium                                                               $61,544.16
          Deferred Tax Asset                                                                              $70,395,055.00
                                                                                                          $70,535,505.16
                           Case 19-32857-hdh11 Doc 171 Filed 09/09/19                   Entered 09/09/19 08:34:12               Page 10 of 316


Debtor: HVI Cat Canyon, Inc.                                                                                           Case number (if known): 19-32857
                                                  Attachment to No. 8 of Form 206 Schedule A/B


Payee                                   Amount   Approximate Pay Date              Associated Property    Description of Prepayment
Morganti Ranch                  $        75.00         5/28/2019                         Morganti         Right of Way from 8/20/18 to 9/19/19
Morganti Ranch                  $     1,980.00         5/28/2019                         Morganti         Right of Way from 1/1/19 to 12/31/19
Bradley Land Company            $     3,166.56         4/17/2019                          Bradley         Right of Ways from 1/1/19 to 12/31/19
Judy A. Rogers                  $       258.33         1/22/2019                           Kemp           Right of Way from 1/1/19 to 12/31/19
Ronald H. Souza, Jr             $       258.33         1/22/2019                           Kemp           Right of Way from 1/1/19 to 12/31/19
Michael J. Souza                $       258.33         1/22/2019                           Kemp           Right of Way from 1/1/19 to 12/31/19
Roland & Sandy Miller           $       300.00         1/25/2019                    East Valley Farms     Right of Way from 1/1/19 to 12/31/19
Bruce N. &Julie Gordon          $       500.00         5/25/2019                      Acquistapace        Right of Way from 5/15/19 to 5/14/20
Nodlew, Inc                     $       800.00         5/25/2019                          Nodlew          Right of Way from 5/15/19 to 5/14/20
Garvin Steel                    $       200.00        12/26/2018                     Kemp/Kemp A          Right of Way from 5/15/19 to 5/14/20
E & B Natural Resources         $       100.00        12/26/2018                       Los Flores         Right of Way from 12/15/18 to 12/14/19
Casmalia Field Railroad         $       441.24        12/26/2018                        Casmalia          Right of Way from 1/1/19 to 12/31/19
Marianne Friedl                 $     3,700.00         4/17/2019                  Security/Thomas/Lloyd   Right of Way from 1/1/19 to 12/31/19
C.M.T., LLC                     $       100.00         4/17/2019                           Lloyd          Right of Way from 3/15/19 to 3/14/20

                                $    12,137.79
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 11 of 316




                                    Schedule 1
Case 19-32857-hdh11 Doc 171 Filed 09/09/19           Entered 09/09/19 08:34:12        Page 12 of 316



  Kern County, California

  North Belridge Field

  McPhail Mineral Fee Property:
  Grant deed dated April 9, 1964 by and between West American Oil Company as grantor and
  Union Oil Company as grantee, recorded April 29, 1964 in Volume 3720 at Page 78 of the
  Official Records of Kern County covering all of the oil, gas and other hydrocarbon substances
  underlying and which may be produced from the North half of the Northwest Quarter of the
  Southwest Quarter of the Northwest Quarter, the Northeast Quarter of the Southwest Quarter of
  the Northwest Quarter, the West half of the Southeast Quarter of the Northwest Quarter, the
  North half of the Southeast Quarter of the Southwest Quarter of the Northwest Quarter and the
  Southeast Quarter of the Southeast Quarter of the Northwest Quarter of Section 36, Township 27
  South, Range 20 East, MDB&M., Kern County, California, lying above a depth which is 120
  feet below the stratigraphic equivalent of the vertical depth of 658 feet below the surface of the
  ground as such vertical depth appeared in the McPhail Well No. 6-7.

  Gibson Lease:
  Oil and gas lease dated December 14, 1915 by and between George Gibson, as lessor and Union
  Oil Company as lessee recorded on April 28, 1916 in Book 29 at Page 17 of the Official Records
  of Kern County, California covering the North half of the North half of the Southeast Quarter
  and the North half of the Northeast Quarter of the Southwest Quarter of Section 36, Township 27
  South, Range 20 East, MDB&M.

  SUBJECT TO: without limitation, the effects of prior conveyance of the 64 Zone per
  Assignment & Bill of Sale from Union Oil Company to Belridge Oil Company dated October 28,
  1969 , recorded November 7, 1969 in Book 4335 at Page 37 of Official Records (and
  corresponding right, title, and interest in & to that certain “Unit Agreement for the 64 Zone of
  the North Belridge Oil & Gas Field, Kern County, California dated July 1, 1949, recorded
  November 3, 1949 in Book 1598 at Page 323 of Official Records.

  O’Donnell Lease:
  Oil and gas lease dated October 2, 1915 by and between T. A. O’Donnell, et al., as lessor and
  Union Oil Company as lessee, recorded on February 18, 1917 in Book 29 at Page 208 of the
  Official Records of Kern County, California covering the South half of the Southeast Quarter,
  the South half of the North half of the Southeast Quarter and the South half of the North half of
  the Southwest Quarter of Section 36, Township 27 South, Range 20 East, MDB&M.

  SUBJECT TO: without limitation, the effects of prior conveyance of the “Temblor Zone”, per
  Partial Assignment of Oil and Gas Lease from Union Oil Company to Belridge Oil Company
  dated May 27, 1953, recorded June 17, 1953 in Book 2093 at Page 250 of Official Records; and
  the effects of a prior conveyance of the 64 Zone per Assignment & Bill of Sale from Union Oil
  Company to Belridge Oil Company dated October 28, 1969, recorded November 7, 1969 in
  Book 4335 at Page 37 of Official Records (and corresponding right, title, and interest in & to that
  certain “Unit Agreement for the 64 Zone of the North Belridge Oil & Gas Field, Kern County,
  California dated July 1, 1949, recorded November 3, 1949 in Book 1598 at Page 323 of Official
  Records.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19        Entered 09/09/19 08:34:12     Page 13 of 316



  Orange County, California

  Richfield East Dome Unit

         SUBJECT ACREAGE: 568 acres, more or less, as more fully described in that certain
         Unit Agreement for Richfield east Dome Unit, Richfield Oil and Gas Field, recorded on
         December 30, 1969 at Book 9177, Page 873 of the Official Records of Orange County,
         California.

                1.     Oil and Gas Lease dated November 08, 1926 by and between Martin
                       Etchandy, as Lessor, and A. J. Delany, as Lessee, recorded in Book 19,
                       Page 31 of the Lease Records of Orange County, California.

                2.     Oil and Gas Lease dated August 3, 1928 by and between Martin Etchandy,
                       as Lessor, and Superior Oil Company, as Lessee, recorded in Book 187,
                       Page 109 of the Lease Records of Orange County, California.

                3.     Oil and Gas Lease dated May 29, 1929 by and between Lillian a. Jesson,
                       as Lessor, and Superior Oil Company, as Lessee, recorded in Book 275,
                       Page 389 of the Lease Records of Orange County, California.

                4.     Oil and Gas Lease dated July 5, 1928 by and between John H. Mosley, as
                       Lessor, and Superior Oil Company, as Lessee, recorded in Book 250, Page
                       419 of the Lease Records of Orange County, California.

                5.     Oil and Gas Lease dated June 25, 1928 by and between E. Walter Pyne, as
                       Lessor, and Superior Oil Company, as Lessee, recorded in Book 174, Page
                       298 of the Lease Records of Orange County, California.

                6.     Oil and Gas Lease dated October 7, 1953 by and between Stern Realty, as
                       Lessor, and Superior Oil Company, as Lessee, recorded in Book 2607,
                       Page 335 of the Lease Records of Orange County, California.

                7.     Oil and Gas Lease dated December 4, 1966 by and between Portfirio E.
                       Duarte, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                       8137, Page 502 of the Lease Records of Orange County, California.

                8.     Oil and Gas Lease dated December 4, 1966 by and between A. E.
                       Hernandez, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                       8137, Page 379 of the Lease Records of Orange County, California.

                9.     Oil and Gas Lease dated December 4, 1966 by and between Mauel Pinedo,
                       as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                       388 of the Lease Records of Orange County, California.

                10.    Oil and Gas Lease dated December 3, 1966 by and between Ramon P.
                       Tovar, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137,
                       Page 397 of the Lease Records of Orange County, California.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19     Entered 09/09/19 08:34:12      Page 14 of 316



              11.   Oil and Gas Lease dated December 1, 1966 by and between Rudolf
                    Garcia, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 406 of the Lease Records of Orange County, California.

              12.   Oil and Gas Lease dated December 3, 1966 by and between Louis Vargas,
                    as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                    415 of the Lease Records of Orange County, California.

              13.   Oil and Gas Lease dated December 10, 1966 by and between Rudolph
                    Arias, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137,
                    Page 493 of the Lease Records of Orange County, California.

              14.   Oil and Gas Lease dated December 10, 1966 by and between Alexander
                    Jimenez, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 475 of the Lease Records of Orange County, California.

              15.   Oil and Gas Lease dated February 3, 1937 by and between John H. Wents,
                    as Lessor, and A. D. Mitchell, as Lessee, recorded in Book 888, Page 151
                    of the Lease Records of Orange County, California.

              16.   Oil and Gas Lease dated December 19, 1966 by and between J. G. Joseph,
                    as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                    424 of the Lease Records of Orange County, California.

              17.   Oil and Gas Lease dated December 15, 1966 by and between Phineas
                    Solomon, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 484 of the Lease Records of Orange County, California.

              18.   Oil and Gas Lease dated December 21, 1966 by and between V. E.
                    Buckmaster, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 433 of the Lease Records of Orange County, California.

              19.   Oil and Gas Lease dated December 22, 1966 by and between P. A.
                    Waldworth, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 442 of the Lease Records of Orange County, California.

              20.   Oil and Gas Lease dated December 29, 1965 by and between Lupa
                    Vasquez, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8156, Page 853 of the Lease Records of Orange County, California.

              21.   Oil and Gas Lease dated January 9, 1967 by and between Roman Catholic
                    Archbishop of Los Angles, as Lessor, and RK Summy, Inc., as Lessee,
                    recorded in Book 8159, Page 313 of the Lease Records of Orange County,
                    California.

              22.   Oil and Gas Lease dated January 7, 1967 by and between James R.
                    Roberts, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8155, Page 396 of the Lease Records of Orange County, California.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19     Entered 09/09/19 08:34:12      Page 15 of 316



              23.   Oil and Gas Lease dated January 13, 1967 by and between Freda Joseph,
                    as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8175, Page
                    248 of the Lease Records of Orange County, California.

              24.   Oil and Gas Lease dated February 16, 1967 by and between May H.
                    Morrison, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8190, Page 553 of the Lease Records of Orange County, California.

              25.   Oil and Gas Lease dated February 20, 1967 by and between Gordon
                    Boller, as Lessor, and Superior Oil Company, as Lessee, recorded in Book
                    8244, Page 316 of the Lease Records of Orange County, California.

              26.   Oil and Gas Lease dated February 23, 1967 by and between Jean E.
                    Hathaway, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8190, Page 545 of the Lease Records of Orange County, California.

              27.   Oil and Gas Lease dated April 10, 1967 by and between Harold F. Taylor,
                    as Lessor, and Superior Oil Company, as Lessee, recorded in Book 8311,
                    Page 002 of the Lease Records of Orange County, California.

              28.   Oil and Gas Lease dated April 10, 1967 by and between Roy H. Scott, as
                    Lessor, and Superior Oil Company, as Lessee, recorded in Book 8310,
                    Page 987 of the Lease Records of Orange County, California.

              29.   Oil and Gas Lease dated April 10, 1967 by and between John C. Scott, as
                    Lessor, and Superior Oil Company, as Lessee, recorded in Book 8336,
                    Page 418 of the Lease Records of Orange County, California.

              30.   Oil and Gas Lease dated July 29, 1966 by and between Phyllis H. Mirelez,
                    as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                    272 of the Lease Records of Orange County, California.

              31.   Oil and Gas Lease dated July 27, 1966 by and between Joe Matinez, as
                    Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page 263
                    of the Lease Records of Orange County, California.

              32.   Oil and Gas Lease dated July 25, 1966 by and between Efrain G. Savala,
                    as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                    254 of the Lease Records of Orange County, California.

              33.   Oil and Gas Lease dated July 28, 1966 by and between Sabas Porras, as
                    Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page 245
                    of the Lease Records of Orange County, California.

              34.   Oil and Gas Lease dated August 1, 1966 by and between Antonio Moreno,
                    as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                    236 of the Lease Records of Orange County, California.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19     Entered 09/09/19 08:34:12     Page 16 of 316



              35.   Oil and Gas Lease dated August 2, 1966 by and between Helen V. Mirlez,
                    as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                    218 of the Lease Records of Orange County, California.

              36.   Oil and Gas Lease dated August 3, 1966 by and between E. W. Naess, as
                    Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page 210
                    of the Lease Records of Orange County, California.

              37.   Oil and Gas Lease dated May 2, 1968 by and between Jerome Weinberg,
                    Inc., as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8602,
                    Page 510 of the Lease Records of Orange County, California.

              38.   Oil and Gas Lease dated November 28, 1966 by and between Pauline V.
                    Bayna Fordell, as Lessor, and RK Summy, Inc., as Lessee, recorded in
                    Book 8137, Page 192 of the Lease Records of Orange County, California.

              39.   Oil and Gas Lease dated November 28, 1966 by and between Doris
                    Maussnest, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8751, Page 739 of the Lease Records of Orange County, California.

              40.   Oil and Gas Lease dated August 6, 1966 by and between Walter B.
                    Morlock, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8855, Page 870 of the Lease Records of Orange County, California.

              41.   Oil and Gas Lease dated August 9, 1966 by and between Eustaquio A.
                    Vega, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137,
                    Page 174 of the Lease Records of Orange County, California.

              42.   Oil and Gas Lease dated August 10, 1966 by and between theodore
                    Sandoval, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 183 of the Lease Records of Orange County, California.

              43.   Oil and Gas Lease dated August 10, 1966 by and between Esther
                    Gonzales, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 280 of the Lease Records of Orange County, California.

              44.   Oil and Gas Lease dated August 11, 1966 by and between Fred John
                    Yalas, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137,
                    Page 200 of the Lease Records of Orange County, California.

              45.   Oil and Gas Lease dated August 12, 1966 by and between Apolinar
                    Ramirez, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 289 of the Lease Records of Orange County, California.

              46.   Oil and Gas Lease dated August 12, 1966 by and between Ladisio
                    Recendez, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 298 of the Lease Records of Orange County, California.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19     Entered 09/09/19 08:34:12      Page 17 of 316



              47.   Oil and Gas Lease dated August 16, 1966 by and between E. R. Schmitt,
                    as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                    307 of the Lease Records of Orange County, California.

              48.   Oil and Gas Lease dated August 18, 1966 by and between Family Plan
                    Mortgage Company, as Lessor, and RK Summy, Inc., as Lessee, recorded
                    in Book 8137, Page 316 of the Lease Records of Orange County,
                    California.

              49.   Oil and Gas Lease dated August 19, 1966 by and between W. C. McCall,
                    as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                    325 of the Lease Records of Orange County, California.

              50.   Oil and Gas Lease dated August 23, 1966 by and between Leo Harry Sad,
                    as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                    459 of the Lease Records of Orange County, California.

              51.   Oil and Gas Lease dated August 26, 1966 by and between Mike G.
                    Olivares, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 334 of the Lease Records of Orange County, California.

              52.   Oil and Gas Lease dated October 3, 1966 by and between Casimero R.
                    Anguiana, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 343 of the Lease Records of Orange County, California.

              53.   Oil and Gas Lease dated November 22, 1966 by and between Bryan E.
                    Gatewood, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 467 of the Lease Records of Orange County, California.

              54.   Oil and Gas Lease dated November 22, 1966 by and between Albert H.
                    Rangel, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 352 of the Lease Records of Orange County, California.

              55.   Oil and Gas Lease dated November 25, 1966 by and between Bank of
                    America, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                    8137, Page 361 of the Lease Records of Orange County, California.

              56.   Oil and Gas Lease dated November 27, 1966 by and between Robert
                    Flores, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137,
                    Page 370 of the Lease Records of Orange County, California.

              57.   Oil and Gas Lease dated September 15, 1927 by and between Joseph
                    Mondotte, as Lessor, and Continental Oil Company, as Lessee, recorded in
                    Book 96, Page 306 of the Lease Records of Orange County, California.

              58.   Oil and Gas Lease dated May 27, 1968 by and between Placentia Unified
                    School District, as Lessor, and RK Summy, Inc., as Lessee, recorded in
                    Book 8693, Page 883 of the Lease Records of Orange County, California.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19     Entered 09/09/19 08:34:12       Page 18 of 316



              59.   Oil and Gas Lease dated January 31, 1955 by and between A. T. & S. F
                    Railway, as Lessor, and James Herley, as Lessee, recorded in Book 3038,
                    Page 443 of the Lease Records of Orange County, California.

              60.   Oil and Gas Lease dated June 22, 1967 by and between Hathaway
                    Company, as Lessor, and Superior Oil Company, as Lessee, recorded in
                    Book 8311, Page 118 of the Lease Records of Orange County, California.

              61.   Oil and Gas Lease dated August 28, 1968 by and between Stern Realty
                    Company, as Lessor, and Superior Oil Company, as Lessee, recorded in
                    Book 8720, Page 501 of the Lease Records of Orange County, California.

              62.   Oil and Gas Lease dated February 24, 1953 by and between Victor Lypps,
                    as Lessor, and James Michelin, as Lessee, recorded in Book 2465, Page
                    371 of the Lease Records of Orange County, California.

              63.   Oil and Gas Lease dated March 22, 1954 by and between Emory P.
                    Francis, as Lessor, and James Michelin, as Lessee, recorded in Book 2694,
                    Page 001 of the Lease Records of Orange County, California.

              64.   Oil and Gas Lease dated May 29, 1940 by and between Walter E. Pyne, as
                    Lessor, and Chiksan Oil Company, Ltd., as Lessee, recorded in Book
                    1089, Page 591 of the Lease Records of Orange County, California.

              65.   Oil and Gas Lease dated May 29, 1940 by and between Rudolph Wetzer,
                    as Lessor, and Chiksan Oil Company, Ltd., as Lessee, recorded in Book
                    1062, Page 529 of the Lease Records of Orange County, California.

              66.   Oil and Gas Lease dated May 29, 1940 by and between Harry Helming, as
                    Lessor, and Chiksan Oil Company, Ltd., as Lessee, recorded in Book
                    1093, Page 361 of the Lease Records of Orange County, California.

              67.   Oil and Gas Lease dated May 29, 1940 by and between Ellen C. Wauberg,
                    as Lessor, and Chiksan Oil Company, Ltd., as Lessee, recorded in Book
                    1094, Page 243 of the Lease Records of Orange County, California.

              68.   Oil and Gas Lease dated October 1, 1919 by and between Walter E. Pyne,
                    as Lessor, and National Bank & Trust Company, as Lessee, recorded in
                    Book 13, Page 60 of the Lease Records of Orange County, California.

              69.   Oil and Gas Lease dated November 16, 1967 by and between Jerome
                    Weinberg, Inc., as Lessor, and Getty Oil Company, as Lessee, recorded in
                    Book 8472, Page 592 of the Lease Records of Orange County, California.

              70.   Oil and Gas Lease dated January 3, 1927 by and between Samuel P.
                    Mullen, as Lessor, and General Petroleum, as Lessee, recorded in Book 1,
                    Page 355 of the Lease Records of Orange County, California.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19             Entered 09/09/19 08:34:12       Page 19 of 316



                   71.    Oil and Gas Lease dated April 20, 1927 by and between Chanslr-Canf.
                          Midway Oil Company, as Lessor, and general Petroleum, as Lessee,
                          recorded in Book 39, Page 247 of the Lease Records of Orange County,
                          California.

                   72.    Oil and Gas Lease dated March 17, 1919 by and between Nick Hugo, as
                          Lessor, and Oscar R. Howard, as Lessee, recorded in Book 9, Page 354 of
                          the Lease Records of Orange County, California.

                   73.    Oil and Gas Lease dated October 1, 1945 by and between Stern Realty
                          Company, as Lessor, and basin Oil Company, as Lessee, recorded in Book
                          1380, Page 179 of the Lease Records of Orange County, California.

            Richfield East Dome Unit
            568 acres Unitized in Section 27, 28, 29, 32, 33, and 34 of T-3-S, R-9-W

  MINERAL LEASES

  Lessor:            Richards Fletcher Evans, Rosa B. Evans. Marion S. Flippen, Anna M. Richards,
                     Eliza Travis Flippen, Wade H. Flippen, Jeannette Flippen, Edith H. Flippen
  Dated:             August 24, 1943
  Recorded:          V1229/P271

  Lessor:            Benoit Oxandabourne, Gracreuse Oxandbourne, Ralph A. Phillips, Frances L.
                     Phillips, Gertrude D. Wilson
  Dated:             April 25, 1962
  Recorded:          V6139/P014

  Lessor:            Ralph A. Phillips, Frances L. Phillips, Gertrude D. Wilson
  Dated:             25, 1962
  Recorded:          V6139/P015

  Lessor:            Lilah O. Nicchols, Frank H. Nichols, Clara Wells Lambert, Leta W. Abbot
  Dated:             April 25, 1962
  Recorded:          V6139/P027

  Lessor:            Lilah O. Nicchols, Frank H. Nichols, Clara Wells Lambert, Leta W. Abbot
  Dated:             April 25, 1962
  Recorded:          V6139/P028

  Lessor:            David C. Bright, William C. Bright
  Dated:             April 25, 1962
  Recorded:          V6139/P042

  Lessor:            Charles F. Ahline
  Dated:             April 25, 1962
  Recorded:          V6217/P383
Case 19-32857-hdh11 Doc 171 Filed 09/09/19       Entered 09/09/19 08:34:12    Page 20 of 316




  Lessor:       Charles F. Ahline
  Dated:        April 25, 1962
  Recorded:     V6217/P384

  Lessor:       Charles L. Wilson, Hermine Lucy Jenkins
  Dated:        September 24, 1944
  Recorded:     V1251/P532

  Lessor:       J.D. Kenner, Crystal M. Kenner
  Dated:        September 24, 1944
  Recorded:     V1258/P458

  Lessor:       Thomas Bradford McMurtrey
  Dated:        September 24, 1944
  Recorded:     V1261/P101

  Lessor:       G.W. Wells, Clara L. Wells, D.H. Blume, Annie F. Blume, John H. Nichols,
                Josephine E. Nichols, Colistia A. Wilson, Earl M. Bright, Ralph A. Phillips,
                Frances L. Phillips
  Dated:        September 24, 1944
  Recorded:     V1261/P110

  Lessor:       Bertie Domann, May E. Dennis, N.T. Edwards, May L. Edwards, W.J. Cheney,
                Eva F. Cheney, Roberta Lee Fixen, Sally W. Koehler, Elizabeth Cobb
  Dated:        September 24, 1944
  Recorded:     V1261/P110

  Lessor:       Anaheim Union Water Company
  Dated:        February 10, 1926
  Recorded:     V0057/P081

  Lessor:       Rosa Yorba Locke, Herman F. Lock
  Dated:        June 2, 1926
  Recorded:     V0059/P084

  Lessor:       Laurie Vejar, Carrie Vejar, Beatrice Vejar De Soto, Ernest De Soto, Ramona
                Vejar, Theresa Vejar McEachin, Earl McEachin, Sophia Vejar Jones, Lawrence
                Jones
  Dated:        February 1, 1926
  Recorded:     V0059/P317

  Lessor:       Anaheim Union Water Company
  Dated:        March 15, 1943
  Recorded:     V1193/P087
Case 19-32857-hdh11 Doc 171 Filed 09/09/19     Entered 09/09/19 08:34:12    Page 21 of 316



  Lessor:       Adolf Schoepe, Martha Virginia Schoepe
  Dated:        April 1, 1965
  Recorded:     V7520/P832

  Lessor:       Adolf Schoepe, Martha Virginia Schoepe
  Dated:        May 22, 1967
  Recorded:     V8317/P176

  Lessor:       Richard F. Hathaway
  Dated:        May 16, 1949
  Recorded:     V606/P735

  Lessor:       Mayme C. Nelson
  Dated:        July 13, 1949
  Recorded:     V1897/P292

  Lessor:       Agapito Munoz
  Dated:        July 13, 1949
  Recorded:     V2030/P1

  Lessor:       Adelaide V. Krause
  Dated:        July 5, 1949
  Recorded:     V1897/P305

  Lessor:       Avalon A. Adams, Trustee
  Dated:        June 26, 1971
  Recorded:     V9701/P330

  Lessor:       Municipal Securities Company
  Dated:        March 23, 1957
  Recorded:     V3990/P568



                                                                       Recorded
  Lease Date      Lessor                           Lessee              Book/Page

  8/1/66          Louis O. Dorado, Jr. Et Ux       R.K. Sunny, Inc.    8137 227


  Mineral Deed dated 10/1/90, Mobil Exploration & Production North America, Inc. Grantor,
  Omimer Petroleum, Inc., Grantee, recorded Official Records as document no. 91-100760.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19    Entered 09/09/19 08:34:12    Page 22 of 316



                                                             Recorded      REDU
  Lessor                   Date Of Lease Original Lessee     Book/Page     Tract#

                                                             Orange
                                                             County

  Ricardo De Casas         06/22/50      Hathaway Co.        2044 / 379

  Lola M. Hathaway         08/10/29      Oscar R. Howard     592 / 329     48

  Lucy A. Kammerer         03/08/54      Hathaway Co.        2093/ 616     58

  Joseph W. Johnson        04/10/19      Amalgamated Oil     10 / 90       58

  P.W. & V.B. Thomson      04/30/19      Amalgamated Oil     10 / 258      59

  Emma J. Bayha            05/17/19      Amalgamated Oil     10 / 355      60A

  Jerome Weinberg, Inc.    11/16/67      Getty Oil, Inc.     8472 / 592    60A

  E.L. Danker              09/09/57      Hathaway Co.        4051 / 365    65

  Olive Krug               04/26/19      M.P. Waite          10 / 310      63

  George W. Issac          08/02/19      Petro Midway Co.    11 / 198      64

  Dr. SW Dove et al        10/16/19      Robert M. Shearer   13 / 81       69

  Norman T. Boisseranc     03/30/20      Robert M. Shearer (Lots 5 & 10 of 69
                                         Block 35 of Yorba Linda Tract as
                                         shown in Book 5, Pages 17 & 18 of
                                         Miscel. Maps, Orange County,
                                         CA.)

  Avalon A. Adams, Trste   06/26/71      Texaco              9701 / 284    70

  Avalon A. Adams, Trste   06/26/71      Texaco              9701 / 307    72-2

  Ivan Collier             10/01/72      Texaco              10412 / 787   47

  Norman Boiseranc         03/01/71      Texaco              9701 / 381    69

  F.D. & L.D. Thomson      02/09/71      Getty Oil Co.       10368 / 53    59

  J.K. Ganong (Koch Est)   12/31/71      Texaco              11056 / 147   69

  Agnes E. Schlacter       10/04/27      Conoco              95 / 241      43
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12     Page 23 of 316



  Gerardo R. Navarro        07/25/21   Sam P. Mullen        27 / 43        44

  Chansolor-Canfield        12/31/28   Conoco               Ptns. Of Lots 1-10, 16-27,
                                                            inclusive Midway Oil
                                                            Blk 23 of Richfield Townsite,
                                                            map thereof recorded June 15,
                                                            1888 in Book 31, Page 61,
                                                            Los Angeles County.

  E. Walter Payne           10/01/19   Nat’l Bank & Trst.   18 / 64        48

  E. Walter Payne           01/06/20   Harrington-Dumas     12 / 294       50

  E.P. Francis              07/30/61   State Explor. Co     2412 / 272     51

  Margaret M. Lee           01/29/52   State Explor. Co.    2412 / 266     52

  Stern Realty Co.          05/01/51   State Explor. Co.    2413 / 75      53

  Stern Realty Co.          05/01/51   State Explor. Co.    2413 / 75      55

  Stern Realty Co.          0/18/53    State Explor. Co.    2617 / 351     56

  Katherine Yamell          04/10/28   Merchants Petro.     158 / 1        61

  Stern Realty Co.          08/30/29   Jimsco Oil Co.       308 / 324      64

  Cloyd Laibe et al         11/01/65   Union Oil Co.        8287 / 250:    8305 / 96

  Merchants Petroleum Co.   06/20/28   Union Oil Co.        172 / 233      23

  Stern Realty              11/01/18   Union Oil Co.        7 / 185        4

  California Trust Co.      08/27/54   Arrowhead Oil Co. 7407 / 285        41

  A. Wardman et ux          01/04/19   F.M. Shelby          9 / 240        62

  John S. Zuckerman et ux   07/12/29   Bradford Bros.,      295 / 80       4
                                       Inc.

  E. Walter Payne           05/29/40   Chiksan Oil Co.      1089 / 591     49

  Stern Realty Co.          10/01/45   Basin Oil Co.        1380 / 179     65
Case 19-32857-hdh11 Doc 171 Filed 09/09/19         Entered 09/09/19 08:34:12        Page 24 of 316



  Santa Barbara County, California

  Casmalia Field

         Arellanes:          SUBJECT ACREAGE: Portion of Punta de la Laguna Ranch,
                             located in Section 13 of Township 9 North, Range 35 West, and
                             Sections 7 and 18 of Township 9 North, Range 34 West, of
                             SBB&M, containing 434.64 acres, more or less, in Santa Barbara
                             County, California.

                             SUBJECT LEASE: Oil & Gas Lease, dated August 16, 1930, by
                             and between Charles T. Arellanes et al, as Lessor, and O. C. Field,
                             as Lessee, recorded at Book 220, Page 421, of official records of
                             Santa Barbara county, California, originally covering 600 acres,
                             more or less.

         Escolle:            SUBJECT ACREAGE: All of those certain lands located in Santa
                             Barbara County, State of California. described as follows:

                             Parcel 1
                             Commencing at the northeast corner of the Escolle property being
                             the terminous of the eighth course in the lands described in Oil and
                             Gas Lease dated January 7. 1980 between Escolle Tenants-in-
                             Common, as Lessor. and Union Oil Company of California. as
                             Lessee. a Memorandum of which was recorded May 29. 1980 in
                             Book 80. Page 21450. Official Records of Santa Barbara County.
                             California. from which corner No. 13 of Rancho Todos Santos.
                             marked T.S. No. 13. bears North Westerly 64.00 chains to a point on
                             the section line between Sections 21 and 28. T9N-R43W. S.B.B. &
                             M. . thence west 25.51 chains to a station: thence north, 35.28
                             chains to said Corner No. 13, thence from said point of
                             commencement, north 89° 17’4” west, 2770.0 feet to the true point
                             of beginning; thence from said true point of beginning the following
                             courses and distances:. west 1591.4 feet; south 710.5 feet: west
                             414.9 feet; south 829.0 feet: east 658.2 feet:. 1278.9 feet: south
                             654.8 feet: to a point on the southerly line of Block II of said
                             Escolle Lease: thence East along said south line 805.8 feet: thence
                             North. 2093.0 feet: thence west 736.7 feet North. 728.2 feet to the
                             true point of beginning and containing 120 acres. more or less.

                             Parcel II
                             Commencing at Corner No. 13 of Rancho Todos Santos marked T.S.
                             No. 13. from which a live oak 15 inches in diameter bears south
                             37°west. 6.30 chains distant: thence along the north line of said
                             Rancho north 83°03’ west. 103.25 chains to a station: thence south.
                             77.98 chains to a station: thence east 70.40 chains to the true point
                             of beginning from which the one-quarter section corners between
Case 19-32857-hdh11 Doc 171 Filed 09/09/19      Entered 09/09/19 08:34:12        Page 25 of 316



                         Sections 28 and 29. T9N-R34W. S.B.B. & M. bears south 8.70
                         chains distance: thence from said true point of beginning the
                         following crouses and distances: north 718.2 feet: west 646.6 feet:
                         North 900.4 feet: west 8840 feet: south 1106 feet: east 299.6 feet:
                         south. 512.4 feet to a point on the southerly line of Block I of said
                         Escolle Lease: thence east along said south line 1231. 1 feet to the
                         true point of beginning and containing 40 acres, more or less.

                         Parcel III
                         Commencing at Corner No. 13 of Rancho Todos Santos marked T.S.
                         No. 13 from which a live oak 15 inches in diameter bears south
                         37°west. 6.30 distant: thence along the north line of said Rancho
                         north 83°43’ west. 103.25 chains to a station: thence south 77.96
                         chains to a station; thence east 70.40 chains to a station from which
                         the ¼ Section corners between 28 and 29, T9N, R34W, S.B.

                         B. & M. bears South 8.70 chains distant: thence South 176.8 feet to
                         a point on the east line of Block II of said Escolle Lease and the true
                         point of beginning; thence continuing south through said ¼ section
                         corners and along said east line 934.0 feet; thence east 934.0 feet;
                         thence north 934.0 feet; thence west 934.0 feet to the true point of
                         beginning and containing 20 acres.

                         SUBJECT LEASES:
                         1. Oil and Gas Lease dated September 25, 1947 by and between
                         Escolle Estate Company, as Lessor, and Union Oil Company, as
                         Lessee, and recorded in Volume 736, Page 290 of Official Records
                         of Santa Barbara County, California. as amended.

                         2. Oil and Gas Lease dated January 7, 1980 by and between Escolle
                         Tenants in Common. Lessors, and Union Oil Company, as Lessee, a
                         memorandum of which was recorded as Document # 80-21450 of
                         Official Records of Santa Barbara County. California, as amended.

        Morganti:        SUBJECT ACREAGE: A portion of Rancho Punta de la Laguna,
                         located in Sections 13 and 24 of Township 9 North, Range 35 West,
                         and Sections 18 and 19 of Township 9 North, Range 34 West,
                         containing 491.00 acres, more or less, in Santa Barbara County,
                         California.

                         SUBJECT LEASE: Oil and Gas Lease dated August 18, 1930, by
                         and between Guiseppe Morganti, as Lessor, and O. C. Field, as
                         Lessee, and recorded in Book 222, Page 538 in the Official Records
                         of Santa Barbara County, California. as amended.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19     Entered 09/09/19 08:34:12      Page 26 of 316



        Muscio:

                         SUBJECT ACREAGE: The portion of Subdivision No. 16 of the
                         Rancho Punta de la Laguna located in Section 24 of Township 9
                         North, Range 35 West, containing 30 acres, more or less, in Santa
                         Barbara County, California.

                         SUBJECT LEASE: Oil and Gas Lease, dated November 19,1971,
                         by and between Ted H. Muscio et al, as Lessors and Union Oil
                         Company, as Lessee, which lease originally covered 253.85 acres,
                         recorded February 14, 1972, in book 2386, Page 581, of Official
                         Records of Santa Barbara County, California

        Righetti:        SUBJECT ACREAGE: Portion of Lot or Subdivision No. 13 of the
                         Rancho Punta de la Laguna, located in Section 13 of Township 9
                         North, Range 35 West, containing 40.00 acres, more or less,
                         INSOFAR AND ONLY INSOFAR as it covers rights to a depth of
                         4,500’.

                         SUBJECT LEASE:

                         That certain Oil & Gas Lease dated February 8, 1934 by and
                         between E. Righetti, et al, as Lessor, and William W. Porter, II as
                         Lessee, and recorded in Volume 301, Page 59 of the O.R. of Santa
                         Barbara County, California.

        Bonetti:         SUBJECT ACREAGE: Portion of Punta de La Laguna Rancho,
                         located in Sections 12 and 13 of Township 9 North. Range 35 West,
                         and Sections 7 and 18 of Township 9 North, Range 34 West,
                         containing 184.00 acres, more or less, in Santa Barbara County,
                         California.

                         SUBJECT LEASE: Oil and Gas Lease, dated November 1, 1964, by
                         and between T.R Bonetti et al, as Lessors and Union Oil Company,
                         as lessor, recorded in Book 2104, Page 1188 of Official Records of
                         Santa Barbara County, California
Case 19-32857-hdh11 Doc 171 Filed 09/09/19         Entered 09/09/19 08:34:12       Page 27 of 316



  Santa Barbara County, California

  Cat Canyon Field

     Bell:             SUBJECT ACREAGE:

                       Parcel A:

                       That portion of the Bell Tract of Rancho Los Alamos, in the unincorporated
                       territory of Santa Barbara County, State of California, as per map filed in Book
                       21, at Page 193 of Maps, in the office of the County Recorder of said County
                       described as follows:

                       Beginning at the northwest corner of said Bell Tract; thence along the west line
                       of said Bell Tract South 01°26’46” West 5279.23 feet; thence leaving said west
                       line South 48°53’45” East 11410.66 feet to the east line of said Bell Tract;
                       thence along said east line North 05°54’40” East 7504.38 feet to the most
                       northeasterly corner of said Bell Tract; thence along the northerly boundary of
                       said Bell Tract the following five (5) courses:

                              1. North 89°41’14” West 1522.33 feet;
                              2. North 00°14’20” East 2644.72 feet;
                              3. North 89°47’24” West 5273.86 feet;
                              4. North 00°17’10” East 2643.84feet;
                              5. North 89°42’26” West 2595.99 feet to the point of beginning

                       [and containing approximately 1454.0 acres, more or less,] and being a portion
                       of the lands conveyed to Grantor in that certain Deed dated June 15, 1908, from
                       Teresa Bell, as administratrix of the Estate of Thomas Bell, deceased, to Union
                       Oil Company of California, recorded June 15, 1908, Book 118 of Deeds at Page
                       591, Official Records of Santa Barbara County, California.

                       Excepting all right, title and interest from the surface down to a depth of 500’
                       below the surface of the ground.

                       Excepting therefrom any portion of said land lying outside the exterior
                       boundary of Parcel 1 of Parcel Map No. 14302, filed in Book 50, Pages 50 - 57
                       of Parcel Maps, in the office of the County Recorder of said County and State.

                       Parcel B:

                       Parcel 1 of Parcel Map No. 14302, County of Santa Barbara, State of
                       California, as shown on map filed in Book 50, Pages 50-57 of Parcel Maps in
                       the office of the County Recorder of Santa Barbara County.

                       Excepting all right, title and interest from the surface down to a depth of 500’
                       below the surface of the ground.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19      Entered 09/09/19 08:34:12       Page 28 of 316



                    Also excepting therefrom the following described land:

                    That portion of the Bell Tract of Rancho Los Alamos, in the unincorporated
                    territory of Santa Barbara County, State of California, as per map filed in Book
                    21, Page 193 of Maps in the office of the County Recorder of said County
                    described as follows:

                    Beginning at the Northwest corner of said Bell Tract;

                    Thence along the West line of said Bell Tract South 01° 26’ 46” West 5279.23
                    feet;

                    Thence leaving said West line South 48° 53’ 45” East 11410.66 feet to the East
                    line of said Bell Tract;

                    Thence along said East line North 05° 54’ 40” East 7504.38 feet to the most
                    Northeasterly corner of said Bell Tract;

                    Thence along the Northerly boundary of said Bell Tract the following five (5)
                    courses:

                    1. North 89° 41’ 14” West 1522.33 feet;

                    2. North 00° 14’ 20” East 2644.72 feet;

                    3. North 89° 47’ 24” West 5273.86 feet;

                    4. North 00° 17’ 10” East 2643.84 feet;

                    5. North 89° 42” 26” West 2595.99 feet to the point of beginning

                    And being a portion of the lands conveyed to Grantor in that certain Deed dated
                    June 15, 1908 from Teresa Bell, as Administratrix of the Estate of Thomas Bell,
                    deceased to Union Oil Company of California, recorded June 15, 1908, Book
                    118 of Deeds, Page 591, Official Records of Santa Barbara County, California.



     Blochman:      SUBJECT ACREAGE: The northwest quarter of Section 26, Township 9
                    North, Range 33 West, containing 160.0 acres, more or less, in the County of
                    Santa Barbara, State of California.

                    EXCEPTING THEREFROM all that portion of said land lying above a depth of
                    500 feet beneath the surface thereof, as conveyed by Greka SMV, Inc. to Greka
                    AM, Inc. as set forth in the deed recorded February 28, 2002 as Instrument No.
                    2002-19525 of Official Records.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19         Entered 09/09/19 08:34:12      Page 29 of 316



     Palmer Stendel:   SUBJECT ACREAGE: The northeast quarter of Section 26, Township 9
                       North, Range 33 West, SBB&M containing 160.0 acres, more or less, in the
                       County of Santa Barbara, State of California.

                       EXCEPTING THEREFROM all that portion of said land lying above a depth of
                       500 feet beneath the surface thereof, as conveyed by Greka SMV, Inc. to Greka
                       AM, Inc. as set forth in the deed recorded February 28, 2002 as Instrument No.
                       2002-19525 of Official Records.

  Goodwin “A”:
                         INSTRUMENT               ORIGINAL
                           DATE OF                 LESSOR
                         INSTRUMENT              (GRANTOR)/                   BRIEF
      NUMBER           RECORDING DATA         LESSEE (GRANTEE)             DESCRIPTION

      CA-46785         Oil & Gas Lse          G.L. Goodwin, et al/     Ptn E/2 Sec 10-
                       1/1/62                 J.C. Hazard, et al       R9N, R33W, SBB & M
                       Bk 1937 Pg 910

  Harbordt:
   LEASE NO.:          CA-70210
   LEASE DATE:         8/2/57
   LESSOR:             M. H. Harbordt
   LESSEE:             Standard Oil Company of California
   RECORDING           Book 1470, Page 1
   DATA:
   DESCRIPTION:        SW/4; S/2 SE/4 Section 11-T9N-R33W,
                       SBB&M, Santa Barbara County, California

   LEASE NO.:          CA-702 10A
   LEASE DATE:         2/3/00
   LESSOR:             Wells Fargo Bank, Tr. Of
                       Mildred H. Harbordt Trust
   LESSEE:             Vintage Petroleum, Inc.
   RECORDING           Doc.2000 -22109
   DATA:
   DESCRIPTION:        SW/4; S/2 SE/4 Section 11-T9N-R33W,
                       SBB&M, Santa Barbara County, California
Case 19-32857-hdh11 Doc 171 Filed 09/09/19      Entered 09/09/19 08:34:12      Page 30 of 316




  Lloyd:
                                                     ORIGINAL
                       INSTRUMENT                     LESSOR
                         DATE OF                   (GRANTOR)/
                       INSTRUMENT                     LESSEE                 BRIEF
     NUMBER          RECORDING DATA                 (GRANTEE)             DESCRIPTION

     CA-24926-1    Oil & Gas Lse               Lloyd Corporation,      W 2/3 Sec 15-T9N-
                   4/21/70                     Ltd/Shell Oil           R33W, SBB & M
                   Bk 2312 Pg 761              Company

     CA-24926-2    Oil & Gas Lse               A.A. Gillette, et al/   W 2/3 Sec 15-T9N-
                   3/7/65                      Lloyd Corporation,      R33W, SBB & M
                   Bk 2097 Pg 319              Ltd.

  Security:        The East 1/3 of the North half of Section 15, Township 9 North, Range 33
                   West of San Bernadino Meridian.

  Thomas:
                                                     ORIGINAL
                       INSTRUMENT                     LESSOR
                         DATE OF                   (GRANTOR)/
                       INSTRUMENT                     LESSEE                 BRIEF
      NUMBER         RECORDING DATA                 (GRANTEE)             DESCRIPTION

      CA-40019     Oil & Gas Lse               C.T. Thomas, et al/     E/3 S/2 Sec 15-T9N-
                   10/1/70                     Anza Pacific Corp.      R33W, SBB & M
                   Bk 2325 Pg 209



  Los Flores:
                                                     ORIGINAL
                       INSTRUMENT                     LESSOR
                         DATE OF                   (GRANTOR)/
                       INSTRUMENT                     LESSEE                 BRIEF
      NUMBER         RECORDING DATA                 (GRANTEE)             DESCRIPTION

      CA-70220     Oil & Gas Lse               Los Flores Land &       E/2 SE/4 Sec 21 and
                   12/8/47                     Oil Company/General     N/2 SW/4 Sec 22-
                   Bk 762 Pg 413               Petroleum               T9N, R33W, SBB &
                                               Corporation             M

      CA-70221     Oil & Gas Lse               Los Flores Land &       Ptn SE/4 Sec 21 –
                   7/28/48                     Oil Company/General     T9N, R33W, SBB &
                   Bk 810 Pg 167               Petroleum               M
                                               Corporation
Case 19-32857-hdh11 Doc 171 Filed 09/09/19     Entered 09/09/19 08:34:12      Page 31 of 316



        Goodwin:    SUBJECT ACREAGE: The West half of the Northwest Quarter of the
                    Northwest Quarter of Section 2, Township 9 North, Range 33 West,
                    S.B.B.&M.; the Southwest Quarter of the Northwest Quarter of said
                    Section 2; the West half of the Southwest Quarter of said Section 2; the
                    West half of the Northeast Quarter of the Southwest Quarter of said
                    Section 2; and the Southeast Quarter of the Southwest Quarter of said
                    Section 2; and the Northwest Quarter of Section 11, Township 9 North,
                    Range 33 West, S.B.B.&M.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19        Entered 09/09/19 08:34:12       Page 32 of 316



  Santa Barbara County, California

  Gato Ridge Field

     Fullerton:       SUBJECT ACREAGE: Lots 2, 3, 4 and the Southeast Quarter of the
                      Northwest Quarter of Section 31 Township 9 North, Range 32 West,
                      consisting of 129.46 acres of land, more or less, in the County of Santa
                      Barbara, State of California, as reserved in Deed from Fullerton Oil
                      Company, an Arizona corporation, to Edward A. Michael et ux., dated May
                      23, 1946 and recorded May 31, 1946, in Book, 694, at page 36.

     Conoco/Union- Oil & Gas Lease, dated June 18, 1936, by and between Continental Oil
     Continental:  Company and O.C. Field Gasoline Corporation, described as Lot 7, (44.10
                   acres) Section 4 of T8N-R32W and Lots 5 & 6 (58.05 acres) of Section 31
                   of T9N-R32W, SBB&M, as recorded in volume 1228, Page 437 of O.R. of
                   Santa Barbara, California, as amended.


         G. Gibson:    SUBJECT ACREAGE: Section 5: Lots 2, 3, 4, 5, 6; Section 6; Lot 1,
                       Township 8 North, Range 32 Wet, S.B.B.&M. Containing 153.71 acres
                       more or less, according to the official plat of said land approved by the
                       Surveyor General, August 5, 1901, and filed in General Land Office,
                       reserved in Deed from Fullerton Oil Company, an Arizona Corporation, to
                       E.E. Elliott, et al, dated April 12, 1946, and recorded May 2, 1946, in
                       Book 683, at Page 176.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19          Entered 09/09/19 08:34:12        Page 33 of 316



  Santa Barbara County, California

  Santa Maria Valley Field

  Jim Hopkins:          SUBJECT ACREAGE: The northeast quarter of Section 1, Township 9
                        North, Range 34 West in the County of Santa Barbara, State of
                        California. The north half of the southeast quarter and the east half of the
                        southwest quarter of Section 1, Township 9 North, Range 34 West,
                        S.B.B.&M. in the County of Santa Barbara, State of California, according
                        to the official plat thereof lying below a depth of 100 feet, excepting from
                        said east half of the southwest quarter that portion lying southwesterly of
                        the northeasterly line of the land conveyed to the State of California by
                        the Deed recorded November 8, 1955, as Instrument No. 20085, in Book
                        1345 at Page 125, official records of said county; being those rights
                        excepted and reserved in that certain quitclaim deed dated December 22,
                        1994, by and between Union Oil Company of California and Elks
                        Recreation, Inc. lying below a depth of 100 feet.

  Union Sugar:          SUBJECT ACREAGE: That certain property description attached to that
                        mineral deed dated May 15, 1974, by and between Santa Maria Valley
                        Associates, as grantor, and Union Oil Company of California, as grantee,
                        recorded May 15, 1974, as Document No. 17453, in Book 2515, Page
                        1349 of the Official Records of Santa Barbara County, California, and in
                        that certain property description attached to that amendment to mineral
                        deed dated November 15, 1974, by and between Santa Maria Valley
                        Associates, as grantor, and Union Oil Company of California, as grantee,
                        recorded February 6, 1975, as Document No. 3744, in Book 2551, Page
                        743, of the Official Records of Santa Barbara County, California:

  Bettiga:              SUBJECT ACREAGE: That portion of the East Half (E/2) of the
                        Northeast Quarter (NE/4) of Section 24, T10N, R34W, SBBN lying
                        southerly of a line parallel with and 720 feet northerly where measured at
                        right angles from the south line of said E/2 of NE/4 of said Section 24,
                        Santa Barbara County, California

                        SUBJECT LEASE: That certain Oil & Gas Lease dated December 7th,
                        1995, recorded 5/7/96, Document # 96-028845, by and between James
                        Bettiga under O. Bettiga Trust #1, dated 11/1/78 and James P Bettiga,
                        Successor Trustee of O. Bettiga Revocable Trust dated 11/30/84, as
                        Lessor and Saba Petroleum, Inc., as Lessee.

  Adam:                 SUBJECT ACREAGE: That portion of the West Half (W/2) of the
                        Northeast Quarter (NE/4) of Section 24, T10N, R34W, SBBM lying
                        northerly of a line parallel with and 720 feet northerly where measured at
                        right angles from the south line of said W/2 of NE/4 of said Section 24,
                        Santa Barbara County, California
Case 19-32857-hdh11 Doc 171 Filed 09/09/19     Entered 09/09/19 08:34:12       Page 34 of 316



                     SUBJECT LEASE: Oil & Gas Lease dated July 17, 1970, by and
                     between Thomas B. Adam, II, Frederick O. Sherrill and Elizabeth Ann
                     Newark, as Lessor, and Union Oil Company of California, as Lessee,
                     said lease or memorandum o which was recorded October 13, 1970, in
                     Book 2323, Page 1238 of Official Records of Santa Barbara, California

  Moretti:           SUBJECT ACREAGE: The North Half (N1/2) of the Northwest Quarter
                     (NW1/4) and the North Half (N1/2) of the South Half (S1/2)of the
                     Northwest Quarter of Section 24, Township 10 North, Range 34 Wet,
                     SBB&M, 118.56 acres, more or less.

                     SUBJECT LEASE: Oil & Gas Lease dated September 1, 1976, by and
                     between Peter M. Moretti et. Al., as Lessor, and Union Oil Company of
                     California, as Lessee, said lease of memorandum of which was recorded
                     April 12, 1977 as Document #77-16811, of the Official Records of Santa
                     Barbara County, California

  McFaddin:          SUBJECT ACREAGE: The West Half of the Northwest Quarter (W1/2
                     NW1/4) of Section 19, Township 10 North, Range 33 West, SBB&M,
                     EXCEPTING THEREFROM the following described parcel:
                     Commencing at a appoint on the Westerly line of the West Half of the
                     Northwest quarter (W1/2 NW1/4) which point is 60 feet North of the
                     Southwest corner thereof and said point of beginning thence Easterly 660
                     feet; thence Northerly 1320 feet; thence Westerly 660 feet; thence
                     Southerly 1320 feet to the point of beginning (60 Acres more or less).

                     SUBJECT LEASE: Oil & Gas Lease dated June 8, 1964, by and
                     between Ruth B. McFaddin, et al, as Lessor and Union Oil Company of
                     California, as Lessee, said lease memorandum of which was recorded
                     September 30, 1964, as Document #41819, in Book 2072, Page 226 of
                     the Official Records of Santa Barbara County, California
Case 19-32857-hdh11 Doc 171 Filed 09/09/19       Entered 09/09/19 08:34:12   Page 35 of 316



  Shell Bradley
  (Bradley Consolidated, Bradley Lands Unit (BLU)):

                                                        ORIGINAL
                           INSTRUMENT                    LESSOR
                             DATE OF                  (GRANTOR)/
                           INSTRUMENT                    LESSEE            BRIEF
       NUMBER            RECORDING DATA                (GRANTEE)        DESCRIPTION

  CA-40001               Oil, Gas & Mineral     Bradley Land         Ptns of Secs. 5 & 6,
                         Lease                  Company/ Shell Oil   T9N-R33W,
                         7/01/70                Company              SBB & M
                         Bk 2317 Pg 975                              (Parcels A-D)

  CA-40109               Oil, Gas, & Mineral    Bradley Land         S/2 SW/4 & NW/4
                         Lease                  Company, Shell Oil   SW/4 Sec. 5-T9N-
                         2/17/72                Company              R33W,
                         Bk 2390 Pg 581                              SBB & M

  CA-40014               Oil & Gas Lse          Bradley Land         NE/4 SE/4 NE/4 Sec.
                         10/3/56                Company, Union Oil   6, T9N-R33W,
                         Bk 1411 Pg 162         Company of           SBB & M
                                                California

  Ca-40015               Oil & Gas Lse          Bradley Land         NE/4 NE/4 Sec. 6 &
                         4/4/56                 Company, Onas Coy    Ptn NW/4, NE/4
                         Bk 1375 Pg 210         Miller, et al        SW/4 Sec 5-T9N-
                                                                     R33W, SBB & M

  Ca-40016               Oil & Gas Lse          Bradley Land         Ptn Sec 5 T9N-R33W
                         6/12/57                Company, Cecil O.    SBB & M
                         Bk 1469 Pg 489         Basenberg

  Ca-40159               Oil & Gas Lse          Bradley Land         S 3/4 W/2 NW/4 &
                         1/16/69                Company, Standard    N/2 NW/4 SW/4 Sec
                         Bk 2266 Pg 307         Oil Company of       6-T9N-R33W,
                                                California           SBB & M

  CA-40161-1             Oil & Gas Lease        Bradley Land         E/2 NW/4, N/2 NE/4
                         12/1/65                Company/ Standard    SW/4
                         Bk 2204 Pg 922         Oil Company of       S 3/4 W/2 NE/4 &
                                                California           NW/4 SE/4
                                                                     Sec 6-T9N-R33W,
                                                                     SBB & M
Case 19-32857-hdh11 Doc 171 Filed 09/09/19        Entered 09/09/19 08:34:12      Page 36 of 316



  CA-70206                Oil & Gas Lse          Bradley Land             SW/4 SE/4 Sec 5, S/2
                          5/2/79                 Company Chevron          SE/4 SE/4
                          Doc #80-13008          USA, Inc.                Sec. 6, T9N-R33W,
                                                                          SBB & M
  Texaco Bradley
  Bradley Lands (TBLU):
     LEASE NO.:             246073

     LEASE DATE:            March 1, 1967

     LESSOR:                Bradley Land~ Company

     LESSEE:                Texaco Inc.

     RECORDED:              Book 2192, Page 12

     DESCRIPTION:           Township 9N, Range 33W

                            Section 4: SWNW, W2SENW, W2E2SENW, S2NWNW,
                            S2N2NWNW, S2SWNENW, NWSWNENW
                            Section 5: N2SE, NESESE, SENENE, E2SENE, SWSENE,
                            S2SWNE, NWSWNE, SWSWNWNE, S2NESWNE, E2SWNENE

                            Containing 280 acres, more or less in Santa Barbara County,
                            California.

  Shell Payne:
                                                       ORIGINAL
                            INSTRUMENT                  LESSOR
                              DATE OF                (GRANTOR)/
                            INSTRUMENT                  LESSEE                 BRIEF
       NUMBER             RECORDING DATA              (GRANTEE)             DESCRIPTION

  Ca-40160.1              Oil & Gas Lse          John David Payne, et     NE/4 NE/4 Sec. 12-
                          1/2/70                 al/ Standard Oil         T9N, R34W & N/2
                          Bk 2298 Pg 308         Company of               Sec 7- T9N-R33W,
                                                 California               SBB & M

  Ca-40160-2              Oil & Gas Lse          Mildred F. Bardin/       NE/4 NE/4 Sec. 12-
                          8/12/68                Standard Oil             T9N, R34W & N/2
                          Bk 2255 Pg 439         Company of               Sec 7- T9N-R33W,
                                                 California               SBB & M

  Ca-40160-3              Oil & Gas Lse          John S. Newton,, et      NE/4 NE/4 Sec. 12-
                          8/12/68                al/ et al/Standard Oil   T9N, R34W & N/2
                          Bk 2256 Pg 112         Company of               Sec 7- T9N-R33W,
                                                 California               SBB & M
Case 19-32857-hdh11 Doc 171 Filed 09/09/19          Entered 09/09/19 08:34:12        Page 37 of 316



  CA-40160-4              Oil & Gas lease          Mary Ann Gillespie/       NE/4 NE/4 Sec 12-
                          8/12/68                  Standard Oil              T9N, R34W & N/2
                          Bk 2255 Pg 463           Company of                Sec 7- T9N-R33W,
                                                   California                SBB & M

  Kemp/Kemp “A”:
                                                         ORIGINAL
                            INSTRUMENT                    LESSOR
                              DATE OF                  (GRANTOR)/
                            INSTRUMENT                    LESSEE                   BRIEF
       NUMBER             RECORDING DATA                (GRANTEE)               DESCRIPTION

  CA-46778                Oil & Gas Lease          Jane Kemp, et vir/        E/2 E/2 SE/4 Sec 31
                          7/19/39                  Sadie West                T10N- R33W,, SBB
                          Bk 498 Pg 136                                      &M



  CA-46780-1              Oil, Gas &Mineral        Paul D. Marling, et al/   SE/4 less the South
                          Lease                    Norris Oil Company        300’ Sec 31-T10N-
                          2/15/73                                            R33W, SBB & M
                          Bk 2453 Pg 1476

  CA-46780-2              Oil, Gas & Mineral       Lambert J. Pereira, et    SE/4 less the South
                          Lease                    ux/ Norris Oil            300’ Sec 31-T10N-
                          2/15/73                  Company                   R33W, SBB & M
                          Bk 2453 Pg 1474

  CA-46781                Oil & Gas Lse            Lavona I. Markling, et W/2 SE/4. N/2 E/2
                          6/21/65                  al/ Edward J. Carr     SE/4 Sec 31- T10-N-
                          Bk 2117 Pg 872                                  R33W, SBB & M

  Kemp: All of HVI Cat Canyon, Inc.’s right, title and interest in and to all of the oil, gas and
  other minerals in and under and that may be produced from the following described lands
  situated in Santa Barbara County, State of California, to-wit: SE/4 of Section 31; T10N, R33W,
  containing 160 acres, more or less.

   Laine:              SUBJECT ACREAGE: That portion of the Southeast quarter of Section
                       13, Township 10 North, Range 34 West, San Bernardino Base and
                       Meridian, in the County of Santa Barbara, State of California, described
                       as follows, to wit:
                       Commencing at a point in the north line of the Southeast quarter of
                       Section 13, from which a 1 inch pipe, with copper disc set at the
                       northwest corner of said quarter section bears North 89°18 '40" West,
                       1,024.84 feet; thence South 0°29'40" West, 2,660.57 feet at 59.45 feet to
                       a 3/4 inch pipe with copper disc set in the fence line and on the east side
                       of an orchard at 2,626.80 feet to a 1 inch pipe with copper disc, set in the
                       south fence line at 2,660.57 feet to a point in county road on the south
                       side of said quarter section; thence along the south side of said quarter
Case 19-32857-hdh11 Doc 171 Filed 09/09/19          Entered 09/09/19 08:34:12         Page 38 of 316



                       section South 89°18 '39" 797.00 feet to a point in county road; thence
                       leaving said south line North 0°29'49" East 2,660.57 feet at 32.57 feet
                       to a 1 inch pipe with copper disc set in the south fence line, at 2600.42
                       feet to a 1 inch pipe with copper disc set in the north line at 2,660.57 feet
                       to a point on the north line of said quarter section; thence along the north
                       line of said quarter section North 89°18 '40" West, 779.00 feet to the
                       place of beginning.
                       SUBJECT LEASE: Oil and Gas Lease by and between Dorothy M.
                       Laine, as lessor, and Union Oil Company of California, as lessee,
                       recorded on March 11, 1980 as Instrument No. 80-9932, Official
                       Records of Santa Barbara County, California.

  East Valley Farms:   SUBJECT ACREAGE: Tract No. 11,718 in the County of Santa Barbara,
                       State of California, as shown on the map recorded October 4, 1973 in
                       Book 90. Pages 62 through 64 of Maps. EXCEPTING therefrom any
                       portion lying outside the Northeast one quarter of Section 31 in Township
                       10 North, Range 33 West, San Bernardino Base and Meridian, as shown
                       on the Official Plat thereof. ALSO EXCEPTING therefrom any portion
                       thereof lying within the lines of Telephone Road, as shown on the map of
                       said tract, which was dedicated in fee to and accepted by the County of
                       Santa Barbara on the map of said tract. ALSO EXCEPTING therefrom
                       any portion thereof lying within the lines of Lot 19 as shown on the map
                       of said tract.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19            Entered 09/09/19 08:34:12        Page 39 of 316



  Santa Barbara County, California

  Zaca Field

  BROWN, DAVIS, DAVIS “B”, and DAVIS “C” LEASES



  LEASE NO.:            G 312810 (formerly G 312781 A)

  LEASE DATE:           9/17/71

  LESSOR:               Alice Sedgwick, Dean Brown and Katherine Brown, husband and wife;

                        Harold R Davis and Alice C. Davis, husband and wife

  LESSEE:               Getty Oil Company

  RECORDED:             2371/1011

  DESCRIPTION:          Section 4, Township 7 North, Range 31 West
                        Section 33, Township 8 North, Range 31 West

  Being a portion of the Rancho Corral de Quati in the County of Santa Barbara, State of
  California and more particularly described as follows:

  Beginning at the northwest corner of the Carranza Mesa Tract, as surveyed by Frank F. Flournoy
  in February, 1912, and filed in the office of the Recorder of Santa Barbara County, California on
  March 8, 1912, in Map Book No. 6, on Page 56; thence South 4° 25’ 40” West 2577.3 feet;
  thence South 0° 06’ East 700 feet to the true point of beginning; thence South 0° 06’ East 438.64
  feet ;thence South 22° 00’ West 992.60 feet; thence South 72° 18’ East 6407.00 feet; thence
  North 27° 51’ East 285.70 feet; thence North 27° 11’ East 424.70 feet, thence North 62° 45’
  West 481.66 feet; thence North 14° 28’ West 212.37 feet; thence North 17° 42’ West 180.73
  feet; thence North 75° 06’ 32” West 1092.24 feet; thence North 7° 41’ 30” East 275.00 feet;
  thence North 71° 39’ 00” West 4793.67 feet to the true point of beginning and containing 186.36
  acres, more or less.

  By Amendment and Agreement dated 10/22/79 between Alice de F. Sedgwick and Harold H.
  Davis and Getty Oil Company, recorded 80-24589, the following lands were added to the above
  lease:

  DESCRIPTION:           Section 4, Township 7 North, Range 31 West
                         Section 33, Township 8 North, Range 31 West

  Parcels 1, 2, 4, 5, 6, 8, 12, 13, and 14 in the County of Santa Barbara, State of California, as per
  map filed in Book 85, Pages 88, 89 and 90 of Record of Surveys, in the Office of the County
  Recorder of said County, EXCEPTING THEREFROM any portion thereof lying within the
  following described parcel:
Case 19-32857-hdh11 Doc 171 Filed 09/09/19           Entered 09/09/19 08:34:12       Page 40 of 316



  All that portion of the Rancho Corral de Quati in the County of Santa Barbara, State of
  California and more particularly described as follows:

  Beginning at the northwest corner of the Carraaza Mesa Tract, as surveyed by Frank F. Flournoy
  in February, 1912, and filed in the office of the Recorder of Santa Barbara County, California. on
  March 8, 1912, in Map Book No. 6, on Page 56; thence South 4° 25’ 40” West 2577.3 feet;
  thence South 0° 06’ East 700 feet to the true point of beginning; thence South 0° 06’ East 438.64
  feet; thence South 22° 00’ West 992.60 feet; thence South 72° 18’ East 6407.00 feet; thence
  North 27° 51’ East 285.70 feet; thence North 27° 11’ East 424.70 feet; thence North 62° 45’
  West 481.66 feet; thence North 14° 28’ West 212.37 feet; thence North 17° 42’ West 180.73
  feet; thence North 75° 06’ 32” West 1092.24 feet; thence North 7° 41’ 30” East 275.00 feet;
  thence North 71° 39’ 00” West 4793.67 feet to the true point of beginning and containing 186.36
  acres, more or less.

  Containing 249.77 acres, more or less.

  LEASE NO.:              G312778A

  LEASE DATE:             1/11/39

  LESSOR:                 Harold R Davis, et ux

  LESSEE:                 Tide Water Associated Oil Company

  RECORDED:               449/451

  DESCRIPTION:            Section 3, Township 7 North, Range 31 West, SBM

                          Section 33 and 34, Township 8 North, Range 31 West, SBM

                          Being a portion of the Rancho Corral de Quati in the County of Santa
                          Barbara, State of California and more particularly described as follows:

                          Beginning at a point in the west line of Carranza Mesa Tract South 4°
                          25’ 40” West 967.30 feet from the northwest corner of said Carranza
                          Mesa Tract as shown on the map of Carranza Mesa Tract, a part of said
                          Corral de Quati Rancho, as surveyed by Frank F. Flourney in February,
                          1912 and filed in the office of the Recorder of Santa Barbara County,
                          California on March 8, 1912, in Map book No. 6 page 56. Thence from
                          said point of beginning

                          First, South 4°-25’-40” West 1610.00 feet to a 3/4” iron pipe driven in
                          the ground at an angle point in the west line of said Carranza Mesa
                          Tract; thence along the west line of said Tract

                          Second, South 0°-06” East 700.00 feet to a point in the west line of said
                          Tract; thence leaving the west line of the said Tract
Case 19-32857-hdh11 Doc 171 Filed 09/09/19         Entered 09/09/19 08:34:12        Page 41 of 316



                        Third, South 71°-39; East 4793.67 feet to a point in the County road to
                        Zaca Station; thence

                        Fourth, South 7°-41”-30” West 275.00 feet along the County road to
                        Zaca Station; thence leaving the said road

                        Fifth, South 75°-06’-32” East 1092.24 feet to a point which is the
                        westerly end of course 21 in the certain description referred to as exhibit
                        “A” in the certain Modification of Lease as agreed between Harold H.
                        Davis, Alice C. Davis, his wife, Francis M. Sedgwick and Alice deF.
                        Sedgwick, his wife, parties of the first part and Tide Water Associated
                        Oil Company, a corporation, party of the second part, dated November
                        18, 1942, and recorded in the office of the County Recorder of Santa
                        Barbara County, California, in book 561 at page 404, official records of
                        Santa Barbara county; thence along the easterly boundary of the
                        property described in said exhibit “A” of said Modification of Lease, by
                        the following courses and distances

                        Sixth, North 79°-10’ East 233.29 feet; thence

                        Seventh, North 78° -47’ East 223.70 feet, thence

                        Eighth, North 65°-53’ East 229.89 feet; thence

                        Ninth, North 46°-45’ East 285.09 feet; thence

                        Tenth, North 48°-56’ East 398.20 feet; thence

                        Eleventh, North 38°-21’ East 218.90 feet; thence

                        Twelfth, North 30°-38’ East 492.20 feet; thence leaving the said easterly
                        boundary of said land described in said exhibit “A”

                        Thirteenth, North 67°-21’-25” West 2937.17 feet to a point in the
                        County road to Zaca Station near its junction with the Foxen Canyon
                        Road; thence

                        Fourteenth, North 64°-57’-23” West 4732.66 feet to the point of
                        beginning and containing 299.65 acres, more or less, in Santa Barbara
                        County, California

  By Modification of Lease dated 11/18/42 between Harold H. Davis, Alice C Davis, his wife,
  Francis M Sedgwick and Alice de F. Sedgwick, his wife, and Tide Water Associated Oil
  Company, the following lands were added to the above lease.

  DESCRIPTION:          Section 3, Township 7 North, Range 31 West
                        Section 34, Township 8 North, Range 31 West
Case 19-32857-hdh11 Doc 171 Filed 09/09/19            Entered 09/09/19 08:34:12        Page 42 of 316



         That portion of the Rancho Corral de Quati, in the County of Santa Barbara, State of
  California, described as follows:

          Beginning at a 2” pipe with brass cap marked “21-CQ-FFF” on the north boundary line
  of said Rancho Corral de Quati and at the southwest corner of the Rancho La Zaca, thence north
  89° 52’ 20” east along the common boundary line of said Ranchos, at 5065.2 feet an iron pipe
  driven into the ground on the west side of Foxen Canon Road, as more fully shown on map of
  survey filed in Book 24 page 17 of Record of Surveys, records of said County, and at 5094.20
  feet intersect the centerline of said Foxen Canon Road, as shown on said map, 8998.33 feet,
  more or less, to the northeast corner of the parcel of land firstly described in the certain deed
  from Robert B. Canfield, et ux. to Harold H. Davis, recorded December 20, 1926 in Book 116
  page 88 of Official Records, records of said County, thence along the easterly line of said last
  mentioned tract of land the following courses and distances: south 13° 07’ west 13 feet; south 6°
  05’ west 430.87 feet; south 33° 31’ west 278.15 feet; south 29° 28’ west 321.20 feet; south 34°
  54’ west 341.05 feet; south 36° 50’ west 481.97 feet; south 44° 41’ west 399.62 feet; south 42°
  50’ west 224.44 feet; south 31° 53’ west 244.44 feet; south 40° 46’ west 426.30 feet; south 44°
  52’ west 1350.18 feet; south 59° 54’ west 347.37 feet; south 26° 57’ west 445.10 feet; south 30°
  38’ west 492.20 feet; south 38° 21’ west 218.90 feet; south 48° 56’ west 398.20 feet; south 46°
  45’ west 285.09 feet; south 65° 53’ west 229.89 feet; south 78° 47’ west 223.70 feet; south 79°
  10’ west 233.29 feet; south 17° 42’ east 180.73 feet; south 14° 28’ east 212.37 feet; south 62° 5’
  east 481.66 feet to a point on the south side of the public highway to Los Olivos, as set forth in
  deed last above mentioned; thence still along said easterly line of said last mentioned tract to and
  along the southerly line thereof the following courses and distances: south 27° 11’ west 424.70
  feet; south 27° 51’ west 285.70 feet; south 28° 47’ west 681.85 feet; south 28° 59’ west 547.14
  feet; south 29° 56’ west 301.10 feet; south 71° 48’ west 428.60 feet; south 71 ° 23’ 30” west
  320.71 feet; south 71° 04’ west 648.17 feet; south 70° 14’ west 756.00 feet; south 83° 12’ west
  1012.80 feet; north 61 ° 02’ west 337.50 feet; and south 89° 50’ west 2496.00 feet to the
  southwest corner of said last mentioned tract; thence along the westerly line of said last
  mentioned tract the following courses and distances: north 2° 43’ west 597.00 feet; north 14°
  47’ east 669.91 feet; north 0° 30’ east 409.96 feet; north 0° 01’ west 492.60 feet; north 7° 54’
  east 435.78 feet; north 10° 55’ east 581.32 feet; north 7° 01’ east 482.78 feet; north 0° 57’ east
  310.38 feet; north 22° 00’ east 992.60 feet; north 0° 06’ west 1138.44 feet; and north 4° 25’ 40”
  east 2577.3 feet to the northwest corner of said last mentioned tract of land; thence north 89° 50’
  east along the northerly line of said last mentioned tract of land 1067.9 feet to the southwest
  corner of the Rancho La Zaca and the point of beginning.

  LEASE NO.:              G 312810 A (formerly G-312770)

  LEASE DATE:             7/14/76

  LESSOR                  Dean Brown, et ux.

  LESSEE:                 Getty Oil Company

  RECORDED:               2623/1828

  DESCRIPTION:            Section 4, Township 7 North, Range 31 West
Case 19-32857-hdh11 Doc 171 Filed 09/09/19          Entered 09/09/19 08:34:12        Page 43 of 316



                         Section 33, Township 8 North, Ran2e 31 West


  Being a portion of the Rancho Corral de Quati in the County of Santa Barbara, State of
  California and more particularly described as follows:

  Beginning at the northwest corner of the Carranza Mesa Tract, as surveyed by Frank F. Flournoy
  in February, 1912, and filed in the office of the Recorder of Santa Barbara County, California on
  March 8, 1912, in Map Book No. 6, on Page 56; thence South 4° 25’ 40” West 2577.3 feet;
  thence South 0° 06’ East 700 feet to the true point of beginning; thence South 0° 06’ East 438.44
  feet; thence South 71° 29’ 22” East 425.80 feet; thence North 27° 27’ 22” East 290.10 feet;
  thence North 53° 55’ 57” East 161.12 feet; thence North 71° 39’ 00” West 704.34 feet to the true
  point of beginning and containing 5.75 acres, more or less.

  LEASE NO.:             G-312810 A (formerly G-312770 A)

  LEASE DATE:            7/14/76

  LESSOR:                Dean Brown, et ux

  LESSEE:                Getty Oil Company

  RECORDED:              2623/1825

  DESCRIPTION:           Section 4, Township 7 North, Range 31 West
                         Section 33, Township 8 North, Range 31 West

  Parcels 1, 2, 3, 5, 6, 13, 14 and 15 in the County of Santa-Barbara, State of California, as per
  map filed in Book 85, Pages 88, 89 and 90 of Record of Surveys, in the Office of the County
  Recorder of said County, EXCEPTING THEREFROM any portion thereof lying outside of the
  following described parcel:

  All that portion of the Rancho Corral de Quati in the County of Santa Barbara, State of
  California and more particularly described as follows:

  Beginning at the northwest corner of the Carranza Mesa Tract, as surveyed by Frank F. Flournoy
  in February, 1912, and filed in the office of the Recorder of Santa Barbara County, California on
  March 8, 1912, in Map Book No. 6, on Page 56; thence South 4° 25’ 40” West 2577.3 feet;
  thence South 0° 06’ East 700 feet to the true point of beginning; thence South 0° 06’ East 438.64
  feet; thence South 22° 00’ West 992.60 feet; thence South 72° 18’ East 6407.00 feet; thence
  North 27° 51’ East 285.70 feet; thence North 27° 11’ East 424.70 feet; thence North 62° 45’
  West 481.66 feet; thence North 14° 28’ West 212.37 feet; thence North 17° 42’ West 180.73
  feet; thence North 75° 06’ 32” West 1092.24 feet; thence North 7° 41’ 30” East 275.00 feet;
  thence North 71° 39’ 00” West 4793.67 feet to the true point of beginning and containing 186.36
  acres, more or less.

  Containing 180.61 acres, more or less.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19            Entered 09/09/19 08:34:12        Page 44 of 316



  By Amendment of Oil, Gas and Mineral Lease dated 7/1/80 between Dean Brown, et ux and
  Getty Oil Company, recorded 82-13663, the following lands were added to the above lease:

  DESCRIPTION:            Section 4, Township 7 North, Range 31 West
                          Section 33, Township 8 North, Range 31 West

  Parcels 1, 2, 4, 5, 6, 8, 12, 13, and 14 in the County of Santa Barbara, State of California, as per
  map flied in Book 85, Pages 88, 89 and 90 of Record of Surveys, in the Office of the County
  Recorder of said County, EXCEPTING THEREFROM any portion thereof lying within the
  following described parcel:

  All that portion of the Rancho Corral de Quati in the County of Santa Barbara, State of
  California and more particularly described as follows:

  Beginning at the northwest corner of the Carranza Mesa Tract, as surveyed by Frank F. Flournoy
  in February, 1912, and filed in the office of the Recorder of Santa Barbara County, California on
  March 8, 1912, in Map Book No. 6, on Page 56; thence South 4° 25’ 40” West 2577.3 feet;
  thence South 0° 06’ East 700 feet to the true point of beginning; thence South 0° 06’ East 438.64
  feet; thence South 22° 00’ West 992.60 feet; thence South 72° 18’ East 6407.00 feet; thence
  North 27° 51’ East 285.70 feet; thence North 27° 11’ East 424.70 feet; thence North 62° 45’
  West 481.66 feet; thence North 14° 28’ West 212.37 feet; thence North 17° 42’ West 180.73
  feet; thence North 75° 06’ 32” West 1092.24 feet; thence North 7° 41’ 30” East 275.00 feet;
  thence North 71° 39’ 00” West 4793.67 feet to the true point of beginning and containing 186.36
  acres, more or less.

  Containing 249.77 acres, more or less.

  LEASE NO.:             G 312810A

  LEASE DATE:            7/7/76

  LESSOR:                Leonard K. Firestone

  LESSEE:                Getty Oil Company

  RECORDED:              2623/950

  DESCRIPTION:           Section 4, Township 7 North, Range 31 West
                         Section 33, Township 8 North, Range 31 West

  Parcels 1, 2, 4, 5, 6, 8, 12, 13, and 14 in the County of Santa Barbara, State of California, as per
  map filed in Book 85, Pages 88, 89 and 90 of Record of Surveys, in the Office of the County
  Recorder of said County, EXCEPTING THEREFROM any portion thereof lying within the
  following described parcel:

  All that portion of the Rancho Corral de Quati in the County of Santa Barbara, State of
  California and more particularly described as follows:
Case 19-32857-hdh11 Doc 171 Filed 09/09/19          Entered 09/09/19 08:34:12        Page 45 of 316



  Beginning at the northwest corner of the Carranza Mesa Tract, as surveyed by Frank F. Flournoy
  in February, 1912, and filed in the office of the Recorder of Santa Barbara County, California on
  March 8, 1912, in Map Book No. 6, on Page 56; thence South 4° 25’ 40” West 2577.3 feet;
  thence South 0° 06’ East, 700 feet to the true point of beginning; thence South 0° 06’ East
  438.64 feet; thence South 22° 00’ West 992.60 feet; thence South 72° 18’ East 6407.00 feet;
  thence North 27° 51’ East 285.70 feet; thence North 27° 11’ East 424.70 feet; thence North 62°
  45’ West 481.66 feet; thence North 14° 28’ West 212.37 feet; thence North 17° 42’ West 180.73
  feet; thence North 75° 06’ 32” West 1092.24 feet; thence North 7° 41’ 30” East 275.00 feet;
  thence North 71° 39’ 00” West 4,793.67 feet to the true point of beginning and containing
  180.36 acres, more or less.

  Containing 249.77 acres, more or less.

  (Description is as amended by Amendment of Oil, Gas and Mineral Lease dated 7/1/80 between
  Leonard K. Firestone and Getty Oil Company, recorded 82-13662).

  LEASE NO.:            CA 312810 A

  LEASE DATE:           6/25/79

  LESSOR:               William . Bedford, et al

  LESSEE:               Getty Oil Company

  RECORDED:             79-51489

  DESCRIPTION:          Township 7 North, Range 31 West
                        Section 3

  Parcel 3 in the County of Santa Barbara, State of California, as per map filed in Book 85, Pages
  88, 89, and 90 of Record of Surveys, in the Office- of the County Recorder of said County,
  together with, the mutual easements applicable to said Parcel 3, as described in the Declaration
  recorded November 12, 1971 as Instrument No. 36887, in Book 2372, Page 51 of Official
  Records.

  containing 40.01 acres, more or less in Santa Barbara County, California

  CARRANZA LEASE

  LEASE NO.:          G 312783 A

  LEASE DATE:         1/1/51

  LESSOR:             Theodore Chamberlin, Jr., et ux

  LESSEE:             Tidewater Associated Oil Company

  RECORDED:           999/407
Case 19-32857-hdh11 Doc 171 Filed 09/09/19       Entered 09/09/19 08:34:12      Page 46 of 316



  DESCRIPTION:     Township 7 North, Range 31 West SBM
                   Section 2 and 3: Beginning at the southerly end of the 42nd course in the
                   description for that certain land conveyed by Harold H. Davis and Alice C.
                   Davis, his wife, to Francis M. Sedgwick and Alice de F. Sedgwick, his wife,
                   by deed dated April 30, 1942 in Book 551 of Official Records of Santa
                   Barbara County, California, at page 177, which 42nd course is designated as
                   south 30°-38’ West 492.20 feet;

                   Thence from said point of beginning,

                   First, South 62°-30’ East 1700.00 feet; Thence

                   Second, South 27°-30’ West 943.90 feet; Thence

                   Third, North 62°-30’ West 2051.29 feet to intersect the 46th course in the
                   description in the above mentioned deed; thence

                   Fourth, North 65°-53’ East 113.72 feet along a part of the said 46th course
                   to the southerly end of the 45th course; thence following along the courses
                   described in said deed but in the opposite direction

                   Fifth, North 46°-45’ East 285.09 feet,

                   Sixth, North 48°-56’ East 398.20 feet and

                   Seventh, North 38°-21’ East 218.90 feet to the point of beginning and
                   containing 40 acres more or less.

  CHAMBERLIN LEASE

  LEASE NO.:         G 312786 A

  LEASE DATE:        4/7/42

  LESSOR:            Theodore Chamberlin, Jr., et ux

  LESSEE:            Tidewater Associated Oil Company

  RECORDED:          545/197

  DESCRIPTION:       Township 8 North, Range 31 West, SBM
                     Section 32 and 33:

                     Beginning at a point on the Northerly line of Rancho Corral de Quati, in
                     the County of Santa Barbara, State of California, title to which was
                     confirmed to Maria Antonia de la Guerra y Lataillade by Letters Patent of
                     the United States of America dated August 7, 1876, and recorded in the
                     Office of the Recorder of the County of Santa Barbara in Book “A” of
Case 19-32857-hdh11 Doc 171 Filed 09/09/19      Entered 09/09/19 08:34:12        Page 47 of 316



                     Patents, at Page 258, 1067.90 feet S. 89° 50’ W., from the intersection of
                     the Northerly line of said Rancho Corral de Quati with the Westerly line
                     of Rancho La Zaca, which said point of beginning is also the most
                     Northwesterly corner of that certain tract conveyed to Harold H. Davis by
                     Deed, recorded December 20, 1926, in Book 116, Page 88, Official
                     Records of County of Santa Barbara, thence from said point of beginning
                     the following courses, 1st, South 89° 50’ West 4860.84 feet; thence, 2nd,
                     South 55° 30’ East 5658.03 feet; thence, 3rd, North 0° 06’ West 649.27
                     feet; thence, 4th, North 4° 25’ 40” East 2577.30 feet to the point of
                     beginning, containing approximately 178 acres, in Santa Barbara County,
                     California.

  CHAMBERLIN “B” LEASE

  LEASE NO.:        G 312786 A

  LEASE DATE:       4/7/42

  LESSOR:           Theodore Chamberlin, Jr., et ux

  LESSEE:           Tidewater Associated Oil Company

  RECORDED:         545/197

  DESCRIPTION:      Township 8 North, Range 31 West, SBM
                    Section 32 and 33:

                    Beginning at a point on the Northerly line of Rancho Corral de Quati, in
                    the County of Santa Barbara, State of California, title to which was
                    confirmed to Maria Antonia de la Guerra y Lataillade by Letters Patent of
                    the United States of America dated August 7, 1876, and recorded in the
                    Office of the Recorder of the County of Santa Barbara in Book “A” of
                    Patents, at Page 258, 1067.90 feet S. 89° 50’ W., from the intersection of
                    the Northerly line of said Rancho Corral de Quati with the Westerly line
                    of Rancho La Zaca, which said point of beginning is also the most
                    Northwesterly corner of that certain tract conveyed to Harold H. Davis by
                    Deed, recorded December 20, 1926, in Book 116, Page 88, Official
                    Records of County of Santa Barbara, thence S. 4° 25’ 40” W. 2577.3 feet;
                    thence S. 0° 06’ E. 649.27 feet to the true point of beginning; thence
                    continuing S. 0° 06’ E. 489.37 feet; thence S. 22° 0’ W. 710.0 feet; thence
                    N. 65° 0’ W. 2730.00 feet; thence N. 30° 6’ E. 1551.14 feet, thence South
                    55° 30’ East 2380.00 feet more or less to the point of beginning,
                    containing approximately 80 acres in Santa Barbara County, California.
Case 19-32857-hdh11 Doc 171 Filed 09/09/19     Entered 09/09/19 08:34:12     Page 48 of 316




  QUATI LEASE

  LEASE NO.:          G312778A

  LEASE DATE:         1/11/39

  LESSOR:             Harold R Davis, et ux

  LESSEE:             Tide Water Associated Oil Company

  RECORDED:           449/451

  DESCRIPTION:        See description above under “Brown, Davis, Davis “B”, and `Davis “C”
                      Properties”
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 49 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 50 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 51 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 52 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 53 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 54 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 55 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 56 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 57 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 58 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 59 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 60 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 61 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 62 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 63 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 64 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 65 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 66 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 67 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 68 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 69 of 316
        Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                                Entered 09/09/19 08:34:12                   Page 70 of 316
  Fill in this information to identify the case:

                 HVI Cat Canyon, Inc.
  Debtor name __________________________________________________________________
                                          Northern
  United States Bankruptcy Court for the: ______________________             TX
                                                                 District of _________
                                                                                        (State)
                               19-32857
  Case number (If known):      _________________________
                                                                                                                                                      Check if this is an
                                                                                                                                                         amended filing
 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
 Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor’s property?
     No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
     Yes. Fill in all of the information below.
 Part 1:       List Creditors Who Have Secured Claims
                                                                                                                                Column A                Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
    secured claim, list the creditor separately for each claim.                                                                 Amount of claim         Value of collateral
                                                                                                                                Do not deduct the value that supports this
                                                                                                                                of collateral.          claim
2.1 Creditor’s name                                             Describe debtor’s property that is subject to a lien
     See Attachments
     __________________________________________                                                                      $221,206,238.48                      223,182,000.00
                                                                ___________________________________________________ $__________________                 $_________________

    Creditor’s mailing address                                  ___________________________________________________

     ________________________________________________________   ___________________________________________________
     ________________________________________________________   Describe the lien
                                                                 __________________________________________________
    Creditor’s email address, if known                          Is the creditor an insider or related party?
     _________________________________________
                                                                   No
                                                                   Yes

    Date debt was incurred __________________                   Is anyone else liable on this claim?
    Last 4 digits of account
                                                                   No
    number                   ___ ___ ___ ___
                                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H).

    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?                                              Check all that apply.
     No                                                           Contingent
     Yes. Specify each creditor, including this creditor,         Unliquidated
             and its relative priority.                            Disputed
             ___________________________________
             ___________________________________

2.2 Creditor’s name                                             Describe debtor’s property that is subject to a lien
     __________________________________________                 ___________________________________________________ $__________________                 $_________________

    Creditor’s mailing address                                  ___________________________________________________
     ________________________________________________________   ___________________________________________________
     ________________________________________________________   Describe the lien
                                                                 __________________________________________________
    Creditor’s email address, if known                          Is the creditor an insider or related party?
     _________________________________________
                                                                   No
                                                                   Yes

    Date debt was incurred __________________                   Is anyone else liable on this claim?
                                                                   No
    Last 4 digits of account
    number                   ___ ___ ___ ___
                                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H).

    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?                                              Check all that apply.

     No                                                           Contingent
     Yes. Have you already specified the relative                 Unliquidated
             priority?                                             Disputed
            No. Specify each creditor, including this
                  creditor, and its relative priority.
                  _________________________________
                  _________________________________
            Yes. The relative priority of creditors is
                  specified on lines _____

 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                  $221,206,238.48
                                                                                                                                 $________________
    Page, if any.


   Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                              page 1 of ___
           Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                         Entered 09/09/19 08:34:12                      Page 71 of 316
  Debtor           _______________________________________________________
                    HVI Cat Canyon, Inc.                                                                     Case number (if known)_____________________________________
                                                                                                                                   19-32857
                   Name



                                                                                                                                Column A                Column B
 Part 1:        Additional Page                                                                                                 Amount of claim         Value of collateral
                                                                                                                                Do not deduct the value that supports this
                                                                                                                                of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2._ Creditor’s name                                             Describe debtor’s property that is subject to a lien

     __________________________________________                 ___________________________________________________
                                                                                                                                $__________________     $_________________
                                                                ___________________________________________________
    Creditor’s mailing address
                                                                ___________________________________________________
     ________________________________________________________

     ________________________________________________________   Describe the lien
                                                                 __________________________________________________

    Creditor’s email address, if known                          Is the creditor an insider or related party?
     _________________________________________
                                                                   No
                                                                   Yes


    Date debt was incurred __________________                   Is anyone else liable on this claim?
                                                                   No
    Last 4 digits of account
    number                   ___ ___ ___ ___
                                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H).


    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?                                              Check all that apply.

     No                                                           Contingent
     Yes. Have you already specified the relative                 Unliquidated
               priority?                                           Disputed

              No. Specify each creditor, including this
                   creditor, and its relative priority.
                   _______________________________
                   _______________________________
                   _______________________________

              Yes. The relative priority of creditors is
                   specified on lines _____


2._ Creditor’s name                                             Describe debtor’s property that is subject to a lien


     __________________________________________
                                                                ___________________________________________________
                                                                                                                                $__________________     $_________________
    Creditor’s mailing address                                  ___________________________________________________

                                                                ___________________________________________________
     ________________________________________________________

     ________________________________________________________   Describe the lien
                                                                 __________________________________________________

    Creditor’s email address, if known                          Is the creditor an insider or related party?
     _________________________________________
                                                                   No
                                                                   Yes

    Date debt was incurred __________________                   Is anyone else liable on this claim?
                                                                   No
    Last 4 digits of account
    number                   ___ ___ ___ ___
                                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H).


    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?                                              Check all that apply.

     No                                                           Contingent
     Yes. Have you already specified the relative                 Unliquidated
               priority?                                           Disputed

              No. Specify each creditor, including this
                   creditor, and its relative priority.
                   _______________________________
                   _______________________________
                   _______________________________

              Yes. The relative priority of creditors is
                   specified on lines _____



  Official Form 206D                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page ___ of ___
         Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                                  Entered 09/09/19 08:34:12                         Page 72 of 316
Debtor            HVI Cat Canyon, Inc.
                 _______________________________________________________                                                                       19-32857
                                                                                                                         Case number (if known)_____________________________________
                 Name



Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                                     On which line in Part 1     Last 4 digits of
         Name and address
                                                                                                                                     did you enter the           account number
                                                                                                                                     related creditor?           for this entity
    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________


Form 206D                                Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                               page ___ of ___
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 73 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 74 of 316
        Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                                Entered 09/09/19 08:34:12                   Page 75 of 316
  Fill in this information to identify the case:

                 HVI Cat Canyon, Inc.
  Debtor name __________________________________________________________________
                                          Northern
  United States Bankruptcy Court for the: ______________________             TX
                                                                 District of _________
                                                                                        (State)
                               19-32857
  Case number (If known):      _________________________
                                                                                                                                                      Check if this is an
                                                                                                                                                         amended filing
 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
 Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor’s property?
     No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
     Yes. Fill in all of the information below.
 Part 1:       List Creditors Who Have Secured Claims
                                                                                                                                Column A                Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
    secured claim, list the creditor separately for each claim.                                                                 Amount of claim         Value of collateral
                                                                                                                                Do not deduct the value that supports this
                                                                                                                                of collateral.          claim
2.1 Creditor’s name                                             Describe debtor’s property that is subject to a lien
     See Attachments
     __________________________________________                                                                      $221,206,238.48                      223,182,000.00
                                                                ___________________________________________________ $__________________                 $_________________

    Creditor’s mailing address                                  ___________________________________________________

     ________________________________________________________   ___________________________________________________
     ________________________________________________________   Describe the lien
                                                                 __________________________________________________
    Creditor’s email address, if known                          Is the creditor an insider or related party?
     _________________________________________
                                                                   No
                                                                   Yes

    Date debt was incurred __________________                   Is anyone else liable on this claim?
    Last 4 digits of account
                                                                   No
    number                   ___ ___ ___ ___
                                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H).

    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?                                              Check all that apply.
     No                                                           Contingent
     Yes. Specify each creditor, including this creditor,         Unliquidated
             and its relative priority.                            Disputed
             ___________________________________
             ___________________________________

2.2 Creditor’s name                                             Describe debtor’s property that is subject to a lien
     __________________________________________                 ___________________________________________________ $__________________                 $_________________

    Creditor’s mailing address                                  ___________________________________________________
     ________________________________________________________   ___________________________________________________
     ________________________________________________________   Describe the lien
                                                                 __________________________________________________
    Creditor’s email address, if known                          Is the creditor an insider or related party?
     _________________________________________
                                                                   No
                                                                   Yes

    Date debt was incurred __________________                   Is anyone else liable on this claim?
                                                                   No
    Last 4 digits of account
    number                   ___ ___ ___ ___
                                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H).

    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?                                              Check all that apply.

     No                                                           Contingent
     Yes. Have you already specified the relative                 Unliquidated
             priority?                                             Disputed
            No. Specify each creditor, including this
                  creditor, and its relative priority.
                  _________________________________
                  _________________________________
            Yes. The relative priority of creditors is
                  specified on lines _____

 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                  $221,206,238.48
                                                                                                                                 $________________
    Page, if any.


   Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                              page 1 of ___
           Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                         Entered 09/09/19 08:34:12                      Page 76 of 316
  Debtor           _______________________________________________________
                    HVI Cat Canyon, Inc.                                                                     Case number (if known)_____________________________________
                                                                                                                                   19-32857
                   Name



                                                                                                                                Column A                Column B
 Part 1:        Additional Page                                                                                                 Amount of claim         Value of collateral
                                                                                                                                Do not deduct the value that supports this
                                                                                                                                of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2._ Creditor’s name                                             Describe debtor’s property that is subject to a lien

     __________________________________________                 ___________________________________________________
                                                                                                                                $__________________     $_________________
                                                                ___________________________________________________
    Creditor’s mailing address
                                                                ___________________________________________________
     ________________________________________________________

     ________________________________________________________   Describe the lien
                                                                 __________________________________________________

    Creditor’s email address, if known                          Is the creditor an insider or related party?
     _________________________________________
                                                                   No
                                                                   Yes


    Date debt was incurred __________________                   Is anyone else liable on this claim?
                                                                   No
    Last 4 digits of account
    number                   ___ ___ ___ ___
                                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H).


    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?                                              Check all that apply.

     No                                                           Contingent
     Yes. Have you already specified the relative                 Unliquidated
               priority?                                           Disputed

              No. Specify each creditor, including this
                   creditor, and its relative priority.
                   _______________________________
                   _______________________________
                   _______________________________

              Yes. The relative priority of creditors is
                   specified on lines _____


2._ Creditor’s name                                             Describe debtor’s property that is subject to a lien


     __________________________________________
                                                                ___________________________________________________
                                                                                                                                $__________________     $_________________
    Creditor’s mailing address                                  ___________________________________________________

                                                                ___________________________________________________
     ________________________________________________________

     ________________________________________________________   Describe the lien
                                                                 __________________________________________________

    Creditor’s email address, if known                          Is the creditor an insider or related party?
     _________________________________________
                                                                   No
                                                                   Yes

    Date debt was incurred __________________                   Is anyone else liable on this claim?
                                                                   No
    Last 4 digits of account
    number                   ___ ___ ___ ___
                                                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H).


    Do multiple creditors have an interest in the               As of the petition filing date, the claim is:
    same property?                                              Check all that apply.

     No                                                           Contingent
     Yes. Have you already specified the relative                 Unliquidated
               priority?                                           Disputed

              No. Specify each creditor, including this
                   creditor, and its relative priority.
                   _______________________________
                   _______________________________
                   _______________________________

              Yes. The relative priority of creditors is
                   specified on lines _____



  Official Form 206D                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page ___ of ___
         Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                                  Entered 09/09/19 08:34:12                         Page 77 of 316
Debtor            HVI Cat Canyon, Inc.
                 _______________________________________________________                                                                       19-32857
                                                                                                                         Case number (if known)_____________________________________
                 Name



Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                                     On which line in Part 1     Last 4 digits of
         Name and address
                                                                                                                                     did you enter the           account number
                                                                                                                                     related creditor?           for this entity
    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________

    __________________________________________________________________________________________________________________

    ____________________________________________________________________________                                                     Line 2. __                  ___ ___ ___ ___
    ____________________________________________________________________________


Form 206D                                Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                               page ___ of ___
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 78 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 79 of 316
  Fill inCase     19-32857-hdh11
          this information                 Doc
                           to identify the case:       171 Filed 09/09/19                     Entered 09/09/19 08:34:12        Page 80 of 316
 Debtor        HVI Cat Canyon, Inc.


 United States Bankruptcy Court for the: Northern District of Texas


 Case number          19-32857
  (if known)
                                                                                                                                   ¨ Check if this is an
                                                                                                                                      amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               04/19

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1: List All Creditors with PRIORITY Unsecured Claims


 1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       ¨ No. Go to Part 2.
       þ Yes. Go to line 2.
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
       3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                 Total claim          Priority amount

 2.1            Priority creditor’s name and mailing address As of the petition filing date, the claim is:          $300,562.97            $300,562.97
                                                                      Check all that apply.
                CALIFORNIA DEPARTMENT OF
                CONSERVATION                                          ¨ Contingent
                801 K STREET, MS 24-01                                þ Unliquidated
                SACRAMENTO, CA 95814                                  þ Disputed
                Date or dates debt was incurred                       Basis for the claim:
                                                                      TAXES
                2018-2019
                                                                      Is the claim subject to offset?
                Last 4 digits of account number:                      þ No
                Specify Code subsection of PRIORITY                   ¨ Yes
                unsecured claim: 11 U.S.C. § 507(a) (8)

 2.2            Priority creditor’s name and mailing address As of the petition filing date, the claim is:            $79,600.82            $79,600.82
                                                                      Check all that apply.
                EMPLOYMENT DEVELOPMENT
                DEPARTMENT                                            ¨ Contingent
                PO BOX 989071                                         þ Unliquidated
                WEST SACRAMENTO, CA 95798-9071                        þ Disputed
                Date or dates debt was incurred                       Basis for the claim:
                                                                      TAXES
                2018-2019
                                                                      Is the claim subject to offset?
                Last 4 digits of account number:                      þ No
                Specify Code subsection of PRIORITY                   ¨ Yes
                unsecured claim: 11 U.S.C. § 507(a) (8)

 2.3            Priority creditor’s name and mailing address As of the petition filing date, the claim is:           $110,697.15           $110,697.15
                                                                      Check all that apply.
                INTERNAL REVENUE SERVICE
                P.O. BOX 932100                                       ¨ Contingent
                LOUISVILLE, KY 40293-2100                             þ Unliquidated
                                                                      þ Disputed
                Date or dates debt was incurred
                                                                      Basis for the claim:
                2018-2019                                             TAXES
                Last 4 digits of account number:                      Is the claim subject to offset?
                Specify Code subsection of PRIORITY                   þ No
                unsecured claim: 11 U.S.C. § 507(a) (8)               ¨ Yes




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                             Entered   09/09/19
                                                                                        Case number (if known) 08:34:12
                                                                                                                19-32857       Page 81 of 316
            (Name)


  Part 1:   Additional Page

                                                                                                                 Total claim          Priority amount

 2.4        Priority creditor’s name and mailing address As of the petition filing date, the claim is:                 $33,243.72           $33,243.72
                                                            Check all that apply.
            KERN COUNTY TAX COLLECTOR
            1115 TRUXTUN AVENUE, 2ND FLOOR                  ¨ Contingent
            BAKERSFIELD, CA 93301-4640                      þ Unliquidated
                                                            þ Disputed
            Date or dates debt was incurred
                                                            Basis for the claim:
            2018-2019                                       TAXES
            Last 4 digits of account number:                Is the claim subject to offset?
            Specify Code subsection of PRIORITY             þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)         ¨ Yes

 2.5        Priority creditor’s name and mailing address As of the petition filing date, the claim is:               $122,280.00           $122,280.00
                                                            Check all that apply.
            ORANGE COUNTY TREASURER-TAX
            COLLECTOR                                       ¨ Contingent
            P.O. BOX 1438                                   þ Unliquidated
            SANTA ANNA, CA 92702-1438                       þ Disputed
            Date or dates debt was incurred                 Basis for the claim:
                                                            TAXES
            2018-2019
                                                            Is the claim subject to offset?
            Last 4 digits of account number:                þ No
            Specify Code subsection of PRIORITY             ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.6        Priority creditor’s name and mailing address As of the petition filing date, the claim is:             $3,351,085.42         $3,351,085.42
                                                            Check all that apply.
            SANTA BARBARA COUNTY TREASURER-TAX
            COLLECTOR                          ¨ Contingent
            P.O. BOX 579                       þ Unliquidated
            SANTA BARBARA, CA 93102-0579       þ Disputed
            Date or dates debt was incurred                 Basis for the claim:
                                                            TAXES
            2018-2019
                                                            Is the claim subject to offset?
            Last 4 digits of account number:                þ No
            Specify Code subsection of PRIORITY             ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

  Part 2:   List All Creditors with NONPRIORITY Unsecured Claims


 3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
       unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                    Amount of claim

 3.1        Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:                    $12,446.79
                                                                             Check all that apply.
            4-W PETROLEO INC. C/O DAMASCO & ASSOCS.
            505 SANSOME STREET #1701                                         þ Contingent
            SAN FRANCISCO, CA 94111-3121                                     ¨ Unliquidated
                                                                             þ Disputed
            Date or dates debt was incurred
                                                                             Basis for the claim:
            VARIOUS                                                          ROYALTY PAYABLE
            Last 4 digits of account number:                                 Is the claim subject to offset?
                                                                             þ No
                                                                             ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 82 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.2        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,232.37
                                                                       Check all that apply.
            A&G COMPRESSOR PARTS, INC
            2410 N. CHICO AVE                                          ¨ Contingent
            SOUTH EL MONTE, CA 91733-1613                              ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.3        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,712.49
                                                                       Check all that apply.
            A&R WELDING, INC.
            14011 ANDERSON ST.                                         ¨ Contingent
            PARAMOUNT, CA 90723                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.4        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,477.17
                                                                       Check all that apply.
            A. WILLIAM WADSWORTH
            70 JANE ST.                                                þ Contingent
            NEW YORK, NY 10014                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.5        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,260.00
                                                                       Check all that apply.
            AC PIPE & EQUIPMENT
            1250 E. 23RD. STREET, 2ND FLOO                             ¨ Contingent
            SIGNAL HILL, CA 90755                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.6        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,325.53
                                                                       Check all that apply.
            AC PUMPING UNIT, INC.
            2625 DAWSON AVENUE                                         ¨ Contingent
            SIGNAL HILL, CA 90755                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 3 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 83 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.7        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,824.36
                                                                       Check all that apply.
            ACE PUMP
            848-A W. CENTURY                                           ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.8        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54,521.65
                                                                       Check all that apply.
            ADAM B. FIRESTONE
            620 MCMURRAY ROAD                                          ¨ Contingent
            BUELLTON, CA 93427                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 3739                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.9        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,372.95
                                                                       Check all that apply.
            ADAM FAMILY TRUST
            2101 SINTON RD.                                            ¨ Contingent
            SANTA MARIA, CA 93456                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.10       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23,452.21
                                                                       Check all that apply.
            ADOLPH J. & LINDA D. BELASQUEZ
            140 MARION BLVD.                                           þ Contingent
            FULLERTON, CA 92635-352                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.11       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,290.11
                                                                       Check all that apply.
            ADVANCED DISCOVERY INC.
            PO BOX 102242                                              ¨ Contingent
            ATLANTA, GA 30368-2242                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 4 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 84 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.12       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,560.00
                                                                       Check all that apply.
            ADVANCED EH&S CONCEPTS
            PO BOX 20944                                               ¨ Contingent
            BAKERSFIELD, CA 93390                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.13       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $591.07
                                                                       Check all that apply.
            ADVANTAGE ANSWERING PLUS
            PO BOX 639236                                              ¨ Contingent
            CINCINNATI, OH 45263-9236                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.14       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30,937.43
                                                                       Check all that apply.
            AEROTEK ENERGY
            PO BOX 198531                                              ¨ Contingent
            ATLANTA, GA 30384-8531                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.15       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $976.12
                                                                       Check all that apply.
            AFA INVESTMENTS, LLC
            4804 LAUREL CANYON BLVD, PMB 811                           ¨ Contingent
            VALLEY VILLAGE, CA 91607                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: AI01                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.16       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,876.26
                                                                       Check all that apply.
            AGUA TIBIA RANCH
            P.O. BOX 578                                               ¨ Contingent
            PAUMA VALLEY, CA 92061                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: AGUA                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 5 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 85 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.17       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,401.63
                                                                       Check all that apply.
            AILEEN TWITCHELL
            2110 MEAD LANE                                             ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 8320                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.18       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,635.53
                                                                       Check all that apply.
            AIRGAS USA, LLC
            PO BOX 93500                                               ¨ Contingent
            LONG BEACH, CA 90809-3500                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.19       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $783,188.44
                                                                       Check all that apply.
            AKIN GUMP STRAUS HAUER & FELD
            ATTN STEPHEN D. DAVIS                                      ¨ Contingent
            1999 AVENUE OF STARS, SUITE 600                            ¨ Unliquidated
            LOS ANGELES, CA 90067                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.20       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,008.18
                                                                       Check all that apply.
            ALEXANDRA TRUST THE COX OFFICE
            419 PARK AVE. SO., #1302                                   þ Contingent
            NEW YORK, NY 10016                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.21       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,146.80
                                                                       Check all that apply.
            ALICE COSTA
            2501 S. EL CAMINO REAL #113                                þ Contingent
            SAN CLEMENTE, CA 92672                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 6 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 86 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.22       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,385.87
                                                                       Check all that apply.
            ALICE E. GOUFF
            13830 RIVER ROAD                                           ¨ Contingent
            SANTA MARGARITA, CA 93453                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 1630                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.23       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $43,780.19
                                                                       Check all that apply.
            ALICE G. LENZ
            4203 PINEHURST CIRCLE                                      ¨ Contingent
            STOCKTON, CA 95219-1839                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0012                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.24       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,354.63
                                                                       Check all that apply.
            ALICE KAREN SHERRILL
            2848 RAMADA DR. #142                                       ¨ Contingent
            PASO ROBLES, CA 93446                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 5631                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.25       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34,977.70
                                                                       Check all that apply.
            ALICE M. EVANS & RICHARD V. EVANS
            2127 NORTH FREEMAN                                         þ Contingent
            SANTA ANA, CA 92706                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.26       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18,545.40
                                                                       Check all that apply.
            ALICE SEDGWICK WOHL
            12 LONG POND RD.                                           ¨ Contingent
            HOUSATONIC, MA 01236                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 7548                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 7 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 87 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.27       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            ALICE WOHL
            12 LONG POND RD.                                           þ Contingent
            HOUSATONIC, MA 01236                                       þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.28       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,467.80
                                                                       Check all that apply.
            ALLEN DAVID JANES
            1018 JANES RD.                                             ¨ Contingent
            MEDFORD, OR 97501                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: ADJ1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.29       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $105.16
                                                                       Check all that apply.
            ALLEN E RIGHETTI
            3000 AUGUSTA ST. APT. 233                                  ¨ Contingent
            SAN LUIS OBISPO, CA 93401                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 3950                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.30       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $341.00
                                                                       Check all that apply.
            ALLEN HANCOCK COLLEGE
            800 SOUTH COLLEGE DR.                                      ¨ Contingent
            SANTA MARIA, CA 93454-6399                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.31       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,848,934.99
                                                                       Check all that apply.
            ALLEN MATKINS LECK GAMBLE
            JAMES L. MEEDER                                            ¨ Contingent
            865 SOUTH FIGUEROA STREET                                  ¨ Unliquidated
            SUITE 800                                                  þ Disputed
            LOS ANGELES, CA 90017-2543                                 Basis for the claim:
            Date or dates debt was incurred                            TRADE PAYABLE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 8 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 88 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.32       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,032.65
                                                                       Check all that apply.
            ALMA INVESTMENT CO.
            325 SOUTH CHESTER AVENUE                                   þ Contingent
            BAKERSFIELD, CA 93304                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.33       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,019.00
                                                                       Check all that apply.
            ALSTON & BIRD, LLP
            P.O. BOX 933124                                            ¨ Contingent
            ATLANTA, GA 31193-3124                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.34       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $347.26
                                                                       Check all that apply.
            AMERICAN HOSE-COUPLING
            2310 S. WESTGATE                                           ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.35       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,284.89
                                                                       Check all that apply.
            AMERIPRIDE
            1050 W. WHITESBRIDGE                                       ¨ Contingent
            FRESNO, CA 93706                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.36       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,308.13
                                                                       Check all that apply.
            AMERIPRIDE (REDU)
            5950 ALCOA AVE                                             ¨ Contingent
            VERNON, CA 90058                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 9 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 89 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.37       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,511.80
                                                                       Check all that apply.
            ANDREA FIELDS AND JAMES RUBALCAVA TRUSTEES OF
            THE E.RIGHETTI TRUST                                       ¨ Contingent
            942 E. SUNFLOWER CT                                        ¨ Unliquidated
            SANTA MARIA, CA 93455                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: JR01                      þ No
                                                                       ¨ Yes

 3.38       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $380,000.00
                                                                       Check all that apply.
            ANDREW KURTH LLP
            DAVID A. ZDUNKEWICZ                                        ¨ Contingent
            600 TRAVIS SUITE 4200                                      ¨ Unliquidated
            HOUSTON, TX 77002                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.39       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,626.28
                                                                       Check all that apply.
            ANDREWS ROYALTY LP
            PO BOX 12208                                               ¨ Contingent
            DALLAS, TX 75225                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: RLP1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.40       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18,217.42
                                                                       Check all that apply.
            ANGIE G. OLIVARES
            512 S. LAWENCE AVENUE                                      þ Contingent
            FULLERTON, CA 92832-251                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.41       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,110.92
                                                                       Check all that apply.
            ANITA BLEECKER DOYLE
            P.O. BOX 24017                                             þ Contingent
            FRESNO, CA 93779-4017                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 10 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 90 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.42       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $586,746.52
                                                                       Check all that apply.
            ANN JENNY SCHUPP
            C/O M H WHITTIER CORP.                                     þ Contingent
            1600 HUNTINGTON DRIVE                                      ¨ Unliquidated
            SOUTH PASADENA, CA 91030                                   þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.43       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,948.77
                                                                       Check all that apply.
            ANN MARION BRADY
            10437 E WATFORD WAY                                        þ Contingent
            SUN LAKES, AZ 85248                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.44       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,600.53
                                                                       Check all that apply.
            ANNA HATHAWAY TRUST ACCT.02-0846-30 C/O NORTHERN
            TRUST BANK TEXAS                                 þ Contingent
            P.O. BOX 226270                                  ¨ Unliquidated
            DALLAS, TX 75222-6270                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.45       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,097.83
                                                                       Check all that apply.
            ANNE DOMONOSKE
            318 GREEN STREET                                           ¨ Contingent
            GLADEWATER, TX 75647                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: AD01                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.46       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,325.60
                                                                       Check all that apply.
            ANNE E. GRESHAM
            4001 NEVIL STREET                                          ¨ Contingent
            OAKLAND, CA 94601                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: G001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 11 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 91 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.47       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,477.31
                                                                       Check all that apply.
            ANNE W. MOODY
            810 LEIGHTON POINT RD                                      þ Contingent
            PEMBROKE, ME 04666                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.48       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,947.97
                                                                       Check all that apply.
            ANTHONY D. HUNTER
            1712 CHEDDAR STREET                                        þ Contingent
            LAS VEGAS, NV 89117                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.49       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $650.76
                                                                       Check all that apply.
            ANTHONY D. HUNTER
            1712 CHEDDAR STREET                                        ¨ Contingent
            LAS VEGAS, NV 89117                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 2562                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.50       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30,097.00
                                                                       Check all that apply.
            ANTHONY M. & LILLIAN LEWICKI
            7931 CRAMER ST.                                            þ Contingent
            LONG BEACH, CA 90808-4425                                  ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.51       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $874.55
                                                                       Check all that apply.
            ANTONIA PELAYO DE SANTANA
            2224 1/2 SO. HASTER ST.                                    þ Contingent
            ANAHEIM, CA 92802                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 12 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 92 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.52       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $239.95
                                                                       Check all that apply.
            APPLIED INDUSTRIAL TECHNOLOGIE
            701 WEST ANAHEIM ST.                                       ¨ Contingent
            LONG BEACH, CA 90813                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.53       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $451.45
                                                                       Check all that apply.
            AQUAENCO, INC AQUAENCO, INC
            P.O. BOX 702416                                            þ Contingent
            TULSA, OK 74171-2416                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.54       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,724.98
                                                                       Check all that apply.
            ARLINE SEBOURN
            600 N. CORNELL                                             ¨ Contingent
            FULLERTON, CA 92210                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: AST1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.55       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30,788.95
                                                                       Check all that apply.
            ARNOLD H. GOLD, TRUSTEE
            10842 ALTA VIEW DRIVE                                      þ Contingent
            STUDIO CITY, CA 91604-3901                                 ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.56       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,098.70
                                                                       Check all that apply.
            ARNOLD O. DOMINGUEZ
            1712 AMHERST ROAD                                          þ Contingent
            TUSTIN, CA 92780-6604                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 13 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 93 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.57       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $831.00
                                                                       Check all that apply.
            ARTHUR LEONARD TUGGY
            2004 AUDUBON AVE, APT T11                                  ¨ Contingent
            NAPERVILLE, IL 60563                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: TUG1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.58       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,524.79
                                                                       Check all that apply.
            ARTHUR W. WALLANDER JR.
            104 WELLERS BRIDGE ROAD                                    ¨ Contingent
            ROXBURY, CT 06783                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0300                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.59       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,101.68
                                                                       Check all that apply.
            ARTHUR Y. NAKAHARA
            25620 ARAGON WAY                                           ¨ Contingent
            YORBA LINDA, CA 92887                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: JUN1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.60       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,361.51
                                                                       Check all that apply.
            ASHEN F. CAREY
            4641 PINE VALLEY DRIVE                                     þ Contingent
            WEST BLOOMFIELD, MI 48323-2968                             ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.61       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14,722.65
                                                                       Check all that apply.
            ASHWORTH LEININGER GROUP
            199 EAST THOUSAND OAKS BLVD.,S                             ¨ Contingent
            THOUSAND OAKS, CA 91360                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 14 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 94 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.62       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40,359.26
                                                                       Check all that apply.
            ASSOCIATED PACIFIC CONSTRUCTORS, INC.
            495 EMBARCADERO                                            ¨ Contingent
            MORRO BAY, CA 93442                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.63       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            ASSOCIATED PACIFIC CONSTRUCTORS, INC.
            495 EMBARCADERO                                            þ Contingent
            MORRO BAY, CA 93442                                        þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.64       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $65.09
                                                                       Check all that apply.
            AT&T BUSINESS SERVICE
            PO BOX 105068                                              ¨ Contingent
            ATLANTA, GA 30348-5068                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.65       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $234.24
                                                                       Check all that apply.
            AUDREY OXANDABOURE
            3201 PLUMAS ST, APT 321                                    ¨ Contingent
            RENO, NV 89509-4769                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: OXA1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.66       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,687.00
                                                                       Check all that apply.
            AUTOMATED MECHANICAL PROCESS S
            7500 A DOWNING AVE.                                        ¨ Contingent
            BAKERSFIELD, CA 93308                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 15 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 95 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.67       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,462.00
                                                                       Check all that apply.
            AVANTI ENVIRONMENTAL, INC.
            2855 MICHELLE DRIVE                                        ¨ Contingent
            IRVINE, CA 92606                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.68       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $231.14
                                                                       Check all that apply.
            AYRES HOTEL ANAHEIM
            2550 E. KATELLA                                            ¨ Contingent
            ANAHEIM, CA 92806                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.69       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,603.27
                                                                       Check all that apply.
            BAKER ATLAS
            P.O. BOX 956                                               ¨ Contingent
            TAFT, CA 93268                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.70       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,086.79
                                                                       Check all that apply.
            BAKER HUGHES
            5421 ARGOSY AVE                                            ¨ Contingent
            LONG BEACH, CA 92649                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.71       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $44.00
                                                                       Check all that apply.
            BAKERSFIELD CALIFORNIAN
            1707 EYE STREET                                            ¨ Contingent
            BAKERSFIELD, CA 93302                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 16 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 96 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.72       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15,892.22
                                                                       Check all that apply.
            BAKERSFIELD PIPE & SUPPLY, INC
            P.O. BOX 60006                                             ¨ Contingent
            LOS ANGELES, CA 90060-0006                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.73       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14,124.50
                                                                       Check all that apply.
            BAKERSFIELD WELL SERVICE
            PO BOX 82156                                               ¨ Contingent
            BAKERSFIELD, CA 93380                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.74       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $103,000.00
                                                                       Check all that apply.
            BALLARD SPAHR ANDREWS & INGERS
            1225 17TH STREET, STE# 2300                                ¨ Contingent
            DENVER, CO 80202-5596                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.75       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $876.02
                                                                       Check all that apply.
            BARBARA B. CAMPBELL
            19444 CYPRESS POINT DR.                                    ¨ Contingent
            NORTHRIDGE, CA 91326-1402                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: CAM1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.76       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23,002.24
                                                                       Check all that apply.
            BARBARA LAYNE BROWN
            1326 CALLE GOYA                                            þ Contingent
            OCEANSIDE, CA 92056                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 17 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 97 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.77       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,524.82
                                                                       Check all that apply.
            BARBARA SPENCER
            20 ROXBURY RD                                              ¨ Contingent
            WOODBURY, CT 06798                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 6240                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.78       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,084.71
                                                                       Check all that apply.
            BARKLEY WALLACE DEAN
            12 CHATTANOOGA                                             ¨ Contingent
            SAN FRANCISCO, CA 94114                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: BWD2                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.79       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,741.16
                                                                       Check all that apply.
            BARNES FAMILY TRUST DTD 4-5-01
            40488 VIA TAPADERO                                         ¨ Contingent
            MURRIETA, CA 92562                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: R003                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.80       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,031.66
                                                                       Check all that apply.
            BARTELO R. ENCINAS
            124 1/2 W. SANTA FE                                        þ Contingent
            PLACENTIA, CA 92670-5632                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.81       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,201.00
                                                                       Check all that apply.
            BC LABORATORIES INC
            4100 ATLAS CT.                                             ¨ Contingent
            BAKERSFIELD, CA 93308                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 18 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 98 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.82       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,867.40
                                                                       Check all that apply.
            BCD MINERALS, LLC DAVID A. BRIGHT
            61 ST. ANDREWS CIRCLE                                      ¨ Contingent
            CRESTED BUTTE, CO 81224                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: CDM1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.83       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $193,466.06
                                                                       Check all that apply.
            BDO USA, LLP
            600 NORTH PEARL STREET SUITE 1700                          ¨ Contingent
            DALLAS, TX 75201                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.84       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,620.00
                                                                       Check all that apply.
            BEAR WELDING
            2340 W. 17TH STREET                                        ¨ Contingent
            LONG BEACH, CA 90813                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.85       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,750.47
                                                                       Check all that apply.
            BEATRICE F. GUINN
            6082 RIDGE WAY DR.                                         ¨ Contingent
            YORBA LINDA, CA 92886                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: GUI1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.86       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $583.46
                                                                       Check all that apply.
            BEATRICE F. GUINN
            6082 RIDGE WAY DR.                                         ¨ Contingent
            YORBA LINDA, CA 92886                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: G003                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 19 of 189
 Debtor   Case   19-32857-hdh11
            HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered   09/09/19
                                                                                Case number (if known) 08:34:12
                                                                                                        19-32857       Page 99 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.87       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,182.27
                                                                       Check all that apply.
            BEATRICE R MELLO PAYAN
            P.O. BOX 460                                               þ Contingent
            ATWOOD, CA 92601-0460                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.88       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,701.98
                                                                       Check all that apply.
            BEATRICE ROSALES MELLO
            P.O. BOX 460                                               þ Contingent
            ATWOOD, CA 92601-0460                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.89       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,295.00
                                                                       Check all that apply.
            BECKER, GLYNN, MELAMED & MUFFY
            299 PARK AVENUE, SIXTEEN FLOOR                             ¨ Contingent
            NEW YORK, NY 10171                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.90       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,842.80
                                                                       Check all that apply.
            BEDFORD ENTERPRISES, INC.
            1940 W. BETTERAVIA ROAD                                    ¨ Contingent
            SANTA MARIA, CA 93454                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.91       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,997.33
                                                                       Check all that apply.
            BEJAC CONSTRUCTION CO.
            5510 VIA SEPULVEDA                                         ¨ Contingent
            YORBA LINDA, CA 92887                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: BEJ1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 20 of 189
 Debtor Case  19-32857-hdh11
          HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                      Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 100 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.92       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,148.70
                                                                       Check all that apply.
            BENDECON INVESTMENTS A PARTNERSHIP
            2320 E. ORANGETHROPE                                       þ Contingent
            ANAHEIM, CA 92806                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.93       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $874.51
                                                                       Check all that apply.
            BENITA PELAYO DE MARTINEZ
            4505 E. PHILO AVE.                                         þ Contingent
            ORANGE, CA 92869                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.94       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $155.13
                                                                       Check all that apply.
            BENJAMIN RICHARD LYPPS
            3074 LAKEMONT DRIVE                                        ¨ Contingent
            FALLBROOK, CA 92028                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: L002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.95       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18,292.01
                                                                       Check all that apply.
            BESSIE H. GOLDNER
            27 REVERE WAY                                              þ Contingent
            HUNTSVILLE, AL 35801                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.96       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,412.21
                                                                       Check all that apply.
            BETH L. KRAUSHAAR, TR. OF I.N.
            1700 KANOLA ROAD                                           þ Contingent
            LA HABRA, CA 90631-8217                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 21 of 189
 Debtor Case  19-32857-hdh11
          HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                     Entered
                                                                               Case 09/09/19
                                                                                    number (if known) 08:34:12
                                                                                                        19-32857      Page 101 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                          Amount of claim

 3.97       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                    $812.52
                                                                      Check all that apply.
            BETH MCMANIS
            118 N. 31ST AVE                                           ¨ Contingent
            YAKIMA, WA 98902                                          ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: MCM1                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.98       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                    $837.22
                                                                      Check all that apply.
            BETTY J. BREW
            306 SUNRISE DRIVE                                         ¨ Contingent
            CLOVERDALE, CA 95425                                      ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: BREW                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.99       Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                    $319.31
                                                                      Check all that apply.
            BETTY J. HUND
            22832 SAIL WIND WAY                                       ¨ Contingent
            LAKE FOREST, CA 92630                                     ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: HUND                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.100      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $8,242.25
                                                                      Check all that apply.
            BEVERLY HILLS PRESBYTERIAN CHURCH
            505 N. RODEO DRIVE                                        ¨ Contingent
            BEVERLY HILLS, CA 90210-3206                              ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: 2540                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.101      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $1,629.61
                                                                      Check all that apply.
            BOBBI R. WHITLOCK-COUTS
            1120 NIBLICK ROAD, 2221 RIDGE DRIVE                       ¨ Contingent
            PASO ROBLES, CA 93453                                     ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: 6630                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 22 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 102 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.102      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $803.75
                                                                       Check all that apply.
            BOBBI R. WHITLOCK-COUTS
            1120 NIBLICK ROAD, 2221 RIDGE DRIVE                        þ Contingent
            PASO ROBLES, CA 93453                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.103      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17,264.27
                                                                       Check all that apply.
            BONNIE REUTER LEAVER
            712 N. LINDEN DR.                                          þ Contingent
            BEVERLY HILLS, CA 90210-3226                               ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.104      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,697.86
                                                                       Check all that apply.
            BONNIE TAYLOR
            21 NEWELL COURT                                            ¨ Contingent
            MENANDS, NY 12204-1226                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: T002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.105      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,715.40
                                                                       Check all that apply.
            BORTON, PETRINI & CONRON, LLP
            5060 CALIFORNIA AVENUE, SUITE #700                         ¨ Contingent
            BAKERSFIELD, CA 93303                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.106      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,545.63
                                                                       Check all that apply.
            BOYS CLUB OF LAGUNA BEACH
            1085 LAGUNA CANYON RD.                                     ¨ Contingent
            LAGUNA BEACH, CA 92651-1836                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: BOY1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 23 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 103 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.107      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,470.39
                                                                       Check all that apply.
            BPS SUPPLY GROUP
            25883 HIGHWAY 33                                           ¨ Contingent
            FELLOWS, CA 93224                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.108      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97,940.58
                                                                       Check all that apply.
            BRADLEY LAND COMPANY
            PO BOX 1932                                                ¨ Contingent
            SANTA MARIA, CA 93456                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 7492                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.109      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31,581.58
                                                                       Check all that apply.
            BRAILIE INSTITUTE OF AMERICA C/O BANK OF AMERICA,
            N.A.,                                                      þ Contingent
            P. O. BOX 840738                                           ¨ Unliquidated
            DALLAS, TX 75284-0738                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.110      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66,242.14
                                                                       Check all that apply.
            BRETT WILLIAM LUSH
            29 RUE CENTRE                                              þ Contingent
            CHANBLY, QUEBEC J3L 2C6                                    ¨ Unliquidated
            CANADA                                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.111      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            BRIAN CORSON
            2990 LICHEN PLACE                                          þ Contingent
            TEMPLETON, CA 93465                                        þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 24 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 104 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.112      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $150.00
                                                                       Check all that apply.
            BRUCE CONWAY
            P.O. BOX 2050                                              ¨ Contingent
            7                                                          ¨ Unliquidated
            ORCUTT, CA 93457                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.113      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19,866.84
                                                                       Check all that apply.
            BRYAN & BEATRICE GATEWOOD
            6371 VAN BUREN ST., P.O. BOX 56                            þ Contingent
            ATWOOD, CA 92601-0056                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.114      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51,975.00
                                                                       Check all that apply.
            BUGANKO
            P.O. BOX 8042                                              ¨ Contingent
            MAMMOTH LAKES, CA 93546                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.115      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $315.50
                                                                       Check all that apply.
            BUTTRAM TRUST
            2704 ROGERS AVENUE                                         þ Contingent
            FORT WORTH, TX 76109                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.116      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $226.88
                                                                       Check all that apply.
            BYRON & ANN BARKER
            811 WENDT TERRACE                                          ¨ Contingent
            LAGUNA BEACH, CA 92651                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: BAR1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 25 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 105 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.117      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,544.79
                                                                       Check all that apply.
            C & J ENERGY SERVICES
            4600 BORMAN WAY                                            ¨ Contingent
            BAKERSFIELD, CA 93313                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.118      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,666.00
                                                                       Check all that apply.
            C&H TESTING SERVICES, LLC
            PO BOX 9907                                                ¨ Contingent
            BAKERSFIELD, CA 93389                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.119      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44,101.31
                                                                       Check all that apply.
            C. J. KELLEY JR.
            3018 N. STREET NW                                          þ Contingent
            WASHINGTON, DC 20007                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.120      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $100.00
                                                                       Check all that apply.
            C.M.T. LLC
            865 SAGE CREST RD                                          ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.121      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,442.27
                                                                       Check all that apply.
            CALDERON TIRES & SERVICE
            333 S. BLOSSER RD.                                         ¨ Contingent
            SANTA MARIA, CA 93454                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 26 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 106 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.122      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $549.01
                                                                       Check all that apply.
            CALDERON'S TIRES
            322 S. BLOSSER ROAD                                        ¨ Contingent
            SANTA MARIA, CA 93458                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.123      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,375.58
                                                                       Check all that apply.
            CALFIRE/OFFICE OF THE STATE FI
                                                                       ¨ Contingent
            PO BOX 997446                                              ¨ Unliquidated
            SACRAMENTO, CA 65899-7446                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.124      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            CALIFORNIA DEPT. OF FISH & WILDLIFE
            REGION 5                                                   þ Contingent
            3883 RUFFIN RD.                                            þ Unliquidated
            SAN DIEGO, CA 92123                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.125      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,234.00
                                                                       Check all that apply.
            CALIFORNIA ELECTRIC SUPPLY
            PO BOX 14196                                               ¨ Contingent
            ORANGE, CA 92863                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.126      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $626.00
                                                                       Check all that apply.
            CALPORTLAND
            P.O. BOX 1280                                              ¨ Contingent
            SANTA MARIA, CA 93456                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 27 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 107 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.127      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $411.12
                                                                       Check all that apply.
            CAMARENA'S TIRE & MORE
            125 WEST MAIN STREET                                       ¨ Contingent
            SANTA MARIA, CA 93454                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.128      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,601.42
                                                                       Check all that apply.
            CANDACE LAINE EVENSON
            2015 HUASNA ROAD                                           ¨ Contingent
            ARROYO GRANDE, CA 93420-5129                               ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: E001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.129      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20,000.00
                                                                       Check all that apply.
            CAPITOL MEDIA PARTNERS
            2468 S CAMINO REAL                                         ¨ Contingent
            PALM SPRINGS, CA 92264                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.130      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,170.75
                                                                       Check all that apply.
            CARALEE DEAN IVERSON
            175 CAMILLE CT                                             ¨ Contingent
            ALAMO, CA 94507                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: CDI1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.131      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,847.68
                                                                       Check all that apply.
            CARDNO
            P.O. BOX 123422                                            ¨ Contingent
            DALLAS, TX 75312                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 28 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 108 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.132      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $120.81
                                                                       Check all that apply.
            CARL'S MUFFLER SHOP
            826 W. MAIN STREET                                         ¨ Contingent
            SANTA MARIA, CA 93458                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.133      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,146.73
                                                                       Check all that apply.
            CARMEN PENA
            1120 W. SECOND STREET                                      þ Contingent
            SANTA ANA, CA 92707                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.134      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,367.75
                                                                       Check all that apply.
            CAROL A. TRAVIS
            245 DRY CREEK RD.                                          ¨ Contingent
            ALTA, WY 83414                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: T001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.135      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $19.37
                                                                       Check all that apply.
            CAROL ACKERMAN BARNES
            31510 LAUREL RIDGE                                         þ Contingent
            VALLEY CENTER, CA 92082-5040                               ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.136      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $583.52
                                                                       Check all that apply.
            CAROL M. THOMPSON
            6122 RIDGE WAY                                             ¨ Contingent
            YORBA LINDA, CA 92886                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: CMT1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 29 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 109 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.137      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14,839.62
                                                                       Check all that apply.
            CAROLINE G. GWERDER
            4540 HERON LAKES DR.                                       ¨ Contingent
            STOCKTON, CA 95219                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0011                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.138      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,441.09
                                                                       Check all that apply.
            CAROLYN SUGARS
            P.O. BOX 1404                                              þ Contingent
            DAVIS, CA 95617                                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.139      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $103.50
                                                                       Check all that apply.
            CAROLYN SUGARS
            P.O. BOX 1404                                              ¨ Contingent
            DAVIS, CA 95617                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: SUG1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.140      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,222.81
                                                                       Check all that apply.
            CARQUEST
            2150 S. BROADWAY                                           ¨ Contingent
            SANTA MARIA, CA 93454                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.141      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $683.92
                                                                       Check all that apply.
            CASMITE CORPORATION
            PO BOX 1069                                                ¨ Contingent
            SAN LUIS OBISPO, CA 93401                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 30 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 110 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.142      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $363.29
                                                                       Check all that apply.
            CASMITE WATER COMPANY
            P.O. BOX 645                                               ¨ Contingent
            SANTA MARIA, CA 93456                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.143      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,000.00
                                                                       Check all that apply.
            CATANO STORAGE TANK SERVICES
            3103 BELLE TERRACE                                         ¨ Contingent
            BAKERSFIELD, CA 93304                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.144      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,155.91
                                                                       Check all that apply.
            CATHERINE M. LYPPS TRUSTEE
            1499 OLD MOUNTAIN AVE. SPC 29                              ¨ Contingent
            SAN JACINTO, CA 92583-1029                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: L001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.145      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,747.59
                                                                       Check all that apply.
            CATHERINE WELLS
            1104 GATEWOOD CT.                                          þ Contingent
            WICHITA, KS 67206                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.146      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,886.39
                                                                       Check all that apply.
            CATHOLIC NEAR EAST WELFARE ASSOC.
            1011 FIRST AVE.                                            þ Contingent
            NEW YORK, NY 10022-4195                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 31 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 111 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.147      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13,875.65
                                                                       Check all that apply.
            CECIL T. THOMAS
            20 NAVAJO PL.                                              þ Contingent
            PORTOLA VALLEY, CA 94028                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.148      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,027.33
                                                                       Check all that apply.
            CENCOM
            3563 SUELDO ST.                                            ¨ Contingent
            SUITE T                                                    ¨ Unliquidated
            SAN LUIS OBISPO, CA 93401                                  ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.149      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $232.74
                                                                       Check all that apply.
            CENTRAL CITY TOOL SUPPLY, INC.
            2230 SOUTH DEPOT STREET                                    ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.150      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30,268.32
                                                                       Check all that apply.
            CENTRAL COAST FARMING
            208 N CONCORD AVE.                                         ¨ Contingent
            SANTA MARIA, CA 93454                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.151      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,196.25
                                                                       Check all that apply.
            CENTRAL COAST PORTABLES
            237 TOWN CENTER WEST # 203                                 ¨ Contingent
            SANTA MARIA, CA 93458                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 32 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 112 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.152      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $330.00
                                                                       Check all that apply.
            CENTRAL COAST URGENTCARE CENTE
            340 E. BETTERAVIA, SUITE 340                               ¨ Contingent
            SANTA MARIA, CA 93454                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.153      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,616.00
                                                                       Check all that apply.
            CERTEX USA, INC
            1621 N. VENTURA AVE.                                       ¨ Contingent
            VENTURA, CA 93001                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.154      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $451.36
                                                                       Check all that apply.
            C-F ASSOCIATES, INC
            P.O. BOX 701200                                            þ Contingent
            TULSA, OK 74170-1200                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.155      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28,438.48
                                                                       Check all that apply.
            CHAMBERLIN OIL LLC
            P.O. BOX 218                                               ¨ Contingent
            LOS OLIVOS, CA 93441-0218                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0207                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.156      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $257.06
                                                                       Check all that apply.
            CHARLENE MARIE
            329 OSBORNE STREET                                         ¨ Contingent
            VISTA, CA 92084                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: M002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 33 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 113 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.157      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $246,388.95
                                                                       Check all that apply.
            CHARLES C. ALBRIGHT TRUSTEE
            729 W. 16TH STREET #B8                                     þ Contingent
            COSTA MESA, CA 92627                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.158      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,508.50
                                                                       Check all that apply.
            CHARLES E. HOLDEN,TRUSTEE OF THE CHARLES
            9338 LEE CIRCLE                                            þ Contingent
            LEAWOOD, KS 66206                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.159      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,948.78
                                                                       Check all that apply.
            CHARLES IRVIN KLINE
            2875 QUAIL VALLEY RD                                       þ Contingent
            SOLVANG, CA 93463                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.160      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $257.04
                                                                       Check all that apply.
            CHARLES NORBERT LYPPS
            2680 CANYON CREST DRIVE                                    ¨ Contingent
            ESCONDIDO, CA 92027                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: L001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.161      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,606.71
                                                                       Check all that apply.
            CHARLES RUBY JR.
            654 SAUSALITO BLVD.                                        þ Contingent
            SAUSALITO, CA 94965                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 34 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 114 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.162      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,145.92
                                                                       Check all that apply.
            CHARLES RUBY JR.
            654 SAUSALITO BLVD.                                        ¨ Contingent
            SAUSALITO, CA 94965                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: RUB1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.163      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $118.50
                                                                       Check all that apply.
            CHART POOL USA INC.
            5695 OLD PORTER RD                                         ¨ Contingent
            PORTAGE, IN 46368                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.164      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,237.59
                                                                       Check all that apply.
            CHERYL ANN DELLA ROSA
            P.O. BOX 1832                                              ¨ Contingent
            SAN LUIS OBISPO, CA 93406                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: DR01                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.165      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $96,441.61
                                                                       Check all that apply.
            CHILDRENS HOME SOCIETY OF CALIF. ATTN:
            CONTROLLERS DEPT.                                          þ Contingent
            1300 WEST FOURTH STREET                                    ¨ Unliquidated
            LOS ANGELES, CA 90017-1475                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.166      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $87,134.59
                                                                       Check all that apply.
            CHILDREN'S HOSPITAL OF ORANGE CO. MS. KERRI
            RUPPERT, CFO                                               þ Contingent
            455 S. MAIN STREET                                         ¨ Unliquidated
            ORANGE, CA 92868                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 35 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 115 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.167      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,403.54
                                                                       Check all that apply.
            CHRISTINE LEE BERGER
            13146 SW KATHERINE STREET                                  þ Contingent
            TIGARD, OR 97223                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.168      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,008.23
                                                                       Check all that apply.
            CHRISTOPHER DEBORG TRUST
            ONE WALL ST, 23RD FL-BANK OF NY                            þ Contingent
            NEW YORK, NY 10005                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.169      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,494.28
                                                                       Check all that apply.
            CHRISTOPHER JOHN GORDON
            4819 WINDJAMMER WAY                                        ¨ Contingent
            CARLSBAD, CA 92253                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: G001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.170      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,675.84
                                                                       Check all that apply.
            CLAUDETTE T. STOFFEL
            512 N. HAWTHORNE ST.                                       þ Contingent
            ANAHEIM, CA 92805                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.171      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $377.31
                                                                       Check all that apply.
            CLAUDIA VALENTINE
            648 RACQUET CLUB CIRCLE                                    ¨ Contingent
            ROHNERT PARK, CA 94928                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: V001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 36 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 116 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.172      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29,724.96
                                                                       Check all that apply.
            CLEAN HARBORS
            P.O. BOX 3442                                              ¨ Contingent
            BOSTON, MA 02241-3442                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.173      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $860.39
                                                                       Check all that apply.
            CLIFFORD DUGGER AND DENA ZEPEDA TWITCHELL AND
            RICE LLP                                                   ¨ Contingent
            710 DAHLIA PLACE                                           ¨ Unliquidated
            SANTA MARIA, CA 93455                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: 8290                      þ No
                                                                       ¨ Yes

 3.174      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,401.28
                                                                       Check all that apply.
            CLIFFORD E. SMELSER
            4007 EVERTS STREET, APT 2B                                 þ Contingent
            SAN DIEGO, CA 92109                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.175      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13,776.45
                                                                       Check all that apply.
            CLIFFORD O. GATEWOOD
            1661 BUENA VISTA                                           þ Contingent
            CORONA, CA 91720                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.176      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,092.94
                                                                       Check all that apply.
            CLIFFORD SELF
            PO BOX 53810                                               þ Contingent
            IRVINE, CA 92619                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 37 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 117 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.177      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,257.89
                                                                       Check all that apply.
            CMT, LLC
            865 SAGE CREST RD.                                         ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 5206                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.178      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $433.44
                                                                       Check all that apply.
            COASTAL AG
            918 W. BETTERAVIA                                          ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.179      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $615.13
                                                                       Check all that apply.
            COASTAL COPY
            849 WARD DRIVE                                             ¨ Contingent
            SANTA BARBARA, CA 93111                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.180      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $75,742.30
                                                                       Check all that apply.
            COASTLINE TECHNOLOGIES
            817 HACIENDA CIRCLE                                        ¨ Contingent
            PASO ROBLES, CA 93446                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.181      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,176.69
                                                                       Check all that apply.
            CODY BISHOP
            521 QUAIL RUN COURT                                        ¨ Contingent
            MONTEREY, CA 93940                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: ISH1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 38 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 118 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.182      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            COMMERCIAL TRADE, INC.
            5330 OFFICE CENTER CT.                                     þ Contingent
            BAKERSFIELD, CA 93309                                      þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.183      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,859.16
                                                                       Check all that apply.
            COMPRESSION PUMP & POWER
            PO BOX 232                                                 ¨ Contingent
            TAFT, CA 93268                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.184      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,225.18
                                                                       Check all that apply.
            CONSTANCE B. CARTWRIGHT
            435 EAST 52ND STREET                                       ¨ Contingent
            NEW YORK, NY 10022                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: C001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.185      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $102.81
                                                                       Check all that apply.
            CONSTANCE NAPOLITANO
            P.O. BOX 3103                                              ¨ Contingent
            VENTURA, CA 93006                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: N001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.186      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,176.12
                                                                       Check all that apply.
            CONTROLCO
            320 KENTUCKY ST.                                           ¨ Contingent
            BAKERSFIELD, CA 93305                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 39 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 119 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.187      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,324.10
                                                                       Check all that apply.
            CORIAN CROSS HOLDINGS, LP
            30800 RANCHO VIEJO RD.                                     ¨ Contingent
            SAN JUAN CAPISTRANO, CA 92675                              ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: CCH1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.188      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $353.00
                                                                       Check all that apply.
            COUNTY OF SANTA BARBARA, EHS
            4417 CATHEDRAL OAK RD.                                     ¨ Contingent
            SANTA BARBARA, CA 93110                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.189      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,092.88
                                                                       Check all that apply.
            COURAGEOUS LIVING CHRISTIAN CHRUCH
            PO BOX 53810                                               þ Contingent
            IRVINE, CA 92619                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.190      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            CREDIT BUREAU OF SANTA MARIA, INC.
            DBA COASTAL RECOVERY SOLUTIONS                             þ Contingent
            1666 RAMONA AVE., SUITE D                                  þ Unliquidated
            GROVER BEACH, CA 93433                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.191      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,295.00
                                                                       Check all that apply.
            CROSBY CONSULTING
            1737 HARBOR WAY                                            ¨ Contingent
            SEAL BEACH, CA 90740                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 40 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 120 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.192      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $580.96
                                                                       Check all that apply.
            CROWELL FAMILY TRUST
            1371 TREASURE LANE                                         ¨ Contingent
            SANTA ANA, CA 92705                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: F002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.193      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $634.15
                                                                       Check all that apply.
            CRYSTAL SPRINGS WATER COMPANY
            3215 ROCKVIEW PLACE                                        ¨ Contingent
            SAN LUIS OBISPO, CA 93401                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.194      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,322.15
                                                                       Check all that apply.
            CULLIGAN
            700 WEST COOK STREET                                       ¨ Contingent
            SANTA MARIA, CA 93458                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.195      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,873.70
                                                                       Check all that apply.
            CURRIE FAMILY TRUST
            7580 E. MARTELLA LN.                                       ¨ Contingent
            ANAHEIM, CA 92808                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: T001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.196      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,065.00
                                                                       Check all that apply.
            CWS VACUUM TRUCK SERVICE
            3806 MADONNA DRIVE                                         ¨ Contingent
            FULLERTON, CA 92835                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 41 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 121 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.197      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $641.85
                                                                       Check all that apply.
            D & L CRANE REVOCABLE TRUST
            11565 TOWNSHIP ROAD                                        ¨ Contingent
            LIVE OAK, CA 95953                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: C001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.198      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,055.43
                                                                       Check all that apply.
            D.S..C.M., INC
            P.O. BOX 4335                                              þ Contingent
            TULSA, OK 74159-0335                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.199      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,173.50
                                                                       Check all that apply.
            DALE H. DAVIS
            6627 GEBSER CT.                                            ¨ Contingent
            RENO, NV 89511                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 4313                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.200      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,136.50
                                                                       Check all that apply.
            DANIEL MAY, TRUSTEE, JOHNSON TRUST
            359 S. GERHART AVE                                         ¨ Contingent
            LOS ANGELES, CA 90022                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: JT01                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.201      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27,875.97
                                                                       Check all that apply.
            DANIEL R. CONNOLLY
            7620 N EL DORADO ST APT 195                                þ Contingent
            STOCKTON, CA 95207                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 42 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 122 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.202      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,560.74
                                                                       Check all that apply.
            DANIEL R. CONNOLLY
            7620 N EL DORADO ST APT 195                                ¨ Contingent
            STOCKTON, CA 95207                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: C001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.203      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,087.19
                                                                       Check all that apply.
            DAVID A JONES
            408 CHARLES DR                                             ¨ Contingent
            SAN LUIS OBISPO, CA 93401                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: J001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.204      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $861.27
                                                                       Check all that apply.
            DAVID A. BELL
            2996 BONNELL RD                                            ¨ Contingent
            COEUR D'ALENE, ID 83814                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 4630                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.205      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73,771.45
                                                                       Check all that apply.
            DAVID ALAN LUSH
            445/1 DOMAINE DES 4 CHENES                                 þ Contingent
            CHEMIN DE L'HUBAC                                          ¨ Unliquidated
            FRANCE                                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.206      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,832.91
                                                                       Check all that apply.
            DAVID ALAN PEARCE
            1630 NORTH MAIN ST, #230                                   þ Contingent
            WALNUT CREEK, CA 94596                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 43 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 123 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.207      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $632.42
                                                                       Check all that apply.
            DAVID ALAN PEARCE
            1630 NORTH MAIN ST, #230                                   ¨ Contingent
            WALNUT CREEK, CA 94596                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: PEA1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.208      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14,437.57
                                                                       Check all that apply.
            DAVID BOLLER
            3408 CARNATION AVE.                                        þ Contingent
            LOS ANGELES, CA 90026                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.209      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,006.07
                                                                       Check all that apply.
            DAVID C BRIGHT
            2770 W. LINCOLN AVE. SP#30                                 ¨ Contingent
            ANAHEIM, CA 92801                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: BRI1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.210      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,261.33
                                                                       Check all that apply.
            DAVID E. COMBS
            P. O. BOX 2767                                             ¨ Contingent
            LONG BEACH, CA 90801                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: C001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.211      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,155.95
                                                                       Check all that apply.
            DAVID H. LYPPS
            615 W. FALLBROOK ST.                                       ¨ Contingent
            FALLBROOK, CA 92028                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: LYPP                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 44 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 124 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.212      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $976.15
                                                                       Check all that apply.
            DAVID H. STERN TRUST
            4640 ADMIRALTY WAY, SUITE 700                              ¨ Contingent
            MARINA DEL REY, CA 90292                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: STE2                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.213      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $619.36
                                                                       Check all that apply.
            DAVID JORDAN
            2922 ECKLESON STREET                                       ¨ Contingent
            LAKEWOOD, CA 90712                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: ORD1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.214      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,740.11
                                                                       Check all that apply.
            DAVID MURPHY GORDON
            P. O. BOX 3049                                             ¨ Contingent
            SANTA CRUZ, CA 95063                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: G001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.215      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $49,533.08
                                                                       Check all that apply.
            DAVID ROME
            ROME TRUST, 516 NORTH LINDEN DRIVE                         þ Contingent
            BEVERLY HILLS, CA 90210-322                                ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.216      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,069.59
                                                                       Check all that apply.
            DAVID T. CONNOLLY
            1168 LARCH AVENUE                                          ¨ Contingent
            MORAGA, CA 94556                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: C001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 45 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                       Entered
                                                                               Case 09/09/19
                                                                                    number (if known) 08:34:12
                                                                                                        19-32857      Page 125 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                          Amount of claim

 3.217      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $1,856.14
                                                                      Check all that apply.
            DAVID WILLIAM TUGGY
            6804 RISEDEN DRIVE                                        ¨ Contingent
            DALLAS, TX 75252                                          ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: TUGG                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.218      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $2,287.20
                                                                      Check all that apply.
            DEANNA T. CALLAN
            4041 E. FANFOL DRIVE                                      ¨ Contingent
            PHOENIX, AZ 85028                                         ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: 1126                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.219      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                    $910.62
                                                                      Check all that apply.
            DEBORAH A. KAMIN BUDERWITZ
            2111 OVERLAND AVE                                         ¨ Contingent
            LOS ANGELES, CA 90025                                     ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: 4430                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.220      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                    $136.96
                                                                      Check all that apply.
            DEBORAH R. STERN
            790 RAYMUNDO AVENUE                                       ¨ Contingent
            LOS ALTOS, CA 94024                                       ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: STE5                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.221      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $76,745.65
                                                                      Check all that apply.
            DEBRA DURNEY
            3127 S. CHURCH ST.                                        ¨ Contingent
            WHITEHALL, PA 18052                                       ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: 0013                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 46 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 126 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.222      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,954.32
                                                                       Check all that apply.
            DELBERT A. BRASWELL
            34428 YUCAIPA BLVD E-196                                   ¨ Contingent
            YUCAIPA, CA 92399                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: BRW1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.223      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,679.63
                                                                       Check all that apply.
            DELLENA M. LUDWIG
            530 VICKY LANE                                             þ Contingent
            PLACENTIA, CA 92870                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.224      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $292.80
                                                                       Check all that apply.
            DELUXE
            P.O. BOX 742572                                            ¨ Contingent
            CINCINNATI, OH 45274-2572                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.225      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,894.50
                                                                       Check all that apply.
            DENNIS W. TWITCHELL
            P.O. BOX 1774                                              ¨ Contingent
            MYRTLE CREEK, OR 97457                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 8220                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.226      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,982.78
                                                                       Check all that apply.
            DEPARTMENT OF HEALTH SERVICES
            DEPARTMENT OF HEALTH SERVICES, CASE #1600/55/30            ¨ Contingent
            SACRAMENTO, CA 95814                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: GUI3                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 47 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 127 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.227      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,555.00
                                                                       Check all that apply.
            DEPARTMENT OF INDUSTRIAL RELAT
            1515 CLAY STREET, SUITE 1901                               ¨ Contingent
            OAKLAND, CA 94612-1423                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.228      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $581.00
                                                                       Check all that apply.
            DEPT OF MOTOR VEHICLES
            P.O. BOX 942894                                            ¨ Contingent
            SACRAMENTO, CA 94294-0895                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.229      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            DEPT. OF CONSERVATION, DOGGR
            801 K STREET, MS24-03                                      þ Contingent
            SACRAMENTO, CA 95814                                       þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.230      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,947.86
                                                                       Check all that apply.
            DEREK K. HUNTER
            15 BLUE RIDGE LANE                                         þ Contingent
            WOODSIDE, CA 94062-250                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.231      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,312.87
                                                                       Check all that apply.
            DEVON SFS OPERATING, INC.
            P. O. BOX 730292                                           þ Contingent
            DALLAS, TX 75373-0292                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 48 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 128 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.232      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,420,517.62
                                                                       Check all that apply.
            DIAMOND MCCARTHY LLP
            ALLAN DIAMOND                                              ¨ Contingent
            909 FANNIN STREET                                          ¨ Unliquidated
            37TH FLOOR TWO HOUSTON CENTER                              þ Disputed
            HOUSTON, TX 77010                                          Basis for the claim:
            Date or dates debt was incurred                            TRADE PAYABLE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.233      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,493.36
                                                                       Check all that apply.
            DIANE B. BEDFORD
            2212 EL MOLINO AVE K#M410                                  ¨ Contingent
            ALTADENA, CA 91001                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0180                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.234      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,254.62
                                                                       Check all that apply.
            DIANE LEE MORRIS
            6658 DENTON FERRY RD                                       ¨ Contingent
            COTTER, AR 72626                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: MORR                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.235      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $861.32
                                                                       Check all that apply.
            DIANE M. BELL
            254 N. CANYON BLVD.                                        ¨ Contingent
            MONROVIA, CA 91016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 4629                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.236      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $272,888.34
                                                                       Check all that apply.
            DIANE T. WALKER
            748 OCEANVILLE ROAD                                        þ Contingent
            STONINGTON, ME 04681-9714                                  ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 49 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 129 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.237      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,872.71
                                                                       Check all that apply.
            DIVERSIFIED PROJECT SERVICES I
            5351 OLIVE DRIVE                                           ¨ Contingent
            BAKERSFIELD, CA 93308                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.238      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,249.93
                                                                       Check all that apply.
            DOMINIC C. ETCHANDY
            772 W. TOWN & COUNTRY ROAD                                 ¨ Contingent
            ORANGE, CA 92868-4710                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.239      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,870.79
                                                                       Check all that apply.
            DOMINIC C. ETCHANDY
            772 W. TOWN & COUNTRY ROAD                                 ¨ Contingent
            ORANGE, CA 92868-4710                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: ETC3                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.240      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,344.03
                                                                       Check all that apply.
            DOMINIQUE TRUST #108557 WELLS FARGO BANK
            TRUSTEE                                                    þ Contingent
            P. O. BOX 5825                                             ¨ Unliquidated
            DENVER, CO 80217                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.241      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,194.80
                                                                       Check all that apply.
            DONALD E. & LEONA SLATER
            5110 E. CRESCENT DRIVE                                     ¨ Contingent
            ANAHEIM, CA 92807                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: SLA1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 50 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 130 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.242      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,517.95
                                                                       Check all that apply.
            DONALD E. FRISBEE
            4540 FM 66                                                 ¨ Contingent
            WAXCHAHIE, TX 75167                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0FRI                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.243      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,694.04
                                                                       Check all that apply.
            DONALD E. FRISBEE INTER VIVIOS
            4540 FM 66                                                 ¨ Contingent
            WAXCHAHIE, TX 75167                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: FRI1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.244      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $632.08
                                                                       Check all that apply.
            DONALD H. FOSTER
            5431 NE 35TH #5                                            þ Contingent
            SILVER SPRING, FL 34488-942                                ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.245      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $257.04
                                                                       Check all that apply.
            DONNA JEAN AANERUD
            523 W. CITRACADO PARKWAY                                   ¨ Contingent
            ESCONDIDO, CA 92025                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: A001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.246      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $566.36
                                                                       Check all that apply.
            DORIS B. MAUSSNEST
            11030 5TH AVE. NE #206                                     þ Contingent
            SEATTLE, WA 98125                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 51 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 131 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.247      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,907.05
                                                                       Check all that apply.
            DORIS DORIS F MULVENY
            26591 IDE AVE.                                             þ Contingent
            HEMET, CA 92545                                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.248      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $93.59
                                                                       Check all that apply.
            DORIS MAUSSNEST
            11030 5TH AVE. NE #206                                     þ Contingent
            SEATTLE, WA 98125                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.249      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,854.96
                                                                       Check all that apply.
            DOROTHEA K ZUCKERMAN
            1012 LOMA VISTA                                            þ Contingent
            BEVERLY HILLS, CA 90210                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.250      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,872.17
                                                                       Check all that apply.
            DOROTHY J. WASSNER, TRUSTEE OF THE
            4584 N TATTENHAM WAY                                       ¨ Contingent
            BOISE, ID 83713                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: WAS1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.251      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,169.66
                                                                       Check all that apply.
            DOROTHY K. ZUCKERMAN
            1012 LOMA VISTA DR.                                        þ Contingent
            BEVERLY HILLS, CA 90210                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 52 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 132 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.252      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30,135.64
                                                                       Check all that apply.
            DOUGLAS D. WALDRON JR
            949 OLD RANCH ROAD                                         ¨ Contingent
            SOLVANG, CA 93463                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 7980                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.253      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $53,779.70
                                                                       Check all that apply.
            DOUGLAS S. CRAMER
            160 E. 72ND STREET, 11TH FLOOR                             þ Contingent
            NEW YORK, NY 10021                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.254      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,120.00
                                                                       Check all that apply.
            DTSC ACCOUNTING UNIT
            PO BOX 1288                                                ¨ Contingent
            SACRAMENTO, CA 95812-1288                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.255      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37,598.32
                                                                       Check all that apply.
            E N PALSGROVE
            920 WENTWORTH CIRCLE                                       þ Contingent
            VISTA, CA 92083-537                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.256      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13,396.80
                                                                       Check all that apply.
            E. O. E. O. MILLER CO.
            1241 E. SWEET AVENUE                                       ¨ Contingent
            VISALIA, CA 93292-2260                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: E001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 53 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 133 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.257      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,308.40
                                                                       Check all that apply.
            EDDIES DE WAXING
            P.O. BOX 59                                                ¨ Contingent
            ATWOOD, CA 92811                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.258      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,400.44
                                                                       Check all that apply.
            EDMUND H BERGER
            13347 S. W. CLEARVIEW WAY                                  þ Contingent
            TIGARD, OR 97223-1728                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.259      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $72,544.88
                                                                       Check all that apply.
            EDWARD ANTHONY LUSH
            79 RUE GABRIEL DEBACQ                                      þ Contingent
            45770 SARAN                                                ¨ Unliquidated
            FRANCE                                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.260      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24,046.40
                                                                       Check all that apply.
            EDWARD H. BARKER & CHARLES F. BARKER
            1935 CANYON CLOSE RD                                       þ Contingent
            PASADENA, CA 91107-1061                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.261      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17,666.98
                                                                       Check all that apply.
            EDWARD K ZUCKERMAN
            40920 WILSHIRE BLVD, SUITE 1200                            þ Contingent
            LOS ANGELES, CA 90024                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 54 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 134 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.262      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,169.66
                                                                       Check all that apply.
            EDWARD K. ZUCKERMAN C/O ALDER GREEN HASSON &
            JANKS LLP                                                  þ Contingent
            10990 WILSHIRE BLVD., 16TH FLOOR                           ¨ Unliquidated
            LOS ANGELES, CA 90024                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.263      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $203.90
                                                                       Check all that apply.
            EDWIN CHARLES WALKER
            5705 LOMA VERDE DRIVE                                      ¨ Contingent
            PASO ROBLES, CA 93446                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: L002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.264      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,842.42
                                                                       Check all that apply.
            ELEANOR WESTBROOKE
            830 WASHINGTON                                             þ Contingent
            ALBANY, CA 94706-1037                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.265      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $632.40
                                                                       Check all that apply.
            ELEANOR WESTBROOKE
            830 WASHINGTON                                             ¨ Contingent
            ALBANY, CA 94706-1037                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: WES1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.266      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,714.02
                                                                       Check all that apply.
            ELIZABETH DUCK
            219 MAMMOTH SP. LANE                                       ¨ Contingent
            DICKINSON, TX 77539-4045                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 2077                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 55 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 135 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.267      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            ELIZABETH ESSER
            120-55 PROSPECT ST.                                        þ Contingent
            RIDGEFIELD, CT 68770                                       þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.268      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,325.60
                                                                       Check all that apply.
            ELIZABETH GRESHAM CHILDRESS
            2048 INDEPENDENCE ROAD                                     ¨ Contingent
            SEDAN, KS 67361                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: C001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.269      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28,976.68
                                                                       Check all that apply.
            ELIZABETH H. CHERRY, SUC, TTE U/W/O NEVA M.
            HANCOCK, FBO ELIZ. H. CHERRY                               þ Contingent
            P.O. BOX 174                                               ¨ Unliquidated
            LARKSPUR, CO 80118                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.270      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,753.82
                                                                       Check all that apply.
            ELIZABETH HEIN DRAKE
            10613 NE 156TH STREET                                      þ Contingent
            BRUSH PRAIRE, WA 98606                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.271      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,808.09
                                                                       Check all that apply.
            ELIZABETH SUSAN HUNT
            1445 SE DIVISION ST                                        ¨ Contingent
            PORTLAND, OR 97202                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: T001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 56 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 136 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.272      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,584.68
                                                                       Check all that apply.
            ELIZABETH WALLACE ESSER
            120-55 PROSPECT ST.                                        ¨ Contingent
            RIDGEFIELD, CT 68770                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0170                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.273      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,443.04
                                                                       Check all that apply.
            ELLER FAMILY TRUST
            P.O. BOX 1111                                              ¨ Contingent
            LAKE FOREST, CA 92609                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: EFT1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.274      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $107,889.92
                                                                       Check all that apply.
            ENERGY & ENVIRONMENT INC
            2720 S. CRADDY WAY STE # A                                 ¨ Contingent
            SANTA ANA, CA 92704                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.275      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $447.99
                                                                       Check all that apply.
            EROLINDA METZGER
            419 W. 2ND STREET                                          þ Contingent
            CLOVERDALE, CA 95425-310                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.276      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,679.65
                                                                       Check all that apply.
            ESCOLLE TENANTS IN COMMON
            ATTN: VINCENT T. MARTINEZ, MANAGER                         ¨ Contingent
            215 N. LINCOLN ST.                                         ¨ Unliquidated
            SANTA MARIA, CA 93458                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: 0000                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 57 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 137 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.277      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            ESCOLLE TENANTS IN COMMON
            ATTN: VINCENT T. MARTINEZ, MANAGER                         þ Contingent
            215 N. LINCOLN ST.                                         þ Unliquidated
            SANTA MARIA, CA 93458                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.278      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,837.39
                                                                       Check all that apply.
            EST MARIA PEREZ RODRIGUEZ
            4022 ODESSA DR.                                            þ Contingent
            YORBA LINDA, CA 92686                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.279      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,133.84
                                                                       Check all that apply.
            EST OF SUZANNE LAFORCE BABER
            30 FAIRVIEW CIRCLE                                         þ Contingent
            CHICO, CA 95928                                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.280      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,733.36
                                                                       Check all that apply.
            ESTATE MANUELA G. GARCIA
            DEPARTMENT OF HEALTH SERVICES, CASE #1600/55/30            þ Contingent
            SACRAMENTO, CA 95814                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.281      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,597.71
                                                                       Check all that apply.
            ESTATE OF CECIL T. THOMAS, JR.
            2959 EATON AVE.                                            ¨ Contingent
            SAN CARLOS, CA 94070                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 1272                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 58 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 138 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.282      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,049.04
                                                                       Check all that apply.
            ESTATE OF EDNA G. YORBA
            5409 E. SUNCREST RD.                                       þ Contingent
            ANAHEIM, CA 92807                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.283      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,838.09
                                                                       Check all that apply.
            ESTATE OF RUDOLPH L. ESTATE OF RUDOLPH L. ARIAS
            1613 E. OAK STREET                                         þ Contingent
            PLACENTIA, CA 92670-660                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.284      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,733.46
                                                                       Check all that apply.
            ESTHER MORALES
            3210 AVE. Q                                                þ Contingent
            GALVESTON, TX 77550                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.285      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,629.03
                                                                       Check all that apply.
            ETHEL STEVENSON.SUC.TRUSTEE OF ARTI STEV
            730 SANTIAGO AVENUE                                        ¨ Contingent
            LONG BEACH, CA 90804                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: S001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.286      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $554.15
                                                                       Check all that apply.
            ETHEL STEVENSON.SUC.TRUSTEE OF ARTI STEV
            730 SANTIAGO AVENUE                                        þ Contingent
            LONG BEACH, CA 90804                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 59 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 139 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.287      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,509.93
                                                                       Check all that apply.
            EUGENE J. STERN REDIDUARY TRUST
            1626 19TH ST, SUITE 17                                     þ Contingent
            BAKERSFIELD, CA 93301                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.288      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,193.79
                                                                       Check all that apply.
            EUGENE KENWAY
            34371 CALLE LAS PALMAS                                     ¨ Contingent
            CATHEDRAL CITY, CA 92234                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: K001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.289      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $59,966.64
                                                                       Check all that apply.
            EVELINE TAYLOR
            322 S. ILLINOIS ST.                                        þ Contingent
            ANAHEIM, CA 92805                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.290      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,749.19
                                                                       Check all that apply.
            EVELYN ROPER
            2345 NW HAYES AVE                                          ¨ Contingent
            CORVALLIS, OR 97330                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: ROPE                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.291      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13,320.61
                                                                       Check all that apply.
            EXXON
            13501 KATY FREEWAY                                         þ Contingent
            HOUSTON, TX 77079-1398                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 60 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 140 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.292      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $97.90
                                                                       Check all that apply.
            FAIRFIELD INN BY MARRIOTT
            710 W. KIMBERLY AVE.                                       ¨ Contingent
            PLACENTIA, CA 92870                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.293      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $340.92
                                                                       Check all that apply.
            FARMER BROTHERS COFFEE
            P.O. BOX 79705                                             ¨ Contingent
            CITY OF INDUSTRY, CA 91716-97                              ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.294      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34,406.29
                                                                       Check all that apply.
            FINLEY COMPANY
            P. O. BOX 2086                                             þ Contingent
            AUSTIN, TX 78768                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.295      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $744.91
                                                                       Check all that apply.
            FISH AND WILDLIFE POLLUTION
            P.O. BOX 944209                                            ¨ Contingent
            SACRAMENTO, CA 94244-2090                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.296      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $114.79
                                                                       Check all that apply.
            FRANCES JONES EDWARDS
            4458 SANTA RITA ROAD                                       ¨ Contingent
            RICHMOND, CA 94803                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: EDWA                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 61 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 141 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.297      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,853.80
                                                                       Check all that apply.
            FRANCINE PHILLIPS FISHER
            1206 BAND TAIL DRIVE                                       ¨ Contingent
            CARSON CITY, NV 89701                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: FPF1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.298      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,296.13
                                                                       Check all that apply.
            FRANCIS T. CORNISH TRSTE
            P.O. BOX 1437                                              þ Contingent
            ALTURAS, CA 96101                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.299      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $163.28
                                                                       Check all that apply.
            FRANK GLASER
            30184 VIA RIVERARANCHO                                     ¨ Contingent
            PALOS VERDES, CA 90275                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 5871                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.300      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,449.47
                                                                       Check all that apply.
            FRANK J. CURRIE & EVELYN R. CURRIE
            7580 E. MARTELLA LANE                                      ¨ Contingent
            ANAHEIM, CA 92808-1316                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: CUR1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.301      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,055.39
                                                                       Check all that apply.
            FRANK J. WATERS
            108 NORTH ORANGE DRIVE                                     þ Contingent
            LOS ANGELES, CA 90036-301                                  ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 62 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 142 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.302      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $568.37
                                                                       Check all that apply.
            FRANK M BOISSERANC AND SYLVIA S BOISSERANC
            300 W. PASEO DE CRISTOBAL                                  ¨ Contingent
            SAN CLEMENTE, CA 92672                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: BOI1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.303      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,673.90
                                                                       Check all that apply.
            FRANK P. SCOTT
            62501 BEAVER LOOP RD. #1                                   þ Contingent
            NORTH BEND, OR 97459                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.304      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,465.79
                                                                       Check all that apply.
            FRED J YSLAS
            1569 CANFIELD LANE #1                                      þ Contingent
            ANAHEIM, CA 92805                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.305      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $138,299.54
                                                                       Check all that apply.
            FRED M KAY, M.D.
            10276 E. NOLINA TR.                                        þ Contingent
            SCOTTSDALE, AZ 85262                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.306      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $243.10
                                                                       Check all that apply.
            FREDERIC A. MORELL,TRUSTEE OF THE FREDER
            12397 ROCK RIDGE ROAD                                      ¨ Contingent
            HERNDON, VA 20170                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: AMT1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 63 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 143 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.307      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,625.00
                                                                       Check all that apply.
            FREDERICK D. THOMSON JR.
            824 AVALON CT.                                             ¨ Contingent
            SAN DIEGO, CA 92109                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.308      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,126.70
                                                                       Check all that apply.
            FREDERICK D. THOMSON, JR.
            824 AVALON CT.                                             ¨ Contingent
            SAN DIEGO, CA 92109                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: THO1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.309      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,142.11
                                                                       Check all that apply.
            FREDERICK K. GLEASON
            1501 CLIFF DR.                                             ¨ Contingent
            NEWPORT BEACH, CA 92663                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: GLEA                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.310      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,825.11
                                                                       Check all that apply.
            FREDRICK C KRAUSE
            727 EL MIRADOR                                             þ Contingent
            FULLERTON, CA 92835                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.311      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $835.07
                                                                       Check all that apply.
            FRONTIER
            P.O. BOX 740407                                            ¨ Contingent
            CINCINNATI, OH 45274-0407                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 64 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 144 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.312      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,325.58
                                                                       Check all that apply.
            GAIL GRESHAM
            7941 LA RIVIERA DRIVE                                      ¨ Contingent
            SACRAMENTO, CA 95826                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: G002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.313      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,229.98
                                                                       Check all that apply.
            GARY A. & SUSAN J. JERMAN
            4194 S. VALENTIA STREET                                    þ Contingent
            DENVER, CO 80237                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.314      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $820.00
                                                                       Check all that apply.
            GARY AMMERAAL METER PROVING
            727 PHILIPPINE ST.                                         ¨ Contingent
            TAFT, CA 93268                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.315      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13,852.54
                                                                       Check all that apply.
            GARY B. GATEWOOD
            1821 ROAD 72                                               þ Contingent
            PASCO, WA 99301                                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.316      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $8.41
                                                                       Check all that apply.
            GARY BURCHAM
            810 EAST WALNUT AVENUE                                     þ Contingent
            BURBANK, CA 91501                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 65 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 145 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.317      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,700.58
                                                                       Check all that apply.
            GARY EDWARD CAIN
            120 SLOAN MT LANE                                          þ Contingent
            GRANTS PASS, OR 97527                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.318      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,325.63
                                                                       Check all that apply.
            GARY GRESHAM
            P.O. BOX 1017                                              ¨ Contingent
            BUELLTON, CA 93427                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: G001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.319      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $708.61
                                                                       Check all that apply.
            GARY R. GLEASON
            2268 HOWARD                                                ¨ Contingent
            SAN CARLOS, CA 94070                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: GLE1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.320      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,418.48
                                                                       Check all that apply.
            GARY WAYNE MORLOCK
            15844 BENT TREE ROAD                                       ¨ Contingent
            POWAY, CA 92064                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: MORL                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.321      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18,315.54
                                                                       Check all that apply.
            GEO DRILLING FLUIDS, INC
            1431 UNION AVENUE                                          ¨ Contingent
            BAKERSFIELD, CA 93305                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 66 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 146 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.322      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,203.22
                                                                       Check all that apply.
            GEORGE F & RITA C KELLY REVOCABLE TRUST C/O DON
            KELLY, ATTORNEY AT LAW                                     þ Contingent
            317 ROSECRANS AVE.                                         ¨ Unliquidated
            MANHATTAN BEACH, CA 90266                                  þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.323      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $82.56
                                                                       Check all that apply.
            GEORGE F. KELLY
            22722 NADINE CIRCLE                                        þ Contingent
            TORRANCE, CA 90505-272                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.324      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $619.98
                                                                       Check all that apply.
            GEORGE FOSTER
            5924 S. ADA STREET                                         þ Contingent
            CHICAGO, IL 60636-1802                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.325      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,714.11
                                                                       Check all that apply.
            GEORGE MITCHELL
            441 7TH AVE. SOUTH                                         ¨ Contingent
            JACKSONVILLE BEACH, FL 32250                               ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 2076                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.326      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,454.77
                                                                       Check all that apply.
            GEORGE R. TUERK
            10 WINGED FOOT LANE                                        ¨ Contingent
            NEWPORT BEACH, CA 92660                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0179                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 67 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 147 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.327      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18,731.98
                                                                       Check all that apply.
            GESSLER TRUST "A" BANK OF AMERICA, NA TRUST
            SERVICES, SUCCESSOR TRUSTEE                                þ Contingent
            ,P.O. BOX 2546                                             ¨ Unliquidated
            FORT WORTH, TX 76113-2546                                  þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.328      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $28.81
                                                                       Check all that apply.
            GIBBS TRUCK CENTERS
            P.O. BOX 748062                                            ¨ Contingent
            LOS ANGELES, CA 90074-8062                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.329      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,508.42
                                                                       Check all that apply.
            GLADYS T. MUSCIO
            4411 COUNTRYWOOD DRIVE                                     ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 1531                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.330      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $318.31
                                                                       Check all that apply.
            GLENN R. TWITCHELL
            2800 SODA LAKE ROAD                                        ¨ Contingent
            FALLON, NV 89406-9354                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 8240                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.331      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,217.09
                                                                       Check all that apply.
            GLENN R. TWITCHELL
            4318 LIVE OAK LANE                                         þ Contingent
            ROCKLIN, CA 95765                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 68 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 148 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.332      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,068.77
                                                                       Check all that apply.
            GMART HOLDINGS, LLC
            9804 ESCONDIDO CANYON ROAD                                 ¨ Contingent
            AGUA DULCE, CA 91390                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: L001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.333      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $750.00
                                                                       Check all that apply.
            GOLDEN STATE WATER COMPANY
            P.O BOX 9016                                               ¨ Contingent
            SAN DIMAS, CA 91773                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.334      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17,997.35
                                                                       Check all that apply.
            GONZALEZ OCC MEDICINE CENTERS
            301 E. COOK ST. SUITE C                                    ¨ Contingent
            SANTA MARIA, CA 93454                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.335      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31,581.54
                                                                       Check all that apply.
            GOODWILL INDUSTRIES
            342 SAN FERNANDO ROAD                                      þ Contingent
            LOS ANGELES, CA 90031                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.336      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $5.61
                                                                       Check all that apply.
            GORDON LE PAGE
            25886 ANZIO WAY                                            þ Contingent
            VALENCIA, CA 91355                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 69 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 149 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.337      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,729.21
                                                                       Check all that apply.
            GR LIFT, LP
            620-B ENTERPRISE WAY                                       ¨ Contingent
            BAKERSFIELD, CA 93307                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.338      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $964.51
                                                                       Check all that apply.
            GRAINGER
            101 S. RICE AVE                                            ¨ Contingent
            OXNARD, CA 93030                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.339      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $910.62
                                                                       Check all that apply.
            GREGORY B. KAMIN
            4641 AVE. DE LAS ESTRELLAS                                 ¨ Contingent
            YORBA LINDA, CA 92886                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 2480                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.340      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,390.49
                                                                       Check all that apply.
            GRETCHEN HOWARD
            12011 6TH AVE. N.W.                                        ¨ Contingent
            SEATTLE, WA 98177                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: HOW1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.341      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $163.28
                                                                       Check all that apply.
            GRIFFITH L. RUBY
            1016 ROCK ROSE LANE                                        ¨ Contingent
            LOMPOC, CA 93436                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: GR01                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 70 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 150 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.342      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $1,156,915.75
                                                                       Check all that apply.
            GRL, LLC
            45 ROCKEFELLER PLAZA                                       ¨ Contingent
            SUITE 2410                                                 ¨ Unliquidated
            NEW YORK, NY 10111                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: L001                      þ No
                                                                       ¨ Yes

 3.343      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45,000.00
                                                                       Check all that apply.
            GRUNDOON LLC
            620 MCMURRAY RD.                                           ¨ Contingent
            BUELLTON, CA 93427                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.344      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            GRUNDOON LLC
            620 MCMURRAY RD.                                           þ Contingent
            BUELLTON, CA 93427                                         þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.345      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $114,216.49
                                                                       Check all that apply.
            GSR, LLC
            45 ROCKEFELLER PLAZA                                       ¨ Contingent
            SUITE 2410                                                 ¨ Unliquidated
            NEW YORK, NY 10111                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.346      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32,912.39
                                                                       Check all that apply.
            GUARANTEE ROYALTIES INC. C/O RICHARD J. LAUTER &
            COMPANY                                                    ¨ Contingent
            4640 ADMIRALTY WAY, SUITE 700                              ¨ Unliquidated
            MARINA DEL REY, CA 90292                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: 491                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 71 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 151 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.347      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,107.00
                                                                       Check all that apply.
            H & H OIL TOOL
            P.O. BOX 21596                                             ¨ Contingent
            BAKERSFIELD, CA 93390                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.348      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32,895.17
                                                                       Check all that apply.
            H. JAMES HOPKINS TRUST; WILBUR D.
            P.O. BOX 1166                                              ¨ Contingent
            VALLEY CENTER, CA 92082                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 7640                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.349      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22,285.16
                                                                       Check all that apply.
            HALLIBURTON ENERGY SERVICES, I
            P.O. BOX 203143                                            ¨ Contingent
            HOUSTON, TX 77216-314                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.350      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29,102.72
                                                                       Check all that apply.
            HAMPTON TEDDER ELECTRIC CO., I
            P.O. BOX 2128                                              ¨ Contingent
            MONTCLAIR, CA 91763                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.351      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,426.07
                                                                       Check all that apply.
            HANCOCK HEKEN LEAF TRUST
            2708 BUNGALOW PLACE                                        ¨ Contingent
            CORONA DEL MAR, CA 92625                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 6946                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 72 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 152 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.352      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,626.34
                                                                       Check all that apply.
            HARBOR LITIGATION SOLUTIONS
            633 W 5TH STREET, 28TH FLOOR                               ¨ Contingent
            LOS ANGELES, CA 90071                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.353      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,272.52
                                                                       Check all that apply.
            HAROLD G. HUND
            45 SIDNEY DR.                                              þ Contingent
            OROVILLE, CA 95966                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.354      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17,074.54
                                                                       Check all that apply.
            HARRIET K SEARES TRUSTEE OF THE
            1053 N MARVISTA AVE                                        þ Contingent
            PASADENA, CA 91104-3860                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.355      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97,966.92
                                                                       Check all that apply.
            HARRIET K. SEARES
            C/O V.S. HOULEMARDE, 1053 MARVISTA                         þ Contingent
            PASADENA, CA 91104-3860                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.356      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $64,974.01
                                                                       Check all that apply.
            HARRIS LIVING TRUST 8/28/89
            1193 WINTHROP LN                                           þ Contingent
            VENTURA, CA 93001                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 73 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 153 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.357      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $43.00
                                                                       Check all that apply.
            HCD
            PO BOX 1979                                                ¨ Contingent
            SACRAMENTO, CA 95812-1979                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.358      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $155.17
                                                                       Check all that apply.
            HEIDI ELIZABETH LYPPS
            472 37TH STREET # 1                                        ¨ Contingent
            OAKLAND, CA 94609-2813                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: L001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.359      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $697.74
                                                                       Check all that apply.
            HELEN GLASS
            1241 KURT AVENUE                                           ¨ Contingent
            MODESTO, CA 95350                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: G001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.360      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,939.38
                                                                       Check all that apply.
            HENRY R. & CARMEN BLEECKER
            1724 N. GLENVIEW AVE.                                      þ Contingent
            ANAHEIM, CA 92807-1007                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.361      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,815.99
                                                                       Check all that apply.
            HERBERT DAVID SCOTT
            1713 PROSPECT ST.                                          þ Contingent
            NATIONAL CITY, CA 92050-5150                               ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 74 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 154 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.362      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,552.68
                                                                       Check all that apply.
            HERBERT FOSTER
            C/O SALLY FOSTER, 9610 S. MASON AVENUE                     þ Contingent
            OAK LAWN, IL 60453-285                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.363      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,350.07
                                                                       Check all that apply.
            HERNANDO SAMPER C/O DARIER & CO.
            2-4 RUE DE SAUSSURE                                        þ Contingent
            1204                                                       ¨ Unliquidated
            GENEVA                                                     þ Disputed
            SWITZERLAND                                                Basis for the claim:
            Date or dates debt was incurred                            ROYALTY PAYABLE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.364      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,658.86
                                                                       Check all that apply.
            HILLARY A. RADOVICH SUCTTE U/W/O
            NEVA M. HANCOCK, 211 PO'OPO'O PL.                          þ Contingent
            KAILUA, HI 96734                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.365      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,658.81
                                                                       Check all that apply.
            HOLLIS A. ULYATE SUC TTEE, U/W/O
            P.O. BOX 329                                               þ Contingent
            LARKSPUR, CO 80118                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.366      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            HUNTON ANDREWS KURTH LLP
            600 TRAVIS, SUITE 4200                                     þ Contingent
            HOUSTON, TX 77002                                          þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 75 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 155 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.367      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,055.43
                                                                       Check all that apply.
            IBIS ENTERPRISES, LTD
            P.O. BOX 1722                                              þ Contingent
            TULSA, OK 74101-1722                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.368      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $1.87
                                                                       Check all that apply.
            IDA DIBOS DE MALAGA
            P.O. BOX 423-526350                                        þ Contingent
            MIAMI, FL 33152-6350                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.369      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,986.14
                                                                       Check all that apply.
            INA V. GATHAS
            631 N. LEMON ST.                                           þ Contingent
            ANAHEIM, CA 92805-2627                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.370      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $225.00
                                                                       Check all that apply.
            INDUSTRIAL EQUIPMENT SERVICES
            1661 COTA AVE.                                             ¨ Contingent
            LONG BEACH, CA 90813                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.371      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,414.41
                                                                       Check all that apply.
            INNOSPEC OILFIELD SERVICES
            640 W HUENEME RD                                           ¨ Contingent
            OXNARD, CA 93033                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 76 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 156 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.372      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $108.20
                                                                       Check all that apply.
            INTERSTATE BATTERIES
            1027 S. BLOSSER #101                                       ¨ Contingent
            SANTA MARIA, CA 93458                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.373      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,165.90
                                                                       Check all that apply.
            IRA E. SANDITEN TRUSTEE DEBORAH A. SANDITEN TRUST
            3314 E. 51ST ST. SUITE 207K                       þ Contingent
            TULSA, OK 74135                                   ¨ Unliquidated
                                                              þ Disputed
            Date or dates debt was incurred
                                                              Basis for the claim:
            VARIOUS                                           ROYALTY PAYABLE
            Last 4 digits of account number:                  Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.374      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45,743.34
                                                                       Check all that apply.
            ISAAC N. KRAUSHAAR
            20402 SUNDANCE ROAD                                        þ Contingent
            APPLE VALLEY, CA 92308                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.375      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $1.87
                                                                       Check all that apply.
            IVONNE DIBOS DE ORLANDINI
            LOS ALAMOS 441-SAN ISIDRO                                  þ Contingent
            LIMA 27LIMA                                                ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.376      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,228.77
                                                                       Check all that apply.
            J. P. MORGAN-CHASE
            ATTN: MICHAEL KERNEY                                       ¨ Contingent
            450 WEST 33RD STREET, 15TH FLOOR                           ¨ Unliquidated
            REF: 030057 NASSAU ASSOC-SABA ATTN MICHAEL                 ¨ Disputed
            KERNEY                                                     Basis for the claim:
            NEW YORK, NY 10041                                         ROYALTY PAYABLE
            Date or dates debt was incurred                            Is the claim subject to offset?
            VARIOUS                                                    þ No
                                                                       ¨ Yes
            Last 4 digits of account number: B001




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 77 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 157 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.377      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $499,048.75
                                                                       Check all that apply.
            J.P. MORGAN-CHASE ATT: MICHAEL KEARNEY
            50 WEST 33RD ST., 15TH FLOOR                               þ Contingent
            NEW YORK, NY 10041                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.378      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,156.15
                                                                       Check all that apply.
            JACK J. LYPPS
            100 HOLLAND GLEN # 107                                     ¨ Contingent
            ESCONDIDO, CA 92026-1354                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: LYPS                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.379      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,511.81
                                                                       Check all that apply.
            JACK MAXWELL
            11140 SPRINGFIELD PIKE C-447                               þ Contingent
            CINCINNATI, OH 45246                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.380      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,987.32
                                                                       Check all that apply.
            JACQUELINE MAE MORRIS
            26049 CLEARINGSIDE                                         þ Contingent
            JUNCTION CITY, OR 97448-9596                               ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.381      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13,875.65
                                                                       Check all that apply.
            JACQUELINE THOMAS LAW
            649 ONAHA STREET                                           þ Contingent
            HONOLULU, HI 96816-4918                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 78 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 158 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.382      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,834.23
                                                                       Check all that apply.
            JACQUELINE THOMAS LAW
            649 ONAHA STREET                                           ¨ Contingent
            HONOLULU, HI 96816-4918                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 1271                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.383      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $697.75
                                                                       Check all that apply.
            JAIMA SPENCER
            P.O. BOX 601                                               ¨ Contingent
            ELK GROVE, CA 95759                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: S002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.384      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23,893.09
                                                                       Check all that apply.
            JAMES A BARBOUR TRUST
            P. O. BOX 5383                                             þ Contingent
            DENVER, CO 80217                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.385      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $463.11
                                                                       Check all that apply.
            JAMES BETTIGA TRUSTEE UNDER
            8029 NORTH LEE HIGHWAY                                     ¨ Contingent
            RAPHINE, VA 24472                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 2350                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.386      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $904.68
                                                                       Check all that apply.
            JAMES CALLAS
            2020 VIA SOLONA                                            þ Contingent
            SAN CLEMENTE, CA 92673-372                                 ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 79 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 159 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.387      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,544.43
                                                                       Check all that apply.
            JAMES D. MANZO
            1230 21ST STREET NE                                        þ Contingent
            SALEM, OR 97301                                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.388      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,881.70
                                                                       Check all that apply.
            JAMES FLIPPEN
            45674 ROAD 128                                             þ Contingent
            ORANGE GROVE, CA 93646                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.389      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21,919.60
                                                                       Check all that apply.
            JAMES J. SHELTON, JR.
            136 EL CAMINO DRIVE, SUITE 210                             ¨ Contingent
            BEVERLY HILLS, CA 90212                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0007                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.390      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,206.28
                                                                       Check all that apply.
            JAMES MACPHERSON
            , UNIT G-3                                                 þ Contingent
            CAMBRIA, CA 93428                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.391      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $497.03
                                                                       Check all that apply.
            JAMES P. BETTIGA, SUC TRUSTEE OF
            8029 NORTH LEE HIGHWAY                                     ¨ Contingent
            RAPHINE, VA 24472                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 2370                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 80 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 160 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.392      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $275.46
                                                                       Check all that apply.
            JAMES R HEYING
            P.O. BOX 963                                               ¨ Contingent
            FOREST FALLS, CA 92339-0963                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: HEY1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.393      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,758.75
                                                                       Check all that apply.
            JAMES R. ROBERTS
            35260 PAUBA ROAD                                           þ Contingent
            TEMECULA, CA 92592                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.394      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $861.33
                                                                       Check all that apply.
            JAN L. MEYER
            2951 ROCKMONT AVENUE                                       ¨ Contingent
            CLAREMONT, CA 91711                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 4632                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.395      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,040.42
                                                                       Check all that apply.
            JANA BROSMAN
            P. O. BOX 1163                                             þ Contingent
            COSMOPOLIS, WA 98537                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.396      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27,461.10
                                                                       Check all that apply.
            JANE A ADAMS AND JOHN S ADAMS TRUSTEES
            PO BOX 264                                                 ¨ Contingent
            YORBA LINDA, CA 92885                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: J001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 81 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 161 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.397      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            JANE A. AND JOHN S. ADAMS, TRUSTEES
            PO BOX 264                                                 þ Contingent
            YORBA LINDA, CA 92885                                      þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.398      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $51,397.61
                                                                       Check all that apply.
            JANE E. CONNOLLY
            2123 GRANADA BLVD                                          þ Contingent
            CORAL GABLE, FL 33134-4704                                 ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.399      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $256.99
                                                                       Check all that apply.
            JANE ELIZABETH ALLEN
            2683 ALAMEDA CIRCLE                                        ¨ Contingent
            CARLSBAD, CA 92009                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: A002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.400      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,502.46
                                                                       Check all that apply.
            JANET K. GANONG
            PO BOX 8042                                                ¨ Contingent
            MAMMOTH LAKE, CA 93456                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: GAN1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.401      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $317.77
                                                                       Check all that apply.
            JANET L. HUND
            1780 W. LINCOLN #315                                       þ Contingent
            ANAHEIM, CA 92801                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 82 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 162 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.402      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,690.19
                                                                       Check all that apply.
            JANET PIERCE BOSTIC
            1900 N. TORREY PINES #124                                  þ Contingent
            LAS VEGAS, NV 89108-2655                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.403      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,816.44
                                                                       Check all that apply.
            JANET PIERCE BOSTIC
            1900 N. TORREY PINES #124                                  ¨ Contingent
            LAS VEGAS, NV 89108-2655                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: BOS1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.404      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $135.09
                                                                       Check all that apply.
            JANIS L. MORLOCK
            2441 LILY LANGTRY CT.                                      ¨ Contingent
            PARK CITY, UT 84060                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: MORC                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.405      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $203.87
                                                                       Check all that apply.
            JANIS M. LLOYD
            68797 RIDGE ROAD                                           ¨ Contingent
            NORTH BEND, OR 97459                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: O001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.406      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,211.30
                                                                       Check all that apply.
            JAY COLLINS AND PAMELA COLLINS
            19 MARTIN CIRCLE                                           ¨ Contingent
            PADUCAH, KY 42001                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: JCPC                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 83 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 163 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.407      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,608.57
                                                                       Check all that apply.
            JEAN F BACAL, TRUSTEE
            3967 CENTER AVENUE                                         ¨ Contingent
            NORCO, CA 92860                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: BAO2                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.408      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $317.90
                                                                       Check all that apply.
            JEANNE E. HUND
            25430 SUN CITY BLVD                                        þ Contingent
            SUN CITY, CA 92586                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.409      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,683.64
                                                                       Check all that apply.
            JEANNE KING TRUST CLAUDIA VALENTINE TRUSTEE
            648 RACQUET CLUB CIRCLE                                    þ Contingent
            ROHNERT PARK, CA 94928                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.410      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $488.77
                                                                       Check all that apply.
            JEANNE KING TRUST CLAUDIA VALENTINE TRUSTEE
            648 RACQUET CLUB CIRCLE                                    ¨ Contingent
            ROHNERT PARK, CA 94928                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: A001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.411      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $349.98
                                                                       Check all that apply.
            JEFF HALL
            6193 E DIABLO SUNRISE ROAD                                 ¨ Contingent
            TUCSON, AZ 85756                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 8194                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 84 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 164 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.412      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $349.95
                                                                       Check all that apply.
            JEFF HALL
            6193 E DIABLO SUNRISE ROAD                                 ¨ Contingent
            TUCSON, AZ 85756                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 8193                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.413      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $234.16
                                                                       Check all that apply.
            JEFFERY OXANDABOURE
            P.O. BOX 6925                                              ¨ Contingent
            TAHOE CITY, CA 96145                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: OXA3                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.414      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,947.03
                                                                       Check all that apply.
            JEFFREY SHAFFER MD
            1938 N FILBERT AVE                                         ¨ Contingent
            CLOVIS, CA 93619                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: SHA1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.415      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,765.84
                                                                       Check all that apply.
            JEROME BREVOORT DWIGHT
            205 W 88TH STREET APT. 4B                                  ¨ Contingent
            NEW YORK, NY 10024                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: DBJ1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.416      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            JEROME DWIGHT
            205 W. 88TH ST., APT 4B                                    þ Contingent
            NEW YORK, NY 10024                                         þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 85 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 165 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.417      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,482.25
                                                                       Check all that apply.
            JERRY'S OILFIELD INSTRUMENTS
            2750 WALNUT AVE.                                           ¨ Contingent
            SIGNAL HILLS, CA 90755                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.418      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $448.21
                                                                       Check all that apply.
            JESSE B. GRANER
            3377 CALIFORNIA AVENUE                                     þ Contingent
            SIGNAL HILL, CA 90807-4605                                 ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.419      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,990.60
                                                                       Check all that apply.
            JESSIE THOMPSON
            14152 LIVINGSTON ST.                                       þ Contingent
            TUSTIN, CA 92680                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.420      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,424.94
                                                                       Check all that apply.
            JESSIE THOMPSON C/O SCOTT N. THOMPSON
            14152 LIVINGSTON ST.                                       þ Contingent
            TUSTIN, CA 92780                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.421      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $874.37
                                                                       Check all that apply.
            JESUS PELAYO
            4505 E. PHILO AVENUE                                       þ Contingent
            ORANGE, CA 92669                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 86 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 166 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.422      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,344.38
                                                                       Check all that apply.
            JFL TRUST OF 1987-S LAZARD
            ONE WALL ST, 23RD FLOOR                                    þ Contingent
            NEW YORK, NY 10286                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.423      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $448.02
                                                                       Check all that apply.
            JIM VARNER
            5900 EAST LERDO HIGHWAY                                    þ Contingent
            SHAFTER, CA 93263                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.424      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,931.76
                                                                       Check all that apply.
            JO ANN TOMLINSON
            7820 LEISURE TOWN ROAD                                     ¨ Contingent
            VACAVILLE, CA 95688-9658                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: TOMI                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.425      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $758.38
                                                                       Check all that apply.
            JOAN COLLIER TRUST
            1720A SAN LUIS DRIVE                                       ¨ Contingent
            SAN LUIS OBISPO, CA 93401                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: T001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.426      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $596.52
                                                                       Check all that apply.
            JOAN KRAUSE, TRUSTEE OF THE
            727 EL MIRADOR                                             ¨ Contingent
            FULLERTON, CA 92835                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: KJ2                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 87 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 167 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.427      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $710.89
                                                                       Check all that apply.
            JOAN M. LEWIS
            1711 ASKAM LANE                                            ¨ Contingent
            LOS ALTOS, CA 94024                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: LEW1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.428      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $861.34
                                                                       Check all that apply.
            JOANNE L. BELL
            252 N. CANYON BLVD.                                        ¨ Contingent
            MONROVIA, CA 91016                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 4631                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.429      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24,633.27
                                                                       Check all that apply.
            JOE TOMLINSON
            7820 LEISURE TOWN RD.                                      þ Contingent
            VACAVILLE, CA 95688                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.430      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,870.86
                                                                       Check all that apply.
            JOHN A TUCKER (TUCKER FAMILY TRUST)
            300 HIOLANI STREET                                         þ Contingent
            PUKALANI, HI 96768                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.431      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19,944.83
                                                                       Check all that apply.
            JOHN A. & LOUISE H. FELICIANO, TRUSTEES
            PO BOX 368                                                 ¨ Contingent
            LOS OLIVOS, CA 93441                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: F001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 88 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 168 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.432      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            JOHN AND LOUISE FELICIANO
            6101 FOXEN CANYON RD.                                      þ Contingent
            LOS OLIVOS, CA 93441                                       þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.433      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,276.12
                                                                       Check all that apply.
            JOHN AND WINOLA HAZARD REVOCABLE TRUST
            2119 VERDE ST.                                             ¨ Contingent
            BAKERSFIELD, CA 93304                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: T001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.434      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $541.23
                                                                       Check all that apply.
            JOHN B. STERN
            12919 MONTANA AVE #303                                     ¨ Contingent
            LOSA ANGELES, CA 90049                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: STE4                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.435      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $157.87
                                                                       Check all that apply.
            JOHN C. MCGLYN
            440 COLERIDGE AVENUE                                       þ Contingent
            PALO ALTO, CA 94301-360                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.436      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,965.88
                                                                       Check all that apply.
            JOHN C. WANBERG
            10448 WHEATRIDGE DR.                                       þ Contingent
            SUN VALLEY, AZ 85373                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 89 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 169 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.437      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,823.42
                                                                       Check all that apply.
            JOHN CONNOLLY
            220 NW DRAKE ROAD                                          ¨ Contingent
            BEND, OR 97703                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: O001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.438      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $697.85
                                                                       Check all that apply.
            JOHN D. NACCARATO
            629 N. MARGUERITA ROAD                                     ¨ Contingent
            ALHAMBRA, CA 91801                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: N001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.439      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,097.01
                                                                       Check all that apply.
            JOHN DANA PEARCE
            2926 VISTA GRANDE                                          þ Contingent
            FAIRFIELD, CA 94533                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.440      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $317.70
                                                                       Check all that apply.
            JOHN E. HUND
            102 E. BAY #2                                              þ Contingent
            BALBOA, CA 92661                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.441      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $37,818.66
                                                                       Check all that apply.
            JOHN ETCHANDY
            12742 E. TRASK AVE.                                        þ Contingent
            GARDEN GROVE, CA 92643-3041                                ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 90 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 170 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.442      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $459.37
                                                                       Check all that apply.
            JOHN H. WENTS
            122 N. NICHOLSON AVENUE, APT E                             þ Contingent
            MONTERY PARK, CA 91755                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.443      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,700.85
                                                                       Check all that apply.
            JOHN JEFFERY CAIN
            100 OCEANO - APT 4                                         þ Contingent
            SANTA BARBARA, CA 93109                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.444      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $916.02
                                                                       Check all that apply.
            JOHN L. STERN
            2330 WESTWOOD BLVD., STE 104                               ¨ Contingent
            LOS ANGELES, CA 90064-212                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: STE3                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.445      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,799.98
                                                                       Check all that apply.
            JOHN M. PHILLIPS OILFIELD EQUI
            2755 DAWSON AVENUE                                         ¨ Contingent
            SIGNAL HILL, CA 90755                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.446      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,747.65
                                                                       Check all that apply.
            JOHN O BEARDEN
            660 N. FARM ROAD #65                                       þ Contingent
            BOIS D ARC, MO 65612                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 91 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 171 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.447      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,869.39
                                                                       Check all that apply.
            JOHN PATRICK KEARNEY CONSERVATOR
            1500 NORTH E STREET                                        þ Contingent
            SAN BERNARDINO, CA 92405                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.448      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60,343.50
                                                                       Check all that apply.
            JOHN S. NEWTON
            1159 MAIN STREET, APT #1402                                þ Contingent
            VANCOUVER, BC V6A 4B6                                      ¨ Unliquidated
            CANADA                                                     þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.449      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $558.83
                                                                       Check all that apply.
            JOHN TWITCHELL
            P.O. BOX 2307                                              ¨ Contingent
            ORCUTT, CA 93456                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 8250                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.450      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $113.82
                                                                       Check all that apply.
            JOHN TWITCHELL
            P.O. BOX 2307                                              þ Contingent
            ORCUTT, CA 93456                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.451      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,741.81
                                                                       Check all that apply.
            JOHN WERTIN
            600 ALDEAN PLACE                                           ¨ Contingent
            NEWPORT BEACH, CA 92265                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: T002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 92 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 172 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.452      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            JOHNATHAN DWIGHT
            C/O AMERIPRISE FINANCIAL                                   þ Contingent
            126 WELLS AVE. S                                           þ Unliquidated
            RENTON, WA 98057                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.453      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $285.00
                                                                       Check all that apply.
            JON MCKELLAR, PLS
            2605 SOUTH MILLER STREET                                   ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.454      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,765.87
                                                                       Check all that apply.
            JONATHAN ASHLEY DWIGHT AMERIPRISE FINANCIAL,
            ATTN RANDY LINDE                                           ¨ Contingent
            126 WELLS AVE S                                            ¨ Unliquidated
            RENTON, WA 98057-2152                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: DJA1                      þ No
                                                                       ¨ Yes

 3.455      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,156.15
                                                                       Check all that apply.
            JOSEPH ARTHUR SULLIVAN
            18002 BOTHELL-EVERETT HWY S.E                              þ Contingent
            MILL CREEK, WA 98012                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.456      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $113.85
                                                                       Check all that apply.
            JOSEPH KRAUS
            99 TREECREST CT.                                           ¨ Contingent
            ROSEVILLE, CA 95678                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: KJ1                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 93 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 173 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.457      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,869.09
                                                                       Check all that apply.
            JOSEPH M. PACHECO
            20313 N. FLETCHER WAY                                      ¨ Contingent
            PEORIA, AZ 85382                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: PACH                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.458      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,020.21
                                                                       Check all that apply.
            JOSEPHINE JOHNSON
            4201 GLENBROOK                                             þ Contingent
            BAKERSFIELD, CA 93306                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.459      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $539.52
                                                                       Check all that apply.
            JP MORGAN CHASE BANK F/A/O M.J. WORMSBAKER
            ACC#975080037                                              þ Contingent
            234 S. MAIN STREET                                         ¨ Unliquidated
            WILLITS, CA 95490                                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.460      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,319.27
                                                                       Check all that apply.
            JTF PROCESS SOLUTIONS
            217 HOLLYHILL DRIVE                                        ¨ Contingent
            BAKERSFIELD, CA 93312                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.461      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,110.83
                                                                       Check all that apply.
            JUANITA A. GARCIA
            3353 GEORGETOWN PL                                         þ Contingent
            SANTA CLARA, CA 95051-1535                                 ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 94 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                       Entered
                                                                               Case 09/09/19
                                                                                    number (if known) 08:34:12
                                                                                                        19-32857      Page 174 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                          Amount of claim

 3.462      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                    $420.58
                                                                      Check all that apply.
            JUANITA MUNOZ
            8803 FRANCES FOLSOM ST SW                                 ¨ Contingent
            LAKEWOOD, WA 98498                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: U001                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.463      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $2,102.79
                                                                      Check all that apply.
            JUDITH J. COMBS
            2030 E. WELLINGTON AVENUE                                 ¨ Contingent
            SANTA ANA, CA 92701-3182                                  ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: C002                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.464      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                 $23,155.70
                                                                      Check all that apply.
            JUDY A. ROGERS
            PO BOX 234                                                ¨ Contingent
            SANTA MARIA, CA 93456                                     ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: R002                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.465      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                    $785.79
                                                                      Check all that apply.
            JUDY A.OLDHAM TRUSTEE OF THE LAURA R CLA
            1017 MEADOWBRIDGE DR.                                     ¨ Contingent
            FOLSOM, CA 95630                                          ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: JAO1                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.466      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $1,588.71
                                                                      Check all that apply.
            JUDY L. BELL
            1590 SKY VALLEY DR, APT. H204                             ¨ Contingent
            RENO, NV 89523                                            ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: JLB1                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 95 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 175 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.467      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29,630.71
                                                                       Check all that apply.
            JULIAN & HELEN HATHAWAY
            P. O. BOX 3404                                             þ Contingent
            SANTA FE SPRINGS, CA 90670-1404                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.468      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,980.09
                                                                       Check all that apply.
            JULIAN & HELEN HATHAWAY TRUSTEE, J. I. HAATHAWAY
            FAMILY TRUST                                               þ Contingent
            P. O. BOX 3404                                             ¨ Unliquidated
            SANTA FE SPRINGS, CA 90670-1404                            þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.469      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $350.80
                                                                       Check all that apply.
            JULIE A. MCKEMY
            8113 E. PHILLIPS CIRCLE                                    ¨ Contingent
            CENTENNIAL, CO 80112                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: M001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.470      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $0.70
                                                                       Check all that apply.
            JULIE CHAPPIUS
            1955 UNION PL #F-98                                        þ Contingent
            COLUMBIA, TN 38401                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.471      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,403.45
                                                                       Check all that apply.
            JULIE MARIE HELFRICH
            737 SOUTHBOROUGH DRIVE                                     þ Contingent
            CANADA V755 1N1                                            ¨ Unliquidated
            WEST VANCOUVER, BC                                         þ Disputed
            CANADA                                                     Basis for the claim:
            Date or dates debt was incurred                            ROYALTY PAYABLE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 96 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 176 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.472      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20,986.75
                                                                       Check all that apply.
            K & K OIL, LLC
            1401 BENTLEY AVENUE. SUITE 203                             þ Contingent
            LOS ANGELES, CA 90025                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.473      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,137.23
                                                                       Check all that apply.
            KAMAN INDUSTRIAL TECHNOLOGIES
            1450 W. MCCOY LANE                                         ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.474      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39,813.82
                                                                       Check all that apply.
            KATHARINE T. BARDIN
            14406 12TH STREET                                          þ Contingent
            DADE CITY, FL 33525                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.475      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $892.47
                                                                       Check all that apply.
            KATHARINE T. BARDIN
            14406 12TH STREET                                          ¨ Contingent
            DADE CITY, FL 33525                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 7478                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.476      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            KATHERIN HANBERG
            PO BOX 1911                                                þ Contingent
            LOMPOC, CA 93438                                           þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 97 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 177 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.477      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14,297.48
                                                                       Check all that apply.
            KATHERINE S. HANBERG OR WILLIAN HANBERG
            P.O. BOX 1911                                              ¨ Contingent
            LOMPOC, CA 93438                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 7549                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.478      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14,674.47
                                                                       Check all that apply.
            KATHLEEN C. SEYMOUR
            77 BUCKEYE AVENUE                                          þ Contingent
            OAKLAND, CA 94618                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.479      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,443.40
                                                                       Check all that apply.
            KATHLEEN C. SEYMOUR
            77 BUCKEYE AVENUE                                          ¨ Contingent
            OAKLAND, CA 94618                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: S001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.480      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $641.90
                                                                       Check all that apply.
            KATHLEEN N. GRAHAM
            1462 MIRADA CIRCLE                                         ¨ Contingent
            YUBA CITY, CA 95993                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: G001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.481      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,707.46
                                                                       Check all that apply.
            KATHLEEN WETZEL CLIFT
            6722 E. HORSESHOE ROAD                                     þ Contingent
            ORANGE, CA 92869                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 98 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 178 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.482      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $295.69
                                                                       Check all that apply.
            KATRINA GESSLER SEATON
            PO BOX 757                                                 ¨ Contingent
            SANDIA PARK, NM 87047                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: S001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.483      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,162.50
                                                                       Check all that apply.
            KEANE
            P.O. BOX 1508                                              ¨ Contingent
            SOUTHEASTERN, PA 19399-1508                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.484      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $401.96
                                                                       Check all that apply.
            KELLY PIPE CO.,LLC
            4600 BORMAN WAY                                            ¨ Contingent
            BAKERSFIELD, CA 93313                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.485      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,809.43
                                                                       Check all that apply.
            KENNETH COMBS
            13504 RUSSEL STREET                                        þ Contingent
            WHITTER, CA 90602-314                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.486      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,060.54
                                                                       Check all that apply.
            KENNETH E. GATEWOOD
            913 S. GRAND AVE., SPACE 35                                þ Contingent
            SAN JACINTO, CA 92583                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 99 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 179 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.487      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $150.00
                                                                       Check all that apply.
            KENNETH H. HUNTER
            P.O. BOX 527                                               ¨ Contingent
            SANTA BARBARA, CA 93150-527                                ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.488      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,681.28
                                                                       Check all that apply.
            KENNETH JOHN FRIEND
            275 N FRESNO ST APT 3A                                     ¨ Contingent
            CHANDELR, AZ 85225                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 4315                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.489      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $39,277.57
                                                                       Check all that apply.
            KENNETH L. BELL
            711 FELLOWSHIP ROAD                                        þ Contingent
            SANTA BARBARA, CA 93109                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.490      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $47.00
                                                                       Check all that apply.
            KERN COUNTY-CLERK
            1115 TRUXTON AVE. FIRST FLOOR                              ¨ Contingent
            BAKERFIELD, CA 93301                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.491      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,825.31
                                                                       Check all that apply.
            KEVIN R. BENDON
            122 STARFLOWER STREET                                      þ Contingent
            BREA, CA 92821                                             ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 100 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 180 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.492      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,200.50
                                                                       Check all that apply.
            KEY ENERGY SERVICES
            PO BOX 201858                                              ¨ Contingent
            DALLAS, TX 75320-1858                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.493      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $485.74
                                                                       Check all that apply.
            KIM TOMLINSON
            38200 SE LUSTED RD.                                        ¨ Contingent
            BORING, OR 97009                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: TOM1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.494      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $0.70
                                                                       Check all that apply.
            KIMBERLY A. GRAVES
            3939 W. WINDMILLS BLVD. #1007                              þ Contingent
            CHANDLER, AZ 85226                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.495      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $257.01
                                                                       Check all that apply.
            KITTY LEE COX
            2903 MC4018                                                ¨ Contingent
            YELLVILLE, AR 72687                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: C001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.496      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $640.75
                                                                       Check all that apply.
            KRAGEN OREILLEY
            2053 S. BROADWAY                                           ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 101 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 181 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.497      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,702.11
                                                                       Check all that apply.
            KRISTINA E. SMIRL
            111 N. GREENFIELD AVE.                                     þ Contingent
            WAUKESHA, WI 53186-5266                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.498      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $999.03
                                                                       Check all that apply.
            KRISTINE TOMLINSON TRUSTEE
            2176 HACKAMORE DR                                          ¨ Contingent
            MOHAVE VALLEY, AZ 86440                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: T001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.499      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,911.25
                                                                       Check all that apply.
            KURT C. HARBORDT
            P.O. BOX 3219                                              ¨ Contingent
            FREDERICK, MD 21705                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 4314                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.500      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $781.31
                                                                       Check all that apply.
            KURT C. HARBORDT
            P.O. BOX 3219                                              ¨ Contingent
            FREDERICK, MD 21705                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.501      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            LANCE BROWN
            5997 FOXEN CANYON RD.                                      þ Contingent
            LOS OLIVOS, CA 93441                                       þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 102 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 182 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.502      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19,944.80
                                                                       Check all that apply.
            LANCE H. BROWN , TRUSTEE
            PO BOX 68                                                  ¨ Contingent
            LOS OLIVOS, CA 93441                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: B001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.503      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,780.26
                                                                       Check all that apply.
            LANDOWNERS ROYALTY CO.
            P. O. BOX 491150                                           ¨ Contingent
            LOS ANGELES, CA 90049-9150                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: LAN1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.504      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13,713.50
                                                                       Check all that apply.
            LANDOWNERS ROYALTY CO.
            PO BOX 491150                                              þ Contingent
            LOS ANGELES, CA 90049                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.505      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $62,575.64
                                                                       Check all that apply.
            LAOR
            4640 ADMIRALTY WAY, SUITE 700                              ¨ Contingent
            MARINA DEL REY, CA 90292                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: LAOR                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.506      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,826.56
                                                                       Check all that apply.
            LARRY L. & MARY L. WALLACE, JT/WROS.
            P.O. BOX 1146                                              ¨ Contingent
            ASPEN, CO 81612-1146                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: WAL4                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 103 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 183 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.507      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $369,425.58
                                                                       Check all that apply.
            LARSEN O'BRIEN LLP
            ROBERT C. O'BRIEN                                          ¨ Contingent
            555 SOUTH FLOWER                                           ¨ Unliquidated
            SUITE 4400                                                 þ Disputed
            LOS ANGELES, CA 900071                                     Basis for the claim:
            Date or dates debt was incurred                            TRADE PAYABLE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.508      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,631.79
                                                                       Check all that apply.
            LATIN AMERICA FREE METHODIST CHURCH
            925 S. MELROSE ST.                                         þ Contingent
            PLACENTIA, CA 92870                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.509      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,232.95
                                                                       Check all that apply.
            LAURA BONNET
            6130 CAMINO REAL #277                                      þ Contingent
            RIVERSIDE, CA 92509                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.510      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $317.88
                                                                       Check all that apply.
            LAURA E. HUND
            1404 N. TUSTIN 1-3                                         þ Contingent
            SANTA ANA, CA 92701                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.511      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $155.15
                                                                       Check all that apply.
            LAURA LYPPS DANIEL
            16 SUNRISE                                                 ¨ Contingent
            WESTBROOK, CT 06498                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: D001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 104 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 184 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.512      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,008.21
                                                                       Check all that apply.
            LAURENT TRUST #109382 WELLS FARGO BANK TRUSTEE
            P. O. BOX 5825                                 þ Contingent
            DENVER, CO 80217                               ¨ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            VARIOUS                                        ROYALTY PAYABLE
            Last 4 digits of account number:               Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.513      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,228.06
                                                                       Check all that apply.
            LAURICE JOSEPH EXEC EST JOSEPH DECD C/O JOSEPH
            BARKETT - EMERALD PROP.                        þ Contingent
            42 N. SUTTER STREET, SUITE 307                 ¨ Unliquidated
            STOCKTON, CA 95202                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.514      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $317.79
                                                                       Check all that apply.
            LAWRENCE E. HUND
            10481 BROADVIEW PLACE                                      þ Contingent
            SANTA ANA, CA 92705-1466                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.515      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,288.46
                                                                       Check all that apply.
            LAWRENCE L STILES
            11485 ACROPOLIS DRIVE                                      ¨ Contingent
            YUCAIPA, CA 92399                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: STI1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.516      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18,750.00
                                                                       Check all that apply.
            LEIGH T. MEDEMA
            3401 CASCINA CIRCLE UNIT A                                 ¨ Contingent
            HIGHLANDS RANCH, CO 80126                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 105 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 185 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.517      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,962.76
                                                                       Check all that apply.
            LEIGH T. MEDEMA
            3401 CASCINA CIRCLE UNIT A                                 ¨ Contingent
            HIGHLANDS RANCH, CO 80126                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: MED1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.518      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            LEILA DWIGHT
            143 GAMBIER ST.                                            þ Contingent
            SAN FRANCISCO, CA 94134                                    þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.519      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,765.82
                                                                       Check all that apply.
            LEILA MINTURN DWIGHT
            143 GAMBIER STREET                                         ¨ Contingent
            SAN FRANCISCO, CA 94134                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: DLM1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.520      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,892.89
                                                                       Check all that apply.
            LEROY WINKLER
            219 CALLE CLEMENTE                                         þ Contingent
            SAN CLEMENTE, CA 92672-220                                 ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.521      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90,879.56
                                                                       Check all that apply.
            LESLIE C. PAYNE
            614 WEST VISTA CIRCLE                                      þ Contingent
            SANTA MARIA, CA 93454                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 106 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 186 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.522      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $330.69
                                                                       Check all that apply.
            LEWIS B. JACKSON, JR LIV TRUST
            JP MORGAN, P.O. DRAWER 99084                               ¨ Contingent
            FORT WORTH, TX 76199-0084                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: J001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.523      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,181.71
                                                                       Check all that apply.
            LILLIAN K. TAYLOR
            P.O. BOX 337                                               þ Contingent
            BONSALL, CA 92003-033                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.524      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $558.54
                                                                       Check all that apply.
            LILLIE M. MERRITT
            P.O. BOX 291                                               ¨ Contingent
            SHANDON, CA 93461                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 7520                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.525      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,227.88
                                                                       Check all that apply.
            LILLY S. ALVAREZ, TRUSTEE OF THE
            1204 N. RIVIERA ST.                                        þ Contingent
            ANAHEIM, CA 92801-2306                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.526      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $950.48
                                                                       Check all that apply.
            LINDA C. MAHNKEN, TRUSTEE
            2550 CANET RD.                                             ¨ Contingent
            SAN LUIS OBISPO, CA 93405                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: M001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 107 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 187 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.527      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,002.09
                                                                       Check all that apply.
            LINDA GOMEZ
            2013 KNOLLGLEN CT.                                         ¨ Contingent
            PASO ROBLES, CA 93446                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: LG1                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.528      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $0.70
                                                                       Check all that apply.
            LISA L. PETERSON
            2856 RUTGERS AVENUE                                        þ Contingent
            LONG BEACH, CA 90815                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.529      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,882.46
                                                                       Check all that apply.
            LOIS ETCHANDY
            140 STRADA PLACE                                           þ Contingent
            ANAHEIM, CA 92807                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.530      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $595.93
                                                                       Check all that apply.
            LOIS ETCHANDY
            140 STRADA PLACE                                           ¨ Contingent
            ANAHEIM, CA 92807                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: C001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.531      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,249.93
                                                                       Check all that apply.
            LOIS ETCHANDY
            38547 CALLED DE COMPANERO                                  ¨ Contingent
            MURRIETA, CA 92562                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 108 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 188 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.532      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $431.19
                                                                       Check all that apply.
            LORI EDWARDS, TRUSTEE OF THE L.
            652 S. ELLSWORTH RD., #20                                  ¨ Contingent
            MEZA, AZ 82508                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 51LT                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.533      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44,440.02
                                                                       Check all that apply.
            LOTHAR BORTEL
            17 SONDERKAMP                                              þ Contingent
            GELSEKIRCHEN                                               ¨ Unliquidated
            GERMANY                                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.534      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,837.32
                                                                       Check all that apply.
            LOUIS DORADO
            606 VAN BUREN                                              þ Contingent
            PLACENTIA, CA 92670                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.535      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19,466.67
                                                                       Check all that apply.
            LOUIS O. SENIK
            18 MOURNING SUN                                            þ Contingent
            IRVINE, CA 92612                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.536      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24,832.82
                                                                       Check all that apply.
            LOUISE K. DURKEE
            2892 SUNSET PLACE                                          þ Contingent
            LOS ANGELES, CA 90005-3912                                 ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 109 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 189 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.537      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,312.68
                                                                       Check all that apply.
            LOUISE L. CRAIG
            30 BURR AVENUE                                             þ Contingent
            HEMPSTEAD, NY 11550-2522                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.538      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,353.79
                                                                       Check all that apply.
            LOUISE LANE CRAIG
            875 JERUSALEM AVE.                                         þ Contingent
            UNIONDALE, NY 11553                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.539      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,450.39
                                                                       Check all that apply.
            LOWELL A. & ROSINE K. ELLER
            21775 TAHOE LANE                                           þ Contingent
            LAKE FOREST, CA 92630                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.540      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,623.76
                                                                       Check all that apply.
            LOWELL PATSEY
            110 HOUSE ROCK ROAD                                        ¨ Contingent
            SEDONA, AZ 86351                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: W002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.541      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $69,354.84
                                                                       Check all that apply.
            LUCILLE D KOCH
            9685 ARLETA                                                þ Contingent
            PACOIMA, CA 91331                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 110 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 190 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.542      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,733.34
                                                                       Check all that apply.
            LUPE DECASAS
            1026 AVE DEL PIO PICO                                      þ Contingent
            PLACENTIA, CA 92870                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.543      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,733.35
                                                                       Check all that apply.
            LUPE G. DECASAS
            1026 AVE DEL PIO PICO                                      þ Contingent
            PLACENTIA, CA 92670                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.544      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $592.42
                                                                       Check all that apply.
            LYN CHADEZ
            4585 AVE DE LOS ARBOLES                                    ¨ Contingent
            YORBA LINDA, CA 92886                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: CHA1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.545      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $44,643.70
                                                                       Check all that apply.
            MADLYN RATLIFF
            1711 MAGNOLIA                                              þ Contingent
            JUNCTION CITY, OR 97448                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.546      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22,699.20
                                                                       Check all that apply.
            MAMIE M. PEMBROKE
            P.O. BOX 10619                                             þ Contingent
            COSTA MESA, CA 92627                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 111 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 191 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.547      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $4.75
                                                                       Check all that apply.
            MARBORG INDUSTRIES
            P.O. BOX 4127                                              ¨ Contingent
            SANTA BARBARA, CA 93140                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.548      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,626.73
                                                                       Check all that apply.
            MARGARET A. CURTIS
            423 MC LAUGHLIN STREET                                     þ Contingent
            RICHMOND, CA 94805                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.549      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,149.21
                                                                       Check all that apply.
            MARGARET ANN CROWELL,TRUSTEE
            1035 SCOTT DR., APT 330                                    ¨ Contingent
            PRESCOTT, AZ 86301                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: R003                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.550      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $797.00
                                                                       Check all that apply.
            MARGARET D. LEE
            1944 LAS ENCINAS CT.                                       þ Contingent
            LOS GATOS, CA 95030                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.551      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15,292.30
                                                                       Check all that apply.
            MARGARET D. LEE TRUST
            1944 LAS ENCINAS COURT                                     þ Contingent
            LOS GATOS, CA 95030                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 112 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 192 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.552      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,264.83
                                                                       Check all that apply.
            MARGARET S. LANDON
            P.O. BOX 1622                                              þ Contingent
            RANCHO SANTA FE, CA 92067                                  ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.553      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $874.53
                                                                       Check all that apply.
            MARGARITA PELAYO COSTA
            660 S. GLASSELL # 8                                        þ Contingent
            ORANGE, CA 92866                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.554      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $914.84
                                                                       Check all that apply.
            MARIA CASTANEDA DE ESPINOSA
            DIONISIO RODRIGUEZ #1012                                   þ Contingent
            SECTOR LIBERTAD                                            ¨ Unliquidated
            GUADALAJARA, JALISCO                                       þ Disputed
            MEXICO                                                     Basis for the claim:
            Date or dates debt was incurred                            ROYALTY PAYABLE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.555      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $509.59
                                                                       Check all that apply.
            MARIANNE PEARCE SPRINGER
            3126 CALLE GRANDE VISTA                                    ¨ Contingent
            SAN CLEMENTE, CA 92672                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: SPR1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.556      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,299.74
                                                                       Check all that apply.
            MARIANNE PEARCE SPRINGER AS TRUSTEE
            3126 CALLE GRANDE VIS                                      þ Contingent
            SAN CLEMENTE, CA 92572-3543                                ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 113 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 193 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.557      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28,409.62
                                                                       Check all that apply.
            MARILYN BARR
            32018 FRITZ DRIVE                                          þ Contingent
            EXETER, CA 93221                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.558      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,136.73
                                                                       Check all that apply.
            MARILYN FRANCES BEARD
            27461 FRUITWAY ROAD                                        þ Contingent
            JUNCTION CITY, OR 97448                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.559      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,353.93
                                                                       Check all that apply.
            MARION BLISS
            3717 E. 3RD ST.                                            þ Contingent
            LONG BEACH, CA 90814-1605                                  ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.560      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $357.82
                                                                       Check all that apply.
            MARJORIE ANNE STRELLMAN C/O CHARLENE MARIE
            329 OSBORNE STREET                                         ¨ Contingent
            VISTA, CA 92084                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: S001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.561      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $531.63
                                                                       Check all that apply.
            MARK F. DUGGER AND CLIFF T. DUGGER
            710 DAHLIA PLACE                                           ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 4670                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 114 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 194 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.562      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $45,439.61
                                                                       Check all that apply.
            MARK F. PAYNE
            2430 ROLLING GREEN DR                                      þ Contingent
            SANTA MARIA, CA 93455-1525                                 ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.563      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,508.02
                                                                       Check all that apply.
            MARK F. PAYNE
            2430 ROLLING GREEN DR                                      ¨ Contingent
            SANTA MARIA, CA 93455-1525                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 7484                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.564      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $113.88
                                                                       Check all that apply.
            MARK KRAUS
            6081 HALE AVENUE                                           ¨ Contingent
            CLEARLAKE, CA 95422                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: KM1                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.565      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,631.30
                                                                       Check all that apply.
            MARTHA L. BOUGHEN
            27101 MISSION HILLS DR.                                    þ Contingent
            SAN JUAN CAPISTRANO, CA 92675-1505                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.566      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,824.51
                                                                       Check all that apply.
            MARTHA L. BOUGHEN GUARDIAN FOR LUKE
            27101 MISSION HILLS DR.                                    þ Contingent
            SAN JUAN CAPISTRANO, CA 92675-1505                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 115 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 195 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.567      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $157.79
                                                                       Check all that apply.
            MARTINA M. MCGLYNN
            911 ORANGE AVENUE                                          þ Contingent
            HUNTINGTON BEACH, CA 92648-4510                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.568      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,236.41
                                                                       Check all that apply.
            MARTINEZ VERA
            5841 LOS ENCINOS ST.                                       þ Contingent
            BUENA PARK, CA 90620                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.569      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $282.26
                                                                       Check all that apply.
            MARY ANN DILLON
            2005 E. CAIRO DRIVE                                        ¨ Contingent
            TEMPE, AZ 85282                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: DIL1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.570      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,426.44
                                                                       Check all that apply.
            MARY BERGEMANN, DECD
            3810 WILSHIRE BLVD.                                        þ Contingent
            LOS ANGELES, CA 90010                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.571      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,717.75
                                                                       Check all that apply.
            MARY CRANE, TRUSTEE
            9564 N. BUTTE ROAD                                         ¨ Contingent
            LIVE OAK, CA 95953                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: C001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 116 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 196 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.572      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,140.83
                                                                       Check all that apply.
            MARY D. KRAUS
            2709 KIRK LANE                                             þ Contingent
            BOWIE, MD 20715                                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.573      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $461.09
                                                                       Check all that apply.
            MARY DOMONOSKE DOHERTY TRUST
            741 W. 11TH STREET                                         ¨ Contingent
            CLAREMONT, CA 91711                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 8751                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.574      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,809.67
                                                                       Check all that apply.
            MARY ELEANOR CALVIN
            10692 ENCINO DRIVE                                         þ Contingent
            OAK VIEW, CA 93022                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.575      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,320.01
                                                                       Check all that apply.
            MARY HOEXTER
            899 EAST CHARLESTON RD, APT M308                           ¨ Contingent
            PALO ALTO, CA 94303                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 3199                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.576      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,341.74
                                                                       Check all that apply.
            MARY KAY SWINDLE
            3316 HOGARTH PLACE                                         þ Contingent
            FREMONT, CA 94555                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 117 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 197 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.577      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $831.00
                                                                       Check all that apply.
            MARY LEE PROPST
            909 N. E. LINDEN AVE.                                      ¨ Contingent
            HILLSBORO, OR 97124-2650                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: PRO1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.578      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $127.34
                                                                       Check all that apply.
            MARY LOCKHART HOLDER
            5612 BEACHWOOD ST                                          ¨ Contingent
            PUNTA GORDA, FL 33982                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 9710                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.579      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,446.68
                                                                       Check all that apply.
            MARY M. WOHLFORD C/O DAMASCO & ASSOCIATES
            505 SANSOME STREET #1701                                   þ Contingent
            SAN FRANCISCO, CA 94111-3121                               ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.580      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,747.46
                                                                       Check all that apply.
            MARY MCFARLAND
            ROUTE-1, P. O. BOX 139                                     þ Contingent
            CLEVER, MO 85048                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.581      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26,115.23
                                                                       Check all that apply.
            MARY MELAINE TOKAR
            532 N. JANSS WAY                                           þ Contingent
            ANAHEIM, CA 92805                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 118 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 198 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.582      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,823.42
                                                                       Check all that apply.
            MATHEW CONNOLLY
            19966 POWERS RD.                                           ¨ Contingent
            BEND, OR 97703                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: O001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.583      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,336.00
                                                                       Check all that apply.
            MAUREEN DRISCOLL SINGH
            3726 MAYFIELD AVENUE                                       þ Contingent
            GLENDALE, CA 91214                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.584      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $915.06
                                                                       Check all that apply.
            MAXIMO PELAYO-MONTE LIBANO 54
            COLONIA INDEPENDENCIA                                      þ Contingent
                                                                       ¨ Unliquidated
            GUADALAJARA,                                               þ Disputed
                                                                       Basis for the claim:
            MEXICO                                                     ROYALTY PAYABLE
            GUADALAJARA
            MEXICO                                                     Is the claim subject to offset?
                                                                       þ No
            Date or dates debt was incurred                            ¨ Yes
            VARIOUS
            Last 4 digits of account number:

 3.585      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $85.16
                                                                       Check all that apply.
            MAXINE M. GOODY
            1510 SAN LORENZO AVENUE                                    þ Contingent
            BERKLEY, CA 94707-182                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.586      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $23.93
                                                                       Check all that apply.
            MAXINE MAUSSNEST GOODY
            1510 SAN LORENZO AVE.                                      þ Contingent
            BERKELY, CA 94707                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 119 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 199 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.587      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,206.27
                                                                       Check all that apply.
            MAY H. MORRISON
            1012 NORTH BRADFORD                                        þ Contingent
            PLACENTIA, CA 92670-430                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.588      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $174.83
                                                                       Check all that apply.
            MAYFIELD BLUEPRINT
            3130 SKYWAY DRIVE #104                                     ¨ Contingent
            SANTA MARIA, CA 93455-1817                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.589      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $40,593.80
                                                                       Check all that apply.
            MCFARLAND FAMILT TRUST
            5801 FRIENDS AVENUE                                        þ Contingent
            WHITTIER, CA 90601-372                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.590      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $840.00
                                                                       Check all that apply.
            MCGRAW TOOL COMPANY
            1100 NORTH VENTURA AVE.                                    ¨ Contingent
            VENTURA, CA 93001                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.591      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13,822.11
                                                                       Check all that apply.
            MEKUSUKEY OIL COMPANY L.L.C.
            PO BOX 816, 201 S. MEKUSUKEY AVE                           ¨ Contingent
            WEWOKA, OK 74884-0816                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 7680                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 120 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 200 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.592      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,141.50
                                                                       Check all that apply.
            MERIT COURT REPORTING & VIDEO
            1151 LEFF STREET                                           ¨ Contingent
            SAN LUIS OBISPO, CA 9340-3709                              ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.593      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17,873.86
                                                                       Check all that apply.
            MICHAEL C. MITCHELL
            6528 BRITTAIN STREET                                       þ Contingent
            LONG BEACH, CA 90808                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.594      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,291.65
                                                                       Check all that apply.
            MICHAEL J. SOUZA
            PO BOX 2337                                                ¨ Contingent
            ORCUTT, CA 93457                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.595      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,500.00
                                                                       Check all that apply.
            MICHAEL MCLAUGHLIN
            3840 N WOODRIDGE WAY                                       ¨ Contingent
            FLAGSTAFF, AZ 86004                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.596      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $553.47
                                                                       Check all that apply.
            MICHAEL MCLAUGHLIN
            3840 N WOODRIDGE WAY                                       ¨ Contingent
            FLAGSTAFF, AZ 88004                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: CLM1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 121 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 201 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.597      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,680.04
                                                                       Check all that apply.
            MICHAEL OXANDABOURE
            17391 ELM                                                  þ Contingent
            FOUNTAIN VALLEY, CA 92708                                  ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.598      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $461.03
                                                                       Check all that apply.
            MICHELE MORETTI C/O GLENN BURDETTE
            2222 SOUTH BROADWAY, SUITE A                               ¨ Contingent
            SANTA MARIA, CA 93454                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: M002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.599      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,218.13
                                                                       Check all that apply.
            MILDRED H. HARBORDT TRUST
            P.O. BOX 41779                                             ¨ Contingent
            AUSTIN, TX 78704                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 4312                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.600      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,710.47
                                                                       Check all that apply.
            MILDRED H. HARBORDT TRUST
            P.O. BOX 41779                                             ¨ Contingent
            AUSTIN, TX 78704                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.601      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $207.83
                                                                       Check all that apply.
            MILLENNIUM ENERGY, INC.
            712 ARBOR AVENUE                                           ¨ Contingent
            VENTURA, CA 93003                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: MILL                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 122 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 202 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.602      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22,689.92
                                                                       Check all that apply.
            MILLICENT JAMES, TRUSTEE
            1116 PISMO STREET                                          þ Contingent
            SAN LUIS OBISPO, CA 93401                                  ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.603      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,139.84
                                                                       Check all that apply.
            MILTON M. BROCK
            194 AVENIDA ORONTES                                        þ Contingent
            CATHEDRAL CITY, CA 92234                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.604      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $58,653.65
                                                                       Check all that apply.
            MITCHELL CHADWICK
            3001 LAVA RIDGE COURT                                      ¨ Contingent
            ROSEVILLE, CA 95661                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.605      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,344.34
                                                                       Check all that apply.
            MLT TRUST OF 1995 BANK OF NEW YORK / E. FALKENHEIM
            ONE WALL STREET, 23RD FLOOR                        þ Contingent
            NEW YORK, NY 10286                                 ¨ Unliquidated
                                                               þ Disputed
            Date or dates debt was incurred
                                                               Basis for the claim:
            VARIOUS                                            ROYALTY PAYABLE
            Last 4 digits of account number:                   Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.606      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,306.90
                                                                       Check all that apply.
            MMI SERVICES
            4042 PATTON WAY                                            ¨ Contingent
            BAKERSFIELD, CA 93308-5119                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 123 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 203 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.607      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,036.27
                                                                       Check all that apply.
            MORGANTI RANCH
            PO BOX 2075                                                ¨ Contingent
            ORCUTT, CA 93457                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.608      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $439.00
                                                                       Check all that apply.
            MR. BACKFLOW
            P.O. BOX 8106                                              ¨ Contingent
            SANTA MARIA, CA 93456                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.609      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,675.35
                                                                       Check all that apply.
            MR. T TRANSPORT INC.
            15535 GARFIELD AVENUE                                      ¨ Contingent
            PARAMOUNT, CA 90723                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.610      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,045.08
                                                                       Check all that apply.
            MT. WASHINGTON PEDIATRIC HOSPITAL
            1708 WEST RODGERS AVE.                                     þ Contingent
            BALTO, MD 21209                                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.611      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,039.47
                                                                       Check all that apply.
            MTS STIMULATION SERVICES, INC
            6300 PRICE WAY                                             ¨ Contingent
            BAKERSFIELD, CA 93308                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 124 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 204 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.612      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21,789.83
                                                                       Check all that apply.
            MUNDELL, ODLUM & HAWS, LLP
            650 HOSPITALITY LANE SUITE 470                             ¨ Contingent
            SAN BERNARDINO, CA 92408                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.613      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $30,069.00
                                                                       Check all that apply.
            MUNICIPAL SECURITIES COMPANY ATTENTION LINDA VON
            HANNEKEN-MARTIN                                  ¨ Contingent
            1940 SODA MOUNTAIN                               ¨ Unliquidated
            ASHLAND, OR 97520                                ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: N002                      þ No
                                                                       ¨ Yes

 3.614      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23,002.23
                                                                       Check all that apply.
            MURIEL A. DENNIS
            1637 KENYON PLACE                                          þ Contingent
            CLAREMONT, CA 91711                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.615      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28,127.60
                                                                       Check all that apply.
            N. ETHEL SKIFF
            326 N. POINSETTIA PLACE                                    þ Contingent
            LOS ANGELES, CA 90036                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.616      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,952.10
                                                                       Check all that apply.
            NAESS FAMILY TRUST B
            22601 ALLVIEW TERRACE                                      ¨ Contingent
            LAGUNA BEACH, CA 92651                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: NAES                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 125 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 205 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.617      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,133.73
                                                                       Check all that apply.
            NANCY LAFORCE KEYES
            1103 NORTH GARLAND STREET                                  þ Contingent
            MIDLAND, TX 79703                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.618      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,584.74
                                                                       Check all that apply.
            NANCY W. ASHTON REV. TRUST
            C/O STEPHEN FISHER ASSOC, TRUSTEE                          ¨ Contingent
            11414 W. PARK PL., SUITE 107                               ¨ Unliquidated
            MILWAUKEE, WI 53224                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: ART1                      þ No
                                                                       ¨ Yes

 3.619      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            NANCY W. ASHTON REV. TRUST
            C/O STEPHEN FISHER ASSOC, TRUSTEE                          þ Contingent
            11414 W. PARK PL., SUITE 107                               þ Unliquidated
            MILWAUKEE, WI 53224                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.620      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,488.68
                                                                       Check all that apply.
            NANCY W. HANNA
            300 E. 56TH ST, APT 27G                                    þ Contingent
            NEW YORK, NY 10022                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.621      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $245.48
                                                                       Check all that apply.
            NANCY W. MCGILVRA
            8618 S. 31ST WAY                                           ¨ Contingent
            PHOENIX, AZ 85042                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: MCG1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 126 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 206 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.622      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,042.08
                                                                       Check all that apply.
            NELDA J. BAYHA
            79600 MANDEVILLE RD                                        ¨ Contingent
            BERMUDA DUNES, CA 92201                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: BAYH                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.623      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $161.00
                                                                       Check all that apply.
            NELDA J. BAYHA
            79600 MANDEVILLE RD                                        þ Contingent
            BERMUDA DUNES, CA 92201                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.624      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $152,700.28
                                                                       Check all that apply.
            NETHERLAND, SEWELL & ASSOC, IN
            4500 THANKSGIVING TOWER                                    ¨ Contingent
            DALLAS, TX 75201                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.625      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $257.01
                                                                       Check all that apply.
            NICHOLAS JOHN LYPPS
            158 MYSTERY LANE                                           ¨ Contingent
            GUNNISON, CO 81230                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: L001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.626      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,064.02
                                                                       Check all that apply.
            NICOLAI FAMILY PARTNERS
            P.O. BOX 91894                                             ¨ Contingent
            LONG BEACH, CA 90809-1894                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: F002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 127 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 207 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.627      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,008.17
                                                                       Check all that apply.
            NICOLAS DE LAVALETTE A/C #987020 BANK OF NEW YORK
            / E.FALKENHEIM                                    þ Contingent
            ONE WALL STREET 23RD FLOOR                        ¨ Unliquidated
            NEW YORK, NY 10286                                þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.628      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $551.99
                                                                       Check all that apply.
            NICOLE KATHERIN DEAN
            101222 LAKE                                                ¨ Contingent
            TRUKEE, CA 96161                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: NKD1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.629      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,098.29
                                                                       Check all that apply.
            NICOLE KATHERINE DEAN
            101222 LAKE                                                þ Contingent
            TRUKEE, CA 96161                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.630      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $185.71
                                                                       Check all that apply.
            NINA INGHAM C/O VIRGINIA ANDRADE
            7600 LOWER RIVER RD                                        þ Contingent
            GRANTS PASS, OR 97526                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.631      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $40.33
                                                                       Check all that apply.
            NINA NINA INGHAM FAMILY TRUST
            7600 LOWER RIVER RD.                                       þ Contingent
            GRANTS PASS, OR 97526                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 128 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 208 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.632      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            NO. CALIF. COLLECTION SERVICE, INC.
            700 LEISURE LANE                                           þ Contingent
            SACRAMENTO, CA 95815                                       þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.633      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,351.63
                                                                       Check all that apply.
            NORMA OXANDABOURE
            18990 VISTA DE MONTANAS                                    þ Contingent
            MURRIETA, CA 92562                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.634      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,233.32
                                                                       Check all that apply.
            NORMA SPRINGFIELD
            6973 KOURIE WAY #1912                                      þ Contingent
            HESPERIA, CA 92345                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.635      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,500.00
                                                                       Check all that apply.
            NUMERIC SOLUTIONS, LLC
            P.O. BOX 999                                               ¨ Contingent
            VENTURA, CA 93002                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.636      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $225.00
                                                                       Check all that apply.
            O'CONNOR PEST CONTROL
            101 CUYAMA LANE                                            ¨ Contingent
            NIPOMO, CA 93444                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 129 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 209 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.637      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,981.61
                                                                       Check all that apply.
            ODYSSEY ROYALTIES, L.L.C.
            8261 S. MONACO COURT                                       þ Contingent
            ENGLEWOOD, CA 80112                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.638      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $36,806.51
                                                                       Check all that apply.
            OGLETREE, DEAKINS, NASH, SMOAK
            POST OFFICE BOX 89                                         ¨ Contingent
            COLUMBIA, SC 29202                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.639      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,980.19
                                                                       Check all that apply.
            OLDHAM
            1001 OAKDALE ROAD                                          ¨ Contingent
            OAKDALE, PA 15071-1500                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.640      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $473.23
                                                                       Check all that apply.
            OLGA N. URBACH
            1097 S BEDFORD DRIVE APT #101                              þ Contingent
            LOSA ANGELES, CA 90035-104                                 ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.641      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,697.80
                                                                       Check all that apply.
            OLGA NEISSER
            10585 BUTTERFIELD ROAD                                     þ Contingent
            LOS ANGELES, CA 90064                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 130 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 210 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.642      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,008.14
                                                                       Check all that apply.
            OLIVER COX TRUST A/C #980712 BANK OF NEW YORK / E.
            FALKENHEIM,                                        þ Contingent
            P. O. BOX 5825                                     ¨ Unliquidated
            NEW YORK, NY 10286                                 þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.643      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34,222.31
                                                                       Check all that apply.
            OPAL D. DOMEIKA
            18271 SOUTH 350 EAST                                       þ Contingent
            CLINTON, IN 47842-7206                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.644      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $194,999.23
                                                                       Check all that apply.
            OTIS F. BELL TRUSTEE
            SHERRY BELL, 4030 LUNA CT                                  þ Contingent
            PLACERVILLE, CA 95667                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.645      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,509.22
                                                                       Check all that apply.
            OTTIS E. PITTMAN
            1621 NO. LINDENDALE AVE.                                   ¨ Contingent
            FULLERTON, CA 92831                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: PIT1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.646      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,426.08
                                                                       Check all that apply.
            P.A. BRENNAN TRUST
            P.O. BOX 5383                                              ¨ Contingent
            DENVER, CO 80217                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 6947                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 131 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 211 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.647      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,172.37
                                                                       Check all that apply.
            P.K. DAY
            1321 LICK CREEK ROAD                                       þ Contingent
            EDWARDS, MO 65326                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.648      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $102,372.22
                                                                       Check all that apply.
            PACIFIC AMERICAN OIL CO.
            10900 WILSHIRE BLVD, SUITE-1600                            þ Contingent
            LOS ANGELES, CA 90024                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.649      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14,363.41
                                                                       Check all that apply.
            PACIFIC AMERICAN OIL CO.
            10900 WILSHIRE BLVD, SUITE-1600                            ¨ Contingent
            LOS ANGELES, CA 90024                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: PAC1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.650      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34,184.46
                                                                       Check all that apply.
            PACIFIC OPERATING COMPANY
            P. O. BOX 967                                              þ Contingent
            HOUSTON, TX 77001-0967                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.651      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            PACIFIC PETROLEUM CALIFORNIA, INC.
            1615 E. BETTERAVIA RD.                                     þ Contingent
            SANTA MARIA, CA 93454                                      þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 132 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 212 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.652      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $244,306.21
                                                                       Check all that apply.
            PACIFIC PETROLEUM CORP.
            PO BOX 2646                                                ¨ Contingent
            ORCUTT, CA 93457                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.653      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,270.00
                                                                       Check all that apply.
            PADILLA'S WELDING & CONSTRUCTI
            P.O. BOX 1209                                              ¨ Contingent
            PLACENTIA, CA 92870                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.654      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $113.84
                                                                       Check all that apply.
            PAM OGDEN
            18120 RIDGEGATE CT.                                        ¨ Contingent
            GLASTONE, OR 97027                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: OP1                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.655      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,857.31
                                                                       Check all that apply.
            PAMELA J. GILROY
            2251 N. RAMPART BLVD # 215                                 þ Contingent
            LAS VEGAS, NV 89128                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.656      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $217.73
                                                                       Check all that apply.
            PAMELA J. GILROY
            2251 N. RAMPART BLVD # 215                                 ¨ Contingent
            LAS VEGAS, NV 89128                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: GILR                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 133 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 213 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.657      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $910.68
                                                                       Check all that apply.
            PAMELA SHELLHORN
            17032 LA KENICE WAY                                        ¨ Contingent
            YORBA LINDA, CA 92886-3717                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.658      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,341.88
                                                                       Check all that apply.
            PATRICIA A. KODY
            34232 ATTERIDGE PLACE                                      þ Contingent
            FREMONT, CA 94555                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.659      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,513.33
                                                                       Check all that apply.
            PATRICIA ANN MARTIN
            24 HASKEL                                                  ¨ Contingent
            GLOUSTER, MA 01930                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: R002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.660      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $5.61
                                                                       Check all that apply.
            PATRICIA ANN PAIONI
            18004 RIVER CIRCLE UNIT #3                                 þ Contingent
            CANYON COUNTRY, CA 91351                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.661      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,624.91
                                                                       Check all that apply.
            PATRICIA BROEDER
            18115 SHADOW VALLEY DR.                                    þ Contingent
            SPRING, TX 77379                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 134 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 214 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.662      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,857.35
                                                                       Check all that apply.
            PATRICIA L. PAULDINE
            2251 N. RAMPART BLVD. # 235                                þ Contingent
            LAS VEGAS, NV 89128-7640                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.663      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $217.76
                                                                       Check all that apply.
            PATRICIA L. PAULDINE
            2251 N. RAMPART BLVD. # 235                                ¨ Contingent
            LAS VEGAS, NV 89128-7640                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: PAUL                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.664      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,277.00
                                                                       Check all that apply.
            PATRIOT ENVORONMENTAL SERVICES
            2151 E. PHILADELPHIA STREET                                ¨ Contingent
            ONTARIO, CA 91761                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.665      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $29,694.63
                                                                       Check all that apply.
            PAUL AND MARTHA PULLEN
            P.O. BOX 1112                                              þ Contingent
            CHICO, CA 95927                                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.666      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,591.80
                                                                       Check all that apply.
            PAUL CAREY
            212 BAKER APT. 108                                         þ Contingent
            ROYAL OAK, MI 48067                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 135 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 215 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.667      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,874.15
                                                                       Check all that apply.
            PAUL RAYMOND STUCK JR.
            2407 POINSETTIA STREET                                     þ Contingent
            SANTA ANA, CA 92706-2051                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.668      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $840.85
                                                                       Check all that apply.
            PAUL RAYMOND STUCK JR.
            2407 POINSETTIA STREET                                     ¨ Contingent
            SANTA ANA, CA 92706-2051                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: STU1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.669      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,490.25
                                                                       Check all that apply.
            PAUL T. RIGHETTI
            7476 GRACIOSA ROAD                                         ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: PTR                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.670      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $425.63
                                                                       Check all that apply.
            PAUL VERNON BRUCE JR.
            1150 VENTURA BVD # 100                                     ¨ Contingent
            CAMARILLO, CA 93010                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: BRU1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.671      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,734.91
                                                                       Check all that apply.
            PAULA MCGINNIS
            1510 SAN LORENZO AVENUE                                    ¨ Contingent
            BERKELEY, CA 94707                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: GOO1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 136 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 216 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.672      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,993.49
                                                                       Check all that apply.
            PAULA PYCHE
            7367 GRACIOSA ROAD                                         ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: PAP                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.673      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,734.15
                                                                       Check all that apply.
            PAULINE V. BUCHANAN
            1819 RAND AVENUE                                           þ Contingent
            CARSON CITY, NV 89706                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.674      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $66.88
                                                                       Check all that apply.
            PC MECHANICAL
            PO BOX 579                                                 ¨ Contingent
            SANTA MARIA, CA 93456                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.675      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $26,769.54
                                                                       Check all that apply.
            PEDESTAL OIL CO., INC.
            P. O. BOX 99550                                            þ Contingent
            OKLAHOMA CITY, OK 73199                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.676      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $227.71
                                                                       Check all that apply.
            PEP EXPRESS PARTS
            1723 SOUTH BROADWAY                                        ¨ Contingent
            SANTA MARIA, CA 93454                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 137 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 217 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.677      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,310.29
                                                                       Check all that apply.
            PESTOLESI FAMILY TRUST DTD 12/20/82
            8566 TRINITY CIRCLE #819-B                                 þ Contingent
            HUNTINGTON BEACH, CA 92646                                 ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.678      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $318.86
                                                                       Check all that apply.
            PETER GAMBINO
            17841 PINERIDGE DRIVE                                      ¨ Contingent
            YORBA LINDA, CA 92886                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 6GAM                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.679      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,507.90
                                                                       Check all that apply.
            PETROLEUM LANDOWNERS CORP LTD
            P.O. BOX 11471                                             þ Contingent
            SANTA ANA, CA 92711-147                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.680      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,544.51
                                                                       Check all that apply.
            PETROROCK LLC
            P.O. BOX 13550                                             ¨ Contingent
            BAKERSFIELD, CA 93389-3550                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 4590                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.681      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $624,332.15
                                                                       Check all that apply.
            PG&E
            POST OFFICE BOX 997300                                     ¨ Contingent
            SACRAMENTO, CA 95899-7300                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 138 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 218 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.682      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23,995.93
                                                                       Check all that apply.
            PHILIP BARBOUR
            66 LOIS STREET                                             þ Contingent
            PORTSMOUTH, NH 03801                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.683      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,008.23
                                                                       Check all that apply.
            PHILIPPE TRUST #98725 BANK OF NEW YORK / E.
            FALKENHEIM                                                 þ Contingent
            ONE WALL STREET 23RD FLOOR                                 ¨ Unliquidated
            NEW YORK, NY 10286                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.684      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,585.60
                                                                       Check all that apply.
            PHYLLIS AILEEN KRUGER
            985 ITHACA DRIVE                                           þ Contingent
            BOULDER, CO 80303                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.685      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18,230.42
                                                                       Check all that apply.
            PHYLLIS H. REYMUNDO
            1648 EAST OAK STREET                                       þ Contingent
            PLACENTIA, CA 92870-6606                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.686      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $149.31
                                                                       Check all that apply.
            PLACENTIA DISPOSAL
            1131 N. BLUE GUM ST                                        ¨ Contingent
            ANAHEIM, CA 92806                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 139 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 219 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.687      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $171,295.61
                                                                       Check all that apply.
            PLACENTIA UNIFIED SCHOOL DIST
            1301 E. ORANGETHROPE AVENUE                                þ Contingent
            PLACENTIA, CA 92870                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.688      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,627.11
                                                                       Check all that apply.
            PLANNING AND DEVELOPMENT
            COUNTY OF SANTA BARBARA                                    ¨ Contingent
            123 E. ANAPAMU STREET                                      ¨ Unliquidated
            SANTA BARBARA, CA 93101                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.689      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $189.95
                                                                       Check all that apply.
            POWER & PERFORMANCE AIR
            1400 EASTON DRIVE, SUITE #119                              ¨ Contingent
            BAKERSFIELD, CA 93309                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.690      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $97,587.40
                                                                       Check all that apply.
            PRESBYTERIAN CHURCH (USA)
            PO BOX 406863                                              þ Contingent
            ATLANTA, GA 30384-6863                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.691      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $465.00
                                                                       Check all that apply.
            PRICE, POSTEL & PARMA LLP
            200 E. CARILLO ST. SUITE 400                               ¨ Contingent
            SANTA BARBARA, CA 93101                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 140 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 220 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.692      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,542.50
                                                                       Check all that apply.
            PRISCILLA FREEBERG
            12813 EAGLE RIDGE DRIVE                                    ¨ Contingent
            BURNSVILLE, MN 55337-3582                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: FRE1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.693      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,718.18
                                                                       Check all that apply.
            PRO DIESEL REPAIR
            1021 S. BLOSSER # C                                        ¨ Contingent
            SANTA MARIA, CA 93458                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.694      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,828.67
                                                                       Check all that apply.
            PRODUCTION DATA INC
            PO BOX 3266                                                ¨ Contingent
            BAKERSFIELD, CA 93385                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.695      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $18,293.36
                                                                       Check all that apply.
            PROSPECTIVE INVESTMENT AND TRADING CO.
            2162 E. 61ST STREET                                        þ Contingent
            TULSA, OK 74136                                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.696      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,325.88
                                                                       Check all that apply.
            PUNTA DE LAGUNA PROPERTIES LLC C/O DOROTHY
            HAMILTON CPA                                               ¨ Contingent
            314 E. CHAPEL STREET                                       ¨ Unliquidated
            SANTA MARIA, CA 93454                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: LP01                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 141 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 221 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.697      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $557.22
                                                                       Check all that apply.
            PURSUIT ENERGY CORP.
            P. O. BOX 671098                                           ¨ Contingent
            DALLAS, TX 75367                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: R001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.698      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,246.66
                                                                       Check all that apply.
            QUINN RENTAL SERVICE
            PO BOX 849665                                              ¨ Contingent
            LOS ANGELES, CA 90084-9665                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.699      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13,453.35
                                                                       Check all that apply.
            QUINN EMANUEL URQUHART OLIVER
            865 S. FIGUEROA STREET 10TH FLOOR                          ¨ Contingent
            LOS ANGELES, CA 90017                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.700      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,658.63
                                                                       Check all that apply.
            R. CRISPIAN CHERRY SUC TTEE U/W/O
            135 GLENCREST LANE                                         þ Contingent
            PASO ROBLES, CA 93446                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.701      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,249.93
                                                                       Check all that apply.
            R. D. ETCHANDY TRUSTEE
            315 SOUTH VIA MONTENARO                                    ¨ Contingent
            ANAHEIM, CA 92807                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 142 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 222 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.702      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,838.00
                                                                       Check all that apply.
            R.D.I. SVC TTE UNDER DEC OF TRST
            P.O. BOX 80375                                             þ Contingent
            PHOENIX, AZ 85060-0375                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.703      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $713.04
                                                                       Check all that apply.
            R.H. SMURR TRUST #000
            P.O. BOX 5383                                              ¨ Contingent
            DENVER, CO 80217                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 6944                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.704      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $713.04
                                                                       Check all that apply.
            R.H. SMURR TRUST #001
            P.O. BOX 5383                                              ¨ Contingent
            DENVER, CO 80217                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 6945                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.705      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,853.76
                                                                       Check all that apply.
            RALPH A. PHILLIPS
            3530 N. EL DORADO AVE.                                     ¨ Contingent
            LAKE HAVASU CITY, AZ 86406                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: RAP1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.706      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,178.07
                                                                       Check all that apply.
            RALPH BERNUMDEZ
            1601 EUCALYPTUS                                            þ Contingent
            BREA, CA 92621                                             ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 143 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 223 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.707      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,733.44
                                                                       Check all that apply.
            RALPH R. GONZALEZ
            18622 CENTER STREET                                        þ Contingent
            ORANGE, CA 92869                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.708      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,978.32
                                                                       Check all that apply.
            RAMON F. LEYVA
            28 ROCKY KNOLL                                             þ Contingent
            IRVINE, CA 92612                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.709      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,814.63
                                                                       Check all that apply.
            RAY PRESCOTT
            58436 RIVER RD                                             ¨ Contingent
            COQUILLE, OR 97423                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0004                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.710      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,186.96
                                                                       Check all that apply.
            RDI ROYALTY DISTRIBUTORS INC.
            P.O. BOX 24116                                             ¨ Contingent
            TEMPLE, AZ 85285                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: I001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.711      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $790.59
                                                                       Check all that apply.
            READYREFRESH
            P.O. BOX 856158                                            ¨ Contingent
            LOUISVILLE, KY 40285-6158                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 144 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 224 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.712      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,660.46
                                                                       Check all that apply.
            REBECCA G. THOMPSON
            137 WARWICK PLACE                                          ¨ Contingent
            SOUTH PASADENA, CA 91030                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 1127                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.713      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28,313.13
                                                                       Check all that apply.
            REDLANDS UNITED CHURCH CHRIST
            P. O. BOX 1838                                             þ Contingent
            REDLANDS, CA 92375-1838                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.714      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,239.75
                                                                       Check all that apply.
            REESE SALES COMPANY
            2301 GIBSON ST                                             ¨ Contingent
            BAKERSFIELD, CA 93308                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.715      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $90,381.40
                                                                       Check all that apply.
            REETZ, FOX & BARTLETT LLP
            116 E. SOLA ST.                                            ¨ Contingent
            SANTA BARBARA, CA 93101                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.716      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            REGIONAL WATER QUALITY CONTROL BOARD
            CENTRAL COAST REGION                                       þ Contingent
            895 AEROVISTA PL., SUITE 100                               þ Unliquidated
            SAN LUIS OBISPO, CA 93401                                  þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 145 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 225 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.717      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,986.99
                                                                       Check all that apply.
            RENE FOWLER AND TIMOTHY RIGHETTI
            7476 GRACIOSA ROAD                                         ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: MA1                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.718      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $166.63
                                                                       Check all that apply.
            REPUBLIC SERVICES
            P.O BOX 1788                                               ¨ Contingent
            VENTURA, CA 93002                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.719      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $829.74
                                                                       Check all that apply.
            RICHARD A. GATEWOOD
            12206 MAPPLE STREET                                        ¨ Contingent
            MOUNTAIN HOME, AR 72653                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: T003                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.720      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $189.35
                                                                       Check all that apply.
            RICHARD A. GATEWOOD
            12206 MAPPLE STREET                                        þ Contingent
            MOUNTAIN HOME, AR 72653                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.721      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,826.58
                                                                       Check all that apply.
            RICHARD A. WALLACE TRUSTEE
            11792 LOMA LINDA WAY                                       ¨ Contingent
            SANTA ANA, CA 92705-3033                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: WAL3                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 146 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 226 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.722      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,398.05
                                                                       Check all that apply.
            RICHARD AND DIANE MORRIS FAMILY TRUST
            6658 DENTON FERRY RD                                       ¨ Contingent
            COTTER, AR 72626                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: DM01                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.723      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,729.02
                                                                       Check all that apply.
            RICHARD M. WHITE
            20211 COUNTY SCENE, COUNTY ROAD # 174                      þ Contingent
            HELOTES, TX 78023                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.724      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,002.08
                                                                       Check all that apply.
            RICHARD MUSCIO
            35 HICORY CLUB DRIVE                                       ¨ Contingent
            CODY, WY 82414                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: RM1                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.725      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,613.26
                                                                       Check all that apply.
            RICHARD T. LEAVER
            712 NORTH LINDEN DR.                                       þ Contingent
            BEVERLY HILLS, CA 90210-3226                               ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.726      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $476.28
                                                                       Check all that apply.
            RICHARD W. ACKERMAN
            P.O. BOX 559                                               ¨ Contingent
            DARBY, MT 59829                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: ACK2                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 147 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 227 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.727      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,327.32
                                                                       Check all that apply.
            RICHARD W. ACKERMAN TRUSTEE OF
            P.O. BOX 559                                               ¨ Contingent
            DARBY, MT 59829                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: ACK1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.728      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            RIVAL WELL SERVICES, INC.
            18812 HIGHWAY 65                                           þ Contingent
            BAKERSFIELD, CA 93308                                      þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.729      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32,905.50
                                                                       Check all that apply.
            RIVAL WELL SERVICES, INC.
            PO BOX 12620                                               ¨ Contingent
            BAKERSFIELD, CA 93389                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.730      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,786.98
                                                                       Check all that apply.
            ROBERT A. & MARILLYN PESTOLESI
            8566 TRINITY CIRCLE #819-B                                 þ Contingent
            HUNTINGTON BEACH, CA 92646                                 ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.731      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,331.36
                                                                       Check all that apply.
            ROBERT A. & SARAH CLOSSON
            1093 HWY 12 EAST                                           þ Contingent
            TOWNSEND, MT 59644-9801                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 148 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 228 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.732      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $464.48
                                                                       Check all that apply.
            ROBERT A. & SARAH CLOSSON
            1093 HWY 12 EAST                                           ¨ Contingent
            TOWNSEND, MT 59644-9801                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: CLO1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.733      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,576.09
                                                                       Check all that apply.
            ROBERT A. NEVINS
            2211 E. MADISON                                            þ Contingent
            ORANGE, CA 92667                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.734      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,237.56
                                                                       Check all that apply.
            ROBERT A. RIGHETTI
            1420 WEST POZO ROAD                                        ¨ Contingent
            SANTA MARGARITA, CA 93453                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 5550                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.735      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23,620.70
                                                                       Check all that apply.
            ROBERT D. ETCHANDY TRUST C/O SUSAN MCCULLOCH
            315 VIA MONTANERA                                          þ Contingent
            ANAHEIM, CA 92807                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.736      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,120.32
                                                                       Check all that apply.
            ROBERT EMIL WETZEL
            1419 KEEGAN WAY                                            þ Contingent
            SANTA ANA, CA 92705                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 149 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 229 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.737      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $157.32
                                                                       Check all that apply.
            ROBERT EMIL WETZEL
            1419 KEEGAN WAY                                            ¨ Contingent
            SANTA ANA, CA 92705                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: WET1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.738      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $578.07
                                                                       Check all that apply.
            ROBERT ETCHANDY C/O MR. JOHN MCCULLOCH
            315 SOUTH VIA MONTANERA                                    ¨ Contingent
            ANAHEIM, CA 92807                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: ETC1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.739      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15,210.54
                                                                       Check all that apply.
            ROBERT KESTNER
            815 VINEYARD CT.                                           ¨ Contingent
            PLEASANT HILL, CA 94523                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: EST1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.740      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $810.37
                                                                       Check all that apply.
            ROBERT L.WLLIAMS & MARGARET L. WILLIAMS
            ROBERT L. WILLIAMS AS TO REMAINDER                         ¨ Contingent
            GRAND JUNCTION, CO 81506                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: CAS1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.741      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,110.97
                                                                       Check all that apply.
            ROBERT MORALES
            P.O. BOX 3                                                 þ Contingent
            ATWOOD, CA 92601-0003                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 150 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 230 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.742      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,105.00
                                                                       Check all that apply.
            ROBERT P. SCOTT
            7200 DUNDEE LANE                                           þ Contingent
            FALLON, NV 89406                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.743      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $315.47
                                                                       Check all that apply.
            ROBERTA W. CHIPMAN
            101 W. RIVER ROAD #37                                      þ Contingent
            TUCSON, AZ 85704-511                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.744      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $66,242.20
                                                                       Check all that apply.
            ROBIN ALLYN LUSH C/O 1ST NATIONAL BANK
            ATTN: ROBERT STAFFORD, ACCT#038679                         þ Contingent
            AMES, IA 50010                                             ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.745      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25,915.00
                                                                       Check all that apply.
            ROCKIN CJ TRANSPORT
            PO BOX 6839                                                ¨ Contingent
            SANTA MARIA, CA 93456                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.746      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $13,200.38
                                                                       Check all that apply.
            RODNEY CAREY
            709 E. FARNUM                                              þ Contingent
            ROYAL OAK, MI 48067                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 151 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 231 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.747      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,454.11
                                                                       Check all that apply.
            ROGAN TAGGERT SEAMANS
            208 N. WASHINGTON ST                                       ¨ Contingent
            CLOVERDALE, CA 95425                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: SEA3                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.748      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,182.35
                                                                       Check all that apply.
            ROGER & ROSENDA V ORTIZ
            320 VAN BUREN                                              þ Contingent
            PLACENTIA, CA 92670-5426                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.749      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $900.00
                                                                       Check all that apply.
            ROLAND N. & SALLY L. MILLER
            3028 SANDY HILL LANE                                       ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.750      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $315.55
                                                                       Check all that apply.
            ROLLA R. WEBB
            3323 EAST MARIPOSA                                         þ Contingent
            PHOENIX, AZ 58018-332                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.751      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,239.07
                                                                       Check all that apply.
            ROMAN CATHOLIC ARCHBISHOP OF LA
            3424 WILSHIRE BLVD                                         ¨ Contingent
            LOS ANGELES, CA 90010-2241                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 2694                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 152 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 232 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.752      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            ROMAN CATHOLIC ARCHBISHOP OF LA
            3424 WILSHIRE BLVD.                                        þ Contingent
            LOS ANGELES, CA 90010                                      þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.753      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,111.00
                                                                       Check all that apply.
            ROMAN CATHOLIC BISHOP OF ORANGE
            2811 EAST VILLA REAL DRIVE                                 þ Contingent
            ORANGE, CA 92867                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.754      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $258.33
                                                                       Check all that apply.
            RONALD H. SOUZA JR.
            PO BOX 234                                                 ¨ Contingent
            SANTA MARIA, CA 93456-0234                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.755      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $830.88
                                                                       Check all that apply.
            RONALD A. NEWARK
            5654 LINKS COURT                                           ¨ Contingent
            MERCED, CA 95340                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 4390                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.756      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $5.61
                                                                       Check all that apply.
            RONALD D. LE PAGE
            23592 VIA BREVE                                            þ Contingent
            MISSION VIEJO, CA 92691                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 153 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                       Entered
                                                                               Case 09/09/19
                                                                                    number (if known) 08:34:12
                                                                                                        19-32857      Page 233 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                          Amount of claim

 3.757      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $1,249.21
                                                                      Check all that apply.
            RONALD FRED VAN VLIET
            1401 N. BRIGHTON STREET                                   ¨ Contingent
            LA HABRA, CA 90631                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: FVV1                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.758      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $4,112.75
                                                                      Check all that apply.
            RONALD L. AND CAROLYN J. VAN DE PUTTE
            1776 N. PRELUDE DR.                                       ¨ Contingent
            ANAHEIM, CA 92807                                         ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: DEP2                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.759      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                    $162.86
                                                                      Check all that apply.
            RONALD L. NEWARK
            2101 EAST BETTERAVIA RD.                                  ¨ Contingent
            SANTA MARIA, CA 93454                                     ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: 4320                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.760      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $1,463.05
                                                                      Check all that apply.
            RONALD LEE NEWARK
            2101 EAST BETTERAVIA ROAD                                 ¨ Contingent
            SANTA MARIA, CA 95454                                     ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: N001                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.761      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $1,524.78
                                                                      Check all that apply.
            ROSALIND RENOUARD
            824 MADISON AVENUE                                        ¨ Contingent
            BAYNBRIDGE ISLAND, WA 98110                               ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            VARIOUS                                                   ROYALTY PAYABLE
            Last 4 digits of account number: 0080                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                Page 154 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 234 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.762      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $914.92
                                                                       Check all that apply.
            ROSALIO CASTANEDA PELAYO
            HDA DE LA PEIDRA #2998                                     þ Contingent
            COLONIA OBIATOS S. L.                                      ¨ Unliquidated
            GUADALAJARA, JALISCO                                       þ Disputed
            MEXICO                                                     Basis for the claim:
            Date or dates debt was incurred                            ROYALTY PAYABLE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.763      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,098.70
                                                                       Check all that apply.
            ROSE L. BREIT TRUSTEE TESTAMENTARY
            527 BUTTONWOOD                                             þ Contingent
            ANAHEIM, CA 92805-2226                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.764      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $52,830.46
                                                                       Check all that apply.
            ROSE PICKENS
            C/O ANNETTE DIAS, 3316 INGLEY STREET                       þ Contingent
            EUREKA, CA 95503                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.765      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,146.88
                                                                       Check all that apply.
            ROSE REYMUNDO
            4222 CASA LOMA                                             þ Contingent
            YORBA LINDA, CA 92686                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.766      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,633.18
                                                                       Check all that apply.
            ROY R. BOGNUDA JR & RAY A. BOGNUDA
            680 CAMINO CABALLONI                                       ¨ Contingent
            POMO, CA 93444                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 1541                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 155 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 235 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.767      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,048.22
                                                                       Check all that apply.
            ROY W. & ELAINE S. REEVES
            626 BELLEFONTAINE ST                                       ¨ Contingent
            PASADENA, CA 91105                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0178                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.768      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $398.58
                                                                       Check all that apply.
            RUSSELL RICE
            6120 ORCHARD STATION RD.                                   ¨ Contingent
            SEBASTOPOL, CA 95472                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: RR01                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.769      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,214.62
                                                                       Check all that apply.
            RUTH LEIGH ALLEN
            PO BOX 291                                                 þ Contingent
            SHANDON, CA 92451-0291                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.770      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,682.92
                                                                       Check all that apply.
            S & L SAFETY PRODUCTS
            2918 LA PALOMA DRIVE                                       ¨ Contingent
            BULLHEAD CITY, AZ 86429                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.771      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,023.63
                                                                       Check all that apply.
            SADD FAMILY TRUST
            10100 SANTA MONICA BOULEVARD, SUITE 800                    þ Contingent
            LOS ANGELES, CA 90067                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 156 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 236 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.772      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $22,506.19
                                                                       Check all that apply.
            SALLY RITTER
            3875 SKYLINE BLVD                                          þ Contingent
            RENO, NV 89509-5661                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.773      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,008.46
                                                                       Check all that apply.
            SALLY RITTER
            4392 SOLRE FLORBELL BLVD                                   ¨ Contingent
            LAS VEGAS, NV 89135                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 1406                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.774      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,000.00
                                                                       Check all that apply.
            SALLY RITTER
            4392 SOLRE FLORBELL BLVD                                   ¨ Contingent
            LAS VEGAS, NV 89135                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.775      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $830.88
                                                                       Check all that apply.
            SAMANTHA ANN RAYMOND
            1644 LEAH WAY                                              ¨ Contingent
            PASO ROBLES, CA 93446                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 5650                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.776      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $315.57
                                                                       Check all that apply.
            SAMUEL W. WEBB
            P.O. BOX 470                                               þ Contingent
            PINE, AZ 85544-047                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 157 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 237 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.777      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,020.20
                                                                       Check all that apply.
            SANDRA D MCENTEE
            255 HAWKS HILL RD                                          ¨ Contingent
            SCOTTS VALLEY, CA 95066                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: DM01                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.778      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $242,986.74
                                                                       Check all that apply.
            SANTA BARBARA COTTAGE HOSPITAL
            PO BOX 689                                                 þ Contingent
            SANTA BARBARA, CA 93102                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.779      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            SANTA BARBARA COUNTY APCD
            260 N. SAN ANTONIO RD., SUITE A                            þ Contingent
            SANTA BARBARA, CA 93110                                    þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.780      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $57.00
                                                                       Check all that apply.
            SANTA BARBARA COUNTY CLERK
            511 E. LAKESIDE PARKWAY, SUITE 115                         ¨ Contingent
            SANTA MARIA, CA 93455-1341                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.781      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $121,493.28
                                                                       Check all that apply.
            SANTA BARBARA FOUNDATION
            15 E. CARILLO ST.                                          þ Contingent
            SANTA BARBARA, CA 93101-2780                               ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 158 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 238 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.782      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $214.96
                                                                       Check all that apply.
            SANTA MARIA DIESEL
            365 W BETTERAVIA RD                                        ¨ Contingent
            SANTA MARIA, CA 93455-1292                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.783      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19,042.97
                                                                       Check all that apply.
            SANTA MARIA JOINT UNION HIGH SCHOOL DIST
            2560 SKYWAY DRIVE                                          ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: U001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.784      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $288.59
                                                                       Check all that apply.
            SANTA MARIA SUPPLY INC
            529 S BLOSSER ROAD                                         ¨ Contingent
            SANTA MARIA, CA 93458                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.785      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $30.00
                                                                       Check all that apply.
            SANTA MARIA TOOL, INC.
            P.O. BOX 981                                               ¨ Contingent
            SANTA MARIA, CA 93456                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.786      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15,114.99
                                                                       Check all that apply.
            SB CNTY ENVIRONMENTAL HEALTH S
            2125 S. CENTERPOINTE PKWY                                  ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 159 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 239 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.787      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $145,681.43
                                                                       Check all that apply.
            SB CNTY-APCD
            260 NORTH SAN ANTONIO RD.,                                 ¨ Contingent
            SANTA BARBARA, CA 93110                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.788      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $703,708.05
                                                                       Check all that apply.
            SB CNTY-P&D ACCOUNTING DEPT.
            123 E. ANAPAMU STREET                                      ¨ Contingent
            SANTA BARBARA, CA 93101                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.789      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $7,867.00
                                                                       Check all that apply.
            SB COUNTY AIR POLLUTION CONTRO
            260 N. SAN ANTONIO ROAD, SUITE A                           ¨ Contingent
            SANTA BARBARA, CA 93110                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.790      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $245.00
                                                                       Check all that apply.
            SB COUNTY FLOOD CONTROL
            130 EAST VICTORIA ST. #200                                 ¨ Contingent
            SANTA BARBARA, CA 93101                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.791      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,469.00
                                                                       Check all that apply.
            SB-COUNTY FIRE DEPARTMENT
            4410 CATHEDRAL OAKS ROAD                                   ¨ Contingent
            SANTA BARBARA, CA 93110                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 160 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 240 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.792      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,070.00
                                                                       Check all that apply.
            SCHIFF HARDIN LLP
            233 S. WACKER DR.                                          ¨ Contingent
            CHICAGO, IL 60606                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.793      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $10,130.00
                                                                       Check all that apply.
            SCHLUMBERGER LIFT SOLUTIONS, L
            P.O. BOX 1199                                              ¨ Contingent
            BAKERSFIELD, CA 93302-1199                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.794      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $28,737.67
                                                                       Check all that apply.
            SCS TRACER ENVIRONMENTAL
            2601 SKYWAY DRIVE, SUITE #A1                               ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.795      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $432.09
                                                                       Check all that apply.
            SEAN MCLAUGHLIN
            17101 SPRINGDALE ST.                                       ¨ Contingent
            APT. 125                                                   ¨ Unliquidated
            HUNTINGTON BEACH, CA 92649                                 ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: CLS1                      þ No
                                                                       ¨ Yes

 3.796      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $874.73
                                                                       Check all that apply.
            SECARIAS PELAYO
            4702 HOLLYLINE                                             þ Contingent
            SANTA ANA, CA 92703                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 161 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 241 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.797      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $31,112.52
                                                                       Check all that apply.
            SHARON DURNEY
            2713 GOLONDRINA WAY                                        ¨ Contingent
            PALM SPRINGS, CA 92264                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0015                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.798      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,046.44
                                                                       Check all that apply.
            SHARON M. PENTEK
            2822 FARVIEW                                               þ Contingent
            RICHFIELD, WI 53076                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.799      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $12,452.47
                                                                       Check all that apply.
            SHEANA BUTLER ETAL C/O DAMASCO & ASSOCIATES
            505 SANSOME STREET #1701                                   þ Contingent
            SAN FRANCISCO, CA 94111-3121                               ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.800      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,684.57
                                                                       Check all that apply.
            SHEILA DIANE VAN PATTEN
            512 GLENHILL DR                                            ¨ Contingent
            RIVERSIDE, CA 92507-3003                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: PAT1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.801      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,045.01
                                                                       Check all that apply.
            SHEPPARD & ENOCH PRATT HOSPITAL TRUSTEES C/O
            SEC. TRUST CO. CUST.UN                                     þ Contingent
            100 PLAZA ONE                                              ¨ Unliquidated
            JERSEY CITY, NJ 07311                                      þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 162 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 242 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.802      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $427,928.10
                                                                       Check all that apply.
            SHERRILL A. SCHOEPE
            P.O. BOX 572                                               þ Contingent
            PAUMA VALLEY, CA 92061                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.803      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $830.89
                                                                       Check all that apply.
            SHERRILL LYNN NEWARK
            2101 EAST BETTERAVIA RD.                                   ¨ Contingent
            SANTA MARIA, CA 93454                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 2310                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.804      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $23,002.12
                                                                       Check all that apply.
            SHIRLEY SWAIN
            18445 HATTERAS STREET, #501                                þ Contingent
            TARZANA, CA 91356                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.805      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $38,169.09
                                                                       Check all that apply.
            SILVAS OIL COMPANY, INC.
            P.O. BOX 1048                                              ¨ Contingent
            FRESNO, CA 93714                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.806      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,258.26
                                                                       Check all that apply.
            SMITH BROTHERS C/O KENNETH R. SMITH
            8705 HUMMINGBIRD AVE.                                      ¨ Contingent
            FOUNTAIN VALLEY, CA 92708                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: SMI1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 163 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 243 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.807      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,650.00
                                                                       Check all that apply.
            SMITHCO SURVEYING ENGINEERING
            P.O. BOX 81626                                             ¨ Contingent
            BAKERSFIELD, CA 93380                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.808      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,886.39
                                                                       Check all that apply.
            SOCIETY PROPAGTN FAITH
            366 FIFTH AVE. 12TH FLOOR                                  þ Contingent
            NEW YORK, NY 10001-2211                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.809      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,410.25
                                                                       Check all that apply.
            SOLAIRUS
            201 1ST STREET SUITE 307                                   ¨ Contingent
            PETALUMA, CA 94952                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.810      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $628.42
                                                                       Check all that apply.
            SOUTH COAST AIR QUALITY MGMT DISTRICT
            21865 COPLEY DRIVE                                         ¨ Contingent
            DIAMOND BAR, CA 91765                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.811      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,822.36
                                                                       Check all that apply.
            SOUTHERN CALIFORNIA EDISON COM
            PO BOX C                                                   ¨ Contingent
            MONTEREY PARK, CA 91756                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 164 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 244 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.812      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $64.53
                                                                       Check all that apply.
            SOUTHERN CALIFORNIA GAS COMPAN
            P.O BOX C                                                  ¨ Contingent
            MONTEREY PARK, CA 91756                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.813      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,068.50
                                                                       Check all that apply.
            SPECIALTY CRANE & RIGGING
            1 SOUTH FAIRVIEW AVE.                                      ¨ Contingent
            GOLETA, CA 93117                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.814      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $161,296.92
                                                                       Check all that apply.
            SPINDELTOP EXPLORATION CO.
            P. O. BOX 951505                                           þ Contingent
            DALLAS, TX 75395-1505                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.815      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $95,214.49
                                                                       Check all that apply.
            SPINDLETOP EXPLORATION COMPANY, INC.
            P. O. BOX 951505                                           þ Contingent
            DALLAS, TX 75395-1505                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.816      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $65.89
                                                                       Check all that apply.
            SPRINT
            P.O. BOX 79357                                             ¨ Contingent
            CITY OF INDUSTRY, CA 91716-9357                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 165 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 245 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.817      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20,881.29
                                                                       Check all that apply.
            ST. JOSEPH HOSPITAL FOUNDATION
            1100 W. STEWART DRIVE                                      þ Contingent
            ORANGE, CA 92863-5600                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.818      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,634.50
                                                                       Check all that apply.
            STANDARD OIL FIELD WORKS
            2310 WESTGATERD BUILDING 12                                ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.819      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $641.80
                                                                       Check all that apply.
            STANLEY RAYMOND CRANE
            123 LORIMER AVENUE                                         ¨ Contingent
            SALINAS, CA 93901                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: C001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.820      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,675.93
                                                                       Check all that apply.
            STAPLES BUSINESS ADVANTAGE
            PO BOX 83689                                               ¨ Contingent
            CHICAGO, IL 60696-3689                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.821      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $15,000.00
                                                                       Check all that apply.
            STATE COLLEGE, LLC
            2345 NW HAYES AVE                                          ¨ Contingent
            CORVALLIS, OR 97330                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 166 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 246 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.822      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $776.00
                                                                       Check all that apply.
            STATE WATER RESOURCES
            P.O. BOX 944212                                            ¨ Contingent
            SACRAMENTO, CA 94244-2120                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.823      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,900.00
                                                                       Check all that apply.
            STATEWIDE SAFETY & SIGNS, INC.
            522 LINDON LANE                                            ¨ Contingent
            NIPOMO, CA 93444                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.824      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $285.38
                                                                       Check all that apply.
            STEINWAND FAMILY TRUST DTD
            1214 WARREN ST                                             ¨ Contingent
            PLACENTIA, CA 92870-3638                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: T001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.825      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,008.15
                                                                       Check all that apply.
            STEPHANE TRUST #109383
            WELLS FARGO BANK TRUSTEE                                   þ Contingent
            DENVER, CO 80217                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.826      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,331.15
                                                                       Check all that apply.
            STEVE KNUTZEN
            520 LUNALIL HOME RD 338                                    ¨ Contingent
            HONOLULU, HI 96825                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: U002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 167 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 247 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.827      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,165.94
                                                                       Check all that apply.
            STEVEN ALAN SANDITEN
            3314 E. 51ST ST. SUITE 207K                                þ Contingent
            TULSA, OK 74135                                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.828      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $275.43
                                                                       Check all that apply.
            STEVEN K HEYING
            1800 ASH AVE                                               ¨ Contingent
            COTTAGE GROVE, OR 97424                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: HEYI                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.829      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $32,630.71
                                                                       Check all that apply.
            STEVEN R TOSCHI
            340 BECKETT PLACE                                          þ Contingent
            GROVER BEACH, CA 93433                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.830      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $16,323.06
                                                                       Check all that apply.
            STINER A. DOTSON
            7380 S. EASTERN AVE, STE 124 - 248                         þ Contingent
            LAS VEGAS, NV 79123-1552                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.831      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $264,968.83
                                                                       Check all that apply.
            STONER FAMILY TRUST
            JAMES G. SANFORD TRUSTEE                                   þ Contingent
            100 WEST LIBERTY STREET. SUITE 900                         ¨ Unliquidated
            RENO, NV 89501                                             þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 168 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 248 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.832      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,477.70
                                                                       Check all that apply.
            STRATA-ANALYSTS GROUP INC.
            P.O. BOX 7632                                              ¨ Contingent
            LONG BEACH, CA 90807-0632                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.833      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,281.38
                                                                       Check all that apply.
            SURVIVOR'S TRUST OF THE LEMBESIS TRUST
            7848 11TH STREET                                           þ Contingent
            BUENA PARK, CA 90621                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.834      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,811.75
                                                                       Check all that apply.
            SUSAN J. CONDIE
            2870 SHALE CREEK DRIVE                                     þ Contingent
            RENO, NV 89511-9147                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.835      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,496.76
                                                                       Check all that apply.
            SUSAN RIGHETTI
            7476 GRACIOSA ROAD                                         ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: R001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.836      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $27,667.69
                                                                       Check all that apply.
            SUSANNA SEDGWICK TRUSTEE FIDUCIARY TRUST
            COMPANY INTERNATIONAL, ATTN: LAURA                         ¨ Contingent
            PALMISANO-GRAHAM                                           ¨ Unliquidated
            280 PARK AVENUE, 7TH FLOOR                                 ¨ Disputed
            NEW YORK, NY 10017                                         Basis for the claim:
            Date or dates debt was incurred                            ROYALTY PAYABLE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number: 7551                      ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 169 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 249 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.837      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $34,184.46
                                                                       Check all that apply.
            SUTHERLAND RESOURCES INC.
            675 BERING DRIVE, SUITE 100                                þ Contingent
            HOUSTON, TX 77057                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.838      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $17,931.54
                                                                       Check all that apply.
            SWEET OIL TOOL RENTAL, INC
            3511 GETTY ST                                              ¨ Contingent
            BAKERSFIELD, CA 93308                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.839      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,673.00
                                                                       Check all that apply.
            SWRCB/SWFEES
            P.O. BOX 100                                               ¨ Contingent
            SACRAMENTO, CA 95812-0100                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.840      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $14,870.00
                                                                       Check all that apply.
            TAURUS ENGINEERING, INC.
            2000 W. COWLES STREET                                      ¨ Contingent
            LONG BEACH, CA 90813                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.841      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,032.66
                                                                       Check all that apply.
            TEETER MARTIN BRYANT
            6216 KETTLEROCK MOUNTAIN CT.                               þ Contingent
            BAKERFIELD, CA 93313                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 170 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 250 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.842      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,731.22
                                                                       Check all that apply.
            TERRI DENISE WHITLOCK
            P.O BOX 277                                                ¨ Contingent
            TISOMINGO, OK 73460                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: TDW1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.843      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $578.98
                                                                       Check all that apply.
            TERRY MICHAEL NORMAN TRUSTEE
            3805 CHURCHIL DRIVE                                        ¨ Contingent
            LAKE HAVASU CITY, AZ 86406                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: NOR1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.844      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,001.00
                                                                       Check all that apply.
            TETRA OIL COMPANY
            1400 EASTON DRIVE, SUITE #152                              ¨ Contingent
            BAKERSFIELD, CA 93309                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.845      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,876.48
                                                                       Check all that apply.
            THE MORGANTI RANCH
            P.O. BOX 2075                                              ¨ Contingent
            ORCUTT, CA 93455                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 2681                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.846      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,032.80
                                                                       Check all that apply.
            THE BEATRIX TRUST C/O THE COX OFFICE
            419 PARK AVE. SO., SUITE 1302                              þ Contingent
            NEW YORK, NY 10016-8410                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 171 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 251 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.847      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $620.00
                                                                       Check all that apply.
            THE CRANE GUYS, LLC
            12731 LOS NIETOS ROAD                                      ¨ Contingent
            SANTA FE, CA 90670                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.848      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,882.45
                                                                       Check all that apply.
            THE ENGELBERT FAMILY TRUST UTD 4/11/01
            5430 W. IVANHOE COURT                                      ¨ Contingent
            CHANDLER, AZ 85226                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: G001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.849      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $57,121.58
                                                                       Check all that apply.
            THE ESTATE OF MARK D CONNOLY C/O KREATIVE
            BOOKKEEPING, WILLIAM M.REBERO                              þ Contingent
            901 SNEATH LANE, SUITE 100                                 ¨ Unliquidated
            SAN BRUNO, CA 94066                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.850      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $8.41
                                                                       Check all that apply.
            THE HUNTER LIVING TRUST DTD 10/19/90
            P.O. BOX 5275                                              þ Contingent
            SANTA BARBARA, CA 93150                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.851      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $73,977.00
                                                                       Check all that apply.
            THE LAW OFFICE OF SUSAN M. WHALEN
            SUSAN M. WHALEN, ESQ.                                      ¨ Contingent
            2806 ALTA STREET                                           ¨ Unliquidated
            LOS OLIVOS, CA 93441                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 172 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 252 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.852      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,528.05
                                                                       Check all that apply.
            THE MARSHALL FAMILY PLAN, L.P.
            4722 OCEANRIDGE DRIVE                                      ¨ Contingent
            HUNTINGTON BEACH, CA 92649                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: P001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.853      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,357.13
                                                                       Check all that apply.
            THEODESIA GEISLER
            1049 MERRYMAN AVENUE                                       þ Contingent
            KLAMATH FALLS, OR 97603-363                                ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.854      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $501.38
                                                                       Check all that apply.
            THEODORE A. SCHILLING
            7253 GADWALL WAY                                           ¨ Contingent
            O'FALLON, MO 63368-8048                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 6495                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.855      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,702.13
                                                                       Check all that apply.
            THEODORE B. WANBERG
            10448 WHEATRIDGE DRIVE                                     þ Contingent
            SUN CITY, AZ 85373                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.856      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,291.94
                                                                       Check all that apply.
            THEODORE KRUGER
            27981 CALLE VALDES                                         þ Contingent
            MISSION VIEJO, CA 92692                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 173 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 253 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.857      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $1.87
                                                                       Check all that apply.
            THERESA CHAPPUIS DE SOLIS
            JR. CANTA 233                                              þ Contingent
            LIMA 13LIMA                                                ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.858      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $583.46
                                                                       Check all that apply.
            THERESA LEE BROWN
            1809 HARPER AVE                                            ¨ Contingent
            HERMOSA BEACH, CA 80254                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: TLB1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.859      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,140.84
                                                                       Check all that apply.
            THOMAS BATTEN
            1301 QUARRY COURT, # 306                                   ¨ Contingent
            RICHMOND, CA 94801-4154                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 02TB                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.860      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,823.40
                                                                       Check all that apply.
            THOMAS E. CONNOLLY
            2121 DONALD DR #17                                         ¨ Contingent
            MORAGA, CA 94556                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: O001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.861      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,813.08
                                                                       Check all that apply.
            THOMAS E. MORLOCK TRUST DTD 11/13/87
            6640 REDWOOD DRIVE # 104                                   ¨ Contingent
            ROHNERT PARK, CA 94928                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: MOR2                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 174 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 254 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.862      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,078.32
                                                                       Check all that apply.
            THOMAS J. WETZEL
            2224 LITTLER LANE #3                                       þ Contingent
            LAKE HAVASU CITY, AZ 86406                                 ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.863      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $231.57
                                                                       Check all that apply.
            THOMAS J. WETZEL
            2224 LITTLER LANE #3                                       ¨ Contingent
            LAKE HAVASU CITY, AZ 86406                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: WET1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.864      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,508.41
                                                                       Check all that apply.
            THOMAS M. HOLDEN,TRUSTEE OF THE THOMAS
            4913 W. 97TH ST.                                           þ Contingent
            OVERLAND PARK, KS 66207                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.865      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $8.42
                                                                       Check all that apply.
            THOMAS N. & MARILYN I. BRALY
            P.O. BOX 949                                               þ Contingent
            LOS ALAMITOS, CA 90720                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.866      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $60,807.61
                                                                       Check all that apply.
            THOMAS SCANLON
            1539 TAVERN ROAD # 49                                      þ Contingent
            ALPINE, CA 91901                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 175 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 255 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.867      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,779.50
                                                                       Check all that apply.
            THORCO INC.
            11904 BURKE STREET                                         ¨ Contingent
            SANTA FE SPRINGS, CA 90670                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.868      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $432.08
                                                                       Check all that apply.
            TIM MCLAUGHLIN
            1127 BUCHINGHAM DR # F                                     ¨ Contingent
            COSTA MESA, CA 92626                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: MCLT                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.869      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $697.80
                                                                       Check all that apply.
            TIMOTHY NACCARATO
            3354 MARINA COVE CIRCLE                                    ¨ Contingent
            ELK GROVE, CA 95758                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: N003                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.870      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,002.10
                                                                       Check all that apply.
            TIMOTHY NELSON MUSCIO
            4411 COUNTRYWOOD DRIVE                                     ¨ Contingent
            SANTA MARIA, CA 93455                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: TNM1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.871      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $0.71
                                                                       Check all that apply.
            TINA L. THRASHER
            17842 SOUTH MOUNTAIN ROAD                                  þ Contingent
            SANTA PAULA, CA 93060                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 176 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 256 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.872      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,921.00
                                                                       Check all that apply.
            TITAN ELECTRIC
            15709 SUSAN EILEEN AVE.                                    ¨ Contingent
            BAKERSFIELD, CA 93314                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.873      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $4,725.00
                                                                       Check all that apply.
            TITAN OILFIELD SERVICES
            21535 KRATZMETER ROAD                                      ¨ Contingent
            BAKERFIELD, CA 93314                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.874      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,312.50
                                                                       Check all that apply.
            TMG TRANSPORTATION INC.
            P.O. BOX 5547                                              ¨ Contingent
            FULLERTON, CA 92838                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.875      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $114,932.92
                                                                       Check all that apply.
            TOSHIAKI DOJIRI
            9713 LAMAR ST.                                             þ Contingent
            TORRANCE, CA 90608                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.876      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,092.93
                                                                       Check all that apply.
            TRINITY CHRISTIAN CENTER OF SANTA ANA IC TBN
            STEWARDSHIP DEVELOPMENT                                    þ Contingent
            2442 MICHELE DRIVE                                         ¨ Unliquidated
            TUSTIN, CA 92780                                           þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 177 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 257 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.877      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,907.23
                                                                       Check all that apply.
            TRUSTEES OF THE TOM & RUTH FLIPPEN
            544 VILLAGE COURT                                          þ Contingent
            DINUBA, CA 93618                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.878      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            U.S. ENVIRONMENTAL PROTECTION AGENCY
            PACIFIC SOUTHWEST, REGION IX                               þ Contingent
            75 HAWTHORNE ST.                                           þ Unliquidated
            SAN FRANCISCO, CA 94105                                    þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.879      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $8,534.42
                                                                       Check all that apply.
            U/W E W PYNE #01-63904
            P.O. BOX 226270                                            ¨ Contingent
            DALLAS, TX 75222                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: PYN1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.880      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $99,970.61
                                                                       Check all that apply.
            U/W E.W.PYNE #01-63904
            P.O. BOX 226270, ATTN; TOM RUCKER                          þ Contingent
            DALLAS, TX 75222                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.881      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $485.15
                                                                       Check all that apply.
            UNITED SITE SERVICES OF CA, IN
            P.O. BOX 93670                                             ¨ Contingent
            CITY OF INDUSTRY, CA 91715                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 178 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 258 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.882      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,970.00
                                                                       Check all that apply.
            UNITED WELL SERVICES, LLC
            6300 1/2 PRICE WAY                                         ¨ Contingent
            BAKERSFIELD, CA 93308                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.883      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $630.00
                                                                       Check all that apply.
            UNIVERSAL ELECTRIC
            121 N. WESTERN UNIT E4                                     ¨ Contingent
            SANTA MARIA, CA 93458                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.884      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $54,242.09
                                                                       Check all that apply.
            UNIVERSITY OF SOUTHERN CALIFORNIA
            OFFICE OF PROPERTY MGMT                                    þ Contingent
            UNIVERSITY PARK CAMPUS                                     ¨ Unliquidated
            UGB-202                                                    þ Disputed
            LOS ANGELES, CA 90089-8009                                 Basis for the claim:
            Date or dates debt was incurred                            ROYALTY PAYABLE
            VARIOUS                                                    Is the claim subject to offset?
                                                                       þ No
            Last 4 digits of account number:                           ¨ Yes

 3.885      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            UNOCAL
            C/O CHEVRON USA, INC.                                      þ Contingent
            6001 BOLLINGER CANYON RD.                                  þ Unliquidated
            SAN RAMON, CA 94583                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.886      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $754.96
                                                                       Check all that apply.
            V.B. AUTO TRUCK & DIESEL REPAI
            21189 HWY 46                                               ¨ Contingent
            LOST HILLS, CA 93249                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 179 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 259 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.887      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,292.24
                                                                       Check all that apply.
            V.S.S. COMPRESSOR SERVICE
            16220 GARFIELD AVENUE                                      ¨ Contingent
            PARAMOUNT, CA 90723                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.888      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,008.21
                                                                       Check all that apply.
            VALERIE COX TRUST A/C #996715 BANK OF NEW YORK/E.
            FALKENHEIM                                        þ Contingent
            ,ONE WALL STREET 23RD FLOOR                       ¨ Unliquidated
            NEW YORK, NY 10286                                þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.889      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,028.18
                                                                       Check all that apply.
            VALERIE V. TWITCHELL, KYLE T. TWITCHELL
            P.O. BOX 1127                                              ¨ Contingent
            SANTA MARIA, CA 93456                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 8260                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.890      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $8.42
                                                                       Check all that apply.
            VANCE BURCHAM
            30385 CHANNEL WAY DR.                                      þ Contingent
            CANYON LAKE, CA 92587                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.891      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,749.45
                                                                       Check all that apply.
            VAQUERO ENERGY
            PO BOX 13550                                               ¨ Contingent
            BAKERSFIELD, CA 93389                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 1178                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 180 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 260 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.892      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,357.01
                                                                       Check all that apply.
            VERNE A. ROBINSON
            226 W. WORKS STREET                                        þ Contingent
            SHERIDAN, WV 82801-421                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.893      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $357,734.02
                                                                       Check all that apply.
            VICTORY OIL CO.
            ERIC JOHNSON                                               þ Contingent
            222 WEST 6TH STREET, SUITE 1010                            ¨ Unliquidated
            SAN PEDRO, CA 90731                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.894      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,685.29
                                                                       Check all that apply.
            VIRGINIA BAYHA BUCHANAN
            1819 RAND AVE                                              ¨ Contingent
            CARSON CITY, NV 89706                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: BUC1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.895      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $20,259.88
                                                                       Check all that apply.
            VIRGINIA KESTNER GRISWOLD
            210 HALEY LNE                                              ¨ Contingent
            WATSONVILLE, CA 95076                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: G001                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.896      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,809.36
                                                                       Check all that apply.
            VIRGINIA L. HEILIGER
            3941 POLK STREET APT #49                                   þ Contingent
            RIVERSIDE, CA 92505                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 181 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 261 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.897      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                     $61.63
                                                                       Check all that apply.
            VIRGINIA MAE EDWARDS
            P.O. BOX 3154                                              þ Contingent
            WICKENBURG, AZ 85358-3154                                  ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.898      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            VOIGT, INC. II DBA SMITTY’S TOWING
            1250 W. BETTERAVIA                                         þ Contingent
            SANTA MARIA, CA 93455                                      þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.899      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            VOIGT, INC. II DBA SMITTY’S TOWING
            1250 W. BETTERAVIA                                         þ Contingent
            SANTA MARIA, CA 93455                                      þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.900      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $637,546.56
                                                                       Check all that apply.
            W. J. KENNY CORP.
            C/O ALLFIRST BANKCORP TRUST                                þ Contingent
            25 SOUTH CHARLES STREET BANC 101-591                       ¨ Unliquidated
            BALTIMORE, MD 21201                                        þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.901      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,133.87
                                                                       Check all that apply.
            W. WATSON LAFORCE JR.
            P. O. BOX 353                                              þ Contingent
            MIDLAND, TX 79705                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 182 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 262 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.902      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,077.77
                                                                       Check all that apply.
            W.E. NICOLAI
            P.O. BOX 91894                                             ¨ Contingent
            LONG BEACH, CA 90809-1894                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: W002                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.903      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $11,285.35
                                                                       Check all that apply.
            WALDO A. GILLETTE, JR.
            PO BOX 877                                                 ¨ Contingent
            FRIDAY HARBOR, WA 98250-0877                               ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 7421                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.904      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $323.04
                                                                       Check all that apply.
            WALLACE REV FAMILY TRUST
            35-54TH PLACE # 6                                          ¨ Contingent
            LONG BEACH, CA 90803                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: WALL                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.905      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $25,432.98
                                                                       Check all that apply.
            WANBERG TRUST
            299 S 5TH AVENUE                                           þ Contingent
            CORNELIUS, OR 97113-791                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.906      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,715.87
                                                                       Check all that apply.
            WASTE MANAGEMENT
            P.O.BOX 541065                                             ¨ Contingent
            LOS ANGELES, CA 90054-1065                                 ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 183 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 263 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.907      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $347.23
                                                                       Check all that apply.
            WEATHERFORD COMPLETION SYSTEMS
            PO BOX 1668                                                ¨ Contingent
            VENTURA, CA 93002                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.908      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $89,633.01
                                                                       Check all that apply.
            WEATHERFORD INTERNATIONAL, LLC
            2000 ST. JAMES PLACE                                       ¨ Contingent
            HOUSTON, TX 77056                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.909      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $9,234.00
                                                                       Check all that apply.
            WELLAWARE HOLDINGS, INC.
            3424 PAESANOS PARKWAY, SUITE 200                           ¨ Contingent
            SAN ANTONIO, TX 78231                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.910      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $744.55
                                                                       Check all that apply.
            WELLS FARGO BANK TRUSTEE OF THE JOHNSTON TRUST
            FBO WM DOUGHTY 801758                          þ Contingent
            2222 W. SHAW #11                               ¨ Unliquidated
            FRESNO, CA 93711-3407                          þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       ROYALTY PAYABLE
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.911      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $772.00
                                                                       Check all that apply.
            WEST COAST CASING, LLC
            5412 STANDARD ST.                                          ¨ Contingent
            BAKERSFIELD, CA 93308                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 184 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 264 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.912      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $775.00
                                                                       Check all that apply.
            WEST COAST SAFETY CONSULTANTS
            1777 VICENTE DRIVE                                         ¨ Contingent
            SAN LUIS OBISPO, CA 93405                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.913      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                UNKNOWN
                                                                       Check all that apply.
            WEST COAST WELDING & CONSTRUCTION, INC.
            2201 CELSIUS AVE., SUITE B                                 þ Contingent
            OXNARD, CA 93030                                           þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.914      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,533.65
                                                                       Check all that apply.
            WESTEC
            210 E. CENTER STREET                                       ¨ Contingent
            TAFT, CA 93268                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.915      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $106,564.72
                                                                       Check all that apply.
            WESTERN FABRICATION
            420 30TH STREET                                            ¨ Contingent
            BAKERSFIELD, CA 933301                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.916      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,669.75
                                                                       Check all that apply.
            WESTEX
            PO BOX 5587                                                ¨ Contingent
            OXNARD, CA 93031                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 185 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 265 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.917      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $24,634.16
                                                                       Check all that apply.
            WILLIAM A. NOLL
            660 S. ORANGE GROVE BLVD. A                                þ Contingent
            PASADENA, CA 91105-1789                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.918      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $2,987.37
                                                                       Check all that apply.
            WILLIAM BOYD WELLS
            2855 ACORN STREET                                          þ Contingent
            LEBANON, OR 97355                                          ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.919      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,898.29
                                                                       Check all that apply.
            WILLIAM C. GATHAS JR.
            1308 E. ROSEWOOD AVE.                                      þ Contingent
            ANAHEIM, CA 92805-1118                                     ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.920      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $6,104.61
                                                                       Check all that apply.
            WILLIAM DOUGHTY
            P.O. BOX 626                                               þ Contingent
            HATCH, UT 84720                                            ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.921      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $5,984.15
                                                                       Check all that apply.
            WILLIAM E. ROTH
            1991 WEBSTER ST.                                           þ Contingent
            PALO ALTO, CA 94301                                        ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 186 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 266 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.922      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $21,456.95
                                                                       Check all that apply.
            WILLIAM H TAYLOR & ANNE B TAYLOR
            4650 DULIN RD. SPACE 9                                     þ Contingent
            FALLBROOK, CA 92028-9346                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.923      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                 $19,833.89
                                                                       Check all that apply.
            WILLIAM HA TAYLOR TRUSTEE
            4650 DULIN RD SPACE 9                                      þ Contingent
            FALLBROOK, CA 92028-9346                                   ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.924      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $3,227.36
                                                                       Check all that apply.
            WILLIAM J. BEDFORD
            1489 POPPY PEAK DR.                                        ¨ Contingent
            PASADENA, CA 91105                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: 0177                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.925      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $603.24
                                                                       Check all that apply.
            WILLIAM L. FOSTER
            3983 RIDGE ROAD                                            þ Contingent
            BUFORD, GA 30519-371                                       ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.926      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $672.07
                                                                       Check all that apply.
            WILLIAM L. HJORTH TRUST
            324 C STREET APT 151                                       þ Contingent
            CHULA VISTA, CA 91910                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 187 of 189
      Case
 Debtor     19-32857-hdh11
        HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                        Entered
                                                                                Case 09/09/19
                                                                                     number (if known) 08:34:12
                                                                                                         19-32857      Page 267 of 316
            (Name)


  Part 2:   Additional Page

                                                                                                                           Amount of claim

 3.927      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                         $8.41
                                                                       Check all that apply.
            WILLIAM PAUL BLAIR
            1946 SAN PASQUAL ST.                                       þ Contingent
            PASADENA, CA 91107                                         ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.928      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $565,714.00
                                                                       Check all that apply.
            WILLIAM W. JENNY JR.
            5101 EAST CAMINO ALISA                                     þ Contingent
            TUCSON, AZ 85718                                           ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.929      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $558.19
                                                                       Check all that apply.
            WILLIAMS HOLDING COMPANY
            1801 CENTURY PARK EAST # 2400                              þ Contingent
            LOS ANGELES, CA 90067                                      ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.930      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $1,346.30
                                                                       Check all that apply.
            WM & JAMES KINDEL, SUCC. TRUSTEES
            1614 VIA SAGASAN                                           ¨ Contingent
            CLEMENTE, CA 92673-3706                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number: KIN1                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.931      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                    $608.99
                                                                       Check all that apply.
            WM & JAMES KINDEL, SUCC. TRUSTEES
            1614 VIA SAGASAN                                           þ Contingent
            CLEMENTE, CA 92673-3706                                    ¨ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    ROYALTY PAYABLE
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 188 of 189
 Debtor Case  19-32857-hdh11
          HVI Cat Canyon, Inc. Doc 171 Filed 09/09/19                         Entered
                                                                                   Case 09/09/19
                                                                                        number (if known) 08:34:12
                                                                                                            19-32857      Page 268 of 316
              (Name)


  Part 2:     Additional Page

                                                                                                                                 Amount of claim

 3.932        Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                    $125,481.61
                                                                          Check all that apply.
              XCHEM OILFIELD CHEMICALS
              P.O. BOX 971433                                             ¨ Contingent
              DALLAS, TX 75397-1433                                       ¨ Unliquidated
                                                                          ¨ Disputed
              Date or dates debt was incurred
                                                                          Basis for the claim:
              VARIOUS                                                     TRADE PAYABLE
              Last 4 digits of account number:                            Is the claim subject to offset?
                                                                          þ No
                                                                          ¨ Yes

 3.933        Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                        $31,310.67
                                                                          Check all that apply.
              YWCA OF GREATER LOS ANGELES
              3345 WILSHIRE BLVD., SUITE 300                              þ Contingent
              LOS ANGELES, CA 90010                                       ¨ Unliquidated
                                                                          þ Disputed
              Date or dates debt was incurred
                                                                          Basis for the claim:
              VARIOUS                                                     ROYALTY PAYABLE
              Last 4 digits of account number:                            Is the claim subject to offset?
                                                                          þ No
                                                                          ¨ Yes

 3.934        Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                    $176,374.76
                                                                          Check all that apply.
              ZACHARY MORRISON
              1814 FRANKLIN STREET SUITE 800                              þ Contingent
              OAKLAND, CA 94612-3438                                      ¨ Unliquidated
                                                                          þ Disputed
              Date or dates debt was incurred
                                                                          Basis for the claim:
              VARIOUS                                                     ROYALTY PAYABLE
              Last 4 digits of account number:                            Is the claim subject to offset?
                                                                          þ No
                                                                          ¨ Yes

    Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


   5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                                      Total of claim amounts


   5a. Total claims from Part 1                                                                             5a.                   $3,997,470.08



   5b. Total claims from Part 2                                                                             5b.   +              $21,463,856.05



   5c. Total of Parts 1 and 2                                                                               5c.                  $25,461,326.13
       Lines 5a + 5b = 5c.




Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 189 of 189
       Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                   Entered 09/09/19 08:34:12                   Page 269 of 316

 Fill in this information to identify the case:

              HVI Cat Canyon, Inc.
 Debtor name __________________________________________________________________

                                        Northern
 United States Bankruptcy Court for the:______________________ District of     TX
                                                                               _______
                                                                              (State)
 Case number (If known):     19-32857
                            _________________________                Chapter _____



                                                                                                                                         Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1. Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired lease


         State what the contract or       See attachment
                                          ____________________________________             _________________________________________________________
 2.1     lease is for and the nature
         of the debtor’s interest         ____________________________________             _________________________________________________________
                                                                                           _________________________________________________________
         State the term remaining         ____________________________________
                                                                                           _________________________________________________________
         List the contract number of
         any government contract          ____________________________________             _________________________________________________________


         State what the contract or       ____________________________________             _________________________________________________________
 2.2     lease is for and the nature
         of the debtor’s interest         ____________________________________             _________________________________________________________
                                                                                           _________________________________________________________
         State the term remaining         ____________________________________
                                                                                           _________________________________________________________
         List the contract number of
         any government contract          ____________________________________             _________________________________________________________


         State what the contract or       ____________________________________             _________________________________________________________
 2.3     lease is for and the nature
         of the debtor’s interest         ____________________________________             _________________________________________________________
                                                                                           _________________________________________________________
         State the term remaining         ____________________________________
                                                                                           _________________________________________________________
         List the contract number of
         any government contract          ____________________________________             _________________________________________________________


         State what the contract or       ____________________________________             _________________________________________________________
 2.4
         lease is for and the nature
         of the debtor’s interest         ____________________________________             _________________________________________________________
                                                                                           _________________________________________________________
         State the term remaining         ____________________________________
                                                                                           _________________________________________________________
         List the contract number of
         any government contract          ____________________________________             _________________________________________________________


         State what the contract or       ____________________________________             _________________________________________________________
 2.5     lease is for and the nature
         of the debtor’s interest         ____________________________________             _________________________________________________________
                                                                                           _________________________________________________________
         State the term remaining         ____________________________________
                                                                                           _________________________________________________________
         List the contract number of
         any government contract          ____________________________________             _________________________________________________________




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                                             page 1 of ___
                                           Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                                                          Entered 09/09/19 08:34:12                                              Page 270 of 316


Debtor: HVI Cat Canyon, Inc.                                                                                                                                                                                                                                               Case number (if known) 19-32857
                                                                                                                                          Attachment to Schedule G
                                                                                                                                                (Page 1 of 2)

  No. Site reference                Description of contract or lease         Nature of HVI's interest in the          Term remaining Government          Counterparty name                                                Counterparty address (1)
                                                                             contract or lease                                        contract No., if
                                                                                                                                      any
   2.1   Santa Barbara County, CA   Crude Oil sales                          Seller                              5/31/2020, evergreen                    California Asphalt Production, Inc.                              PO Box 5489, Santa Maria, CA 93456
   2.2   Santa Barbara County, CA   BS&W, Cold Crude delivery                Seller                                         evergreen                    California Asphalt Production, Inc.                              PO Box 5489, Santa Maria, CA 93456
   2.3   Santa Barbara County, CA   Waste Gas delivery                       Transferor                                     evergreen                    California Asphalt Production, Inc.                              PO Box 5489, Santa Maria, CA 93456
   2.4   Santa Barbara County, CA   LCR supply                               Buyer                                          evergreen                    California Asphalt Production, Inc.                              PO Box 5489, Santa Maria, CA 93456
   2.5   Santa Barbara County, CA   Hot Load supply                          Buyer                                          evergreen                    California Asphalt Production, Inc.                              PO Box 5489, Santa Maria, CA 93456
   2.6   Kern County, CA            Crude Oil sales                          Seller                                         evergreen                    California Asphalt Production, Inc.                              PO Box 5489, Santa Maria, CA 93456
   2.7   Kern County, CA            Gas sales                                Seller                                         evergreen                    Aera Energy, LLC                                                 10000 Ming Ave., Bakersfield, CA 93311
   2.8   Orange County, CA          Crude Oil sales                          Seller                                         evergreen                    California Asphalt Production, Inc.                              PO Box 5489, Santa Maria, CA 93456
   2.9                              Oil & Gas well bond                      Principal                                      evergreen                    Fidelity & Deposit Company of Maryland                           PO Box 1227, Baltimore, MD 21203
  2.10                              Surety bond                              Principal                                      evergreen                    Fidelity & Deposit Company of Maryland                           PO Box 1227, Baltimore, MD 21203
  2.11                              Liability, umbrella insurance            Insured                                        12/1/2019                    Markel International Insurance Company Limited                   c/o JH Blades, 520 Oak Blvd., Suite 250, Houston, TX 77027
  2.12                              Property insurance                       Insured                                      12/21/2019                     Lloyd's London                                                   c/o Worldwide Facilities, LLC, 8 Greenway Plaza, Suite 404, Houston, TX 77046
  2.13                              Workers Compensation                     Insured                                        12/1/2019                    State Compensation Insurance Fund                                PO Box 8192, Pleasanton, CA 94588
  2.14                              Insurance premium finance                Insured                                        12/1/2019                    South Bay Acceptance Corp.                                       PO Box 639299, Cincinnati, OH 45263
  2.15                              Settlement / Escrow                      Depositor                                                                   Unocal                                                           c/o Todd Littleworth, 6001 Bollinger Canyon Rd., San Ramon, CA 94583
  2.16                              Settlement / Escrow                      Depositor                                                                   Reetz Fox Bartlett, LLP                                          116 E. Sola St., Santa Barbara, CA 93101
  2.17                              G&A services                             Client                                          evergreen                   GIT, Inc.                                                        PO Box 5489, Santa Maria, CA 93456
  2.18                              Tax Sharing                              Member                                  while in tax group                  GIT, Inc.                                                        PO Box 5489, Santa Maria, CA 93456
  2.19                              Settlement / Installment contract        Payor                                      16 installments                  West Coast Welding                                               2201 Celsius Avenue, Building B, Oxnard, CA 93030
  2.20   Orange County, CA          Unit Agreement                           Operator/Working Interest Owner        held by production                   included in Schedule E/F
  2.21   Orange County, CA          Unit Operating Agreement                 Operator/Working Interest Owner   held by Unit Agreement                    included in Schedule E/F
  2.22   Kern County, CA            Facility Air Permit To Operate           Permitee                                                                    San Joaquin Valley Air Pollution Control District                34946 Flyover Court, Bakerfield, CA 93308
  2.23   Kern County, CA            Commercial Modular Registration          Permitee                                                                    Department of Housing & Community Development                    2700 M Street, Suite 250, Bakersfield, CA 93301-2370
  2.24   Kern County, CA            Generation of Haz Waste EPA-ID           Permitee                                                                    Department of Toxic Substance Control                            PO Box 806, Sacramento, CA 95812-0806
  2.25   Kern County, CA            Approvals/Project Permits To Conduct     Permitee                                                                    Department of Conservation Division Of Oil, Gas and Geothermal   801 K St., MS 24-03, Sacramento, CA 95814
                                    Well Operations                                                                                                      Resources
  2.26   Kern County, CA            Permit To Operate Regulated Materials    Permitee                                                                    Public Health Services Environmental Health Div.                 2700 M Street, Suite 300, Bakersfield, CA 93301-2370
  2.27   Orange County, CA          Crude Oil Wells (5-28)                   Permitee                                                                    South Coast Air Quality Management District                      21865 Copley Drive, Diamond Bar, CA 91765
  2.28   Orange County, CA          Facility Air Permit To Operate           Permitee                                                                    South Coast Air Quality Management District                      21865 Copley Drive, Diamond Bar, CA 91765
  2.29   Orange County, CA          Oil Storage Tanks Business License       Permitee                                                                    City of Placentia                                                401 E. Chapman, Placentia, CA 92870
  2.30   Orange County, CA          Oil Wells Business Certificate           Permitee                                                                    City of Yorba Linda                                              4845 Casa Loma Ave., Yorba Linda, CA 92886
  2.31   Orange County, CA          Fire Authority Permit                    Permitee                                                                    Orange County Fire Authority                                     1 Fire Authority Road, Irvine , CA 92602
  2.32   Orange County, CA          Approvals/Project Permits To Conduct     Permitee                                                                    Department of Conservation Division Of Oil, Gas and Geothermal   801 K St., MS 24-03, Sacramento, CA 95814
                                    Well Operations                                                                                                      Resources
  2.33   Orange County, CA          Generation of Haz Waste EPA-ID           Permitee                                                                    Department of Toxic Substance Control                            PO Box 806, Sacramento, CA 95812-0806
  2.34   Orange County, CA          CUPA Haz Mat Disclosure                  Permitee                                                                    Orange County Health Care Agency                                 1241 East Dyer Rd., Suite 120, Santa Ana, CA 92705
  2.35   Orange County, CA          Permit To Operate Air Pressure Tank      Permitee                                                                    State of California DOSH                                         1515 Clay St., Suite 1302, Oakland, CA 94612
  2.36   Orange County, CA          Permit To Operate Air Pressure Tank      Permitee                                                                    State of California DOSH                                         1515 Clay St., Suite 1302, Oakland, CA 94612
  2.37   Orange County, CA          Permit To Operate Air Pressure Tank      Permitee                                                                    State of California DOSH                                         1515 Clay St., Suite 1302, Oakland, CA 94612
  2.38   Orange County, CA          Permit To Operate Air Pressure Tank      Permitee                                                                    State of California DOSH                                         1515 Clay St., Suite 1302, Oakland, CA 94612
  2.39   Santa Barbara County, CA   Permit to Operate                        Permitee                                                                    Santa Barbara County Air Pollution Control District              260 North Antonio Road, Suite A Santa Barbara, CA 93110
  2.40   Santa Barbara County, CA   Storm Water Permit/Waste Pile            Permitee                                                                    Central Coast Regional Water Quality Control Board               895 Aerovista Place, Suite 101, San Luis Obispo, CA 93401-7906
                                    Management Facility/Road Projects
  2.41   Santa Barbara County, CA   Generation of Haz Waste EPA-ID           Permitee                                                                    Department of Toxic Substance Control                            PO Box 806, Sacramento, CA 95812-0806
  2.42   Santa Barbara County, CA   Annual Hazardous Materials Permit        Permitee                                                                    Santa Barbara County Environmental Health Services               2125 S. Centerpointe Parkway, Suite 333, Santa Maria, CA 93455
  2.43   Santa Barbara County, CA   Hot Work Permit / Facility Fire Permit   Permitee                                                                    Santa Barbara County Fire Department                             4410 Cathedral Oaks Rd., Santa Barbara, CA 93110
  2.44   Santa Barbara County, CA   Unified Program Facility Permit          Permitee                                                                    Santa Barbara County Hazmat/Environmental Health Services        2125 S. Centerpointe Parkway, Suite 333, Santa Maria, CA 93455
  2.45   Santa Barbara County, CA   Permit to Operate Air Pressure Tank      Permitee                                                                    State of California DOSH                                         1515 Clay St., Suite 1302, Oakland, CA 94612
  2.46   Santa Barbara County, CA   Electrical Maintenance Permit            Permitee                                                                    Santa Barbara County Building & Safety Division                  123 E. Anapamu Street, Santa Barbara, CA 93101
  2.47   Santa Barbara County, CA   Land Use Permit                          Permitee                                                                    Santa Barbara County Planning & Development Dept                 123 E. Anapamu Street, Santa Barbara, CA 93101
  2.48   Santa Barbara County, CA   Approvals/Project Permits To Conduct     Permitee                                                                    Department of Conservation Division Of Oil, Gas and Geothermal   801 K St., MS 24-03, Sacramento, CA 95814
                                    Well Operations                                                                                                      Resources
                                           Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                                                     Entered 09/09/19 08:34:12                                        Page 271 of 316

Debtor: HVI Cat Canyon, Inc.                                                                                                                                                                                                                                      Case number (if known) 19-32857
                                                                                                                                  Attachment to Schedule G
                                                                                                                                        (Page 2 of 2)

  No. Site reference                Description of contract or lease           Nature of HVI's interest in the   Term remaining Government         Counterparty name                                           Counterparty address (1)
                                                                               contract or lease                                contract No., if
                                                                                                                                any
  2.49 Kern County, CA              License Agreement 9/24/07                 Lessee (Grantee)                                                     Aera Energy, LLC                                            10000 Ming Ave., Bakersfield, CA 93311
  2.50 Orange County, CA            Surface Lease 3/1/71, Book 9701, Page 381 Lessee (Grantee)                                                     Frank and Sylvia Boisseranc                                 300 W. Paseo De Cristobal, San Clemente, CA 92672

  2.51 Orange County, CA            Surface Rental Agreement 12/31/71, Book    Lessee (Grantee)                                                    Buganko                                                     PO Box 8042, Mammoth Lakes, CA 93546
                                    11056, Page 1473
  2.52   Orange County, CA          Agreement 7/1/72                           Lessee (Grantee)                                                    Lois Etchandy                                               140 Strada Place, Anaehim, CA 92807
  2.53   Orange County, CA          Agreement 7/1/72                           Lessee (Grantee)                                                    Dominique C. Etchandy                                       772 W. Town & Country Rd., Orange CA 92868
  2.54   Orange County, CA          Agreement 7/1/72                           Lessee (Grantee)                                                    R.D. Etchancy Trustee                                       315 S. Via Montenaro, Anaheim, CA 92807
  2.55   Orange County, CA          Agreement 7/1/72                           Lessee (Grantee)                                                    State College, LLC                                          2345 NW Hayes Ave., Corvallis, OR 97330
  2.56   Orange County, CA          Grant of Easement and Surface Use          Lessee (Grantee)                                                    Guarantee Royaltes, Inc. and Laor Liquidating Assoc.        4640 Admiralty Way, Suite 700, Marina Del Rey, CA 90292
                                    3/2/09, #2009000143928
  2.57 Orange County, CA            Surface Lease 2/9/71, Boo 10368, Page 53   Lessee (Grantee)                                                    Frederick D. Thomson, Jr.                                   824 Avalon Ct., San Diego, CA 92109

  2.58 Orange County, CA            Surface Lease 2/9/71, Boo 10368, Page 53   Lessee (Grantee)                                                    Leigh T. Medema                                             3401 Cascina Circle Unit A, Highlands Ranch, CO 80126

  2.59 Orange County, CA            Surface Lease 2/9/71, Boo 10368, Page 53   Lessee (Grantee)                                                    Michael McLaughlin                                          3840 N. Woodridge Way, Flagstaff, AZ 88004

  2.60 Orange County, CA            Surface Lease 2/9/71, Boo 10368, Page 53   Lessee (Grantee)                                                    Tim McLaughlin                                              1127 Buchingham Dr., #F, Costa Mesa, CA 92626

  2.61 Orange County, CA            Surface Lease 2/9/71, Boo 10368, Page 53   Lessee (Grantee)                                                    Sean McLaughlin                                             17101 Springdale St., Apt. 125, Huntington Beach, CA 92649

  2.62 Santa Barbara County, CA     Pipeline Lease                             Lessee (Grantee)                                                    Adam Family Trust                                           2101 Sinton Rd., Santa Maria, CA 93456
  2.63 Santa Barbara County, CA     License Agreement 9/5/2000                 Lessee (Grantee)                                                    Orcutt Fee, LLC                                             1555 Orcutt Hill Rd., Orcutt, CA 93455
  2.64 Santa Barbara County, CA     MC-70021 Easement and Right of Way         Lessee (Grantee)                                                    Marianne Friedl                                             2053 A Street, Santa Maria, CA 93455
                                    Agreement 12/19/83
  2.65   Santa Barbara County, CA   Right of Way Agreement 3/19/64             Lessee (Grantee)                                                    CMT, LLC                                                    865 Sage Crest Rd., Santa Maria, CA 93455
  2.66   Santa Barbara County, CA   MC701119 Right of Way Agreement            Lessee (Grantee)                                                    Manfred Sander                                              PO Box 593, Santa Maria, CA 93456
  2.67   Santa Barbara County, CA   MC66162 Surface Lease                      Lessee (Grantee)                                                    E&B Natural Resources                                       1600 Norris Rd., Bakersfield, CA 93308
  2.68   Santa Barbara County, CA   Surface Lease Agreement 12/1/95            Lessee (Grantee)                                                    Grundoon, LLC                                               620 McMurray Rd., Buellton, CA 93427
  2.69   Santa Barbara County, CA   Letter of Authorization 8/20/43            Lessee (Grantee)                                                    Morganti Ranch                                              PO Box 2075, Orcutt, CA 93457
  2.70   Santa Barbara County, CA   Agreement 12/29/65                         Lessee (Grantee)                                                    Railroad Management Company                                 PO Box 678161 Dallas, TX 75267
  2.71   Santa Barbara County, CA   Right of Way Agreement 11/9/01             Lessee (Grantee)                                                    Paul T. Righetti                                            7476 Graciosa Rd., Santa Maria, CA 93455
  2.72   Santa Barbara County, CA   Right of Way Agreement 11/9/01             Lessee (Grantee)                                                    Paul A. Righetti, R. Fowler & Timothy Righetii, Trustees    7476 Graciosa Rd., Santa Maria, CA 93455
  2.73   Santa Barbara County, CA   Right of Way Agreement 11/9/01             Lessee (Grantee)                                                    Righetti Family Trust                                       7476 Graciosa Rd., Santa Maria, CA 93455
  2.74   Santa Barbara County, CA   Right of Way Agreement 11/9/01             Lessee (Grantee)                                                    Pyche 2000 Trust                                            7476 Graciosa Rd., Santa Maria, CA 93455
  2.75   Santa Barbara County, CA   Right of Way Agreement 11/23/92            Lessee (Grantee)                                                    Judy A. Rogers                                              PO Box 234, Santa Maria, CA 93456
  2.76   Santa Barbara County, CA   Right of Way Agreement 11/23/92            Lessee (Grantee)                                                    Ronald H. Souza, Jr.                                        PO Box 234, Santa Maria, CA 93456
  2.77   Santa Barbara County, CA   Right of Way Agreement 11/23/92            Lessee (Grantee)                                                    Michael J. Souza                                            PO Box 2337, Orcutt, CA 93457
  2.78   Santa Barbara County, CA   Right of Way Agreement                     Lessee (Grantee)                                                    Roland and Sally Miller                                     3028 Sandy Hill Lane, Santa Maria, CA 93455
  2.79   Santa Barbara County, CA   MC-70033 Right of Way Agreement 5/1/78     Lessee (Grantee)                                                    Bruce & Julie Gordon                                        2935 E. Clark Ave., Santa Maria, CA 93455

  2.80 Santa Barbara County, CA     MC-70038 Right of Way Agreement 5/3/78 Lessee (Grantee)                                                        Nodlew, Inc.                                                PO Box 366, Santa Maria, CA 93456

  2.81 Santa Barbara County, CA     Right of Way Agreement 11/14/92            Lessee (Grantee)                                                    Jack & Georgette Garvin and George & Catherine Steele       3501 Telephone Rd., Santa Maria, CA 93454
  2.82 Santa Barbara County, CA     MC6575-2 Right of Way Agreement            Lessee (Grantee)                                                    Donald and Richard Vincent                                  230 Winchester Canyon Rd., Goleta, CA 93117
                                    12/19/91
  2.83   Santa Barbara County, CA   VO-RW-1                                    Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.84   Santa Barbara County, CA   VO-RW-6                                    Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.85   Santa Barbara County, CA   VO-RW-4                                    Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.86   Santa Barbara County, CA   SMVC-6 Amend to ROW                        Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.87   Santa Barbara County, CA   MC-70117 ROW Agree                         Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.88   Santa Barbara County, CA   MC-6569-1ROW Agree dtd                     Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.89   Santa Barbara County, CA   MC-85315                                   Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.90   Santa Barbara County, CA   MC-06562                                   Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.91   Santa Barbara County, CA   MC-06559                                   Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.92   Santa Barbara County, CA   ROW Agreement MC 6561                      Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.93   Santa Barbara County, CA   ROW Agreement MC 6574-1                    Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.94   Santa Barbara County, CA   ROW Agreement MC-06585                     Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.95   Santa Barbara County, CA   MC-6586                                    Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.96   Santa Barbara County, CA   SMVC-2A & 2B                               Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.97   Santa Barbara County, CA   ROW Agreement SMV 57576                    Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.98   Santa Barbara County, CA   Shell Letter AgreementMC-06589             Lessee (Grantee)                                                    Bradley Land Company                                        PO Box 1932, Santa Maria, CA 93456
  2.99   Santa Barbara County, CA   Lease Agreement 3/1/07                     Tenant                                 evergreen                    GLR, LLC                                                    45 Rockefeller Plaza, Suite 2410, New York NY 10111
 2.100                              Settlement Agreement                       Operator                              12/31/2019 Notice 0011        California's Dept. of Conservation, Division Of Oil & Gas   801 K St., MS 24-03, Sacramento, CA 95814
 2.101                              Settlement Agreement                       Payor                             12 installments                   Hunton Andrews Kurth LLP                                    600 Travis Street, Suite 4200, Houston, TX 77002
 2.102                              Settlement Agreement                       Payor                              3 installments                   Brian Corson                                                2990 Lichen Place, Templeton, CA 93465
 2.103                              Settlement Agreement                       Payor                              2 installments                   Pacific Petroleum Company                                   P.O. Box 2646, Orcutt, CA 93457
       Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                   Entered 09/09/19 08:34:12                    Page 272 of 316
 Fill in this information to identify the case:

              HVI Cat Canyon, Inc.
 Debtor name __________________________________________________________________

                                        Northern
 United States Bankruptcy Court for the:_______________________             TX
                                                                District of ________
                                                                                (State)
 Case number (If known):     19-32857
                            _________________________




                                                                                                                                          Check if this is an
                                                                                                                                             amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                    12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                Column 2: Creditor

                                                                                                                                             Check all schedules
            Name                      Mailing address                                                     Name
                                                                                                                                             that apply:

 2.1      GIT, Inc.
         _____________________         P.O. Box 5489
                                      ________________________________________________________              GLR, LLC                          D                   
                                                                                                           _____________________
                                      Street                                                                                                 E/F
                                      ________________________________________________________                                                G
                                       Santa Maria             CA              93456
                                      ________________________________________________________
                                      City                        State               ZIP Code

                                                                                                                                                                   
 2.2      GOGH, LLC                    P.O. Box 5489
         _____________________        ________________________________________________________              UBS AG (1st Lien)
                                                                                                           _____________________              D
                                      Street                                                                                                 E/F
                                      ________________________________________________________                                                G
                                       Santa Maria             CA              93456
                                      ________________________________________________________
                                      City                        State               ZIP Code
                                                                                                                                                                   
 2.3      GOGH, LLC                    P.O. Box 5489
         _____________________        ________________________________________________________              UBS AG (2nd Lien)
                                                                                                           _____________________              D
                                      Street                                                                                                 E/F
                                      ________________________________________________________                                                G
                                       Santa Maria             CA              93456
                                      ________________________________________________________
                                      City                        State               ZIP Code
                                                                                                                                                                   
 2.4      GOGH, LLC                    P.O. Box 5489
         _____________________        ________________________________________________________              GLR, LLC
                                                                                                           _____________________              D
                                      Street                                                                                                 E/F
                                      ________________________________________________________                                                G
                                       Santa Maria             CA              93456
                                      ________________________________________________________
                                      City                        State               ZIP Code
                                                                                                                                                                   
 2.5     CAP                           P.O. Box 5489
         _____________________        ________________________________________________________              GLR, LLC
                                                                                                           _____________________              D
                                      Street                                                                                                 E/F
                                      ________________________________________________________                                                G
                                       Santa Maria             CA              93456
                                      ________________________________________________________
                                      City                        State               ZIP Code
                                                                                                                                                                   
 2.6      Rincon Island LP             C/O Jason R. Searcy, Trustee
         _____________________        ________________________________________________________              UBS AG (1st Lien)
                                                                                                           _____________________              D
                                      Street                                                                                                 E/F
                                       P.O. Box 3929
                                      ________________________________________________________                                                G
                                       Longview                TX              75606
                                      ________________________________________________________
                                      City                        State               ZIP Code




Official Form 206H                                               Schedule H: Codebtors                                                         page 1 of ___
        Case 19-32857-hdh11 Doc 171 Filed 09/09/19                        Entered 09/09/19 08:34:12                Page 273 of 316
Debtor         HVI Cat Canyon, Inc.
               _______________________________________________________                                      19-32857
                                                                                      Case number (if known)_____________________________________
               Name




            Additional Page if Debtor Has More Codebtors


           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor

                                                                                                                             Check all schedules
            Name                  Mailing address                                            Name
                                                                                                                             that apply:
                                                                                                                                                    
 2.__      Rincon Island LP        C/O Jason R. Searcy, Trustee
          _____________________   ________________________________________________________     UBS AG (2nd Lien)
                                                                                              _____________________           D
                                  Street                                                                                     E/F
                                   P.O. Box 3929
                                  ________________________________________________________                                    G
                                   Longview                TX              75606
                                  ________________________________________________________
                                  City                     State           ZIP Code

                                                                                                                                                    
 2.__      Rincon Island LP        C/O Jason R. Searcy, Trustee
          _____________________   ________________________________________________________     GLR, LLC
                                                                                              _____________________           D
                                  Street                                                                                     E/F
                                   P.O. Box 3929
                                  ________________________________________________________                                    G
                                   Longview                TX              75606
                                  ________________________________________________________
                                  City                     State           ZIP Code

                                                                                                                                                    
 2.__      RILP-H, LLC             45 Rockefeller Plaza, Suite 2410
          _____________________   ________________________________________________________     GLR, LLC
                                                                                              _____________________           D
                                  Street                                                                                     E/F
                                  ________________________________________________________                                    G
                                   New York                NY              10111
                                  ________________________________________________________
                                  City                     State           ZIP Code

                                                                                                                                                    
 2.__      RILP-H, LLC             45 Rockefeller Plaza, Suite 2410
          _____________________   ________________________________________________________     UBS AG (1st Lien)
                                                                                              _____________________           D
                                  Street                                                                                     E/F
                                  ________________________________________________________                                    G
                                   New York                NY              10111
                                  ________________________________________________________
                                  City                     State           ZIP Code
                                                                                                                                                    
 2.__      RILP-H, LLC             45 Rockefeller Plaza, Suite 2410
          _____________________   ________________________________________________________     UBS AG (2nd Lien)
                                                                                              _____________________           D
                                  Street                                                                                     E/F
                                  ________________________________________________________                                    G
                                   New York                NY              10111
                                  ________________________________________________________
                                  City                     State           ZIP Code

                                                                                                                                                    
 2.__
          _____________________   ________________________________________________________    _____________________           D
                                  Street                                                                                     E/F
                                  ________________________________________________________                                    G

                                  ________________________________________________________
                                  City                     State           ZIP Code

                                                                                                                                                    
 2.__
          _____________________   ________________________________________________________    _____________________           D
                                  Street                                                                                     E/F
                                  ________________________________________________________                                    G

                                  ________________________________________________________
                                  City                     State           ZIP Code

                                                                                                                                                    
 2.__
          _____________________   ________________________________________________________    _____________________           D
                                  Street                                                                                     E/F
                                  ________________________________________________________                                    G

                                  ________________________________________________________
                                  City                     State           ZIP Code




 Official Form 206H                                    Schedule H: Codebtors                                                     page ___ of ___
       Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                                                    Entered 09/09/19 08:34:12                                         Page 274 of 316

 Fill in this information to identify the case:

                      HVI Cay Canyon, Inc.
 Debtor name ____________________________ _____ _____ _____ ______ _____ _____ _____ _

                                                       Northern
 United States Bankruptcy Court f or the: _______________________ District of ________
                                                                                                                TX
                                                                                                                 (State)
 Case number (If known):
                                       19-32857
                                      _________________________


                                                                                                                                                                                                 Check if this is an
                                                                                                                                                                                                   amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                         12/15




Part 1:          Summary of Assets


1.   Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a.   Real property:                                                                                                                                                                         250,000,000.00
                                                                                                                                                                                                $ ________________
           Copy line 88 from Schedule A/B .....................................................................................................................................

     1b.   Total personal property:                                                                                                                                                               72,235,334.87
                                                                                                                                                                                                $ ________________
           Copy line 91A from Schedule A/B...................................................................................................................................

     1c. Total of all property:                                                                                                                                                                   322,235,334.87
                                                                                                                                                                                                $ ________________
           Copy line 92 from Schedule A/B .....................................................................................................................................




Part 2:          Summary of Liabilities




2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                                  221,206,238.48
                                                                                                                                                                                                $ ________________
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D..............................................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a.   Total claim am ounts of priority unsecured claim s:
                                                                                                                                                                                                  3,997,470.08
                                                                                                                                                                                                $ ________________
           Copy the total claims from Part 1 from line 5a of Schedule E/F ....................................................................................

     3b.   Total am ount of claims of nonpriority am ount of unsecured claims:
                                                                                                                                                                                            +     21,463,856.05
                                                                                                                                                                                                $ ________________
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F .........................................................




4.   Total liabilities...................................................................................................................................................................         246,,667,564.61
                                                                                                                                                                                                $ ________________
     Lines 2 + 3a + 3b




 Official Form 206Sum                                       Sum m ary of Assets and Liabilities for Non-Individuals                                                                                  page 1
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                         Entered 09/09/19 08:34:12              Page 275 of 316


Fill in this information to identify the case:

            HVI Cat Canyon, Inc.
Debtor name __________________________________________________________________
                                      Northern                                TX
United States Bankruptcy Court for the: ______________________ District of _________
                                                                              (State)
Case number (If known):
                          19-32857
                          _________________________



                                                                                                                                      Check if this is an
                                                                                                                                        amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


   Part 1:        Income



   1. Gross revenue from business

          None

              Identify the beginning and ending dates of the debtor’s fiscal year, which        Sources of revenue                  Gross revenue
              may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                    exclusions)

             From the beginning of the
                                                    01/01/2019
                                                                                                  ; Operating a business            10,513,321
             fiscal year to filing date:     From ___________         to     Filing date                                        $________________
                                                    MM / DD / YYYY

                                                    01/01/2018                12/31/2018          ; Operating a business
             For prior year:                 From ___________         to     ___________                                              26,093,580
                                                                                                                                     $________________
                                                    MM / DD / YYYY            MM / DD / YYYY
                                                                                                 
                                                    01/01/2017                12/31/2017         
             For the year before that:       From ___________         to     ___________             ; Operating a business          23,632,943
                                                                                                                                     $________________
                                                    MM / DD / YYYY            MM / DD / YYYY
                                                                                                 


    Non-business revenue
      Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
      from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.
      ;None


                                                                                                Description of sources of revenue   Gross revenue from each
                                                                                                                                    source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

             From the beginning of the
                                                                                                ___________________________         $________________
             fiscal year to filing date:     From ___________         to      Filing date
                                                    MM / DD / YYYY



             For prior year:                 From ___________         to      ___________
                                                    MM / DD / YYYY             MM / DD / YYYY   ___________________________         $________________




             For the year before that:       From ___________         to      ___________
                                                    MM / DD / YYYY             MM / DD / YYYY   ___________________________         $________________




 Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 1
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                     Entered 09/09/19 08:34:12                      Page 276 of 316

Debtor             HVI Cat Canyon, Inc.
                   _______________________________________________________                                                  19-32857
                                                                                                   Case number (if known)_____________________________________
                   Name




   Part 2:          List Certain Transfers Made Before Filing for Bankruptcy

   3. Certain payments or transfers to creditors within 90 days before filing this case
         List payments or transfersincluding expense reimbursementsto any creditor, other than regular employee compensation, within 90
         days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
         adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

               None

                 Creditor’s name and address                         Dates         Total amount or value         Reasons for payment or transfer
                                                                                                                 Check all that apply
         3.1.
                 See attachment
                 __________________________________________         ________       $_________________                 Secured debt
                 Creditor’s name
                                                                                                                      Unsecured loan repayments
                 __________________________________________
                 Street                                             ________                                          Suppliers or vendors
                 __________________________________________                                                           Services
                 __________________________________________
                 City                          State    ZIP Code
                                                                    ________                                          Other _______________________________
                   
         3.2.

                 __________________________________________         ________       $_________________                 Secured debt
                 Creditor’s name
                                                                                                                      Unsecured loan repayments
                 __________________________________________
                 Street                                             ________                                          Suppliers or vendors
                 __________________________________________                                                           Services
                 __________________________________________
                 City                          State    ZIP Code
                                                                    ________                                          Other _______________________________


   4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
         List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
         guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
         $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
         Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
         general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
         the debtor. 11 U.S.C. § 101(31).

               None

                 Insider’s name and address                          Dates         Total amount or value         Reasons for payment or transfer
         4.1.
                 See attachment
                 __________________________________________        _________                                   ___________________________________________
                                                                                  $__________________
                 Insider’s name
                 __________________________________________        _________                                   ___________________________________________
                 Street
                 __________________________________________        _________                                   ___________________________________________
                 __________________________________________
                 City                          State    ZIP Code


                 Relationship to debtor
                 __________________________________________


         4.2.

                 __________________________________________        _________      $__________________          ___________________________________________
                 Insider’s name
                 __________________________________________        _________                                   ___________________________________________
                 Street
                 __________________________________________        _________                                   ___________________________________________
                 __________________________________________
                 City                          State    ZIP Code



                 Relationship to debtor

                 __________________________________________



Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 2
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                        Entered 09/09/19 08:34:12                          Page 277 of 316

Debtor             HVI Cat Canyon, Inc.
                   _______________________________________________________                                                         19-32857
                                                                                                          Case number (if known)_____________________________________
                   Name




   5. Repossessions, foreclosures, and returns
         List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
         sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

               ;None
                Creditor’s name and address                          Description of the property                                   Date                Value of property
         5.1.

                __________________________________________           ___________________________________________                   ______________      $___________
                Creditor’s name
                __________________________________________           ___________________________________________
                Street
                __________________________________________           ___________________________________________
                __________________________________________
                City                          State     ZIP Code

         5.2.

                __________________________________________           ___________________________________________                   _______________       $___________
                Creditor’s name
                __________________________________________           ___________________________________________
                Street
                __________________________________________           ___________________________________________
                __________________________________________
                City                          State     ZIP Code


   6. Setoffs
         List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
         the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
               ;None
                Creditor’s name and address                             Description of the action creditor took                    Date action was        Amount
                                                                                                                                   taken

                 __________________________________________           ___________________________________________                _______________       $___________
                 Creditor’s name
                 __________________________________________           ___________________________________________
                 Street
                 __________________________________________
                 __________________________________________           Last 4 digits of account number: XXXX– __ __ __ __
                 City                          State     ZIP Code


    Part 3:            Legal Actions or Assignments

   7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
         List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
         was involved in any capacity—within 1 year before filing this case.

               None
                 Case title                                 Nature of case                          Court or agency’s name and address                  Status of case

         7.1.
                 See attached
                 _________________________________          ______________________________         __________________________________________              Pending
                                                                                                   Name
                                                                                                                                                           On appeal
                                                                                                   __________________________________________
                 Case number                                                                       Street                                                  Concluded
                                                                                                   __________________________________________
                 _________________________________                                                 __________________________________________
                                                                                                   City                  State              ZIP Code


                 Case title                                                                          Court or agency’s name and address
                                                                                                                                                           Pending
         7.2.
                 _________________________________          ______________________________         __________________________________________              On appeal
                                                                                                   Name
                                                                                                   __________________________________________
                                                                                                                                                           Concluded
                 Case number
                                                                                                   Street
                                                                                                   __________________________________________
                 _________________________________
                                                                                                   __________________________________________
                                                                                                   City                          State      ZIP Code


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                       Entered 09/09/19 08:34:12                      Page 278 of 316

Debtor             HVI Cat Canyon, Inc.
                   _______________________________________________________                                                     19-32857
                                                                                                      Case number (if known)_____________________________________
                   Name




   8. Assignments and receivership
         List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
         hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
               ;None
                Custodian’s name and address                         Description of the property                        Value

                 __________________________________________          ______________________________________             $_____________
                 Custodian’s name
                                                                      Case title                                        Court name and address
                 __________________________________________
                 Street
                                                                     ______________________________________           __________________________________________
                 __________________________________________                                                           Name
                 __________________________________________           Case number                                     __________________________________________
                 City                          State     ZIP Code                                                     Street
                                                                     ______________________________________           __________________________________________
                                                                      Date of order or assignment                     __________________________________________
                                                                                                                      City                 State               ZIP Code

                                                                     ______________________________________

   Part 4:             Certain Gifts and Charitable Contributions

   9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
         of the gifts to that recipient is less than $1,000
               ;None
                Recipient’s name and address                         Description of the gifts or contributions                   Dates given           Value


         9.1.
                __________________________________________           ___________________________________________                 _________________   $__________
                Recipient’s name
                __________________________________________           ___________________________________________
                Street
                __________________________________________
                __________________________________________
                City                          State     ZIP Code


                  Recipient’s relationship to debtor
                  __________________________________________


                __________________________________________           ___________________________________________                 _________________   $__________
         9.2. Recipient’s name

                __________________________________________           ___________________________________________
                Street
                __________________________________________
                __________________________________________
                City                          State     ZIP Code

                  Recipient’s relationship to debtor
                  __________________________________________


   Part 5:             Certain Losses

   10. All losses from fire, theft, or other casualty within 1 year before filing this case.

               ;None
                Description of the property lost and how the loss    Amount of payments received for the loss                    Date of loss        Value of property
                 occurred                                            If you have received payments to cover the loss, for                            lost
                                                                     example, from insurance, government compensation, or
                                                                     tort liability, list the total received.
                                                                     List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                     Assets – Real and Personal Property).


                 ___________________________________________         ___________________________________________                 _________________   $__________
                 ___________________________________________


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 4
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                   Entered 09/09/19 08:34:12                     Page 279 of 316

Debtor          HVI Cat Canyon, Inc.
                _______________________________________________________                                                  19-32857
                                                                                                 Case number (if known)_____________________________________
                Name




   Part 6:       Certain Payments or Transfers

   11. Payments related to bankruptcy
         List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
         the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
         seeking bankruptcy relief, or filing a bankruptcy case.

            1RQH

             Who was paid or who received the transfer?           If not money, describe any property transferred          Dates               Total amount or
                                                                                                                                               value

              WELTMAN AND MOSKOWITZ, LLP
              __________________________________________
     11.1.                                                        ___________________________________________              7/24/19
                                                                                                                           ______________         100,000.00
                                                                                                                                                $_________
              Address
                                                                  ___________________________________________
              270 Madison Avenue
              __________________________________________
              Street
              __________________________________________
              New York, NY 10016
              __________________________________________
              City                        State      ZIP Code


              Email or website address
              www.weltmosk.com
              _________________________________

              Who made the payment, if not debtor?


              __________________________________________


              Who was paid or who received the transfer?          If not money, describe any property transferred          Dates               Total amount or
                                                                                                                                               value


     11.2.    __________________________________________          ___________________________________________
                                                                                                                           ______________       $_________
              Address                                             ___________________________________________
              __________________________________________
              Street
              __________________________________________
              __________________________________________
              City                        State      ZIP Code

              Email or website address
              __________________________________________

              Who made the payment, if not debtor?

              __________________________________________


   12. Self-settled trusts of which the debtor is a beneficiary
         List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
         a self-settled trust or similar device.
         Do not include transfers already listed on this statement.

            ;None

             Name of trust or device                              Describe any property transferred                         Dates transfers     Total amount or
                                                                                                                            were made           value


              __________________________________________          ___________________________________________               ______________       $_________

              Trustee                                             ___________________________________________
              __________________________________________




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 5
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                      Entered 09/09/19 08:34:12                     Page 280 of 316

Debtor          HVI Cat Canyon, Inc.
                _______________________________________________________                                                       19-32857
                                                                                                    Case number (if known)_____________________________________
                Name




   13. Transfers not already listed on this statement
         List any transfers of money or other propertyby sale, trade, or any other meansmade by the debtor or a person acting on behalf of the debtor
         within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
         Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


            ;None

              Who received transfer?                                 Description of property transferred or payments received   Date transfer      Total amount or
                                                                     or debts paid in exchange                                  was made           value



     13.1.    __________________________________________             ___________________________________________                ________________    $_________

                                                                     ___________________________________________
              Address
              __________________________________________
              Street
              __________________________________________
              __________________________________________
              City                         State      ZIP Code


              Relationship to debtor

              __________________________________________




              Who received transfer?
                                                                     ___________________________________________                ________________    $_________

     13.2.    __________________________________________             ___________________________________________

              Address
              __________________________________________
              Street
              __________________________________________
              __________________________________________
              City                         State      ZIP Code


              Relationship to debtor

              __________________________________________



   Part 7:       Previous Locations

   14. Previous addresses
         List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

            ;Does not apply
             Address                                                                                                 Dates of occupancy


     14.1.     _______________________________________________________________________                               From       ____________       To   ____________
              Street
              _______________________________________________________________________
              _______________________________________________________________________
              City                                               State         ZIP Code


     14.2.     _______________________________________________________________________                               From       ____________       To   ____________
              Street
              _______________________________________________________________________
              _______________________________________________________________________
              City                                               State         ZIP Code


Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                       Entered 09/09/19 08:34:12                         Page 281 of 316

Debtor           HVI Cat Canyon, Inc.
                 _______________________________________________________                                                       19-32857
                                                                                                      Case number (if known)_____________________________________
                 Name




   Part 8:            Health Care Bankruptcies

    Health Care bankruptcies
         Is the debtor primarily engaged in offering services and facilities for:
          diagnosing or treating injury, deformity, or disease, or
          providing any surgical, psychiatric, drug treatment, or obstetric care?

            ;No. Go to Part 9.
            Yes. Fill in the information below.
               Facility name and address                          Nature of the business operation, including type of services the            If debtor provides meals
                                                                  debtor provides                                                             and housing, number of
                                                                                                                                              patients in debtor’s care

     15.1.     ________________________________________           ___________________________________________________________                 ____________________
               Facility name
                                                                  ____________________________________________________________
               ________________________________________
               Street                                             Location where patient records are maintained (if different from facility   How are records kept?
                                                                  address). If electronic, identify any service provider.
               ________________________________________
                                                                                                                                              Check all that apply:
                                                                  ____________________________________________________________
               ________________________________________
               City                     State      ZIP Code        ____________________________________________________________
                                                                                                                                               Electronically
                                                                                                                                              Paper

               Facility name and address                          Nature of the business operation, including type of services the            If debtor provides meals
                                                                  debtor provides                                                             and housing, number of
                                                                                                                                              patients in debtor’s care

     15.2.     ________________________________________           ___________________________________________________________                 ____________________
               Facility name
                                                                  ___________________________________________________________
               ________________________________________
               Street                                             Location where patient records are maintained (if different from facility   How are records kept?
                                                                  address). If electronic, identify any service provider.
               ________________________________________
                                                                                                                                              Check all that apply:
                                                                  ____________________________________________________________
               ________________________________________
               City                     State      ZIP Code        ____________________________________________________________
                                                                                                                                               Electronically
                                                                                                                                              Paper

   Part 9:            Personally Identifiable Information

    Does the debtor collect and retain personally identifiable information of customers?

            ;No.
            Yes. State the nature of the information collected and retained. ___________________________________________________________________
                      Does the debtor have a privacy policy about that information?
                 
                         No
                         Yes
    Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
         pension or profit-sharing plan made available by the debtor as an employee benefit?

            ;No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?
                         No. Go to Part 10.
                         Yes. Fill in below:
                           Name of plan                                                                             Employer identification number of the plan

                           _______________________________________________________________________                  EIN: ___ ___ – ___ ___ ___ ___ ___ ___ ___

                          Has the plan been terminated?
                              No
                              Yes



Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                     Entered 09/09/19 08:34:12                    Page 282 of 316

Debtor           HVI Cat Canyon, Inc.
                 _______________________________________________________                                                   19-32857
                                                                                                  Case number (if known)_____________________________________
                 Name




   Part 10:           Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

    Closed financial accounts
         Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
         moved, or transferred?
         Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
         brokerage houses, cooperatives, associations, and other financial institutions.

            ;None

               Financial institution name and address         Last 4 digits of account       Type of account             Date account was        Last balance
                                                              number                                                     closed, sold, moved,    before closing or
                                                                                                                         or transferred          transfer

     18.1.     ______________________________________         XXXX–___ ___ ___ ___           Checking                  ___________________      $__________
               Name
                                                                                              Savings
               ______________________________________
               Street                                                                         Money market
               ______________________________________
                                                                                              Brokerage
               ______________________________________
               City                 State        ZIP Code                                     Other______________

     18.2.     ______________________________________         XXXX–___ ___ ___ ___           Checking                  ___________________      $__________
               Name
                                                                                              Savings
               ______________________________________
               Street                                                                         Money market
               ______________________________________
                                                                                              Brokerage
               ______________________________________
               City                 State        ZIP Code                                     Other______________

    Safe deposit boxes
         List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

            ;None

                Depository institution name and address       Names of anyone with access to it           Description of the contents                  Does debtor
                                                                                                                                                       still have it?

               ______________________________________        __________________________________          __________________________________               No
               Name
                                                             __________________________________          __________________________________
                                                                                                                                                          Yes
               ______________________________________
               Street                                        __________________________________          __________________________________
               ______________________________________
               ______________________________________         Address
               City                 State        ZIP Code
                                                             ____________________________________
                                                             ____________________________________

   Off-premises storage
     List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
     which the debtor does business.

            ;None

                Facility name and address                     Names of anyone with access to it          Description of the contents                   Does debtor
                                                                                                                                                       still have it?
                                                                                                                                                         No
               ______________________________________        __________________________________          __________________________________
               Name
                                                                                                                                                         Yes
                                                             __________________________________          __________________________________
               ______________________________________
               Street                                        __________________________________          __________________________________
               ______________________________________
               ______________________________________          Address
               City                 State        ZIP Code
                                                              ________________________________

                                                              _________________________________



Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                              Entered 09/09/19 08:34:12                 Page 283 of 316

Debtor            HVI Cat Canyon, Inc.
                  _______________________________________________________                                                         19-32857
                                                                                                        Case number (if known)_____________________________________
                  Name




   Part 11:          Property the Debtor Holds or Controls That the Debtor Does Not Own

    Property held for another
         List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
         trust. Do not list leased or rented property.

            ;None

              Owner’s name and address                              Location of the property                  Description of the property                 Value

                                                                                                                                                          $_______
              ______________________________________                __________________________________        __________________________________
              Name
                                                                    __________________________________        __________________________________
              ______________________________________
              Street                                                __________________________________        __________________________________
              ______________________________________
              ______________________________________
              City                 State          ZIP Code




   Part 12:          Details About Environmental Information

   For the purpose of Part 12, the following definitions apply:
    Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
         regardless of the medium affected (air, land, water, or any other medium).
    Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
         formerly owned, operated, or utilized.
    Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
         or a similarly harmful substance.

   Report all notices, releases, and proceedings known, regardless of when they occurred.


    Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


            No
            ;Yes. Provide details below.
              Case title                                     Court or agency name and address                Nature of the case                       Status of case
              See attached
              _________________________________
                                                             _____________________________________           __________________________________          Pending
              Case number                                    Name
                                                                                                             __________________________________
                                                                                                                                                         On appeal

              _________________________________
                                                             _____________________________________
                                                             Street
                                                                                                                                                         Concluded
                                                                                                             __________________________________
                                                             _____________________________________
                                                             _____________________________________
                                                             City                    State       ZIP Code




    Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
         environmental law?

            No
            ;Yes. Provide details below.

             Site name and address                           Governmental unit name and address              Environmental law, if known             Date of notice

              See attached
              __________________________________             _____________________________________           __________________________________       __________
              Name                                           Name
                                                                                                             __________________________________
              __________________________________             _____________________________________
              Street                                         Street                                          __________________________________
              __________________________________             _____________________________________
              __________________________________             _____________________________________
              City                 State     ZIP Code        City                   State        ZIP Code




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 9
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                      Entered 09/09/19 08:34:12                 Page 284 of 316

Debtor            HVI Cat Canyon, Inc.
                  _______________________________________________________                                                 19-32857
                                                                                                 Case number (if known)_____________________________________
                  Name




    Has the debtor notified any governmental unit of any release of hazardous material?
            No
            ;Yes. Provide details below.

             Site name and address                       Governmental unit name and address           Environmental law, if known                Date of notice

              See attached
              __________________________________        ______________________________________        __________________________________           __________
              Name                                      Name
                                                                                                      __________________________________
              __________________________________        ______________________________________
              Street                                    Street                                        __________________________________
              __________________________________        ______________________________________
              __________________________________        ______________________________________
              City                 State     ZIP Code   City                 State        ZIP Code




   Part 13:            Details About the Debtor’s Business or Connections to Any Business


   25. Other businesses in which the debtor has or has had an interest
         List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
         Include this information even if already listed in the Schedules.

            None


              Business name and address                  Describe the nature of the business                   Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

              Rincon Island Limited Partnership          Oil and Gas Production                                EIN: 
     25.1.    __________________________________         _____________________________________________
              Name                                                                                             Dates business existed
              c/o Jason R. Searcy, Trustee               _____________________________________________
              __________________________________
              Street                                     _____________________________________________
              PO Box 3929
              __________________________________                                                                     1995              2018
                                                                                                               From _______         To _______
              Longview           TX       75606
              __________________________________
              City                 State     ZIP Code




              Business name and address                  Describe the nature of the business                   Employer Identification number
     25.2.                                                                                                     Do not include Social Security number or ITIN.

              __________________________________         _____________________________________________         EIN: ___ ___ – ___ ___ ___ ___ ___ ___ ___
              Name
                                                                                                               Dates business existed
                                                         _____________________________________________
              __________________________________
              Street                                     _____________________________________________
              __________________________________                                                               From _______         To _______
              __________________________________
              City                 State     ZIP Code



              Business name and address                  Describe the nature of the business                   Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

     25.3.    __________________________________         _____________________________________________         EIN: ___ ___ – ___ ___ ___ ___ ___ ___ ___
              Name
                                                         _____________________________________________         Dates business existed
              __________________________________
              Street                                     _____________________________________________
              __________________________________
              __________________________________                                                               From _______         To _______
              City                 State     ZIP Code




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 10
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                     Entered 09/09/19 08:34:12                      Page 285 of 316

Debtor               HVI Cat Canyon, Inc.
                     _______________________________________________________                                                  19-32857
                                                                                                      Case number (if known)_____________________________________
                     Name




   26. Books, records, and financial statements
         26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

                     None
                 Name and address                                                                                   Dates of service

                                                                                                                         2003
                                                                                                                    From _______          Current
                                                                                                                                       To _______
     26a.1.       Ernesto Olivares
                 __________________________________________________________________________________
                 Name
                 1700 Sinton Road
                 __________________________________________________________________________________
                 Street
                 __________________________________________________________________________________
                 Santa Maria, CA 93458
                 __________________________________________________________________________________
                 City                                                State                 ZIP Code


                 Name and address                                                                                   Dates of service

                                                                                                                    From _______       To _______
     26a.2.      __________________________________________________________________________________
                 Name
                 __________________________________________________________________________________
                 Street
                 __________________________________________________________________________________
                 __________________________________________________________________________________
                 City                                                State                 ZIP Code



         26b.   List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
                statement within 2 years before filing this case.
                     None

                        Name and address                                                                            Dates of service

                                                                                                                         2003
                                                                                                                    From _______          Current
                                                                                                                                       To _______
           26b.1.       Ernesto Olivares
                        ______________________________________________________________________________
                        Name
                         1700 Sinton Road
                        ______________________________________________________________________________
                        Street
                        ______________________________________________________________________________
                         Santa Maria, CA 93458
                        ______________________________________________________________________________
                        City                                             State                 ZIP Code


                        Name and address                                                                            Dates of service

                                                                                                                    From _______       To _______
           26b.2.       ______________________________________________________________________________
                        Name
                        ______________________________________________________________________________
                        Street
                        ______________________________________________________________________________
                        ______________________________________________________________________________
                        City                                             State                 ZIP Code



         26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
                     None
                        Name and address                                                                            If any books of account and records are
                                                                                                                    unavailable, explain why


            26c.1.      Ernesto Olivares
                        ______________________________________________________________________________              _________________________________________
                        Name
                                                                                                                    _________________________________________
                        ______________________________________________________________________________
                        Street                                                                                      _________________________________________
                         1700 Sinton Road
                        ______________________________________________________________________________
                         Santa Maria, CA 93458
                        ______________________________________________________________________________
                        City                                             State                 ZIP Code



Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 11
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                    Entered 09/09/19 08:34:12                     Page 286 of 316

Debtor                HVI Cat Canyon, Inc.
                      _______________________________________________________                                                19-32857
                                                                                                    Case number (if known)_____________________________________
                      Name




                         Name and address                                                                         If any books of account and records are
                                                                                                                  unavailable, explain why


             26c.2.      ______________________________________________________________________________           _________________________________________
                         Name
                                                                                                                  _________________________________________
                         ______________________________________________________________________________
                         Street                                                                                   _________________________________________
                         ______________________________________________________________________________
                         ______________________________________________________________________________
                         City                                            State                   ZIP Code



         26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
              within 2 years before filing this case.

                      None

                         Name and address


             26d.1.      UBS AG
                         ______________________________________________________________________________
                         Name
                          London Branch
                         ______________________________________________________________________________
                         Street
                          600 Washington Blvd.
                         ______________________________________________________________________________
                          Stamford                                     CT                  06901
                         ______________________________________________________________________________
                         City                                            State                   ZIP Code


                         Name and address


             26d.2.      GLR, LLC
                         ______________________________________________________________________________
                         Name
                          45 Rockefeller Plaza, Suite 2410
                         ______________________________________________________________________________
                         Street
                         ______________________________________________________________________________
                          New York                                     NY                  10111
                         ______________________________________________________________________________
                         City                                            State                   ZIP Code




    Inventories

         Have any inventories of the debtor’s property been taken within 2 years before filing this case?
             ;No
             Yes. Give the details about the two most recent inventories.



                 Name of the person who supervised the taking of the inventory                        Date of      The dollar amount and basis (cost, market, or
                                                                                                      inventory    other basis) of each inventory


                ______________________________________________________________________               _______      $___________________

                 Name and address of the person who has possession of inventory records


     27.1.       ______________________________________________________________________
                Name
                ______________________________________________________________________
                Street
                ______________________________________________________________________
                ______________________________________________________________________
                City                                                     State        ZIP Code




Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 12
     Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                    Entered 09/09/19 08:34:12                       Page 287 of 316

Debtor
                  HVI Cat Canyon, Inc.
                  _______________________________________________________
                                                                                                                            19-32857
                                                                                                 Case number (if known)_____________________________________
                  Name




              Name of the person who supervised the taking of the inventory                       Date of           The dollar amount and basis (cost, market, or
                                                                                                  inventory         other basis) of each inventory

              ______________________________________________________________________              _______       $___________________

              Name and address of the person who has possession of inventory records


     27.2.    ______________________________________________________________________
              Name
              ______________________________________________________________________
              Street
              ______________________________________________________________________
              ______________________________________________________________________
              City                                                     State          ZIP Code


   28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
         people in control of the debtor at the time of the filing of this case.

              Name                                 Address                                               Position and nature of any             % of interest, if any
                                                                                                         interest
               Randeep S. Grewal
              ____________________________
                                                   P.O Box 5489, Santa Maria, CA
                                                   _____________________________________________          Chairman
                                                                                                         ____________________________
                                                                                                                                                  0
                                                                                                                                                 _______________
               Alex G. Dimitrijevic
              ____________________________
                                                   P.O Box 5489, Santa Maria, CA
                                                   _____________________________________________
                                                                                                            President & COO
                                                                                                         ____________________________
                                                                                                                                                  0
                                                                                                                                                 _______________
               M. Ernesto Olivares
              ____________________________
                                                   P.O Box 5489, Santa Maria, CA
                                                   _____________________________________________
                                                                                                            CFO & Sec
                                                                                                         ____________________________
                                                                                                                                                  0
                                                                                                                                                 _______________
               GOGHH, LLC
              ____________________________
                                                   P.O Box 5489, Santa Maria, CA
                                                   _____________________________________________
                                                                                                            Shareholder
                                                                                                         ____________________________
                                                                                                                                                  100
                                                                                                                                                 _______________

              ____________________________         _____________________________________________         ____________________________            _______________

    Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
         of the debtor, or shareholders in control of the debtor who no longer hold these positions?
            ;No
            Yes. Identify below.

              Name                                 Address                                                Position and nature of          Period during which
                                                                                                          any interest                    position or interest was
                                                                                                                                          held
              ____________________________         _____________________________________________          ______________________         From _____ To _____

              ____________________________         _____________________________________________          ______________________         From _____ To _____

              ____________________________         _____________________________________________          ______________________         From _____ To _____

              ____________________________         _____________________________________________          ______________________         From _____ To _____

   30. Payments, distributions, or withdrawals credited or given to insiders
         Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
         bonuses, loans, credits on loans, stock redemptions, and options exercised?
            No
            Yes. Identify below.

              Name and address of recipient                                              Amount of money or                   Dates              Reason for
                                                                                         description and value of                                providing the value
                                                                                         property


     30.1.
               Alex G. Dimitrijevic
              ______________________________________________________________               $98,999.94
                                                                                          _________________________
                                                                                                                              7/20/2018
                                                                                                                              _____________
                                                                                                                                                  salary
                                                                                                                                                  ____________
              Name
              PO Box 5489
              ______________________________________________________________
              Street
                                                                                                                              7/19/2019
                                                                                                                             _____________
              ______________________________________________________________
              Santa Maria, CA 93456
              ______________________________________________________________                                                 _____________
              City                                     State           ZIP Code

              Relationship to debtor                                                                                         _____________
              President & Chief Operating Officer
              ______________________________________________________________                                                 _____________

Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 13
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 288 of 316
Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                        Entered 09/09/19 08:34:12                    Page 289 of 316


Attachment to Part 2

Official Form 207                                                                 Case Number: 19-32857


Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                   04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form.
On the top of any additional pages, write the debtor’s name and case number (if known).


Debtor name: HVI CAT Canyon, Inc.



Part 2: List Certain Transfers Made Before Filing for Bankruptcy

3         Certain payments or transfers to creditors within 90 days before filing this case

          List payments or transfers⎯including expense reimbursements⎯to any creditor, other
          than regular employee compensation, within 90 days before filing this case unless the
          aggregate value of all property transferred to that creditor is less than $6,825. (This amount
          may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after
          the date of adjustment.)

          Creditor’s name and address                                             Dates            Total Amount or value    Reason for payment


    3.1   GIT, Inc.                                                               4/30/2019                 $412,000.00     Services
          1700 Sinton Road                                                        Through
          SANTA MARIA,                                   CA    93458              6/21/2019


    3.2   GTL1, LLC                                                               5/7/2019                  $380,000.00     Services
          1700 Sinton Road                                                        Through
          SANTA MARIA,                                   CA    93458              7/19/2019


    3.3   SB CNTY ENVIRONMENTAL HEALTH SRVS                                       1/1/2019                     $8,153.31    Taxes
          2125 S. CENTERPOINTE PKWY #333                                          Through
          SANTA MARIA,                                   CA    93455-1340         1/1/2019


    3.4   COASTLINE TECHNOLOGIES                                                  5/22/2019                  $55,000.00     Suppliers
          817 HACIENDA CIRCLE                                                     Through
          PASO ROBLES,                                   CA    93446              7/19/2019


    3.5   SILVAS OIL COMPANY, INC.                                                5/1/2019                   $63,237.91     Suppliers
          P.O. BOX 1048                                                           Through
          FRESNO,                                        CA    93714              7/16/2019
Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                         Entered 09/09/19 08:34:12                    Page 290 of 316


Official Form 207                                                                  Case Number: 19-32857


Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                    04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form.
On the top of any additional pages, write the debtor’s name and case number (if known).


Debtor name: HVI CAT Canyon, Inc.



Part 2: List Certain Transfers Made Before Filing for Bankruptcy

3          Certain payments or transfers to creditors within 90 days before filing this case

           List payments or transfers⎯including expense reimbursements⎯to any creditor, other
           than regular employee compensation, within 90 days before filing this case unless the
           aggregate value of all property transferred to that creditor is less than $6,825. (This amount
           may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after
           the date of adjustment.)

           Creditor’s name and address                                             Dates            Total Amount or value    Reason for payment


    3.6    CENTRAL COAST FARMING                                                   6/18/2019                  $25,000.00     Services
           208 N CONCORD AVE.                                                      Through
           SANTA MARIA,                                   CA    93454              7/15/2019


    3.7    ROCKIN CJ TRANSPORT                                                     7/19/2019                  $12,882.50     Taxes
           PO BOX 6839                                                             Through
           SANTA MARIA,                                   CA    93456              7/23/2019


    3.8    SOUTH BAY ACCEPTANCE CORP                                               5/21/2019                  $34,888.03     Services
           P.O. BOX 639299                                                         Through
           CINCINNATI,                                    OH 45263-9299            7/19/2019


    3.9    James Hopkins Trust                                                     6/21/2019                  $18,002.18     Royalties
           P.O. BOX 1166
           VALLEY CENTER                                  CA    92082


    3.10   FRANK & SYLVIA BOISSERANC                                               5/24/2019                  $27,067.91     Rents
           300 W. PASEO DE CRISTOBAL                                               Through
           SAN CLEMENTE,                                  CA    92672              7/9/2019


    3.11   William LaFleur                                                         5/10/2019                  $19,896.00     Services
           3885 State Street, #325                                                 Through
           SANTA BARBARA,                                 CA    93105              7/19/2019


    3.12   SOUTHERN CALIFORNIA EDISON COM                                          5/9/2019                   $17,637.23     Services
           P.O. BOX 300
           ROSEMEAD,                                      CA    91772-0001


    3.13   UNIVERSAL ELECTRIC                                                      5/2/2019                   $31,635.00     Services
           121 N. WESTERN UNIT E4                                                  Through
           SANTA MARIA,                                   CA    93458              7/22/2019
Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                         Entered 09/09/19 08:34:12                    Page 291 of 316


Official Form 207                                                                  Case Number: 19-32857


Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                    04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form.
On the top of any additional pages, write the debtor’s name and case number (if known).


Debtor name: HVI CAT Canyon, Inc.



Part 2: List Certain Transfers Made Before Filing for Bankruptcy

3          Certain payments or transfers to creditors within 90 days before filing this case

           List payments or transfers⎯including expense reimbursements⎯to any creditor, other
           than regular employee compensation, within 90 days before filing this case unless the
           aggregate value of all property transferred to that creditor is less than $6,825. (This amount
           may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after
           the date of adjustment.)

           Creditor’s name and address                                             Dates            Total Amount or value    Reason for payment


    3.14   Susanna Sedgwick Trustee                                                5/20/2019                  $32,562.48     Royalties
           Fiduciary Trust Company International,
           Attn: Laura Palmisano-Graham
           280 Park Avenue, 7th Floor
           New York                                       NY    10017


    3.15   ACE PUMP TESTING                                                        5/1/2019                   $42,307.56     Suppliers
           848-A W. CENTURY                                                        Through
           SANTA MARIA,                                   CA    93455              7/11/2019


    3.16   Adam Firestone                                                          5/20/2019                  $34,042.77     Royalties
           620 McMurray Road
           BUELLTON                                       CA    93427


    3.17   INNOVATIVE CONSULTING SOLUTION                                          5/10/2019                  $11,539.20     Services
           1901 N. ROSELLE RD,SUITE 800                                            Through
           SCHAUMBURG,                                    IL    60195              7/19/2019


    3.18   Petrorock, LLC                                                          5/14/2019                  $24,625.96     Royalties
           P.O. BOX 13550
           BAKERSFIELD                                    CA     93389-3550


    3.19   VERIZON WIRELESS                                                        4/30/2019                  $11,474.42     Services
           P.O. BOX 630026                                                         Through
           DALLAS                                         TX    75263-0026         7/1/2019


    3.20   Clean Harbors                                                           6/4/2019                     $9,373.13    Services
           P.O. Box 3442                                                           Through
           Boston                                         MA 02241-3442            7/16/2019
Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                         Entered 09/09/19 08:34:12                    Page 292 of 316


Official Form 207                                                                  Case Number: 19-32857


Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                    04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form.
On the top of any additional pages, write the debtor’s name and case number (if known).


Debtor name: HVI CAT Canyon, Inc.



Part 2: List Certain Transfers Made Before Filing for Bankruptcy

3          Certain payments or transfers to creditors within 90 days before filing this case

           List payments or transfers⎯including expense reimbursements⎯to any creditor, other
           than regular employee compensation, within 90 days before filing this case unless the
           aggregate value of all property transferred to that creditor is less than $6,825. (This amount
           may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after
           the date of adjustment.)

           Creditor’s name and address                                             Dates            Total Amount or value    Reason for payment


    3.21   Jerome Brevoort Dwight                                                  5/20/2019                    $8,674.52    Royalties
           205 W 88TH STREET APT. 4B
           NEW YORK                                       NY    10024


    3.22   Weltman and Moskowitz                                                   7/24/2019                 $100,000.00     Legal Fees
           270 Madison Avenue
           NEW YORK                                       NY    10016


    3.23   Diego Herrera                                                           5/10/2019                    $7,400.00    Services
           706S PINE APT A                                                         Through
           Santa Maria                                    CA    93458              7/15/2019


    3.24   Jonathan Ashley Dwight                                                  5/20/2019                  $28,203.16     Royalties
           Ameriprise Financial, Attn Randy Linde
           126 Wells Ave S
           Renton                                         WA 98057-2152


    3.25   AT&T BUSINESS SERVICE                                                   5/7/2019                     $9,868.44    Services
           PO BOX 105068                                                           Through
           ATLANTA,                                       GA    30348-5068         7/16/2019


    3.26   John & Louise Feliciano                                                 5/20/2019                  $37,474.95     Royalties
           PO BOX 368
           LOS OLIVOS                                     CA    93441


    3.27   John & Winola Hazoard Revocable Trust                                   5/14/2019                    $9,444.84    Royalties
           2119 Verde St.
           Bakersfield                                    CA    93304
Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                         Entered 09/09/19 08:34:12                    Page 293 of 316


Official Form 207                                                                  Case Number: 19-32857


Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                    04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form.
On the top of any additional pages, write the debtor’s name and case number (if known).


Debtor name: HVI CAT Canyon, Inc.



Part 2: List Certain Transfers Made Before Filing for Bankruptcy

3          Certain payments or transfers to creditors within 90 days before filing this case

           List payments or transfers⎯including expense reimbursements⎯to any creditor, other
           than regular employee compensation, within 90 days before filing this case unless the
           aggregate value of all property transferred to that creditor is less than $6,825. (This amount
           may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after
           the date of adjustment.)

           Creditor’s name and address                                             Dates            Total Amount or value    Reason for payment


    3.28   MORGANTI RANCH                                                          5/20/2019                  $74,205.54     Royalties/Rents
           PO BOX 2075                                                             Through
           ORCUTT,                                        CA    93455              5/28/2019


    3.29   Lance H. Brown Trustee                                                  5/20/2019                  $36,526.37     Royalties
           PO BOX 68
           LOS OLIVOS                                     CA    93441


    3.30   Northern California Collection Service, Inc.                            5/22/2019                  $66,569.64     Services
           3001 LAVA RIDGE COURT
           ROSEVILLE                                      CA    95661


    3.31   Terra Chem                                                              5/8/2019                   $51,642.93     Suppliers
           26868 HENNRY ROAD                                                       Through
           FELLOWS                                        CA    93224              7/18/2019


    3.32   Elizabeth Wallace Esser                                                 5/20/2019                  $37,770.54     Royalties
           120-55 PROSPECT ST.
           RIDGEFIELD                                     CT    68770


    3.33   Chamberlain Oil, LLC                                                    5/17/2019                 $305,104.12     Royalties
           P.O. BOX 218                                                            Through
           LOS OLIVOS                                     CA    93441-0218         7/12/2019


    3.34   Alice Sedgwick Wohl                                                     5/20/2019                  $26,720.60     Royalties
           12 LONG POND RD.
           WILLIAMSVILLEHOUSATONIC                        MA 01236


    3.35   Katherine S. Hanberg                                                    5/20/2019                  $32,562.46     Royalties
           P.O. Box 1911
           LOMPOC, CA                                     CA    93438


    3.36   PRO DIESEL REPAIR                                                       5/20/2019                     7,597.40    Regulatory
           1021 S. BLOSSER # C                                                     Through
           SANTA MARIA,                                   CA    93458              7/19/2019


                                                                                                             2,111,091.10
Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                          Entered 09/09/19 08:34:12                   Page 294 of 316


Attachment to Part 2

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                      04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form.
On the top of any additional pages, write the debtor’s name and case number (if known).


Debtor name: HVI CAT Canyon, Inc.                                                  Case number: 19-32857




Part 2: List Certain Transfers Made Before Filing for Bankruptcy


   4.         Payments or other transfers of property made within 1 year before filing this case that benefited any insider


              List payments or transfers, including expense reimbursements, made within 1 year before filing
              this case on debts owed to an insider or guaranteed or cosigned by an insider unless the
              aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.
              (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
              filed on or after the date of adjustment.) Do not include any payments listed in line 3.
              Insiders include officers, directors, and anyone in control of a corporate debtor and their
              relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and
              insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).




              Insider's Name and address            Dates            Total amount of value            Reason for payment or transfer


        4.1
              GLR, LLC                              8/6/2018            $112,500                      Payment of Rent
              45 Rockefeller Plaza, Suite 2410      4/19/2019
              New York, NY 10111

              Relationship to debtor
              Affiliate



        4.2
              GRL, LLC                              7/31/2018           $330,346                      Royalty Payments
              45 Rockefeller Plaze, Suite 2410      Through
              New York, NY 10111                    10/26/2018

              Relationship to debtor
              Affiliate



        4.3
              Greka Construction, LLC               8/1/2018            $108,000                      Construction/Maintenance Services
              2617 Clark Avenue                     Through
              Santa Maria, CA 93454                 1/18/2019

              Relationship to debtor
              Affiliate




                                                                          Page 1 of 3
Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                           Entered 09/09/19 08:34:12                     Page 295 of 316


Attachment to Part 2

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                         04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form.
On the top of any additional pages, write the debtor’s name and case number (if known).


Debtor name: HVI CAT Canyon, Inc.                                                    Case number: 19-32857




Part 2: List Certain Transfers Made Before Filing for Bankruptcy


   4.         Payments or other transfers of property made within 1 year before filing this case that benefited any insider


              List payments or transfers, including expense reimbursements, made within 1 year before filing
              this case on debts owed to an insider or guaranteed or cosigned by an insider unless the
              aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.
              (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
              filed on or after the date of adjustment.) Do not include any payments listed in line 3.
              Insiders include officers, directors, and anyone in control of a corporate debtor and their
              relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and
              insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).



        4.4
              GTL1, LLC                             7/30/2018         $1,808,000                      Transportation Services
              1700 Sinton Road                      Through                      .
              Santa Maria, CA 93458                 4/1/2019

              Relationship to debtor
              Affiliate



        4.5
              GIT, Inc.                             7/30/2018         $2,292,000                      Admin Services
              1700 Sinton Road                      Through
              Santa Maria, CA 93458                 7/19/2019

              Relationship to debtor
              Affiliate



        4.6
              GRL, LLC                              Jan-19           Returned defaulted,              Lease Termination due to
              45 Rockefeller Plaze, Suite 2410                       non-producing property           non-payment of shut in
              New York, NY                                                                            royalties

              Relationship to debtor
              Affiliate




                                                                          Page 2 of 3
Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                          Entered 09/09/19 08:34:12                      Page 296 of 316


Attachment to Part 2

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                         04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form.
On the top of any additional pages, write the debtor’s name and case number (if known).


Debtor name: HVI CAT Canyon, Inc.                                                  Case number: 19-32857




Part 2: List Certain Transfers Made Before Filing for Bankruptcy


   4.         Payments or other transfers of property made within 1 year before filing this case that benefited any insider


              List payments or transfers, including expense reimbursements, made within 1 year before filing
              this case on debts owed to an insider or guaranteed or cosigned by an insider unless the
              aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.
              (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases
              filed on or after the date of adjustment.) Do not include any payments listed in line 3.
              Insiders include officers, directors, and anyone in control of a corporate debtor and their
              relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and
              insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).


        4.7
              GLR, LLC                              Jan-19           Returned defaulted,              Lease Termination due to
              45 Rockefeller Plaze, Suite 2410                       non-producing property           non-payment of shut in
              New York, NY                                                                            royalties

              Relationship to debtor
              Affiliate



        4.8
              California Asphalt Production, Inc.   7/26/2018         $7,176,390                      Supplier
              1660 Sinton Road                      Through
              Santa Maria, CA 93458                 7/25/2019



              Relationship to debtor
              Affiliate




                                                                          Page 3 of 3
 Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                                                                   Entered 09/09/19 08:34:12                                            Page 297 of 316

Debtor: HVI Cat Canyon, Inc.                                                                                                                                                   Case number (if known) 19-32857

                                                                           Attachment to No. 7 and No. 22 of Statement of Financial Affairs


      No. Case Title                                                               Case Number                           Nature of Case          Court or agency's name and address        Status of Case
                                                                                                                                                                                           o Pending
                                                                                                                                                                                           o On appeal
                                                                                                                                                                                           o Concluded
       7.1 Department of Conservation,                                             1119C                                 Remedial Order under   Director's Office of Appeals               On appeal
           Division of Oil, Gas and Geothermal Resources                                                                 Environmental Law      California Department of Conservation
           / Debtor, Appellant                                                                                                                  801 K Street
                                                                                                                                                Sacramento, CA 95814
       7.2 Union Oil Company of California DBA Unocal v. Debtor, et al             1125964                               Breach of contract     Santa Barbara County Superior Court        Pending
                                                                                                                                                312-C East Cook St., Bldg. E               (Judgment)
                                                                                                                                                Santa Maria, CA 93456-5165
       7.3 Corson v. Debtor, et al                                                 16CV01872                             Employment             Santa Barbara County Superior Court        Pending
                                                                                                                                                312-C East Cook St., Bldg. E               (Judgment)
                                                                                                                                                Santa Maria, CA 93456-5165
       7.4 Northern California Collection Service, Inc. v. Debtor                  SCV0041982                            Breach of contract     Placer County Suprior Court                Pending
                                                                                                                                                10820 Justice Center Drive                 (Judgment)
                                                                                                                                                Roseville, CA 95678
       7.5 Commercial Trade, Inc. v. Debtor, et al.                                TCL-19-000045                         Breach of contract     Kern County Superior Court                 Pending
                                                                                                                                                311 Lincoln                                (Judgment)
                                                                                                                                                Taft, CA 93268
       7.6 Santa Barbara County Air Pollution Control District v. Debtor           19CV01372                             Breach of contract     Santa Barbara County Superior Court        Pending
                                                                                                                                                1100 Anacapa St.                           (Judgment)
                                                                                                                                                Santa Barbara, CA 93121
       7.7 U.S., et al v. Debtor                                                   CV 11-05097 FMO (SSx)                 Civil Penalties under  U.S. District Court                        Pending
                                                                                                                         Environmental Law      Central District of California
                                                                                                                                                350 W. 1st Street, Suite 4311
                                                                                                                                                Los Angeles, CA 90012-4565
       7.8 Escolle Tenants in Common v. Debtor, et al                              16CV02662                             Breach of contract     Santa Barbara County Superior Court        Pending
                                                                                                                                                312-C East Cook St., Bldg. E
                                                                                                                                                Santa Maria, CA 93456-5165
       7.9 Rival Well Services, Inc. v. Debtor                                     17CV02910                             Breach of contract     Santa Barbara County Superior Court        Pending
                                                                                                                                                312-C East Cook St., Bldg. E
                                                                                                                                                Santa Maria, CA 93456-5165
     7.10 West Coast Welding & Construction v. Debtor, et al                       56-2017-00496706-CU-BC-VTA            Breach of contract     Ventura County Superior Court              Pending
                                                                                                                                                800 S. Victoria Ave.
                                                                                                                                                Ventura, CA 93009
     7.11 Associated Pacific Constructors, Inc. v. Debtor                          56-2017-00500700-CU-BC-VTA            Breach of contract     Ventura County Superior Court              Pending
                                                                                                                                                800 S. Victoria Ave.
                                                                                                                                                Ventura, CA 93009
     7.12 Hunton Andrews Kurth, LLP v. Debtor, et al                               18-03053-hdh                          Adversary Proceeding   U.S. Bankruptcy Court                      Pending
                                                                                                                                                For the Northern District of Texas
                                                                                                                                                (Dallas Division)
                                                                                                                                                1100 Commerce St., Rm. 1254
                                                                                                                                                Dallas, TX 75242-1496
     7.13 Pacific Petroleum California, Inc. v. Debtor                             18CV05524                             Breach of contract     Santa Barbara County Superior Court        Pending
                                                                                                                                                312-C East Cook St., Bldg. E
                                                                                                                                                Santa Maria, CA 93456-5165
     7.14 Credit Bureau of Santa Maria, Inc. DBA Coastal Recovery Solutions v. 19CV00607                                 Breach of contract     Santa Barbara County Superior Court        Pending
          Debtor                                                                                                                                312-C East Cook St., Bldg. E
                                                                                                                                                Santa Maria, CA 93456-5165
     7.15 Fisher, et al v. Debtor                                                  19CV01123                             Breach of contract     Santa Barbara County Superior Court        Pending
                                                                                                                                                312-C East Cook St., Bldg. E
                                                                                                                                                Santa Maria, CA 93456-5165
     7.16 Brown, et al v. Debtor                                                   19CV01140                             Breach of contract     Santa Barbara County Superior Court        Pending
                                                                                                                                                312-C East Cook St., Bldg. E
                                                                                                                                                Santa Maria, CA 93456-5165
     7.17 Jame A. Adams & John S. Adams, Trustees v. Debtor                        30-2019-01079204-CU-BC-CJC            Breach of contract     Orange County Superior Court               Pending
                                                                                                                                                700 Civic Center Dr. West
                                                                                                                                                Santa Ana, CA 92701
     7.18 Voigt, Inc. II dba Smitty's Towing, et al v. Debtor, et al               19CV03092                             Declaratory Relief     Santa Barbara County Superior Court        Pending
                                                                                                                                                1100 Anacapa St.
                                                                                                                                                Santa Barbara, CA 93121
     7.19 Voigt, Inc. II dba Smitty's Environmental v. Debtor, et al               19CV03093                             Declaratory Relief     Santa Barbara County Superior Court        Pending
                                                                                                                                                1100 Anacapa St.
                                                                                                                                                Santa Barbara, CA 93121
     7.20 Efrain Flores DBA E&E Transport v. Debtor, et al                         17CV04519                             Breach of contract     Santa Barbara County Superior Court        Concluded
                                                                                                                                                312-C East Cook St., Bldg. E
                                                                                                                                                Santa Maria, CA 93456-5165
     7.21 Technical Wireline Services, Inc. v. Debtor                              17CV04756                             Breach of contract     Santa Barbara County Superior Court        Concluded
                                                                                                                                                312-C East Cook St., Bldg. E
                                                                                                                                                Santa Maria, CA 93456-5165
     7.22 Pacific Petroleum California, Inc. v. Debtor                             18CV01650                             Breach of contract     Santa Barbara County Superior Court        Concluded
                                                                                                                                                312-C East Cook St., Bldg. E
                                                                                                                                                Santa Maria, CA 93456-5165
     7.23 Fourstar Resources LLC v. Debtor, et al                                  18CV03835                             Breach of contract     Santa Barbara County Superior Court        Concluded
                                                                                                                                                312-C East Cook St., Bldg. E
                                                                                                                                                Santa Maria, CA 93456-5165
     7.24 Tony Demaria Electric, Inc. v. Debtor                                    30-2018-00979372-CU-BC-CJC            Breach of contract     Orange County Superior Court               Concluded
                                                                                                                                                700 Civic Center Dr.
                                                                                                                                                Santa Ana, CA 92701
     7.25 May v. Debtor                                                            18STSC11627                           Breach of contract     Los Angeles/Central                        Concluded
                                                                                                                                                Stanley Mosk Courthouse
                                                                                                                                                111 N. Hill St.
                                                                                                                                                Los Angeles, CA 90012
     7.25 May v. Debtor                                                            18STSC12858                           Breach of contract     Los Angeles/Central                        Concluded
                                                                                                                                                Stanley Mosk Courthouse
                                                                                                                                                111 N. Hill St.
                                                                                                                                                Los Angeles, CA 90012
     7.26 Santa Barbara County Air Pollution Control District v. Debtor            2018-09-A                             Abatement Order under Santa Barbara County APCD                   Concluded
                                                                                                                         Environmental Law      260 N. San Antonio Rd., Suite A
                                                                                                                                                Santa Barbara, CA 93110
     7.27 Department of Conservation,                                              OO11                                  Notice of Cancellation Director's Office of Appeals               Concluded
          Division of Oil, Gas and Geothermal Resources                                                                  under Environmental    California Department of Conservation
          / Debtor, Appellant                                                                                            Law                    801 K Street
                                                                                                                                                Sacramento, CA 95814
                          Case 19-32857-hdh11 Doc 171 Filed 09/09/19                                  Entered 09/09/19 08:34:12                   Page 298 of 316


Debtor: HVI Cat Canyon, Inc.                                                                                                                  Case number (if known) 19-32857
                                                             Attachment to No. 23 of Statement of Financial Affairs

Legend:
AGENCY             AGENCY NAME                                                                 AGENCY ADDRESS
DOGGR              California Dept. of Conservation, Division of Oil, Gas and Geothermal       801 K Street, MS18-05, Sacramento, CA 95814
                   Resources
APCD               Santa Barbara County Air Pollutoin Control District                         260 N. San Antonio Rd., #A, Santa Barbara, CA 93110
B&S                Santa Barbara County Building & Safety Dept.                                123 E. Anapamu St., #2, Santa Barbara, CA 93101
PETRO              Santa Barbara County Petroleum Dept.                                        123 E. Anapamu St., #2, Santa Barbara, CA 93101
SBCFD              Santa Barbara County Fire Dept.                                             4410 Cathedral Oaks Rd., Santa Barbara, CA 93110
EHS                Santa Barbara County Environmental Health Services                          225 Camino Del Remedio, Santa Barbara, CA 93110
SJVAPCD            San Juaquin Valley Air Pollution Control District                           34946 Flyover Court, Bakersfield, CA 93308
SCAQMD             South Coast Air Quality Management District                                 21865 Copley Drive, Diamond Bar, CA 91765-4178
CUPA               Certified Unified Program Agencies                                          PO Box 2017, Cameron Park, CA 95682-2017
SWRCB              State Water Resources Control Board                                         1001 I Street, Sacramento, CA 95814
CRWQCB             California Regional Water Quality Control Board                             895 Aerovista Place, Suite 101, San Luis Obispo, CA 93401-7906
OSHA               Occupational Safety & Health Administration                                 6150 Van Nuys Blv, Suite 405, Van Nuys, CA 91401
                               Case 19-32857-hdh11 Doc 171 Filed 09/09/19                             Entered 09/09/19 08:34:12               Page 299 of 316


Debtor: HVI Cat Canyon, Inc.                                                                                Case number (if known) 19-32857
                                             Attachment to No. 23 of Statement of Financial Affairs


                                          COUNTY OF                                                                         APPX. DATE OF
SITE NAME                                 CALIFORNIA             AGENCY      ENVIRO LAW CITED                                      NOTICE
CASMALIA                                  Santa Barbara          B&S                                                             7/1/2014
ESCOLLE                                   Santa Barbara          B&S                                                             7/1/2014
goodwin A tank                            Santa Barbara          B&S                                                             7/8/2014
harbordt tank                             Santa Barbara          B&S                                                             7/8/2014
goodwin A tank                            Santa Barbara          B&S                                                             7/9/2014
security fee tank                         Santa Barbara          PETRO                                                           7/9/2014
security LCR tank                         Santa Barbara          PETRO                                                           7/9/2014
goodwin A wells                           Santa Barbara          PETRO                                                          7/29/2014
security fee wells                        Santa Barbara          PETRO                                                          7/29/2014
security fee tank                         Santa Barbara          B&S                                                            8/18/2014
security LCR tank                         Santa Barbara          B&S                                                            8/18/2014
UNION SUGAR                               Santa Barbara          B&S                                                            8/18/2014
lakeview lease                            Santa Barbara          PETRO                                                           9/9/2014
lakeview gas plant & golco fee            Santa Barbara          PETRO                                                          9/12/2014
nodlew tank facility & wells              Santa Barbara          PETRO                                                          9/12/2014
goodwin a-thomas-harbordt wells           Santa Barbara          PETRO                                                          9/22/2014
mortensen & harbordt wells                Santa Barbara          PETRO                                                          9/23/2014
goodwin a-thomas-harbordt wells           Santa Barbara          PETRO                                                          9/24/2014
BELL 59 SAPT                              Santa Barbara          DOGGR                                                         12/16/2014
Goodwin A - 24                            Santa Barbara          DOGGR                                                          3/23/2015
Olean - 4-60                              Santa Barbara          DOGGR                                                          4/30/2015
Thomas - 2                                Santa Barbara          DOGGR                                                          5/14/2015
Bell - 145                                Santa Barbara          DOGGR                                                          5/28/2015
Golco Fee - 125-9                         Santa Barbara          DOGGR                                                           6/2/2015
Harbordt - 11                             Santa Barbara          DOGGR                                                           6/2/2015
Harbordt - 3-12                           Santa Barbara          DOGGR                                                           6/2/2015
Harbordt - 4-9                            Santa Barbara          DOGGR                                                           6/2/2015
Harbordt - 5-12                           Santa Barbara          DOGGR                                                           6/2/2015
Lakeview - 64-8                           Santa Barbara          DOGGR                                                           6/2/2015
Union Sugar - 2                           Santa Barbara          DOGGR                                                           6/2/2015
Goodwin A - 29                            Santa Barbara          DOGGR                                                           6/5/2015
Goodwin A - 43                            Santa Barbara          DOGGR                                                           6/5/2015
Goodwin A - 5                             Santa Barbara          DOGGR                                                           6/5/2015
Goodwin A -33                             Santa Barbara          DOGGR                                                           6/5/2015
Harbordt - 14-15                          Santa Barbara          DOGGR                                                          6/12/2015
Harbordt - 2-12                           Santa Barbara          DOGGR                                                          6/12/2015
Harbordt - 5-10                           Santa Barbara          DOGGR                                                          6/12/2015
Harbordt - 7-12                           Santa Barbara          DOGGR                                                          6/12/2015
Harbordt - 8-15                           Santa Barbara          DOGGR                                                          6/12/2015
Bradley Lands - 6                         Santa Barbara          DOGGR                                                           7/6/2015
Bradley Lands - 7                         Santa Barbara          DOGGR                                                           7/6/2015
Bradley Lands Unit - 2-6                  Santa Barbara          DOGGR                                                           7/6/2015
Bradley Lands Unit - 34-5                 Santa Barbara          DOGGR                                                           7/6/2015
Bradley Lands Unit - F11-5                Santa Barbara          DOGGR                                                           7/6/2015
Golco Fee - 143-9                         Santa Barbara          DOGGR                                                           7/6/2015
Golco Fee - 34-9                          Santa Barbara          DOGGR                                                           7/6/2015
Golco Fee - 35-9                          Santa Barbara          DOGGR                                                           7/6/2015
Security Fee - 17                         Santa Barbara          DOGGR                                                           7/6/2015
                              Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12     Page 300 of 316


Security Fee - 31                        Santa Barbara   DOGGR                                7/6/2015
Goodwin A - 25                           Santa Barbara   DOGGR                                7/8/2015
Olean -5-60                              Santa Barbara   DOGGR                                7/8/2015
Bell - 88                                Santa Barbara   DOGGR                               7/13/2015
Bell-124                                 Santa Barbara   DOGGR                               7/13/2015
Bradley Lands Unit - 2-5                 Santa Barbara   DOGGR                               7/13/2015
Goodwin A - 19                           Santa Barbara   DOGGR                               7/13/2015
Harbordt - 1-11                          Santa Barbara   DOGGR                               7/13/2015
Harbordt - 1-12                          Santa Barbara   DOGGR                               7/13/2015
Harbordt - 1-13                          Santa Barbara   DOGGR                               7/13/2015
Harbordt - 13                            Santa Barbara   DOGGR                               7/13/2015
Bradley Lands Unit - 2-5                 Santa Barbara   DOGGR                               8/19/2015
Goodwin A - 14                           Santa Barbara   DOGGR                               9/14/2015
Goodwin A - 15                           Santa Barbara   DOGGR                               9/14/2015
Goodwin A - 17                           Santa Barbara   DOGGR                               9/14/2015
Harbordt - 1-16                          Santa Barbara   DOGGR                               9/14/2015
Harbordt - 2-12                          Santa Barbara   DOGGR                               9/14/2015
Harbordt - 2-13                          Santa Barbara   DOGGR                               9/14/2015
Harbordt - 2-9                           Santa Barbara   DOGGR                               9/14/2015
Harbordt -1-10                           Santa Barbara   DOGGR                               9/14/2015
Harbordt 2-14                            Santa Barbara   DOGGR                               9/14/2015
Mortensen Fee - 10                       Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 10-11                    Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 10-6                     Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 11-5                     Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 11-7                     Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 12-5                     Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 12-6                     Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 12-8                     Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 13                       Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 13-5                     Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 13-6                     Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 13-9                     Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 4                        Santa Barbara   DOGGR                               9/21/2015
Mortensen Fee - 9                        Santa Barbara   DOGGR                               9/21/2015
Union Sugar - 14-1                       Santa Barbara   DOGGR                               9/22/2015
Harbordt - 12-13                         Santa Barbara   DOGGR                               9/24/2015
Harbordt - 15-14                         Santa Barbara   DOGGR                               9/24/2015
Harbordt - 89                            Santa Barbara   DOGGR                               9/24/2015
Harbordt - 9-13                          Santa Barbara   DOGGR                               9/24/2015
Hardbordt-Mortensen - 5-12               Santa Barbara   DOGGR                               9/24/2015
Mortensen Fee - 14-6                     Santa Barbara   DOGGR                               9/24/2015
Mortensen Fee - 14-7                     Santa Barbara   DOGGR                               9/24/2015
Mortensen Fee - 15-5A                    Santa Barbara   DOGGR                               9/24/2015
Mortensen-Harbordt - 10-12               Santa Barbara   DOGGR                               9/24/2015
Mortensen-Harbordt- 8-11                 Santa Barbara   DOGGR                               9/24/2015
Bell - 122                               Santa Barbara   DOGGR                               10/9/2015
Bell - 70                                Santa Barbara   DOGGR                               10/9/2015
Bell - 7A                                Santa Barbara   DOGGR                               10/9/2015
Bell-99                                  Santa Barbara   DOGGR                               10/9/2015
Bradley Consolidated - 5-84              Santa Barbara   DOGGR                               10/9/2015
Bradley Consolidated - 1-57              Santa Barbara   DOGGR                               10/9/2015
Bradley Lands Unit - 12-5                Santa Barbara   DOGGR                               10/9/2015
Chamberlin - 23                          Santa Barbara   DOGGR                               10/9/2015
                             Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12     Page 301 of 316


Golco - 11-9                            Santa Barbara   DOGGR                               10/9/2015
Golco Fee - 105-9                       Santa Barbara   DOGGR                               10/9/2015
Golco Fee - 22-9                        Santa Barbara   DOGGR                               10/9/2015
Goodwin A - 27                          Santa Barbara   DOGGR                               10/9/2015
Harbordt - 6-13                         Santa Barbara   DOGGR                               10/9/2015
Harbordt - 10-13                        Santa Barbara   DOGGR                               10/9/2015
Harbordt - 11-13                        Santa Barbara   DOGGR                               10/9/2015
Harbordt - 11-14                        Santa Barbara   DOGGR                               10/9/2015
Harbordt - 12-15                        Santa Barbara   DOGGR                               10/9/2015
Harbordt - 15                           Santa Barbara   DOGGR                               10/9/2015
Harbordt - 58                           Santa Barbara   DOGGR                               10/9/2015
Harbordt - 6-11                         Santa Barbara   DOGGR                               10/9/2015
Harbordt - 77                           Santa Barbara   DOGGR                               10/9/2015
Harbordt - 78                           Santa Barbara   DOGGR                               10/9/2015
Harbordt - 8-14                         Santa Barbara   DOGGR                               10/9/2015
Harbordt - 87                           Santa Barbara   DOGGR                               10/9/2015
Harbordt - 90                           Santa Barbara   DOGGR                               10/9/2015
Jim Hopkins - 63-1                      Santa Barbara   DOGGR                               10/9/2015
Jim Hopkins - 84-1                      Santa Barbara   DOGGR                               10/9/2015
Kemp - 11                               Santa Barbara   DOGGR                               10/9/2015
Kemp - 7                                Santa Barbara   DOGGR                               10/9/2015
Kemp - 8                                Santa Barbara   DOGGR                               10/9/2015
Lloyd Et Al - 1                         Santa Barbara   DOGGR                               10/9/2015
Lloyd Et Al - 14                        Santa Barbara   DOGGR                               10/9/2015
Lloyd Et Al - 2                         Santa Barbara   DOGGR                               10/9/2015
Lloyd Et Al - 3                         Santa Barbara   DOGGR                               10/9/2015
Lloyd Et Al - 4                         Santa Barbara   DOGGR                               10/9/2015
Lloyd Et Al - 8                         Santa Barbara   DOGGR                               10/9/2015
Lloyd Et Al - 9                         Santa Barbara   DOGGR                               10/9/2015
Lloyd Et Al -7                          Santa Barbara   DOGGR                               10/9/2015
Los Flores - 3-21                       Santa Barbara   DOGGR                               10/9/2015
Mortensen Fee - 13-11                   Santa Barbara   DOGGR                               10/9/2015
Mortensen Fee - 14-10                   Santa Barbara   DOGGR                               10/9/2015
Mortensen Fee - 15-9                    Santa Barbara   DOGGR                               10/9/2015
Mortensen-Harbordt - 14-12              Santa Barbara   DOGGR                               10/9/2015
Mortensen-Harbordt- 9-12                Santa Barbara   DOGGR                               10/9/2015
Nicholson 75-9                          Santa Barbara   DOGGR                               10/9/2015
North Orcutt - 1                        Santa Barbara   DOGGR                               10/9/2015
North Orcutt - 2                        Santa Barbara   DOGGR                               10/9/2015
North Orcutt - 8                        Santa Barbara   DOGGR                               10/9/2015
Olean - 2-60                            Santa Barbara   DOGGR                               10/9/2015
Palmer-Stendel -11                      Santa Barbara   DOGGR                               10/9/2015
Palmer-Stendel -14                      Santa Barbara   DOGGR                               10/9/2015
Security Fee - 29                       Santa Barbara   DOGGR                               10/9/2015
Security Fee - 35                       Santa Barbara   DOGGR                               10/9/2015
Security Fee - 5                        Santa Barbara   DOGGR                               10/9/2015
Security Fee - 5-5R                     Santa Barbara   DOGGR                               10/9/2015
Union Sugar - 44                        Santa Barbara   DOGGR                               10/9/2015
Union Sugar - 7                         Santa Barbara   DOGGR                               10/9/2015
Vincent - 20                            Santa Barbara   DOGGR                               10/9/2015
Davis - 25                              Santa Barbara   DOGGR                              10/13/2015
East Valley Farms - 15-31               Santa Barbara   DOGGR                              10/13/2015
Lakeview - 77-8                         Santa Barbara   DOGGR                              10/13/2015
McKenzie -2                             Santa Barbara   DOGGR                              10/13/2015
                             Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12     Page 302 of 316


Mortensen Fee - 14-5                      Santa Barbara   DOGGR                            10/13/2015
Nicholson - 253-9                         Santa Barbara   DOGGR                            10/13/2015
Nicholson - 64-9                          Santa Barbara   DOGGR                            10/13/2015
Nicholson - 64-9                          Santa Barbara   DOGGR                            10/13/2015
Nicholson - 75-9                          Santa Barbara   DOGGR                            10/13/2015
Nodlew -3                                 Santa Barbara   DOGGR                            10/13/2015
Security Fee - 26                         Santa Barbara   DOGGR                            10/13/2015
Security Fee - 33                         Santa Barbara   DOGGR                            10/13/2015
Security Fee -27                          Santa Barbara   DOGGR                            10/13/2015
BELL 133                                  Santa Barbara   DOGGR                            12/17/2015
BELL 141                                  Santa Barbara   DOGGR                            12/17/2015
BLOCHMAN 5                                Santa Barbara   DOGGR                            12/17/2015
CHAMBERLIN 32                             Santa Barbara   DOGGR                            12/17/2015
CHAMBERLIN 33                             Santa Barbara   DOGGR                            12/17/2015
GOLCO FEE 36-9                            Santa Barbara   DOGGR                            12/17/2015
GOODWIN A 21                              Santa Barbara   DOGGR                            12/17/2015
GOODWIN A 28                              Santa Barbara   DOGGR                            12/17/2015
GOODWIN A 46                              Santa Barbara   DOGGR                            12/17/2015
HARBORDT 4-11                             Santa Barbara   DOGGR                            12/17/2015
LOS FLORES 102                            Santa Barbara   DOGGR                            12/17/2015
LOS FLORES 104                            Santa Barbara   DOGGR                            12/17/2015
SECURITY FEE 28                           Santa Barbara   DOGGR                            12/17/2015
SECURITY FEE 4-6                          Santa Barbara   DOGGR                            12/17/2015
BLOCHMAN 1                                Santa Barbara   DOGGR                            12/23/2015
BRADLEY LANDS UNIT 22-5                   Santa Barbara   DOGGR                            12/23/2015
GOODWIN A 32                              Santa Barbara   DOGGR                            12/23/2015
GOODWIN A 36                              Santa Barbara   DOGGR                            12/23/2015
LOS FLORES 15-22                          Santa Barbara   DOGGR                            12/23/2015
LOS FLORES 2-21                           Santa Barbara   DOGGR                            12/23/2015
LOS FLORES 4-21                           Santa Barbara   DOGGR                            12/23/2015
LOS FLORES 55-21                          Santa Barbara   DOGGR                            12/23/2015
MORTENSEN FEE 14-8                        Santa Barbara   DOGGR                            12/23/2015
NICHOLSON 64-9, 75-9, 53-9, 253-9 & FAC   Santa Barbara   DOGGR                              5/4/2016
GOLCO FEE 105-9                           Santa Barbara   DOGGR                             6/28/2016
GOLCO FEE 11-9                            Santa Barbara   DOGGR                             6/28/2016
GOLCO FEE 22-9                            Santa Barbara   DOGGR                             6/28/2016
LLOYD ET AL 10                            Santa Barbara   DOGGR                             6/28/2016
LOS FLORES 15-22                          Santa Barbara   DOGGR                              7/9/2016
BELL 10-MAR                               Santa Barbara   DOGGR                             7/11/2016
BELL 122                                  Santa Barbara   DOGGR                             7/11/2016
BELL 7A                                   Santa Barbara   DOGGR                             7/11/2016
BELL 99                                   Santa Barbara   DOGGR                             7/11/2016
BLOCHMAN 10                               Santa Barbara   DOGGR                             7/11/2016
BRADLEY CONSOLIDATED 1-57                 Santa Barbara   DOGGR                             7/11/2016
BRADLEY CONSOLIDATED 5-84                 Santa Barbara   DOGGR                             7/11/2016
BRADLEY LANDS 12-5                        Santa Barbara   DOGGR                             7/11/2016
HARBORDT 10-13                            Santa Barbara   DOGGR                             7/11/2016
HARBORDT 11-13                            Santa Barbara   DOGGR                             7/11/2016
HARBORDT 11-14                            Santa Barbara   DOGGR                             7/11/2016
HARBORDT 12-15                            Santa Barbara   DOGGR                             7/11/2016
HARBORDT 15                               Santa Barbara   DOGGR                             7/11/2016
HARBORDT 58                               Santa Barbara   DOGGR                             7/11/2016
HARBORDT 6-11                             Santa Barbara   DOGGR                             7/11/2016
HARBORDT 6-13                             Santa Barbara   DOGGR                             7/11/2016
                           Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12     Page 303 of 316


HARBORDT 77                           Santa Barbara   DOGGR                               7/11/2016
HARBORDT 78                           Santa Barbara   DOGGR                               7/11/2016
HARBORDT 8-14                         Santa Barbara   DOGGR                               7/11/2016
HARBORDT 87                           Santa Barbara   DOGGR                               7/11/2016
HARBORDT 90                           Santa Barbara   DOGGR                               7/11/2016
HARBORDT 9-13                         Santa Barbara   DOGGR                               7/11/2016
JIM HOPKINS 63-1                      Santa Barbara   DOGGR                               7/11/2016
JIM HOPKINS 84-1                      Santa Barbara   DOGGR                               7/11/2016
LLOYD ET AL 1                         Santa Barbara   DOGGR                               7/11/2016
LLOYD ET AL 14                        Santa Barbara   DOGGR                               7/11/2016
LLOYD ET AL 2                         Santa Barbara   DOGGR                               7/11/2016
LLOYD ET AL 3                         Santa Barbara   DOGGR                               7/11/2016
LLOYD ET AL 4                         Santa Barbara   DOGGR                               7/11/2016
LLOYD ET AL 7                         Santa Barbara   DOGGR                               7/11/2016
LLOYD ET AL 8                         Santa Barbara   DOGGR                               7/11/2016
LLOYD ET AL 9                         Santa Barbara   DOGGR                               7/11/2016
LOS FLORES 3-21                       Santa Barbara   DOGGR                               7/11/2016
LOS FLORES 45-22                      Santa Barbara   DOGGR                               7/11/2016
MORTENSEN FEE 13-11                   Santa Barbara   DOGGR                               7/11/2016
MORTENSEN FEE 14-10                   Santa Barbara   DOGGR                               7/11/2016
MORTENSEN FEE 15-9                    Santa Barbara   DOGGR                               7/11/2016
MORTENSEN-HARBORDT 14-12              Santa Barbara   DOGGR                               7/11/2016
MORTENSEN-HARBORDT 9-12               Santa Barbara   DOGGR                               7/11/2016
NODLEW 3                              Santa Barbara   DOGGR                               7/11/2016
NORTH ORCUTT 1                        Santa Barbara   DOGGR                               7/11/2016
NORTH ORCUTT 2                        Santa Barbara   DOGGR                               7/11/2016
NORTH ORCUTT 8                        Santa Barbara   DOGGR                               7/11/2016
PALMER STENDEL 11                     Santa Barbara   DOGGR                               7/11/2016
PALMER STENDEL 14                     Santa Barbara   DOGGR                               7/11/2016
PALMER STENDEL 8                      Santa Barbara   DOGGR                               7/11/2016
R. R. BRADLEY 1                       Santa Barbara   DOGGR                               7/11/2016
SECURITY FEE 29                       Santa Barbara   DOGGR                               7/11/2016
SECURITY FEE 35                       Santa Barbara   DOGGR                               7/11/2016
SECURITY FEE 5                        Santa Barbara   DOGGR                               7/11/2016
SECURITY FEE 5-5R                     Santa Barbara   DOGGR                               7/11/2016
UNION SUGAR 14-1                      Santa Barbara   DOGGR                               7/11/2016
UNION SUGAR 44                        Santa Barbara   DOGGR                               7/11/2016
UNION SUGAR 7                         Santa Barbara   DOGGR                               7/11/2016
VINCENT 20                            Santa Barbara   DOGGR                               7/11/2016
ZACA CHAMBERLIN 23                    Santa Barbara   DOGGR                               7/11/2016
NICHOLSON 64-9                        Santa Barbara   DOGGR                               7/13/2016
BELL 124                              Santa Barbara   DOGGR                               7/19/2016
BELL 133                              Santa Barbara   DOGGR                               7/19/2016
BELL 141                              Santa Barbara   DOGGR                               7/19/2016
BELL 145                              Santa Barbara   DOGGR                               7/19/2016
BELL 155                              Santa Barbara   DOGGR                               7/19/2016
BLOCHMAN 1                            Santa Barbara   DOGGR                               7/19/2016
BLOCHMAN 5                            Santa Barbara   DOGGR                               7/19/2016
BRADLEY LANDS 1-5                     Santa Barbara   DOGGR                               7/19/2016
BRADLEY LANDS 22-5                    Santa Barbara   DOGGR                               7/19/2016
BRADLEY LANDS 2-6                     Santa Barbara   DOGGR                               7/19/2016
BRADLEY LANDS 34-5                    Santa Barbara   DOGGR                               7/19/2016
BRADLEY LANDS F11-5                   Santa Barbara   DOGGR                               7/19/2016
BRADLEY LANDS7                        Santa Barbara   DOGGR                               7/19/2016
                           Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12     Page 304 of 316


GOLCO FEE 143-9                       Santa Barbara   DOGGR                               7/19/2016
GOLCO FEE 21-9                        Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 15                          Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 17                          Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 21                          Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 24                          Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 25                          Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 28                          Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 29                          Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 32                          Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 33                          Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 36                          Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 46                          Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 5                           Santa Barbara   DOGGR                               7/19/2016
GOODWIN A 7-4A                        Santa Barbara   DOGGR                               7/19/2016
HARBORDT 11                           Santa Barbara   DOGGR                               7/19/2016
HARBORDT 1-11                         Santa Barbara   DOGGR                               7/19/2016
HARBORDT 1-12                         Santa Barbara   DOGGR                               7/19/2016
HARBORDT 1-13                         Santa Barbara   DOGGR                               7/19/2016
HARBORDT 1-16                         Santa Barbara   DOGGR                               7/19/2016
HARBORDT 12-13                        Santa Barbara   DOGGR                               7/19/2016
HARBORDT 13                           Santa Barbara   DOGGR                               7/19/2016
HARBORDT 14-15                        Santa Barbara   DOGGR                               7/19/2016
HARBORDT 15-14                        Santa Barbara   DOGGR                               7/19/2016
HARBORDT 2-12                         Santa Barbara   DOGGR                               7/19/2016
HARBORDT 2-13                         Santa Barbara   DOGGR                               7/19/2016
HARBORDT 2-14                         Santa Barbara   DOGGR                               7/19/2016
HARBORDT 2-9                          Santa Barbara   DOGGR                               7/19/2016
HARBORDT 4-9                          Santa Barbara   DOGGR                               7/19/2016
HARBORDT 5-10                         Santa Barbara   DOGGR                               7/19/2016
HARBORDT 7-12                         Santa Barbara   DOGGR                               7/19/2016
HARBORDT 8-15                         Santa Barbara   DOGGR                               7/19/2016
HARBORDT 89                           Santa Barbara   DOGGR                               7/19/2016
HARBORDT-MORTENSEN 15-22              Santa Barbara   DOGGR                               7/19/2016
LAKEVIEW 64-8                         Santa Barbara   DOGGR                               7/19/2016
LOS FLORES 102-21                     Santa Barbara   DOGGR                               7/19/2016
LOS FLORES 104-21                     Santa Barbara   DOGGR                               7/19/2016
LOS FLORES 2-21                       Santa Barbara   DOGGR                               7/19/2016
LOS FLORES 4-21                       Santa Barbara   DOGGR                               7/19/2016
LOS FLORES 55-21                      Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 10                      Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 10-11                   Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 10-6                    Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 11-5                    Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 11-7                    Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 12-5                    Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 12-6                    Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 12-8                    Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 13                      Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 13-5                    Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 13-6                    Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 13-9                    Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 14-6                    Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 14-7                    Santa Barbara   DOGGR                               7/19/2016
                           Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12     Page 305 of 316


MORTENSEN FEE 14-8                    Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 15-5A                   Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 4                       Santa Barbara   DOGGR                               7/19/2016
MORTENSEN FEE 9                       Santa Barbara   DOGGR                               7/19/2016
MORTENSEN-HARBORDT 10-12              Santa Barbara   DOGGR                               7/19/2016
MORTENSEN-HARBORDT 8-11               Santa Barbara   DOGGR                               7/19/2016
OLEAN 4-60                            Santa Barbara   DOGGR                               7/19/2016
OLEAN 5-60                            Santa Barbara   DOGGR                               7/19/2016
SECURITY FEE 17                       Santa Barbara   DOGGR                               7/19/2016
SECURITY FEE 28                       Santa Barbara   DOGGR                               7/19/2016
SECURITY FEE 34                       Santa Barbara   DOGGR                               7/19/2016
THOMAS 2                              Santa Barbara   DOGGR                               7/19/2016
UNION SUGAR 2                         Santa Barbara   DOGGR                               7/19/2016
ZACA CHAMBERLIN 32                    Santa Barbara   DOGGR                               7/19/2016
ZACA CHAMBERLIN 33                    Santa Barbara   DOGGR                               7/19/2016
EAST VALLEY FARMS 15-31               Santa Barbara   DOGGR                               7/20/2016
GOLCO FEE 11-9                        Santa Barbara   DOGGR                               7/20/2016
GOLCO FEE 43-9                        Santa Barbara   DOGGR                               7/20/2016
HARBORDT 1-10                         Santa Barbara   DOGGR                               7/20/2016
HARBORDT 2-15                         Santa Barbara   DOGGR                               7/20/2016
JIM HOPKINS 75-1                      Santa Barbara   DOGGR                               7/20/2016
LAINE 1                               Santa Barbara   DOGGR                               7/20/2016
LAKEVIEW 77-8                         Santa Barbara   DOGGR                               7/20/2016
MCKENZIE JAN-00                       Santa Barbara   DOGGR                               7/20/2016
MORTENSEN FEE 14-5                    Santa Barbara   DOGGR                               7/20/2016
NICHOLSON 253-9                       Santa Barbara   DOGGR                               7/20/2016
SECURITY FEE 26                       Santa Barbara   DOGGR                               7/20/2016
SECURITY FEE 27                       Santa Barbara   DOGGR                               7/20/2016
SECURITY FEE 33                       Santa Barbara   DOGGR                               7/20/2016
ZACA DAVIS 25                         Santa Barbara   DOGGR                               7/20/2016
FULLERTON LEASE                       Santa Barbara   DOGGR                               7/27/2016
GOLCO FEE 22-9                        Santa Barbara   DOGGR                                9/2/2016
EAST VALLEY FARMS 15-31               Santa Barbara   DOGGR                               9/21/2016
GOLCO FEE 43-9                        Santa Barbara   DOGGR                               9/21/2016
HARBORDT 2-15                         Santa Barbara   DOGGR                               9/21/2016
LAKEVIEW 77-8                         Santa Barbara   DOGGR                               9/21/2016
MCKENZIE 2                            Santa Barbara   DOGGR                               9/21/2016
SECURITY FEE 26,27,33                 Santa Barbara   DOGGR                               9/21/2016
BRADLEY LANDS 6                       Santa Barbara   DOGGR                               9/26/2016
GOODWIN A 19                          Santa Barbara   DOGGR                               9/26/2016
HARBORDT 4-9                          Santa Barbara   DOGGR                               9/26/2016
SECURITY FEE 31                       Santa Barbara   DOGGR                               9/26/2016
Chamberlin B                          Santa Barbara   PETRO                                8/1/2017
ESCOLLE                               Santa Barbara   PETRO                                8/1/2017
Chamberlin B                          Santa Barbara   PETRO                                8/1/2017
Escolle                               Santa Barbara   PETRO                                8/1/2017
JIM HOPKINS                           Santa Barbara   PETRO                                8/2/2017
QUATI                                 Santa Barbara   PETRO                                8/2/2017
CARRANZA                              Santa Barbara   PETRO                                8/2/2017
Jim Hopkins                           Santa Barbara   PETRO                                8/2/2017
Quati                                 Santa Barbara   PETRO                                8/2/2017
Carranza                              Santa Barbara   PETRO                                8/2/2017
BRADLEY 5-ISLAND                      Santa Barbara   PETRO                                8/4/2017
BATTLES                               Santa Barbara   PETRO                                8/4/2017
                       Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12     Page 306 of 316


BRADLEY LANDS UNIT                Santa Barbara   PETRO                                8/4/2017
Bradley 5-Island                  Santa Barbara   PETRO                                8/4/2017
Battles                           Santa Barbara   PETRO                                8/4/2017
Bradley Lands Unit                Santa Barbara   PETRO                                8/4/2017
JIM HOPKINS 64-1                  Santa Barbara   DOGGR                               8/10/2017
Jim Hopkins                       Santa Barbara   DOGGR                               8/10/2017
GOG                               Santa Barbara   DOGGR                               8/11/2017
BELL 107                          Santa Barbara   DOGGR                               8/11/2017
Bell                              Santa Barbara   DOGGR                               8/11/2017
MORGANTI                          Santa Barbara   PETRO                               8/14/2017
SECURITY                          Santa Barbara   PETRO                               8/14/2017
LLOYD                             Santa Barbara   PETRO                               8/14/2017
ESCOLLE                           Santa Barbara   PETRO                               8/14/2017
ESCOLLE                           Santa Barbara   PETRO                               8/14/2017
Morganti                          Santa Barbara   PETRO                               8/14/2017
Security                          Santa Barbara   PETRO                               8/14/2017
Lloyd                             Santa Barbara   PETRO                               8/14/2017
Escolle                           Santa Barbara   PETRO                               8/14/2017
Escolle                           Santa Barbara   PETRO                               8/14/2017
EAST VALLEY FARMS                 Santa Barbara   PETRO                               8/16/2017
CROSS DEVELOPMENT                 Santa Barbara   PETRO                               8/16/2017
UNION SUGAR                       Santa Barbara   PETRO                               8/16/2017
NORTH ORCUTT                      Santa Barbara   PETRO                               8/16/2017
ORCUTT 1                          Santa Barbara   PETRO                               8/16/2017
ORCUTT 2                          Santa Barbara   PETRO                               8/16/2017
ORCUTT 3                          Santa Barbara   PETRO                               8/16/2017
ORCUTT 8                          Santa Barbara   PETRO                               8/16/2017
East Valley Farms                 Santa Barbara   PETRO                               8/16/2017
Cross Development                 Santa Barbara   PETRO                               8/16/2017
Union Sugar                       Santa Barbara   PETRO                               8/16/2017
North Orcutt                      Santa Barbara   PETRO                               8/16/2017
Orcutt                            Santa Barbara   PETRO                               8/16/2017
Orcutt                            Santa Barbara   PETRO                               8/16/2017
Orcutt                            Santa Barbara   PETRO                               8/16/2017
Orcutt                            Santa Barbara   PETRO                               8/16/2017
GOODWIN A                         Santa Barbara   PETRO                               8/17/2017
SECURITY                          Santa Barbara   PETRO                               8/17/2017
LAKEVIEW 88-8                     Santa Barbara   PETRO                               8/17/2017
LAKEVIEW 64-8                     Santa Barbara   PETRO                               8/17/2017
LAKEVIEW 76A-8                    Santa Barbara   PETRO                               8/17/2017
LAKEVIEW 77-8                     Santa Barbara   PETRO                               8/17/2017
LAKEVIEW 87-8                     Santa Barbara   PETRO                               8/17/2017
LAKEVIEW 86-8                     Santa Barbara   PETRO                               8/17/2017
LAKEVIEW 65-8                     Santa Barbara   PETRO                               8/17/2017
LAKEVIEW 75-8                     Santa Barbara   PETRO                               8/17/2017
GOLCO FEE 314-9                   Santa Barbara   PETRO                               8/17/2017
GOLCO FEE 34-9                    Santa Barbara   PETRO                               8/17/2017
GOLCO-NICHOLSON 44-9              Santa Barbara   PETRO                               8/17/2017
GOLCO FEE 35-9                    Santa Barbara   PETRO                               8/17/2017
GOLCO FEE 126-9                   Santa Barbara   PETRO                               8/17/2017
GOLCO FEE 42-9                    Santa Barbara   PETRO                               8/17/2017
GOLCO FEE 43-9                    Santa Barbara   PETRO                               8/17/2017
Goodwin A                         Santa Barbara   PETRO                               8/17/2017
Security                          Santa Barbara   PETRO                               8/17/2017
                            Case 19-32857-hdh11 Doc 171 Filed 09/09/19                  Entered 09/09/19 08:34:12                   Page 307 of 316


Lakeview                               Santa Barbara   PETRO                                                            8/17/2017
Lakeview                               Santa Barbara   PETRO                                                            8/17/2017
Lakeview                               Santa Barbara   PETRO                                                            8/17/2017
Lakeview                               Santa Barbara   PETRO                                                            8/17/2017
Lakeview                               Santa Barbara   PETRO                                                            8/17/2017
Lakeview                               Santa Barbara   PETRO                                                            8/17/2017
Lakeview                               Santa Barbara   PETRO                                                            8/17/2017
Lakeview                               Santa Barbara   PETRO                                                            8/17/2017
Golco Fee                              Santa Barbara   PETRO                                                            8/17/2017
Golco Fee                              Santa Barbara   PETRO                                                            8/17/2017
Golco-Nicholson                        Santa Barbara   PETRO                                                            8/17/2017
Golco Fee                              Santa Barbara   PETRO                                                            8/17/2017
Golco Fee                              Santa Barbara   PETRO                                                            8/17/2017
Golco Fee                              Santa Barbara   PETRO                                                            8/17/2017
Golco Fee                              Santa Barbara   PETRO                                                            8/17/2017
GOLCO FEE 143-9                        Santa Barbara   PETRO                                                            8/18/2017
GOLCO FEE 11-9                         Santa Barbara   PETRO                                                            8/18/2017
GOLCO FEE 121-9                        Santa Barbara   PETRO                                                            8/18/2017
LAKEVIEW 382-8                         Santa Barbara   PETRO                                                            8/18/2017
LAKEVIEW 81-8                          Santa Barbara   PETRO                                                            8/18/2017
GOLCO FEE 111-9                        Santa Barbara   PETRO                                                            8/18/2017
LAKEVIEW 51-8                          Santa Barbara   PETRO                                                            8/18/2017
LAKEVIEW 43-8                          Santa Barbara   PETRO                                                            8/18/2017
LAKEVIEW 52-8                          Santa Barbara   PETRO                                                            8/18/2017
LAKEVIEW 53-8                          Santa Barbara   PETRO                                                            8/18/2017
LAKEVIEW 63-8                          Santa Barbara   PETRO                                                            8/18/2017
Golco Fee                              Santa Barbara   PETRO                                                            8/18/2017
Golco Fee                              Santa Barbara   PETRO                                                            8/18/2017
Golco Fee                              Santa Barbara   PETRO                                                            8/18/2017
Lakeview                               Santa Barbara   PETRO                                                            8/18/2017
Lakeview                               Santa Barbara   PETRO                                                            8/18/2017
Golco Fee                              Santa Barbara   PETRO                                                            8/18/2017
Lakeview                               Santa Barbara   PETRO                                                            8/18/2017
Lakeview                               Santa Barbara   PETRO                                                            8/18/2017
Lakeview                               Santa Barbara   PETRO                                                            8/18/2017
Lakeview                               Santa Barbara   PETRO                                                            8/18/2017
Lakeview                               Santa Barbara   PETRO                                                            8/18/2017
LOS FLORES                             Santa Barbara   PETRO                                                            8/21/2017
BRADLEY CONSOLIDATED 1-68              Santa Barbara   PETRO                                                            8/21/2017
BRADLEY CONSOLIDATED                   Santa Barbara   DOGGR                                                            8/21/2017
SHELL STD PAYNE                        Santa Barbara   PETRO                                                            8/21/2017
Los Flores                             Santa Barbara   PETRO                                                            8/21/2017
Bradley Consolidated                   Santa Barbara   PETRO                                                            8/21/2017
Bradley Consolidated                   Santa Barbara   DOGGR                                                            8/21/2017
Shell Std Payne                        Santa Barbara   PETRO                                                            8/21/2017
SHELL STD PAYNE                        Santa Barbara   DOGGR                                                            8/28/2017
BELL                                   Santa Barbara   APCD                                                             8/28/2017
Shell Std Payne                        Santa Barbara   DOGGR                                                            8/28/2017
Bell                                   Santa Barbara   APCD                                                             8/28/2017
BELL COMPRESSOR PLANT                  Santa Barbara   PETRO                                                            8/31/2017
Bell                                   Santa Barbara   PETRO                                                            8/31/2017
Palmer-Stendel - 8                     Santa Barbara   DOGGR                                                            10/9/2017
Fullerton                              Santa Barbara   PETRO   Section 14-10(a) ; 14-31(b) of County Code Chapter 14   10/12/2017
                             Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12     Page 308 of 316


Jim Hopkins 64-1                        Santa Barbara   DOGGR                              10/25/2017
Union Continental 4, 5, 6, 7,           Santa Barbara   PETRO                              10/26/2017
Harbordt 12-15, 90                      Santa Barbara   PETRO                              10/30/2017
Mortensen Fee 1, 14-10, 15-9            Santa Barbara   PETRO                              10/30/2017
Mortensen-Harbordt 13-12, 15-12         Santa Barbara   PETRO                              10/30/2017
R.R Bradley 1                           Santa Barbara   PETRO                              10/30/2017
Security 13                             Santa Barbara   PETRO                              10/30/2017
Redu - XW10R                            Orange          DOGGR                               4/27/2015
Redu - XW11                             Orange          DOGGR                               4/27/2015
Redu - XW12                             Orange          DOGGR                               4/27/2015
Redu - XW14                             Orange          DOGGR                               4/27/2015
Redu - XW15                             Orange          DOGGR                               4/27/2015
Redu - XW18                             Orange          DOGGR                               4/27/2015
Redu - XW19                             Orange          DOGGR                               4/27/2015
Redu - XW21                             Orange          DOGGR                               4/27/2015
Redu - XW4                              Orange          DOGGR                               4/27/2015
Redu - XW7                              Orange          DOGGR                               4/27/2015
Redu - XW8                              Orange          DOGGR                               4/27/2015
Redu - XW9                              Orange          DOGGR                               4/27/2015
Redu - YW10                             Orange          DOGGR                               4/27/2015
Redu - YW11                             Orange          DOGGR                               4/27/2015
Redu - YW12                             Orange          DOGGR                               4/27/2015
Redu - YW13                             Orange          DOGGR                               4/27/2015
Redu - YW15C&K                          Orange          DOGGR                               4/27/2015
Redu - YW17C&K                          Orange          DOGGR                               4/27/2015
Redu - YW18                             Orange          DOGGR                               4/27/2015
Redu - YW20                             Orange          DOGGR                               4/27/2015
Redu - YW21                             Orange          DOGGR                               4/27/2015
Redu - YW25                             Orange          DOGGR                               4/27/2015
Redu - YW7                              Orange          DOGGR                               4/27/2015
Redu - YW8                              Orange          DOGGR                               4/27/2015
Redu - YW9                              Orange          DOGGR                               4/27/2015
Redu - ZW1                              Orange          DOGGR                               4/27/2015
Redu - ZW12                             Orange          DOGGR                               4/27/2015
Redu - ZW13                             Orange          DOGGR                               4/27/2015
Redu - ZW15                             Orange          DOGGR                               4/27/2015
Redu - ZW2                              Orange          DOGGR                               4/27/2015
Redu - ZW5                              Orange          DOGGR                               4/27/2015
Redu - ZW6                              Orange          DOGGR                               4/27/2015
Redu - ZW9                              Orange          DOGGR                               4/27/2015
Redu - XW1                              Orange          DOGGR                               7/10/2015
Redu - XW1                              Orange          DOGGR                               7/10/2015
Redu - XW12                             Orange          DOGGR                               7/10/2015
Redu - XW14                             Orange          DOGGR                               7/10/2015
Redu - XW19                             Orange          DOGGR                               7/10/2015
Redu - XW21                             Orange          DOGGR                               7/10/2015
Redu - YW10                             Orange          DOGGR                               7/10/2015
Redu - YW11                             Orange          DOGGR                               7/10/2015
Redu - YW13                             Orange          DOGGR                               7/10/2015
Redu - YW15C&K                          Orange          DOGGR                               7/10/2015
Redu - YW17C&K                          Orange          DOGGR                               7/10/2015
Redu - YW18                             Orange          DOGGR                               7/10/2015
Redu - YW20                             Orange          DOGGR                               7/10/2015
Redu - YW21                             Orange          DOGGR                               7/10/2015
                              Case 19-32857-hdh11 Doc 171 Filed 09/09/19                           Entered 09/09/19 08:34:12     Page 309 of 316


Redu - YW25                              Orange          DOGGR                                                       7/10/2015
Redu - YW7                               Orange          DOGGR                                                       7/10/2015
Redu - YW8                               Orange          DOGGR                                                       7/10/2015
Redu - YW9                               Orange          DOGGR                                                       7/10/2015
Redu - ZW1                               Orange          DOGGR                                                       7/10/2015
Redu - ZW11                              Orange          DOGGR                                                       7/10/2015
Redu - ZW12                              Orange          DOGGR                                                       7/10/2015
Redu - ZW13                              Orange          DOGGR                                                       7/10/2015
Redu - ZW15                              Orange          DOGGR                                                       7/10/2015
Redu - ZW15                              Orange          DOGGR                                                       7/10/2015
Redu - ZW2                               Orange          DOGGR                                                       7/10/2015
Redu - ZW2                               Orange          DOGGR                                                       7/10/2015
Redu - ZW5                               Orange          DOGGR                                                       7/10/2015
Redu - ZW6                               Orange          DOGGR                                                       7/10/2015
Redu - ZW9                               Orange          DOGGR                                                       7/10/2015
Belridge                                 Kern            CUPA                                                        1/15/2016
Belridge                                 Kern            SJV APCD                                                    6/21/2016
Redu                                     Orange          SCAQMD                                                     10/21/2016
Redu                                     Orange          SCAQMD                                                       1/3/2017
Redu                                     Orange          SCAQMD                                                      1/10/2017
Redu                                     Orange          SCAQMD                                                      1/17/2017
Redu                                     Orange          SCAQMD                                                      1/19/2017
REDU                                     Orange          SCAQMD                                                      4/12/2017
Belridge                                 Kern            SJVAPCD                                                     4/20/2017
Zaca Davis                               Santa Barbara   PETRO                                                        1/9/2018
Bell                                     Santa Barbara   APCD       Rule 505.D                                        2/2/2018
Los Flores                               Santa Barbara   APCD       Rule 505.D                                        2/2/2018
Bradley Lands/Bradley Consolidated       Santa Barbara   APCD       Rule 505.D                                        2/2/2018
Security Fee/Thomas                      Santa Barbara   APCD       Rule 505, 505.D                                   2/2/2018
Escolle                                  Santa Barbara   APCD       Rule 505.C.2                                      2/2/2018
Jim Hopkins                              Santa Barbara   APCD       Rule 505.C.2                                      2/2/2018
Battles                                  Santa Barbara   APCD       Rule 331 F.1                                      2/9/2018
Santa Maria Valley                       Santa Barbara   APCD                                                         2/9/2018
Union Sugar                              Santa Barbara   APCD       Rule 331 F.1                                      2/9/2018
Union Sugar                              Santa Barbara   APCD                                                         2/9/2018
Davis                                    Santa Barbara   APCD                                                         2/9/2018
Chamberlin                               Santa Barbara   APCD                                                         2/9/2018
Morganti                                 Santa Barbara   APCD       Rule 331 F.1                                      2/9/2018
Bradley Lands/Bradley Consolidated       Santa Barbara   APCD       Rule 331 F.1                                      2/9/2018
Jim Hopkins                              Santa Barbara   APCD       Rule 331 F.1                                      2/9/2018
Escolle                                  Santa Barbara   APCD       Rule 331 F.1                                      2/9/2018
Fulerton                                 Santa Barbara   APCD       Rule 331 F.1                                      2/9/2018
Los Flores                               Santa Barbara   APCD                                                         2/9/2018
Security Fee/Thomas                      Santa Barbara   APCD       Rule 331 F.1                                      2/9/2018
Davis                                    Santa Barbara   DOGGR                                                       2/14/2018
Chamberlin                               Santa Barbara   DOGGR                                                       2/14/2018
Chamberlin B                             Santa Barbara   DOGGR                                                       2/14/2018
Lloyd Et Al                              Santa Barbara   DOGGR                                                       2/22/2018
Gibson                                   Santa Barbara   APCD       Rule 331 F.1                                     2/23/2018
Goodwin A                                Santa Barbara   APCD       Rule 331 F.2                                     2/23/2018
Vincent                                  Santa Barbara   APCD       Rule 331 F.3                                     2/23/2018
Jim Hopkins                              Santa Barbara   APCD                                                        3/19/2018
Escolle                                  Santa Barbara   DOGGR      California Code of Regulations §1777 (a)         3/28/2018
Bradley 3-Island                         Santa Barbara   PETRO                                                        4/3/2018
                              Case 19-32857-hdh11 Doc 171 Filed 09/09/19                           Entered 09/09/19 08:34:12                 Page 310 of 316


Greka                                      Santa Barbara   SWRCB   Water Code Section 13261                                       4/7/2018
Bradley Lands                              Santa Barbara   DOGGR                                                                 4/10/2018
Golco Fee                                  Santa Barbara   DOGGR                                                                 4/10/2018
Lakeview                                   Santa Barbara   DOGGR                                                                 4/10/2018
Bettiga                                    Santa Barbara   PETRO                                                                  5/3/2018
Bradley Consolidated                       Santa Barbara   PETRO                                                                  5/3/2018
Bradley Lands/Bradley Consolidated         Santa Barbara   APCD    Rule 206 and 331 F.1                                           5/9/2018
Bradley Lands/Bradley Consolidated         Santa Barbara   APCD    Rule 206                                                       5/9/2018
Bradley Lands/Bradley Consolidated         Santa Barbara   APCD    Rule 331 D.1, 2. 331 D.3, 3. 325 D.1 Rule 331 D.1 , 331 D.3    5/9/2018
                                                                   ,325 D.1
Golco Fee                                  Santa Barbara   PETRO                                                                 5/15/2018
Acquistapace                               Santa Barbara   PETRO                                                                 5/17/2018
Golco Fee                                  Santa Barbara   PETRO                                                                 5/17/2018
Security Fee/Thomas                        Santa Barbara   APCD    Rule 206 2. 331 F.1 , 3. 331 D.l                               6/4/2018
                                                                   Condition 3.d of PTO 11103-RS
Los Flores                                 Santa Barbara   APCD    Rule 206, 2. 331 F.l , 3.d                                     6/4/2018
Jim Hopkins                                Santa Barbara   APCD    Rule 206 and 2. 331 F.l                                        6/4/2018
Security Fee/Thomas                        Santa Barbara   APCD    Rule 206, 2. 201                                               6/4/2018
Zaca Field                                 Santa Barbara   EHS     Business Plan(6.95 H&SC 22508), (6.95 H&SC 25505 (a)(4).),     6/8/2018
                                                                   (6.95 H&SC 25505(a)(2), 25508(a)(1).)
Gato Compressor Plant                      Santa Barbara   EHS     Business Plan(6.95 H&SC 22508), (6.95 H&SC 25505 (a)(4).),     6/8/2018
                                                                   (6.95 H&SC 25505(a)(2), 25508(a)(1).)
Nicholson                                  Santa Barbara   DOGGR                                                                 6/11/2018
Acquistapace                               Santa Barbara   DOGGR                                                                 6/11/2018
Bradley Consolidated                       Santa Barbara   PETRO                                                                 6/14/2018
Bradley Lands                              Santa Barbara   PETRO                                                                 6/14/2018
Shell-Standard Payne                       Santa Barbara   PETRO                                                                 6/14/2018
Jim Hopkins                                Santa Barbara   APCD                                                                  6/15/2018
Bradley Lands Unit                         Santa Barbara   PETRO                                                                 6/20/2018
Bradley Lands Unit                         Santa Barbara   PETRO                                                                 6/21/2018
Jim Hopkins                                Santa Barbara   PETRO                                                                 6/21/2018
Lakeview Lease                             Santa Barbara   APCD                                                                  6/27/2018
Lakeview Gas Plant                         Santa Barbara   APCD                                                                  6/27/2018
Golco Lease                                Santa Barbara   APCD                                                                  6/27/2018
Bradley Lands/Bradley Consolidated Lease   Santa Barbara   APCD                                                                  6/27/2018
Bradley Lands Lease                        Santa Barbara   APCD                                                                  6/27/2018
R.B. McFaddin Lease                        Santa Barbara   APCD                                                                  6/27/2018
McKenzie Lease                             Santa Barbara   APCD                                                                  6/27/2018
Olean Lease                                Santa Barbara   APCD                                                                  6/27/2018
Jim Hopkins Lease                          Santa Barbara   APCD                                                                  6/27/2018
Kemp Lease                                 Santa Barbara   APCD                                                                  6/27/2018
East Valley Farms Lease                    Santa Barbara   APCD                                                                  6/27/2018
Cross Development Lease                    Santa Barbara   APCD                                                                  6/27/2018
Battles Lease                              Santa Barbara   APCD                                                                  6/27/2018
Adam B Lease                               Santa Barbara   APCD                                                                  6/27/2018
Bettiga Lease                              Santa Barbara   APCD                                                                  6/27/2018
Bettiga B Lease                            Santa Barbara   APCD                                                                  6/27/2018
Moretti B Lease                            Santa Barbara   APCD                                                                  6/27/2018
Vincent Lease                              Santa Barbara   APCD                                                                  6/27/2018
Laine Lease                                Santa Barbara   APCD                                                                  6/27/2018
Armelin Lease ( North Orcutt)              Santa Barbara   APCD                                                                  6/27/2018
O'Donnell Fee Lease                        Santa Barbara   APCD                                                                  6/27/2018
Cree Security Lease                        Santa Barbara   APCD                                                                  6/27/2018
Union Sugar Lease                          Santa Barbara   APCD                                                                  6/27/2018
                            Case 19-32857-hdh11 Doc 171 Filed 09/09/19                           Entered 09/09/19 08:34:12     Page 311 of 316


Escolle Lease                          Santa Barbara   APCD                                                        6/27/2018
Morganti Lease                         Santa Barbara   APCD                                                        6/27/2018
Arellanes Lease                        Santa Barbara   APCD                                                        6/27/2018
T.R. Bonetti Lease                     Santa Barbara   APCD                                                        6/27/2018
Muscio Lease                           Santa Barbara   APCD                                                        6/27/2018
Righetti Lease                         Santa Barbara   APCD                                                        6/27/2018
Righetti B Lease                       Santa Barbara   APCD                                                        6/27/2018
Chamberlin Lease                       Santa Barbara   APCD                                                        6/27/2018
Chamberlin B Lease                     Santa Barbara   APCD                                                        6/27/2018
Davis Lease                            Santa Barbara   APCD                                                        6/27/2018
Davis B Lease                          Santa Barbara   APCD                                                        6/27/2018
Davis C Lease                          Santa Barbara   APCD                                                        6/27/2018
Brown Lease                            Santa Barbara   APCD                                                        6/27/2018
Carranza Lease                         Santa Barbara   APCD                                                        6/27/2018
Quati Lease                            Santa Barbara   APCD                                                        6/27/2018
Lloyd Lease                            Santa Barbara   APCD                                                        6/27/2018
Security Fee/Thomas Lease              Santa Barbara   APCD                                                        6/27/2018
Goodwin A Lease                        Santa Barbara   APCD                                                        6/27/2018
Harbordt Lease                         Santa Barbara   APCD                                                        6/27/2018
Mortensen Lease                        Santa Barbara   APCD                                                        6/27/2018
Los Flores Lease                       Santa Barbara   APCD                                                        6/27/2018
Bell Lease (Cat Canyon)                Santa Barbara   APCD                                                        6/27/2018
Blochman Lease                         Santa Barbara   APCD                                                        6/27/2018
Palmer Stendel Lease                   Santa Barbara   APCD                                                        6/27/2018
Fullerton Lease                        Santa Barbara   APCD                                                        6/27/2018
Gibson Lease                           Santa Barbara   APCD                                                        6/27/2018
Conoco Lease                           Santa Barbara   APCD                                                        6/27/2018
Continental Lease                      Santa Barbara   APCD                                                        6/27/2018
Union Sugar                            Santa Barbara   APCD     Rule 206                                            7/2/2018
Union Sugar                            Santa Barbara   APCD     Rule 206, 3. 331 F.1 and 4. 331 D.3                 7/2/2018
Morganti                               Santa Barbara   APCD     Rule 206, 3. 331 F.1, 4. 331 D.1, and 5. 325 E.1    7/2/2018
Lloyd Et Al                            Santa Barbara   CRWQCB   Water Code Section 13267, 13268                     7/5/2018
Bradley Lands                          Santa Barbara   PETRO                                                        7/9/2018
Bradley 3-Island                       Santa Barbara   PETRO                                                       7/13/2018
Bradley Lands Unit                     Santa Barbara   PETRO                                                       7/26/2018
Escolle                                Santa Barbara   SBCFD    Fire Code 105.6.17.6                               7/26/2018
Quati                                  Santa Barbara   SBCFD    Fire Code 105.6.17.6.1                             7/26/2018
Chamberlin                             Santa Barbara   SBCFD    Fire Code 105.6.17.6                               7/26/2018
Chamberlin B                           Santa Barbara   SBCFD    Fire Code 105.6.17.6                               7/26/2018
Davis                                  Santa Barbara   SBCFD    Fire Code 105.6.17.6                               7/26/2018
Davis B                                Santa Barbara   SBCFD    Fire Code 105.6.17.6                               7/26/2018
Cat Canyon                             Santa Barbara   SBCFD                                                       7/26/2018
Jim Hopkins                            Santa Barbara   PETRO                                                        8/3/2018
Union Sugar                            Santa Barbara   SBCFD                                                        8/9/2018
Lakeview Mechanics Shop                Santa Barbara   SBCFD                                                        8/9/2018
Bradley 3-Isalnd                       Santa Barbara   SBCFD    Code 507.5.1 -                                      8/9/2018
                                                                Code 906.2 -
                                                                Code L105-.1
                                                                Code 908.1
                                                                Code 105.6.17.6
                                                                Code 2306.7.9.2.1
Bradley 5-Island                       Santa Barbara   SBCFD    Code 906.1                                          8/9/2018
Battles                                Santa Barbara   SBCFD    Code 906.1                                          8/9/2018
Kemp                                   Santa Barbara   SBCFD    Code 906.1                                          8/9/2018
                       Case 19-32857-hdh11 Doc 171 Filed 09/09/19                              Entered 09/09/19 08:34:12     Page 312 of 316


Jim Hopkins                       Santa Barbara   SBCFD      Code 906.1                                           8/9/2018
Lakeview                          Santa Barbara   SBCFD      Fire Code: 105.6.17.6.1                              8/9/2018
Lakeview Gas Plant                Santa Barbara   SBCFD      Fire Code: 105.6.17.6.1, Code E103.1.4               8/9/2018
Security LCR                      Santa Barbara   SBCFD      Code 906.1 Code 105.6.17.6                           8/9/2018
Blochman                          Santa Barbara   SBCFD      Code 906.1 and Code 105.6.17.6                       8/9/2018
Bell                              Santa Barbara   SBCFD      Code 906.1 and Code 105.6.17.6                       8/9/2018
Fullerton                         Santa Barbara   SBCFD      Code 503.4 Code 906.1 and Code 105.6.17.6            8/9/2018
Los Flores                        Santa Barbara   SBCFD      Code 906.1 and Code 105.6.17.6                       8/9/2018
Security Fee                      Santa Barbara   SBCFD      Code 906.1 Code 105.6.17.6                           8/9/2018
Lakeview                          Santa Barbara   PETRO                                                          8/16/2018
Lakeview                          Santa Barbara   PETRO                                                          8/16/2018
Zaca - Chamberlin                 Santa Barbara   PETRO                                                          8/22/2018
Zaca - Davis                      Santa Barbara   PETRO                                                          8/22/2018
Escolle                           Santa Barbara   PETRO                                                          8/31/2018
Goodwin A                         Santa Barbara   PETRO                                                          9/10/2018
Security Fee                      Santa Barbara   PETRO                                                          9/14/2018
Bell Fee                          Santa Barbara   PETRO                                                          9/14/2018
North Orcutt                      Santa Barbara   DOGGR                                                          9/21/2018
Morganti                          Santa Barbara   PETRO                                                          9/27/2018
Fullerton                         Santa Barbara   PETRO      Grading Section 25-22                               9/27/2018
Conoco                            Santa Barbara   PETRO                                                          10/1/2018
G. Gibson                         Santa Barbara   PETRO                                                          10/1/2018
Fullerton                         Santa Barbara   PETRO                                                          10/5/2018
Harbordt                          Santa Barbara   PETRO                                                          10/8/2018
Harbordt                          Santa Barbara   PETRO                                                          10/8/2018
Mortensen                         Santa Barbara   PETRO                                                         10/10/2018
Jim Hopkins                       Santa Barbara   PETRO                                                         10/18/2018
Chamberlin                        Santa Barbara   PETRO                                                         10/22/2018
Security                          Santa Barbara   OSHA                                                          10/26/2018
Palmer-Stendel                    Santa Barbara   PETRO                                                          11/2/2018
Blochman                          Santa Barbara   PETRO                                                          11/2/2018
Bell                              Santa Barbara   DOGGR                                                          11/5/2018
Lloyd Et Al                       Santa Barbara   DOGGR                                                          11/5/2018
Los Flores                        Santa Barbara   DOGGR                                                          11/5/2018
Bell                              Santa Barbara   DOGGR                                                          11/5/2018
Morganti                          Santa Barbara   DOGGR                                                          11/5/2018
Bradley Consolidated              Santa Barbara   DOGGR                                                          11/5/2018
Bettiga                           Santa Barbara   DOGGR                                                          11/5/2018
Chamberlin                        Santa Barbara   DOGGR                                                          11/5/2018
Davis                             Santa Barbara   DOGGR                                                          11/5/2018
Conoco                            Santa Barbara   PETRO                                                          11/7/2018
Gibson                            Santa Barbara   PETRO                                                          11/7/2018
Union Continental                 Santa Barbara   PETRO                                                          11/7/2018
HVI Cat Canyon                    Santa Barbara   DOGGR      PRC 3236.5, 3224 , 3237.                            11/8/2018
Davis                             Santa Barbara   APCD       Rule 206 2. 331. F.1 and 3. 331                    11/14/2018
Chamberlin                        Santa Barbara   APCD       Rule 2. 331. F.1 and 3. 331 C                      11/14/2018
Fullerton                         Santa Barbara   PETRO                                                         11/15/2018
Belridge                          Kern            SJV APCD                                                       1/26/2018
Belridge                          Kern            SJV APCD                                                       1/26/2018
Belridge                          Kern            SJV APCD                                                       1/26/2018
Belridge                          Kern            SJV APCD   Rule 2201 - Rule, 4307                              1/29/2018
Belridge                          Kern            SJV APCD   Rule 2201 - Rule, 4307                              6/18/2018
Belridge                          Kern            SJV APCD                                                       6/18/2018
Redu                              Orange          DOGGR                                                          2/27/2018
                          Case 19-32857-hdh11 Doc 171 Filed 09/09/19                           Entered 09/09/19 08:34:12                   Page 313 of 316


Redu                                 Orange          DOGGR    Rule 1148.1(h)(2)                                                 3/5/2018
                                                              Rule 1173 (i)(1)
                                                              Rule 1176 (f)(1)
                                                              Rule 2004 (f)(1)
                                                              Rule 2004 (f)(1) condition F2.1
Redu                                 Orange          SCAQMD   sections 1724.10(k)(2) and 1724.10(k)(3), Title 14, California   7/12/2018
                                                              Code of Reulations
                                                              PRC 3236 and CCR Sections 1724.10(k)(2) and 1724.10(k)(3)
                                                              Due 7-27-18
Redu                                 Orange          DOGGR    Rule 2012 App.A, Chp.4 (F)(1)(a)                                 7/18/2018
Redu                                 Orange          SCAQMD   Rule 2012(s)(2)                                                   8/1/2018
Redu                                 Orange          SCAQMD                                                                     8/1/2018
Union Continental Lease              Santa Barbara   APCD     Section 25-3                                                     3/27/2019
Union Continental Lease              Santa Barbara   APCD     Section 25-3                                                     3/27/2019
Union Continental Lease              Santa Barbara   APCD     Section 25-3                                                     3/27/2019
Union Continental Lease              Santa Barbara   APCD     Section 25-3                                                     3/27/2019
Union Continental Lease              Santa Barbara   APCD     Section 25-3                                                     3/27/2019
Union Continental Lease              Santa Barbara   APCD     Section 25-3                                                     3/27/2019
Palmer-Stendel Lease                 Santa Barbara   APCD     Section 25-3: 25-37                                              3/28/2019
Palmer-Stendel Lease                 Santa Barbara   APCD     Section 25-3                                                     3/28/2019
Blochman Lease                       Santa Barbara   PETRO    Santa Barbara County Code Chapter 25 Section 25-7                3/28/2019
Palmer-Stendel Lease                 Santa Barbara   APCD     Section 25-3                                                     3/29/2019
Palmer-Stendel Lease                 Santa Barbara   APCD     Section 25-3                                                     3/29/2019
Palmer-Stendel Lease                 Santa Barbara   APCD     Section 25-3                                                     3/29/2019
Palmer-Stendel Lease                 Santa Barbara   APCD     Section 25-3                                                     3/29/2019
Palmer-Stendel Lease                 Santa Barbara   APCD     Section 25-3                                                     3/29/2019
Palmer-Stendel Lease                 Santa Barbara   PETRO    Santa Barbara County Code Chapter 25 Section 25-7                3/29/2019
Palmer-Stendel Lease                 Santa Barbara   PETRO    Santa Barbara County Code Chapter 25 Section 25-7                3/29/2019
Palmer-Stendel Lease                 Santa Barbara   PETRO    Section 25-3: Section 25-40                                      3/29/2019
FULLERTON LEASE                      Santa Barbara   PETRO    SECTION 25-3: SECTION 25-41                                       4/5/2019
FULLERTON LEASE                      Santa Barbara   PETRO    SECTION 25-3: SECTION 25-41                                       4/5/2019
FULLERTON LEASE                      Santa Barbara   PETRO    Section 25-3                                                      4/5/2019
FULLERTON TANK FACILITY              Santa Barbara   PETRO    SECTION 25-3: 25-29: 25-36                                        4/5/2019
FULLERTON LEASE                      Santa Barbara   PETRO    25-3 : SECTION 25-40                                              4/5/2019
HVI                                  Santa Barbara   APCD                                                                      5/13/2019
FULLERTON LEASE                      Santa Barbara   PETRO    SECTION 25-41                                                    5/14/2019
FULLERTON LEASE                      Santa Barbara   PETRO    25-3; 25-41                                                      5/14/2019
FULLERTON LEASE                      Santa Barbara   PETRO    Section 25-3                                                     5/14/2019
FULLERTON TANK FACILITY              Santa Barbara   PETRO    25-3: 25-29: SECTION 25-36                                       5/14/2019
KEMP LEASE                           Santa Barbara   PETRO    SECTION 25-3: 25-29: 25-37                                       5/17/2019
BELL WELL 100                        Santa Barbara   DOGGR    CA CODE OF REGULATIONS : 1777 (A)                                5/20/2019
HVI                                  Santa Barbara   APCD                                                                      5/21/2019
CARRANZA LEASE FACILITY              Santa Barbara   PETRO    Section 25-3                                                     5/23/2019
QUATI LEASE FACILITY                 Santa Barbara   PETRO    Section 25-3                                                     5/23/2019
HVI                                  Santa Barbara   PETRO    SECTION 25-7                                                     5/28/2019
BELL                                 Santa Barbara   B&S      SECTION 25-28; , SECTION 25-37; SECTION 25-35; 25-8.             4/29/2019

UNION CONTINENTAL                    Santa Barbara   B&S      Section 25-3                                                     3/27/2019
PALMER-STENDEL                       Santa Barbara   B&S      SECTION 23-3: 25-37:                                             3/28/2019
UNION SUGAR                          Santa Barbara   APCD     RULE 212 C.1                                                      5/7/2019
CREE SECURITY                        Santa Barbara   APCD     RULE 212 C.1                                                      5/7/2019
UNION SUGAR IC                       Santa Barbara   APCD     RULE 212 C.1                                                      5/7/2019
O'DONNEL FEE                         Santa Barbara   APCD     RULE 212 C.1                                                      5/7/2019
ESCOLLE                              Santa Barbara   APCD     RULE 210 H.1                                                      5/7/2019
               Case 19-32857-hdh11 Doc 171 Filed 09/09/19       Entered 09/09/19 08:34:12     Page 314 of 316


CHAMBERLIN                Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
DAVIS                     Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
CARRANZA                  Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
QUATI                     Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
BROWN                     Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
DAVIS B                   Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
CHAMBERLIN B              Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
ZACA AREA IC              Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
DAVIS C                   Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
BETTIGA                   Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
LAINE                     Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
MCFADDEN                  Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
BATTLES                   Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
SMV EAST IC               Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
ADAM B                    Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
BETTIGA B                 Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
MORETTI B                 Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
VINCENT                   Santa Barbara   APCD   RULE 212 C.1                      5/7/2019
                        Case 19-32857-hdh11 Doc 171 Filed 09/09/19                             Entered 09/09/19 08:34:12              Page 315 of 316


Debtor: HVI Cat Canyon, Inc.                                                                                                Case number (if known) 19-32857
                                                   Attachment to No. 24 of Statement of Financial Affairs


                                                                                                  Governmental      Environmental
Release Site              Release City                                  Release County, CA        Unit*             Law                Date of Notice
Other                     Santa Maria                                   Santa Barbara County      CalEMA                                    5/21/19 4:07 PM
Oil Field                 Placentia                                     Orange County             CalEMA                                    2/11/19 2:31 PM
Oil Field                 Placentia                                     Orange County             CalEMA                                  2/11/19 11:16 AM
Oil Field                 Santa Maria                                   Santa Barbara County      CalEMA                                    2/7/19 10:06 AM
Oil Field                 Santa Maria                                   Santa Barbara County      CalEMA                                    1/31/19 5:40 PM
                          Placentia                                     Orange County             CalEMA                                    1/18/19 8:48 AM
Other                     Placentia                                     Orange County             CalEMA                                    1/18/19 7:11 AM
                          Casmalia                                      Santa Barbara County      CalEMA                                    1/16/19 2:56 PM
Oil Field                 Casmalia                                      Santa Barbara County      CalEMA                                    1/16/19 9:21 AM
Oil Field                 Santa Maria                                   Santa Barbara County      CalEMA                                 12/10/18 12:02 PM
Other                     Santa Maria                                   Santa Barbara County      CalEMA                                   3/23/18 10:45 PM
Oil Field                 Los Olivos                                    Santa Barbara County      CalEMA                                    3/6/18 10:35 PM
Oil Field                 Santa Maria                                   Santa Barbara County      CalEMA                                   2/20/18 12:02 PM
Oil Field                 Los Olivos                                    Santa Barbara County      CalEMA                                    9/21/17 2:28 AM
Pipe Line                 Santa Maria                                   Santa Barbara County      CalEMA                                  8/31/17 10:30 AM
Oil Field                 Santa Maria                                   Santa Barbara County      CalEMA                                    8/15/17 4:47 PM
Merchant/Business         Santa Maria                                   Santa Barbara County      CalEMA                                    8/10/17 4:27 PM
Oil Field                 Los Olivos                                    Santa Barbara County      CalEMA                                     4/4/17 5:50 PM
Oil Field                 Los Olivos                                    Santa Barbara County      CalEMA                                  2/21/17 10:52 AM
Oil Field                 Santa Maria                                   Santa Barbara County      CalEMA                                   6/11/15 12:30 PM
                                                                        Santa Barbara County      CalEMA                                  5/15/15 10:29 AM
Oil Field                 Santa Maria                                   Santa Barbara County      CalEMA                                    5/15/15 9:50 AM
                                                                        Santa Barbara County      CalEMA                                    8/5/14 12:54 PM
Pipe Line                 Unincorporated county area Santa Barbara      Santa Barbara County      CalEMA                                     8/4/14 4:47 AM
Oil Field                 Santa Maria                                   Santa Barbara County      CalEMA                                     5/7/14 7:43 AM
Oil Field                 Unincorporated county area Santa Barbara      Santa Barbara County      CalEMA                                    3/25/14 4:46 PM

                                                                                                  * California Emergency Management Agency
                                                                                                  c/o California Office of Emergency Services
                                                                                                  3650 Schriever Avenue, Mather, California 95655-4203
Case 19-32857-hdh11 Doc 171 Filed 09/09/19   Entered 09/09/19 08:34:12   Page 316 of 316
